Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of January 11, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

  ARTICLE I. DEFINITIONS      1  

SECTION 1.1

 

General

     1  

SECTION 1.2

 

Specific Terms

     1  

SECTION 1.3

 

Usage of Terms

     2  

SECTION 1.4

 

[Reserved]

     2  

SECTION 1.5

 

No Recourse

     2  

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     2   ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY      3  

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

     3   ARTICLE III. REPRESENTATIONS AND WARRANTIES      4  

SECTION 3.1

 

Representations and Warranties of Seller

     4  

SECTION 3.2

 

Representations and Warranties of Purchaser

     6   ARTICLE IV. COVENANTS OF SELLER      8  

SECTION 4.1

 

Protection of Title of Purchaser

     8  

SECTION 4.2

 

Other Liens or Interests

     9  

SECTION 4.3

 

Costs and Expenses

     10  

SECTION 4.4

 

Indemnification

     10   ARTICLE V. REPURCHASES      11  

SECTION 5.1

 

Repurchase of Receivables upon Breach

     11  

SECTION 5.2

 

Reassignment of Purchased Receivables

     12  

SECTION 5.3

 

Waivers

     13   ARTICLE VI. MISCELLANEOUS      13  

SECTION 6.1

 

Liability of Seller

     13  

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

     13  

SECTION 6.3

 

Limitation on Liability of Seller and Others

     13  

SECTION 6.4

 

Seller May Own Notes or the Certificate

     14  

SECTION 6.5

 

Amendment

     14  

SECTION 6.6

 

Notices

     15  

SECTION 6.7

 

Merger and Integration

     15  

SECTION 6.8

 

Severability of Provisions

     15  

SECTION 6.9

 

Intention of the Parties

     15  

SECTION 6.10

 

Governing Law

     16  

SECTION 6.11

 

Counterparts

     16  

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16  

SECTION 6.13

 

Nonpetition Covenant

     16  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of January 11, 2017, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of January 11, 2017, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2017-1, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means February 23, 2017.

“Issuer” means AmeriCredit Automobile Receivables Trust 2017-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.



--------------------------------------------------------------------------------

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the

 

2



--------------------------------------------------------------------------------

Noteholders or the Certificateholder, such provision shall be deemed to refer to
the Noteholders or the Certificateholder, as the case may be, of record as of
the Record Date immediately preceding the date on which such action is to be
taken, or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b)    Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule of B-1 with respect to the Receivables as of
the date hereof, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the date hereof, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or

 

4



--------------------------------------------------------------------------------

otherwise to impair the rights of the Purchaser, the Trust, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 19(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv)
seeking to affect adversely the federal income tax or other federal, state or
local tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties: (i)
asserting the invalidity of this Agreement or any of the Related Documents, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any of the Related Documents, (iii) seeking any determination
or ruling that might materially and adversely affect the performance by
Purchaser of its obligations under, or the validity or enforceability of, this
Agreement or any of the Related Documents or (iv) that may adversely affect the
federal or state income tax attributes of, or seeking to impose any excise,
franchise, transfer or similar tax upon, the transfer and acquisition of the
Receivables and the Other Conveyed Property hereunder or the transfer of the
Receivables and the Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

 

15



--------------------------------------------------------------------------------

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of

 

16



--------------------------------------------------------------------------------

commencing or sustaining a case against the Purchaser or the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or the Issuer or any substantial part of their respective
property, or ordering the winding up or liquidation of the affairs of the
Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

/s/ Robert T. Pigott III

Name:   Robert T. Pigott III Title:   Vice President, Corporate Treasury
AMERICREDIT FINANCIAL SERVICES, INC., as Seller By:  

/s/ Sheli Fitzgerald

Name:   Sheli Fitzgerald Title:   Senior Vice President, Corporate Treasury

Accepted:

 

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely
as Trustee and Trust Collateral Agent

By:  

/s/ Michael D. Commisso

Name:   Michael D. Commisso Title:   Vice President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[See Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   446313678      448120006        448245241        448360792       
461442048        462050873        462143843        462211806        462269077  
     462323064        462381583        462450529        462512591       
462564618        462617101        462673443        462726969        462782665  
     462839747        462894395   447991183      448120048        448245290     
  448360818        461443715        462050915        462143850        462211814
       462269101        462323098        462381591        462450578       
462512617        462564626        462617150        462673450        462726977  
     462782715        462839754        462894403   447991217      448120055     
  448245308        448360834        461444192        462050949        462143926
       462211822        462269119        462323122        462381609       
462450586        462512633        462564634        462617168        462673476  
     462727041        462782798        462839762        462894411   447991233   
  448120071        448245316        448361246        461446734        462051053
       462143934        462211954        462269127        462323205       
462381633        462450750        462512690        462564790        462617192  
     462673625        462727058        462780859        462839788       
462894528   447991266      448120113        448245365        448361261       
461448078        462051061        462143967        462211970        462269135  
     462323213        462381641        462450776        462512757       
462564816        462617259        462673633        462727090        462780891  
     462839796        462894536   447991290      448120162        448245472     
  448361279        461449332        462051145        462143975        462211988
       462269150        462323221        462381658        462450792       
462512781        462564840        462617267        462673658        462727165  
     462780909        462839804        462894544   447991373      448120188     
  448245852        448361295        461456774        462051160        462144122
       462212002        462269309        462323239        462381799       
462450834        462510835        462564865        462617358        462673666  
     462727348        462780917        462839911        462894577   447991399   
  448120246        448245860        448361311        461460420        462051194
       462144189        462212010        462269317        462323247       
462381823        462450859        462510843        462564873        462617366  
     462673674        462727397        462780933        462839929       
462894593   447991423      448120295        448245886        448361352       
461462830        462051202        462144239        462212036        462269325  
     462323254        462381849        462450883        462510868       
462564899        462617408        462673682        462727439        462780941  
     462839937        462894601   447991456      448120543        448245977     
  448361691        461466104        462051327        462144247        462209677
       462269333        462323379        462381864        462451147       
462510918        462564972        462617416        462673864        462727447  
     462781139        462839945        462894767   447991506      448120576     
  448245985        448361782        461466757        462051335        462144262
       462209685        462269341        462323387        462381872       
462451204        462510926        462564980        462617457        462673880  
     462727470        462781162        462839952        462894809   447991548   
  448120667        448246025        448361790        461468753        462051343
       462144304        462209693        462269358        462323395       
462381898        462451220        462510934        462565003        462617465  
     462673906        462727496        462781170        462839960       
462894817   447991605      448120675        448241786        448361832       
461477788        462051350        462144601        462209750        462269481  
     462323403        462382110        462451238        462511122       
462565011        462617739        462673930        462727652        462781204  
     462839978        462894825   447991639      448120725        448241851     
  448361873        461478968        462051392        462144635        462209792
       462269499        462323429        462382136        462451246       
462511197        462565045        462617770        462673989        462727660  
     462781238        462839986        462894833   447991688      448120774     
  448241869        448361881        461479099        462051400        462144668
       462209800        462269507        462323437        462382144       
462451279        462511213        462565052        462617804        462674003  
     462727702        462781253        462839994        462894882   447991746   
  448121004        448241927        448362137        461493249        462051715
       462144684        462210048        462269531        462323551       
462382151        462451469        462511221        462565086        462617812  
     462674110        462727777        462781360        462840000       
462895012   447991779      448121137        448241976        448362160       
461495145        462051749        462144742        462210055        462269556  
     462323569        462382169        462451477        462511239       
462565102        462617820        462674151        462727819        462781394  
     462840018        462895020   447991787      448121178        448241992     
  448362186        461495863        462051830        462144783        462210097
       462269572        462323585        462382185        462451527       
462511247        462565136        462617846        462674169        462727827  
     462781410        462840026        462895038   447991795      448121186     
  448242396        448362202        461513368        462051848        462145137
       462210105        462269622        462323593        462382292       
462451568        462511437        462565169        462617960        462674177  
     462728031        462781451        462840158        462895046   447991803   
  448121228        448242594        448362236        461516957        462051905
       462145160        462210139        462269630        462323601       
462382300        462451592        462511445        462565177        462617978  
     462674185        462728049        462781477        462840166       
462895079   447991845      448121244        448242628        448362251       
461518433        462051921        462145210        462210147        462269655  
     462323619        462382318        462451634        462511460       
462565243        462617986        462674193        462728056        462781519  
     462840190        462895103   447991860      448121657        448242636     
  448362293        461526360        462052192        462145228        462210261
       462269689        462323767        462382326        462451865       
462511502        462565425        462618026        462674342        462728064  
     462781659        462840208        462893546   447991944      448121723     
  448242735        448362319        461528150        462052226        462145293
       462210279        462269697        462323791        462382342       
462451873        462511510        462565433        462618042        462674359  
     462728106        462781667        462840216        462893553   447991969   
  448121798        448242784        448362350        461529612        462052267
       462145350        462210287        462269705        462323874       
462382359        462451899        462511528        462565441        462618059  
     462674367        462728163        462781683        462840224       
462893595   447991977      448121996        448243063        448362376       
461571663        462052275        462145723        462210295        462269853  
     462323932        462382482        462451931        462511726       
462565466        462616376        462674391        462728395        462781733  
     462840380        462893603   447992199      448122002        448243097     
  448362442        461576688        462052283        462145731        462210303
       462269879        462323940        462382490        462452012       
462511734        462565516        462616384        462674409        462728403  
     462781774        462840414        462893611   447992215      448122010     
  448243121        448362475        461586372        462052291        462145863
       462210311        462269887        462323965        462382508       
462452061        462511767        462565532        462616392        462674433  
     462728437        462781790        462840430        462893629   447992249   
  448122333        448243212        448362806        461593824        462052770
       462145871        462210493        462269903        462322660       
462382524        462452244        462511809        462565656        462616400  
     462674540        462728445        462781964        462840455       
462893777   447992314      448122424        448243287        448362822       
461596231        462052796        462145913        462210501        462269937  
     462322686        462382557        462452251        462511817       
462565664        462616418        462674557        462728536        462781998  
     462840463        462893785   447992322      448122465        448243303     
  448362855        461597189        462052838        462145954        462210527
       462269945        462322702        462382573        462452293       
462511825        462565698        462616426        462674581        462728577  
     462782020        462840471        462893793   447992371      448122507     
  448243659        448362863        461385593        462052861        462146309
       462210576        462270091        462322710        462382813       
462452368        462511965        462565706        462616509        462674599  
     462728700        462782046        462840596        462893819   447992470   
  448122515        448243675        448362939        461386765        462052937
       462146325        462210592        462270141        462322728       
462382870        462452376        462511999        462565714        462616517  
     462674607        462728718        462782053        462840604       
462893835   447992488      448122556        448243824        448362988       
461388282        462052978        462146366        462210618        462270174  
     462322736        462382888        462452442        462512021       
462565722        462616541        462674615        462728734        462782079  
     462840612        462893868   447992512      448122820        448243832     
  448363267        461389579        462053372        462146424        462211103
       462270190        462322801        462382896        462452616       
462512070        462565839        462616558        462674649        462728742  
     462782160        462840638        462894007   447992520      448122887     
  448243865        448363275        461392961        462053414        462146432
       462211111        462270224        462322819        462382946       
462452640        462512138        462565847        462616566        462674656  
     462728759        462782228        462840646        462894015   447992546   
  448122929        448243881        448363333        461393563        462053455
       462146440        462211194        462270273        462322835       
462383027        462452673        462512146        462565904        462616574  
     462674714        462728783        462782236        462840653       
462894023   447992595      448122952        448244194        448363390       
461406803        462053489        462146713        462211202        462270471  
     462322843        462383035        462452756        462512286       
462565953        462616657        462674755        462728908        462782244  
     462840760        462894056   447992637      448122978        448244244     
  448363416        461407959        462053588        462146762        462211244
       462270489        462322850        462383043        462452772       
462512310        462565961        462616665        462674771        462728932  
     462782251        462840786        462894098   447992645      448122986     
  448244285        448363432        461412561        462053604        462146770
       462211269        462270505        462322868        462383068       
462452780        462512328        462565979        462616707        462674821  
     462728965        462782277        462840810        462894106   447992660   
  448123216        448244319        448363861        461418675        462053646
       462146804        462211632        462270547        462322959       
462383076        462453044        462512336        462566126        462616723  
     462675000        462728999        462782459        462840828       
462894213   447992785      448123265        448244343        448363903       
461418873        462053679        462146812        462211657        462270554  
     462322967        462383092        462453051        462512344       
462566134        462616749        462675018        462729005        462782483  
     462840836        462894239   447992876      448123281        448244442     
  448364018        461419764        462053711        462146838        462211681
       462270570        462322983        462383118        462453069       
462512369        462566167        462616756        462675042        462729013  
     462782525        462840851        462894262   447992884      448123356     
  448245035        448364034        461427502        462053786        462147125
       462211715        462270661        462323007        462383274       
462453077        462512500        462566241        462616970        462675059  
     462726829        462782533        462841032        462894288   447992918   
  448123380        448245076        448364083        461432254        462053794
       462147133        462211731        462270679        462323015       
462383282        462453085        462512526        462566258        462617002  
     462675075        462726852        462782558        462841057       
462894312   447992926      448123588        448245134        448364117       
461432536        462053844        462147182        462211749        462270687  
     462323023        462383308        462453101        462512534       
462566316        462617010        462675083        462726886        462782574  
     462841065        462894320   447993015      448123901        448245142     
  448364521        461440307        462054008        462147240        462211871
       462270737        462323130        462383316        462450594       
462512542        462566498        462617028        462675281        462726910  
     462782814        462841073        462894437   447993031      448123968     
  448245159        448364554        461441131        462054016        462147299
       462211905        462270752        462323155        462383324       
462450610        462512567        462566506        462617044        462675299  
     462726936        462782889        462841081        462894460   447993049   
  448123992        448245225        448364588        461441917        462054032
       462147315        462211913        462270760        462323163       
462383332        462450636        462512575        462566530        462617093  
     462675315        462726951        462782913        462841107       
462894478   447993098      448124032        448245530        448364596       
461449480        462054081        462143983        462211921        462270877  
     462323171        462383431        462450669        462512807       
462566548        462617275        462675323        462727207        462783010  
     462841255        462894486   447993130      448124107        448245662     
  448364679        461450827        462054099        462143991        462211939
       462270901        462323189        462383480        462450685       
462512823        462566563        462617283        462675422        462727223  
     462783036        462841289        462894502   447993148      448124131     
  448245704        448364760        461450967        462054115        462144007
       462211947        462270919        462323197        462383506       
462450701        462512856        462566597        462617291        462675430  
     462727231        462783044        462841305        462894510   447993213   
  448120394        448245738        448365270        461451130        462054370
       462144015        462212069        462270927        462323270       
462383514        462450891        462512864        462566720        462617309  
     462675562        462727249        462783051        462841313       
462894650   447993221      448120402        448245746        448365312       
461451361        462054412        462144056        462212127        462270935  
     462323296        462383522        462450958        462512872       
462566753        462617325        462675596        462727280        462783085  
     462841321        462894676   447993239      448120469        448245779     
  448365361        461455552        462054420        462144072        462212135
       462270943        462323304        462383530        462450990       
462512914        462566761        462617333        462675661        462727314  
     462783093        462841339        462894692   447993254      448120493     
  448246074        448365379        461470726        462054479        462144361
       462212150        462271057        462323312        462383704       
462451022        462512922        462566779        462617564        462675679  
     462727538        462783101        462841453        462894734   447993379   
  448120501        448246090        448365445        461473217        462054487
       462144387        462212176        462271081        462323338       
462383720        462451048        462512930        462566787        462617572  
     462675687        462727561        462783184        462841487       
462894742   447993387      448120527        448246181        448365452       
461475758        462054529        462144403        462212184        462271107  
     462323361        462383738        462451089        462512948       
462566803        462617622        462675711        462727603        462783200  
     462841495        462894759   447993429      448120782        448246199     
  448365684        461476772        462054743        462144478        462212200
       462271115        462323445        462383761        462451287       
462513003        462566944        462617648        462675885        462727611  
     462783390        462841511        462894916   447993494      448120790     
  448246223        448365718        461477168        462054776        462144486
       462212242        462271123        462323478        462383779       
462451303        462513110        462566977        462617671        462675893  
     462727629        462783408        462841529        462894924   447993569   
  448120832        448246413        448365734        461477283        462054784
       462144510        462212283        462271131        462323486       
462383845        462451311        462513128        462567009        462617697  
     462675901        462727645        462783416        462841545       
462894965   447993635      448120857        448246421        448365759       
461496937        462054818        462144841        462212291        462271271  
     462323502        462383977        462451360        462513250       
462567017        462617879        462675927        462727843        462783457  
     462840034        462894973   447993775      448120980        448246462     
  448365767        461498826        462054842        462144940        462212317
       462271289        462323536        462383985        462451386       
462513268        462567025        462617887        462675976        462727850  
     462783481        462840042        462894981   447993833      448120998     
  448246504        448365809        461500738        462054867        462145061
       462212325        462271313        462323544        462383993       
462451394        462513342        462567033        462617895        462675984  
     462727876        462783531        462840059        462895004  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   447993916      448121285        448246736        448366088       
461501454        462055062        462145079        462212457        462271321  
     462323627        462384009        462451659        462513375       
462565342        462617903        462676206        462727967        462783739  
     462840067        462895129   447993924      448121376        448246769     
  448366104        461504870        462055088        462145103        462212473
       462271362        462323635        462384017        462451667       
462513425        462565359        462617911        462676214        462727975  
     462783747        462840091        462895137   447993957      448121392     
  448246827        448366138        461508558        462055104        462145111
       462212481        462271388        462323643        462384025       
462451741        462513433        462565383        462617945        462676255  
     462728023        462783796        462840117        462895186   447993981   
  448121483        448247064        448366146        461532764        462055112
       462145376        462212507        462269713        462323668       
462384173        462451782        462513623        462565391        462618075  
     462676271        462728197        462783804        462840273       
462895194   447994096      448121566        448247171        448366179       
461535106        462055146        462145509        462212515        462269747  
     462323726        462384223        462451816        462513698       
462565409        462618083        462676289        462728247        462783853  
     462840281        462895228   447994146      448121616        448247189     
  448366211        461540387        462055237        462145533        462212523
       462269762        462323759        462384272        462451840       
462513706        462565417        462618125        462676321        462728262  
     462783861        462840299        462895236   447994153      448122119     
  448247205        448362525        461545592        462055427        462145632
       462212671        462269788        462323999        462384298       
462452103        462513722        462565540        462618158        462676602  
     462728320        462784026        462840307        462895244   447994245   
  448122192        448247254        448362533        461547242        462055435
       462145673        462212689        462269804        462324039       
462384306        462452152        462513730        462565557        462618174  
     462676610        462728338        462784034        462840315       
462895251   447994377      448122200        448247312        448362566       
461566788        462055476        462145715        462212713        462269820  
     462324062        462384330        462452178        462513748       
462565599        462618182        462676628        462728379        462784042  
     462840356        462895301   447994427      448122234        448247544     
  448362574        461597494        462055492        462145970        462212762
       462269960        462324070        462384462        462452210       
462513987        462565607        462618190        462676644        462728593  
     462784059        462840489        462895368   447994476      448122259     
  448247585        448362665        461604696        462055500        462145988
       462212770        462270026        462324104        462384504       
462452228        462513995        462565615        462618232        462676669  
     462728627        462784075        462840505        462895376   447994534   
  448122309        448247627        448362681        461608598        462055542
       462146093        462212804        462270042        462324112       
462384512        462452236        462514019        462565649        462618240  
     462676677        462728668        462784117        462840513       
462895392   447994609      448122580        448247684        448363002       
461608945        462055633        462146119        462212911        462270059  
     462324153        462384520        462452483        462514027       
462565730        462618299        462676859        462728676        462784257  
     462840521        462895525   447994682      448122630        448247742     
  448363036        461611881        462055666        462146242        462212945
       462270067        462324161        462384561        462452509       
462514035        462565748        462618331        462676867        462728684  
     462784281        462840554        462895533   447994799      448122648     
  448247759        448363150        461622268        462055674        462146283
       462212994        462270083        462324237        462384579       
462452517        462514134        462565763        462618372        462676883  
     462728692        462784307        462840562        462895558   447994831   
  448122689        448247973        448363168        461622409        462055740
       462146465        462213000        462270281        462324245       
462384736        462452525        462514266        462565797        462618604  
     462676891        462728809        462784315        462840661       
462895574   447994872      448122770        448247981        448363184       
461626830        462055799        462146549        462213018        462270380  
     462324252        462384744        462452574        462514282       
462565805        462618620        462676958        462728817        462784323  
     462840679        462895590   447994906      448122812        448248070     
  448363234        461627234        462055823        462146598        462213034
       462270398        462324260        462384777        462452590       
462514316        462565821        462618646        462676966        462728825  
     462784331        462840687        462895616   447994930      448122994     
  448248187        448363481        461628661        462055971        462146614
       462213208        462270430        462324377        462384785       
462452798        462514357        462565987        462618679        462674839  
     462728833        462784521        462840695        462895715   447994971   
  448123000        448248237        448363549        461631897        462055989
       462146630        462213216        462270448        462324401       
462384819        462452822        462514365        462565995        462618687  
     462674847        462728874        462784547        462840729       
462895723   447995010      448123018        448248245        448363556       
461633125        462056029        462146689        462213240        462270455  
     462324427        462384827        462452855        462514373       
462566001        462618695        462674854        462728890        462784588  
     462840737        462895756   447995069      448123059        448248526     
  448363747        461666174        462056078        462146846        462213257
       462270588        462324476        462383159        462452913       
462514589        462566027        462618836        462674896        462729039  
     462784638        462840893        462895780   447995085      448123133     
  448248534        448363770        461673295        462056144        462146853
       462213273        462270596        462324492        462383209       
462452939        462514647        462566043        462618877        462674912  
     462729047        462784646        462840901        462895806   447995119   
  448123141        448248542        448363846        461682692        462056177
       462146879        462213323        462270604        462324500       
462383217        462453002        462514662        462566118        462618901  
     462674953        462729070        462784653        462840919       
462895822   447995150      448123638        448248559        448364265       
461684383        462053869        462146887        462213547        462270612  
     462324682        462383225        462453168        462514688       
462566324        462618927        462675109        462729096        462784794  
     462840927        462896010   447995275      448123729        448248575     
  448364331        461686107        462053877        462146937        462213570
       462270646        462324690        462383241        462453200       
462514696        462566365        462618943        462675125        462729161  
     462784851        462840943        462896077   447995317      448123737     
  448248625        448364364        461687105        462053885        462147067
       462213596        462270653        462324740        462383266       
462453259        462514712        462566423        462618976        462675141  
     462729179        462784901        462840968        462896093   447995408   
  448123802        448248963        448364372        461765463        462053893
       462147364        462213620        462270778        462324781       
462383340        462453267        462514910        462566431        462619149  
     462675208        462729187        462784935        462841131       
462896119   447995416      448123810        448248989        448364422       
461777799        462053976        462147372        462213646        462270786  
     462324815        462383357        462453291        462514951       
462566449        462619180        462675224        462729203        462784950  
     462841180        462896168   447995515      448123828        448249060     
  448364471        461832685        462053984        462147398        462213661
       462270794        462324872        462383365        462453309       
462514993        462566464        462619206        462675257        462729260  
     462784992        462841198        462896184   447995572      448124149     
  448249078        448364778        461839136        462054172        462147406
       462213786        462270802        462325143        462383381       
462453317        462515073        462566639        462619214        462675463  
     462729278        462785189        462841206        462896317   447995671   
  448124198        448249094        448364935        461976714        462054198
       462147455        462213794        462270828        462325176       
462383399        462453358        462515081        462566654        462619230  
     462675505        462729344        462785197        462841214       
462896341   447995739      448124222        448249128        448365015       
461976722        462054206        462147463        462213836        462270844  
     462325184        462383407        462453366        462515107       
462566670        462619255        462675513        462729351        462785205  
     462841248        462896358   447995747      448124248        448249441     
  448365023        461976896        462054214        462147471        462213869
       462270950        462325226        462383589        462453374       
462515339        462566688        462619420        462675539        462729492  
     462785213        462841354        462896374   447995754      448124255     
  448249466        448365056        461976904        462054289        462147505
       462213927        462270976        462325234        462383597       
462453382        462515347        462566704        462619438        462675547  
     462729526        462785239        462841396        462896382   447995762   
  448124362        448249474        448365247        461976920        462054321
       462147521        462213943        462270992        462325242       
462383605        462453440        462515370        462566712        462619487  
     462675554        462729567        462785247        462841404       
462896390   447995911      448124370        448249490        448365486       
461976946        462054578        462147554        462214057        462271024  
     462325382        462383613        462453663        462515446       
462566829        462619495        462675729        462729583        462783218  
     462841412        462896499   447995929      448124396        448249508     
  448365528        461977001        462054602        462147638        462214065
       462271032        462325390        462383654        462453705       
462515461        462566852        462619503        462675737        462729609  
     462783267        462841420        462896515   447996018      448124412     
  448249516        448365551        461977035        462054610        462147646
       462214115        462271040        462325440        462383688       
462453713        462515479        462566860        462619545        462675752  
     462729633        462783291        462841438        462896523   447996117   
  448124438        448249870        448365627        461977225        462054628
       462147778        462214131        462271156        462325465       
462383902        462453721        462513136        462566894        462619693  
     462675794        462729807        462783325        462841552       
462896531   447996174      448124545        448249896        448365650       
461977241        462054636        462147786        462214156        462271164  
     462325499        462383928        462453754        462513144       
462566910        462619727        462675802        462729864        462783341  
     462841586        462896549   447996182      448124552        448249904     
  448365668        461977258        462054719        462147836        462214172
       462271198        462325507        462383936        462453796       
462513177        462566928        462619735        462675828        462729872  
     462783374        462841594        462896556   447996224      448124990     
  448249938        448365858        461977266        462054883        462147869
       462212358        462271214        462325648        462383944       
462454026        462513201        462567041        462619743        462676057  
     462729880        462783549        462841602        462896655   447996356   
  448125047        448249987        448365866        461977274        462054909
       462147885        462212382        462271248        462325663       
462383951        462454042        462513235        462567132        462619750  
     462676107        462729930        462783564        462841628       
462896671   447996463      448125138        448249995        448365908       
461977282        462054917        462147901        462212390        462271263  
     462325705        462383969        462454083        462513243       
462567165        462619776        462676115        462729948        462783580  
     462841636        462896713   447996521      448125161        448246850     
  448366021        461977399        462054933        462148065        462212408
       462271396        462325713        462384033        462454141       
462513441        462567223        462619891        462676156        462730144  
     462783598        462841651        462896721   447996646      448125203     
  448246868        448366047        461977407        462054966        462148081
       462212424        462271404        462325747        462384058       
462454208        462513474        462567231        462619917        462676164  
     462730177        462783614        462841669        462896762   447996661   
  448125211        448246876        448366054        461977415        462055047
       462148099        462212440        462271412        462325754       
462384066        462454216        462513490        462567249        462619966  
     462676180        462730193        462783689        462841719       
462896770   447996679      448125575        448246918        448366286       
461977480        462055252        462148107        462212531        462271438  
     462325945        462384074        462454505        462513540       
462567256        462619974        462676354        462730201        462783887  
     462841735        462896929   447996752      448125617        448246967     
  448366344        461977498        462055278        462148115        462212556
       462271446        462325952        462384082        462454547       
462513557        462567264        462619982        462676404        462730219  
     462783903        462841743        462896937   447996810      448125641     
  448246991        448366377        461977530        462055302        462148123
       462212572        462271453        462325960        462384108       
462454554        462513565        462567272        462620014        462676420  
     462730235        462783911        462841750        462896960   447996836   
  448125658        448247353        448366567        461977688        462055369
       462148305        462212614        462271461        462326034       
462384355        462454570        462513755        462567330        462620154  
     462676487        462730458        462783937        462841842       
462896994   447996901      448125773        448247379        448366690       
461977720        462055385        462148313        462212648        462271495  
     462326042        462384363        462454638        462513763       
462567348        462620196        462676495        462730474        462783952  
     462841867        462897000   447996950      448125799        448247403     
  448366757        461977761        462055419        462148370        462212663
       462271503        462326067        462384389        462454679       
462513854        462567355        462620204        462676537        462730490  
     462783994        462841875        462897018   447996968      448126029     
  448247429        448366773        461977795        462055559        462148388
       462212820        462271529        462326281        462384413       
462454836        462513920        462567538        462620212        462676701  
     462730524        462784125        462841909        462895400   447996976   
  448126052        448247494        448366799        461977845        462055567
       462148412        462212838        462271537        462326307       
462384447        462454893        462513938        462567553        462620238  
     462676743        462730532        462784133        462841933       
462895418   447997081      448126110        448247510        448366815       
461977860        462055575        462148446        462212846        462271594  
     462326315        462384454        462454901        462513953       
462567579        462620246        462676784        462730557        462784174  
     462841941        462895442   447997099      448126128        448247775     
  448366880        461978108        462055583        462148537        462212853
       462271701        462326349        462384595        462454919       
462514142        462567629        462618430        462676800        462730722  
     462784208        462842105        462895467   447997180      448126193     
  448247783        448366898        461978116        462055591        462148545
       462212861        462271719        462326364        462384652       
462454927        462514183        462567637        462618455        462676818  
     462730755        462784224        462842121        462895475   447997248   
  448126219        448247817        448366922        461978124        462055609
       462148552        462212887        462271727        462326380       
462384660        462454935        462514209        462567652        462618471  
     462676826        462730763        462784240        462842139       
462895517   447997297      448126490        448247825        448367136       
461978157        462055849        462148560        462213059        462271735  
     462324286        462384678        462455197        462514217       
462567827        462618505        462676982        462730805        462784356  
     462842147        462895624   447997313      448126698        448247833     
  448367185        461978165        462055872        462148578        462213075
       462271743        462324294        462384702        462455213       
462514225        462567835        462618539        462677063        462730813  
     462784380        462842154        462895632   447997644      448126722     
  448247924        448367219        461978173        462055880        462148602
       462213133        462271776        462324328        462384710       
462455239        462514258        462567850        462618562        462677071  
     462730839        462784406        462842170        462895640  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   447997693      448126730        448248286        448367276       
461635245        462055906        462148685        462213141        462271891  
     462324336        462384835        462455262        462514381       
462567876        462618711        462677196        462730995        462784463  
     462842261        462895657   447997719      448126847        448248344     
  448367284        461637605        462055948        462148701        462213158
       462271909        462324351        462384850        462455296       
462514399        462567900        462618745        462677204        462731001  
     462784505        462842279        462895681   447997735      448126854     
  448248385        448367326        461648271        462055963        462148719
       462213190        462271925        462324369        462384868       
462455387        462514431        462567991        462618760        462677246  
     462731027        462784513        462842287        462895699   447997743   
  448127332        448248427        448367698        461651358        462056185
       462148727        462213331        462271941        462324526       
462384884        462455593        462514472        462568163        462618786  
     462677253        462731043        462784661        462842303       
462895830   447997917      448127514        448248468        448367805       
461653685        462056243        462148735        462213372        462271990  
     462324542        462384892        462455619        462514530       
462568171        462618794        462677261        462731076        462784695  
     462842329        462895889   447997941      448127530        448248500     
  448367813        461665648        462056250        462148750        462213398
       462272014        462324583        462384900        462455643       
462514548        462568197        462618802        462677329        462731084  
     462784703        462842337        462895897   447997958      448127589     
  448248815        448367912        461692824        462056276        462148875
       462213430        462272113        462324633        462384918       
462455684        462514738        462568205        462619008        462677410  
     462731209        462784737        462842469        462895905   447997966   
  448127613        448248849        448367920        461694259        462056334
       462148909        462213497        462272121        462324641       
462384926        462455692        462514761        462568213        462619024  
     462677428        462731225        462784752        462842477       
462895921   447997974      448127639        448248872        448367979       
461695017        462056342        462148933        462213539        462272139  
     462324666        462384934        462455726        462514787       
462568239        462619032        462677451        462731241        462784760  
     462842485        462895996   447997982      448128173        448248880     
  448368225        461707275        462056359        462148941        462213679
       462272162        462324930        462384967        462455916       
462514803        462568379        462619081        462677683        462731258  
     462785007        462842501        462896192   447998006      448128207     
  448248922        448368266        461708067        462056383        462148958
       462213729        462272170        462324955        462384991       
462455932        462514852        462568395        462619115        462677691  
     462731290        462785056        462842535        462896200   447998055   
  448128215        448248948        448368274        461736548        462056425
       462148966        462213737        462272188        462325010       
462385006        462455940        462514894        462568411        462619123  
     462677717        462731324        462785098        462842584       
462896218   447998071      448128280        448249219        448368357       
461976755        462056433        462149147        462213752        462272345  
     462325085        462385154        462455957        462515180       
462568437        462619263        462677725        462729401        462785106  
     462842758        462896234   447998147      448128298        448249243     
  448368373        461976763        462056441        462149154        462213760
       462272360        462325093        462385170        462455973       
462515222        462568445        462619321        462677733        462729427  
     462785122        462842766        462896259   447998220      448128306     
  448249276        448368464        461976805        462056474        462149162
       462213778        462272386        462325101        462385204       
462455981        462515255        462568478        462619339        462677758  
     462729435        462785171        462842790        462896291   447998303   
  448128686        448249326        448368712        461976821        462056680
       462149170        462213968        462272394        462325267       
462385212        462453457        462515289        462568619        462619354  
     462677972        462729443        462785254        462842816       
462896408   447998345      448128744        448249334        448368738       
461976839        462056698        462149188        462213976        462272410  
     462325275        462385253        462453499        462515305       
462568635        462619362        462677998        462729468        462785270  
     462842824        462896416   447998360      448128793        448249433     
  448368753        461976854        462056722        462149196        462214008
       462272428        462325309        462385279        462453515       
462515321        462568643        462619396        462678004        462729484  
     462785296        462842832        462896432   447998709      448128884     
  448249532        448368795        461977050        462056748        462147653
       462214016        462272550        462325325        462385394       
462453531        462515511        462568700        462619552        462678012  
     462729641        462785338        462842956        462896440   447998774   
  448128991        448249581        448368829        461977092        462056821
       462147679        462214024        462272568        462325333       
462385402        462453549        462515545        462568718        462619560  
     462678020        462729658        462785361        462843004       
462896457   447998824      448129023        448249599        448368860       
461977118        462056862        462147703        462214040        462272576  
     462325374        462385410        462453622        462515560       
462568726        462619586        462678061        462729674        462785437  
     462843012        462896481   447998915      448124578        448249607     
  448369132        461977167        462057134        462147711        462214198
       462272626        462325523        462385428        462453911       
462515586        462568841        462619636        462678152        462729732  
     462785452        462843020        462896564   447998956      448124644     
  448249656        448369157        461977175        462057183        462147737
       462214214        462272667        462325556        462385444       
462453929        462515610        462568866        462619644        462678186  
     462729781        462785486        462843038        462896572   447999053   
  448124719        448249748        448369199        461977209        462057282
       462147745        462214222        462272675        462325580       
462385469        462453937        462515628        462568874        462619669  
     462678194        462729799        462785510        462843053       
462896580   447999343      448124735        448250035        448369314       
461977324        462057308        462147943        462214230        462272824  
     462325598        462385626        462453952        462515651       
462568882        462619792        462678202        462729955        462785544  
     462843186        462896598   447999376      448124826        448250043     
  448369322        461977340        462057316        462147950        462214255
       462272857        462325606        462385634        462454000       
462515669        462568908        462619818        462678236        462729997  
     462785601        462843202        462896606   447999483      448124974     
  448250092        448369421        461977357        462057332        462147968
       462214289        462272873        462325614        462385642       
462454018        462515677        462568924        462619826        462678251  
     462730029        462785619        462843210        462896630   447999491   
  448125260        448250142        448369686        461977365        462057563
       462147976        462214297        462272899        462325812       
462385659        462454232        462515693        462569153        462619834  
     462678368        462730045        462785841        462843244       
462896788   447999541      448125369        448250209        448369769       
461977373        462057589        462147992        462214305        462272923  
     462325846        462385717        462454273        462515743       
462569195        462619867        462678384        462730052        462785874  
     462843251        462896796   447999608      448125385        448250266     
  448369785        461977381        462057639        462148057        462214339
       462272972        462325879        462385725        462454281       
462515784        462569203        462619883        462678392        462730060  
     462785890        462843269        462896812   447999996      448125401     
  448250282        448369801        461977555        462057704        462148156
       462214347        462273236        462325911        462385899       
462454331        462515925        462569286        462620048        462678434  
     462730250        462785916        462841768        462896846   448000158   
  448125484        448250340        448369850        461977571        462057795
       462148164        462214362        462273319        462325929       
462385923        462454414        462515958        462569294        462620055  
     462678442        462730284        462785932        462841776       
462896853   448000265      448125526        448250357        448370031       
461977621        462057811        462148172        462214404        462273343  
     462325937        462385949        462454448        462515966       
462569310        462620097        462678467        462730318        462785965  
     462841792        462896879   448000273      448125831        448250381     
  448370411        461977639        462058033        462148206        462214552
       462273350        462326141        462385972        462454695       
462516006        462567389        462620105        462678590        462730342  
     462786195        462841800        462897042   448000315      448125856     
  448250431        448370510        461977654        462058058        462148222
       462214560        462273376        462326158        462386004       
462454703        462516048        462567397        462620121        462678608  
     462730391        462786229        462841818        462897091   448000414   
  448125955        448250456        448370684        461977670        462058066
       462148289        462214578        462273384        462326174       
462386012        462454711        462516055        462567405        462620147  
     462678624        462730409        462786245        462841834       
462897117   448000851      448125989        448250738        448370692       
461977886        462058082        462148453        462214586        462271602  
     462326208        462386103        462454729        462516162       
462567413        462620253        462678657        462730581        462786252  
     462841958        462897125   448000869      448126003        448250787     
  448370700        461977977        462058090        462148479        462214594
       462271610        462326232        462386111        462454760       
462516170        462567462        462620261        462678681        462730615  
     462786286        462841966        462897158   448000901      448126011     
  448250803        448370726        461977985        462058108        462148487
       462214628        462271644        462326240        462386137       
462454810        462516196        462567512        462620279        462678699  
     462730623        462786344        462841982        462897190   448000992   
  448126268        448250829        448366989        461978009        462058454
       462148503        462214792        462271677        462326448       
462386145        462454992        462516212        462567686        462620287  
     462678798        462730649        462786492        462841990       
462897208   448001024      448126276        448250845        448366997       
461978017        462058470        462148511        462214800        462271685  
     462326455        462386160        462455064        462516238       
462567744        462620295        462678806        462730680        462786526  
     462842006        462897216   448001032      448126326        448250878     
  448367003        461978074        462058561        462148529        462214818
       462271693        462326489        462386178        462455072       
462516261        462567751        462620303        462678814        462730698  
     462786534        462842022        462897224   448001339      448126375     
  448251132        448367029        461978181        462058603        462148610
       462214826        462271784        462326505        462386277       
462455080        462516337        462567769        462620311        462678822  
     462730847        462786617        462842188        462897232   448001446   
  448126409        448251165        448367060        461978207        462058611
       462148628        462214891        462271792        462326513       
462386285        462455106        462516345        462567785        462620329  
     462678830        462730888        462786641        462842196       
462897265   448001503      448126417        448251173        448367094       
461978215        462058678        462148636        462214909        462271800  
     462326539        462386327        462455171        462516352       
462567801        462620345        462678855        462730920        462786658  
     462842212        462897273   448001537      448126912        448251181     
  448367391        461978223        462058876        462148644        462215062
       462271818        462326638        462386368        462455403       
462516360        462568031        462620352        462678954        462730938  
     462786773        462842220        462897406   448001552      448127035     
  448251298        448367516        461978231        462058926        462148669
       462215112        462271842        462326653        462386384       
462455445        462516378        462568064        462620360        462678962  
     462730953        462786799        462842238        462897463   448001610   
  448127092        448251306        448367524        461978264        462058934
       462148677        462215146        462271875        462326695       
462386392        462455460        462516394        462568072        462620386  
     462678988        462730987        462786815        462842253       
462897505   448002071      448127118        448251710        448367557       
461978272        462058967        462148768        462215161        462272022  
     462326703        462386491        462455478        462516584       
462568080        462620535        462678996        462731092        462786831  
     462842352        462897513   448002154      448127282        448251736     
  448367599        461978280        462059007        462148792        462215179
       462272030        462326745        462386517        462455502       
462516592        462568106        462620543        462679002        462731118  
     462786849        462842378        462897539   448002170      448127316     
  448251892        448367649        461978330        462059023        462148826
       462215203        462272048        462326760        462386533       
462455585        462516626        462568114        462620550        462679010  
     462731134        462786864        462842402        462897562   448002220   
  448127852        448251900        448367987        461978355        462059247
       462148834        462215443        462272055        462326976       
462386541        462455734        462516634        462568254        462620576  
     462677469        462731175        462787003        462842410       
462897653   448002279      448127894        448251926        448368084       
461978363        462059254        462148842        462215542        462272097  
     462327008        462386574        462455775        462516642       
462568262        462620584        462677493        462731183        462787037  
     462842428        462897661   448002295      448127936        448252015     
  448368126        461978389        462059296        462148867        462215633
       462272105        462327016        462386608        462455817       
462516659        462568270        462620618        462677527        462731191  
     462787102        462842451        462897703   448002907      448127985     
  448252205        448368142        461978728        462059312        462148982
       462215658        462272212        462327040        462385014       
462455882        462516733        462568296        462620733        462677634  
     462731340        462787243        462842618        462897729   448002964   
  448128066        448252221        448368183        461978751        462059361
       462148990        462215666        462272220        462327065       
462385030        462455890        462516741        462568320        462620741  
     462677667        462731381        462787268        462842659       
462897752   448003012      448128140        448252312        448368217       
461978785        462059387        462149006        462215690        462272238  
     462327073        462385048        462455908        462516758       
462568361        462620766        462677675        462731423        462787334  
     462842691        462897760   448003087      448128314        448252411     
  448368472        461978801        462056516        462149055        462215898
       462272253        462327214        462385089        462456005       
462516766        462568494        462620782        462677766        462731480  
     462787433        462842709        462897927   448003137      448128348     
  448252437        448368498        461978827        462056524        462149097
       462215963        462272311        462327222        462385105       
462456013        462516774        462568502        462620808        462677790  
     462731498        462787441        462842725        462897943   448003178   
  448128421        448252452        448368563        461978835        462056565
       462149139        462215989        462272329        462327255       
462385147        462456021        462516782        462568528        462620824  
     462677840        462731522        462787466        462842741       
462897976   447998410      448128512        448252817        448368589       
461978991        462056631        462149204        462216011        462272436  
     462327271        462385287        462456039        462516881       
462568577        462620980        462677857        462731548        462787474  
     462842840        462897992   447998451      448128553        448252858     
  448368597        461979023        462056649        462149212        462216037
       462272469        462327289        462385295        462456062       
462516899        462568585        462620998        462677907        462731563  
     462787482        462842865        462898016   447998469      448128645     
  448252866        448368639        461979056        462056664        462149220
       462216045        462272493        462327370        462385337       
462456070        462516907        462568593        462621012        462677923  
     462731589        462787490        462842899        462898032  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   447998493      448129056        448252908        448368878       
461979064        462056870        462149238        462216201        462272501  
     462327693        462385345        462456088        462516949       
462568742        462621038        462678079        462731597        462787748  
     462842915        462898131   447998535      448129064        448252957     
  448368894        461979072        462056938        462149261        462216219
       462272527        462327768        462385360        462456096       
462516956        462568759        462621061        462678095        462731613  
     462787755        462842923        462898149   447998626      448129163     
  448252973        448368902        461979080        462056961        462149295
       462216235        462272543        462327776        462385386       
462456104        462516964        462568791        462621079        462678103  
     462731621        462787763        462842931        462898156   447999079   
  448129213        448253393        448369009        461979247        462057092
       462149345        462216243        462272683        462327784       
462385477        462456120        462517053        462568809        462621178  
     462678129        462731753        462787771        462843079       
462898164   447999129      448129239        448253450        448369082       
461979288        462057118        462149352        462216250        462272709  
     462327891        462385485        462456138        462517061       
462568817        462621194        462678137        462731761        462787789  
     462843087        462898172   447999137      448129270        448253468     
  448369124        461979312        462057126        462149394        462216276
       462272733        462327909        462385519        462456146       
462517079        462568825        462621210        462678145        462731779  
     462787797        462843095        462898206   447999145      448129312     
  448253492        448369488        461979346        462057373        462149410
       462216433        462272741        462328089        462385576       
462456245        462517087        462568965        462621251        462678277  
     462731795        462785643        462843103        462898347   447999236   
  448129403        448253625        448369496        461979361        462057399
       462149436        462216458        462272758        462328097       
462385592        462456252        462517095        462568973        462621277  
     462678293        462731811        462785676        462843111       
462898370   447999285      448129445        448253633        448369512       
461979379        462057407        462149451        462216466        462272790  
     462328105        462385618        462456260        462517137       
462568981        462621301        462678301        462731845        462785700  
     462843160        462898388   447999616      448129510        448253906     
  448369553        461979445        462057456        462149626        462216490
       462273053        462328147        462385758        462456286       
462515800        462569021        462621517        462678335        462731993  
     462785726        462843285        462898396   447999855      448129619     
  448253930        448369595        461979460        462057548        462149634
       462216557        462273111        462328154        462385774       
462456294        462515834        462569039        462621533        462678343  
     462732058        462785775        462843327        462898420   447999871   
  448129726        448254011        448369629        461979494        462057555
       462149659        462216573        462273129        462328170       
462385808        462456328        462515842        462569096        462621558  
     462678350        462732066        462785791        462843335       
462898446   447999905      448130161        448254052        448370189       
461979502        462057829        462149675        462214412        462273152  
     462328576        462385816        462456427        462515875       
462569328        462621566        462678525        462732074        462785973  
     462843343        462898610   447999970      448130237        448254086     
  448370270        461979510        462057845        462149683        462214420
       462273178        462328584        462385832        462456435       
462515891        462569351        462621574        462678533        462732116  
     462786021        462843368        462898628   447999988      448130260     
  448254144        448370304        461979544        462057910        462149709
       462214438        462273210        462328600        462385881       
462456443        462515917        462569377        462621590        462678541  
     462732173        462786062        462843376        462898644   448000539   
  448130278        448250464        448370353        461979668        462057993
       462149782        462214495        462273400        462328667       
462386020        462456450        462516071        462569401        462621699  
     462678558        462732298        462786096        462843392       
462898669   448000604      448130286        448250597        448370379       
461979718        462058017        462149790        462214511        462273426  
     462328683        462386038        462456468        462516089       
462569518        462621731        462678566        462732355        462786112  
     462843426        462898693   448000620      448130344        448250639     
  448370395        461979726        462058025        462149808        462214537
       462273459        462328709        462386046        462456484       
462516105        462569542        462621749        462678574        462732405  
     462786179        462843434        462898727   448000752      448130997     
  448250670        448370734        461979783        462058124        462149873
       462214651        462273467        462328881        462386061       
462456583        462516113        462569575        462621764        462678707  
     462732421        462786351        462843517        462898800   448000778   
  448131094        448250712        448370767        461979791        462058223
       462149931        462214669        462273509        462328907       
462386087        462456591        462516121        462569583        462621772  
     462678723        462732447        462786377        462843566       
462898826   448000802      448131102        448250720        448370932       
461979825        462058314        462149964        462214677        462273558  
     462328931        462386095        462456609        462516147       
462569617        462621780        462678731        462732470        462786385  
     462843574        462898859   448001099      448131136        448250910     
  448370940        461979916        462058355        462150095        462214727
       462273566        462328949        462386194        462456617       
462516279        462569641        462621905        462678749        462732637  
     462786401        462843772        462898867   448001107      448131250     
  448250969        448371088        461979924        462058405        462150103
       462214743        462273574        462328956        462386210       
462456625        462516287        462569674        462621939        462678756  
     462732660        462786419        462843780        462898883   448001164   
  448131268        448250977        448371104        461979932        462058421
       462150228        462214784        462273608        462328980       
462386228        462456633        462516295        462569690        462621970  
     462678772        462732678        462786450        462843814       
462898917   448001180      448131524        448250993        448371146       
461979957        462058686        462150269        462214933        462273624  
     462329095        462386244        462456724        462516303       
462569872        462621996        462678863        462732686        462786666  
     462843822        462897307   448001198      448131540        448251017     
  448371161        461979973        462058751        462150277        462214958
       462273681        462329103        462386251        462456732       
462516311        462569880        462622010        462678897        462732694  
     462786674        462843830        462897323   448001305      448131557     
  448251124        448371187        461979981        462058777        462150301
       462214990        462273699        462329111        462386269       
462456740        462516329        462569898        462622028        462678905  
     462732702        462786682        462843905        462897349   448001628   
  448131607        448251397        448371195        461980237        462058843
       462150491        462215013        462273848        462329129       
462386400        462456757        462516402        462569906        462620410  
     462678913        462732843        462786708        462844010       
462897364   448001644      448131656        448251439        448371229       
461980278        462058850        462150525        462215039        462273855  
     462329137        462386426        462456765        462516436       
462569914        462620428        462678939        462732850        462786740  
     462844036        462897380   448001669      448131672        448251462     
  448371302        461980302        462058868        462150558        462215054
       462273871        462329152        462386434        462456773       
462516444        462569948        462620444        462678947        462732884  
     462786757        462844044        462897398   448001701      448132084     
  448251538        448371526        461980419        462059064        462150574
       462215229        462273954        462326828        462386442       
462456906        462516451        462570177        462620493        462679028  
     462732967        462786872        462844077        462897570   448001818   
  448132258        448251595        448371559        461980427        462059080
       462150632        462215245        462273962        462326869       
462386459        462456914        462516485        462570243        462620519  
     462679044        462733049        462786898        462844085       
462897596   448001834      448132274        448251645        448371625       
461980484        462059155        462150681        462215252        462273988  
     462326901        462386467        462456922        462516550       
462570250        462620527        462679069        462733056        462786906  
     462844101        462897604   448002378      448132357        448252023     
  448371658        461978397        462059163        462151184        462215260
       462274135        462326919        462386624        462456930       
462516667        462570276        462620626        462679077        462733213  
     462786914        462844234        462897620   448002519      448132373     
  448252056        448371666        461978496        462059213        462151234
       462215294        462274200        462326943        462386632       
462456948        462516675        462570292        462620667        462679085  
     462733221        462786971        462844242        462897638   448002618   
  448132399        448252072        448371682        461978512        462059239
       462151242        462215310        462274226        462326950       
462386640        462456955        462516683        462570300        462620675  
     462679101        462733239        462786997        462844259       
462897646   448002691      448132738        448252122        448372011       
461978579        462059403        462151283        462215740        462274259  
     462327099        462386657        462457029        462516691       
462570490        462620683        462679150        462733247        462787359  
     462844283        462897778   448002709      448132746        448252130     
  448372094        461978603        462059411        462151291        462215765
       462274283        462327107        462386681        462457037       
462516709        462570532        462620717        462679192        462733296  
     462787375        462844309        462897786   448002782      448132811     
  448252189        448372102        461978710        462059452        462151309
       462215799        462274325        462327115        462386707       
462457052        462516717        462570557        462620725        462679200  
     462733304        462787383        462844317        462897828   448003186   
  448132902        448252494        448372128        461978843        462059494
       462151515        462215807        462274556        462327123       
462386723        462457086        462516790        462570573        462620832  
     462679226        462733437        462787391        462844465       
462897869   448003228      448132969        448252502        448372144       
461978900        462059502        462151523        462215815        462274564  
     462327172        462386731        462457094        462516808       
462570599        462620865        462679234        462733445        462787417  
     462844473        462897877   448003244      448133017        448252544     
  448372185        461978926        462059551        462151572        462215856
       462274572        462327198        462386764        462457102       
462516816        462570615        462620907        462679242        462733452  
     462787425        462844523        462897893   448003277      448133462     
  448252593        448372458        461978942        462059569        462151655
       462216086        462274580        462327446        462386772       
462457185        462516832        462570854        462620923        462679358  
     462733478        462787532        462844531        462898057   448003384   
  448133488        448252700        448372490        461978967        462059593
       462151689        462216102        462274606        462327487       
462386780        462457193        462516857        462570862        462620931  
     462679366        462733486        462787540        462844564       
462898073   448003467      448133561        448252809        448372524       
461978975        462059635        462151739        462216110        462274614  
     462327503        462386798        462457219        462516873       
462570896        462620949        462679382        462733536        462787565  
     462844606        462898081   448003509      448133579        448253013     
  448372540        461979098        462059700        462151911        462216144
       462274762        462327529        462386921        462457227       
462516972        462570904        462621087        462679424        462731639  
     462787672        462844705        462898107   448003533      448133587     
  448253047        448372615        461979122        462059718        462151945
       462216169        462274796        462327610        462386954       
462457243        462516980        462570920        462621095        462679432  
     462731654        462787722        462844721        462898115   448003541   
  448133629        448253054        448372789        461979130        462059734
       462151952        462216193        462274812        462327636       
462386970        462457250        462517004        462570938        462621111  
     462679440        462731670        462787730        462844739       
462898123   448003616      448134098        448253088        448373209       
461979148        462059940        462151978        462216284        462274879  
     462327925        462386988        462456161        462517012       
462571043        462621129        462679531        462731688        462787805  
     462844754        462898230   448003863      448134163        448253211     
  448373258        461979189        462059957        462152018        462216292
       462274952        462327958        462386996        462456187       
462517020        462571068        462621137        462679549        462731712  
     462787854        462844762        462898255   448003871      448134239     
  448253229        448373266        461979205        462059999        462152026
       462216300        462274960        462327966        462387002       
462456195        462517046        462571076        462621160        462679556  
     462731746        462787896        462844770        462898289   448004341   
  448134254        448253641        448373274        461979387        462060005
       462149485        462216318        462275082        462327982       
462387085        462456203        462517152        462571084        462621319  
     462679564        462731860        462788050        462844903       
462898297   448004390      448134361        448253799        448373290       
461979395        462060013        462149493        462216375        462275090  
     462328030        462387119        462456229        462517160       
462571126        462621350        462679572        462731894        462788076  
     462844929        462898313   448004465      448134387        448253831     
  448373431        461979403        462060021        462149501        462216391
       462275108        462328063        462387127        462456237       
462517178        462571134        462621376        462679580        462731928  
     462788084        462844937        462898321   448004523      448129767     
  448253849        448373696        461979411        462060435        462149519
       462216607        462275116        462328204        462387135       
462456344        462517194        462571282        462621426        462679689  
     462731936        462788118        462844952        462898479   448004598   
  448129775        448253872        448373712        461979429        462060443
       462149584        462216623        462275124        462328212       
462387143        462456351        462517202        462571332        462621483  
     462679697        462731969        462788167        462844978       
462898487   448004663      448129809        448253880        448373779       
461979437        462060468        462149618        462216664        462275165  
     462328238        462387150        462456369        462517228       
462571365        462621491        462679705        462731977        462788191  
     462844986        462898537   448005405      448129965        448254177     
  448373795        461979551        462060500        462149717        462216680
       462275330        462328386        462387226        462456385       
462517236        462571407        462621608        462679713        462732181  
     462788258        462845090        462898552   448005421      448129981     
  448254193        448373829        461979569        462060518        462149725
       462216730        462275363        462328394        462387291       
462456393        462517251        462571415        462621632        462679721  
     462732215        462788274        462845108        462898586   448005447   
  448130054        448254292        448373845        461979619        462060526
       462149733        462216748        462275439        462328444       
462387317        462456419        462517269        462571423        462621640  
     462679739        462732231        462788290        462845132       
462898594   448005579      448130534        448254367        448374207       
461979635        462060872        462149758        462216763        462275454  
     462328725        462387333        462456492        462517277       
462571589        462621657        462679838        462732249        462788472  
     462845157        462898735   448005611      448130567        448254375     
  448374223        461979643        462060898        462149766        462216789
       462275462        462328758        462387358        462456500       
462517293        462571597        462621665        462679846        462732272  
     462788514        462845223        462898743   448005645      448130575     
  448254433        448374256        461979650        462060922        462149774
       462216797        462275470        462328782        462387366       
462456518        462517327        462571605        462621673        462679853  
     462732280        462788530        462845249        462898750  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448006197      448130617        448254490        448374298       
461979833        462060963        462149980        462216813        462275579  
     462328832        462387531        462456526        462517442       
462571613        462621798        462679861        462732488        462788613  
     462843582        462898768   448006254      448130633        448254508     
  448374371        461979841        462061003        462149998        462216847
       462275611        462328840        462387556        462456534       
462517459        462571621        462621830        462679887        462732546  
     462788621        462843608        462898784   448006312      448130948     
  448254532        448374454        461979866        462061102        462150012
       462216854        462275629        462328865        462387572       
462456575        462517467        462571639        462621848        462679895  
     462732595        462788639        462843632        462898792   448006395   
  448131284        448254623        448374868        461979874        462061359
       462150020        462216953        462275637        462329004       
462387580        462456658        462517475        462569716        462621871  
     462679986        462732603        462788837        462843657       
462898925   448006403      448131292        448254771        448374983       
461979882        462061417        462150038        462216995        462275645  
     462329020        462387598        462456666        462517483       
462569724        462621889        462679994        462732611        462788944  
     462843673        462898941   448006452      448131326        448254789     
  448375048        461979908        462061474        462150053        462217019
       462275660        462329038        462387606        462456674       
462517491        462569740        462621897        462680000        462732629  
     462788951        462843723        462898974   448006767      448131391     
  448255091        448375105        461979999        462061482        462150376
       462217027        462273749        462329046        462387879       
462456682        462517574        462569781        462622036        462680026  
     462732710        462789058        462843913        462898982   448006965   
  448131466        448255117        448375147        461980013        462061490
       462150392        462217043        462273756        462329061       
462387895        462456708        462517582        462569807        462622044  
     462680034        462732728        462789082        462843921       
462899063   448006973      448131474        448255141        448375238       
461980096        462061615        462150400        462217050        462273806  
     462329087        462387994        462456716        462517590       
462569831        462622051        462680042        462732736        462789108  
     462843954        462899097   448007005      448131706        448255158     
  448371393        461980146        462061862        462150426        462217142
       462273814        462329160        462388034        462456781       
462517608        462570003        462622069        462680141        462732785  
     462789215        462843962        462899105   448007054      448131730     
  448255166        448371427        461980153        462061888        462150434
       462217159        462273822        462329210        462388042       
462456807        462517616        462570011        462622085        462680158  
     462732801        462789256        462843988        462899139   448007120   
  448131821        448255182        448371435        461980211        462061896
       462150459        462217183        462273830        462329244       
462388059        462456849        462517624        462570029        462622093  
     462680166        462732819        462789264        462844002       
462899162   448007443      448131854        448255430        448371484       
461980500        462061904        462150814        462217191        462274002  
     462329269        462388299        462456864        462517707       
462570045        462622119        462680174        462733064        462789272  
     462844119        462899188   448007773      448131896        448255471     
  448371500        461980526        462061979        462150962        462217217
       462274028        462329293        462388331        462456872       
462517715        462570078        462622127        462680182        462733072  
     462789355        462844127        462899196   448007823      448132068     
  448255521        448371518        461980567        462062001        462151036
       462217225        462274051        462329335        462388349       
462456898        462517723        462570144        462622143        462680208  
     462733130        462789371        462844143        462899220   448007864   
  448132407        448255562        448371708        461980575        462062381
       462151085        462217365        462274069        462329350       
462388406        462456963        462517731        462570342        462622150  
     462680299        462733155        462789546        462844150       
462899352   448007898      448132472        448255612        448371724       
461980609        462062423        462151150        462217373        462274119  
     462329368        462388497        462456971        462517749       
462570375        462622176        462680307        462733163        462789629  
     462844168        462899378   448007906      448132514        448255661     
  448371773        461980716        462062472        462151168        462217381
       462274127        462329426        462388513        462456989       
462517756        462570409        462622184        462680315        462733197  
     462789637        462844184        462899386   448008433      448132522     
  448255869        448371815        461980732        462062498        462151333
       462217415        462274341        462329442        462388729       
462456997        462517830        462570417        462622283        462680323  
     462733346        462789678        462844325        462899394   448008458   
  448132662        448255901        448371823        461980757        462062530
       462151341        462217423        462274358        462329467       
462388752        462457003        462517889        462570441        462622291  
     462680331        462733361        462789728        462844374       
462899402   448008466      448132720        448255927        448371849       
461980773        462062555        462151358        462217431        462274374  
     462329475        462388786        462457011        462517913       
462570458        462622309        462680364        462733387        462789736  
     462844382        462899410   448008649      448133058        448256057     
  448372243        461980799        462062746        462151408        462217530
       462274416        462329608        462388828        462457110       
462517947        462570649        462622317        462679283        462733395  
     462789983        462844390        462899543   448008680      448133074     
  448256107        448372276        461980906        462062779        462151416
       462217555        462274531        462329616        462388844       
462457136        462517954        462570664        462622333        462679291  
     462733403        462790031        462844408        462899550   448008755   
  448133132        448256131        448372284        461980914        462062795
       462151432        462217563        462274549        462329624       
462388851        462457144        462517970        462570730        462622341  
     462679309        462733411        462790064        462844432       
462899576   448009035      448133207        448256339        448372326       
461981078        462062811        462151747        462217571        462274622  
     462329632        462386814        462457151        462518200       
462570771        462622481        462679317        462733585        462790072  
     462844614        462899584   448009076      448133231        448256370     
  448372409        461981094        462062837        462151770        462217589
       462274648        462329657        462386830        462457169       
462518226        462570797        462622499        462679333        462733619  
     462790080        462844622        462899592   448009084      448133355     
  448256461        448372417        461981144        462062894        462151812
       462217597        462274655        462329665        462386848       
462457177        462518242        462570839        462622507        462679341  
     462733668        462790098        462844655        462899600   448009092   
  448133660        448256479        448372797        461981177        462059759
       462151820        462217746        462274713        462329749       
462386855        462457268        462518267        462570953        462622549  
     462679465        462733700        462790510        462844671       
462899790   448009225      448133686        448256495        448372862       
461981193        462059767        462151853        462217753        462274721  
     462329822        462386897        462457276        462518275       
462570987        462622556        462679473        462733718        462790536  
     462844689        462899832   448009266      448133850        448256537     
  448372920        461981201        462059775        462151895        462217761
       462274739        462329830        462386905        462457284       
462518283        462570995        462622572        462679481        462733726  
     462790585        462844697        462899865   448003897      448133900     
  448256743        448373001        461981409        462059833        462152042
       462217779        462274986        462329855        462387010       
462457292        462518432        462571019        462622655        462679499  
     462733734        462790593        462844788        462899881   448003954   
  448134023        448256776        448373084        461981417        462059874
       462152059        462217787        462274994        462329863       
462387028        462457300        462518440        462571027        462622663  
     462679507        462733809        462790668        462844804       
462899907   448003988      448134080        448256834        448373159       
461981425        462059916        462152133        462217795        462275009  
     462329889        462387036        462457318        462518465       
462571035        462622689        462679515        462733841        462790676  
     462844812        462899915   448004028      448134403        448256859     
  448373464        461981441        462060062        462152166        462217894
       462275017        462330085        462387044        462457326       
462518473        462571142        462622705        462679606        462733874  
     462790817        462844846        462900044   448004200      448134494     
  448256933        448373548        461981458        462060161        462152182
       462217902        462275025        462330101        462387051       
462457334        462518499        462571167        462622713        462679622  
     462733890        462790932        462844861        462900051   448004291   
  448134528        448256941        448373571        461981474        462060286
       462152240        462217910        462275041        462330127       
462387069        462457342        462518531        462571233        462622721  
     462679630        462733916        462790940        462844895       
462900093   448004689      448134643        448257352        448373639       
461981623        462060302        462152299        462217993        462275199  
     462330135        462387168        462457359        462518713       
462571241        462622861        462679648        462734096        462790981  
     462845009        462900119   448004804      448134668        448257428     
  448373662        461981649        462060351        462152307        462218009
       462275207        462330200        462387176        462457383       
462518747        462571258        462622879        462679655        462734112  
     462791039        462845017        462900127   448005025      448134700     
  448257444        448373670        461981664        462060401        462152430
       462218017        462275215        462330218        462387184       
462457417        462518796        462571266        462622911        462679663  
     462734146        462791062        462845033        462900150   448005249   
  448134775        448257469        448373944        461981714        462060575
       462152455        462218116        462275272        462330531       
462387192        462457755        462518846        462571431        462622945  
     462679747        462734203        462788308        462845041       
462900275   448005264      448134791        448257535        448373977       
461981763        462060625        462152463        462218132        462275298  
     462330655        462387200        462457771        462518887       
462571456        462622986        462679762        462734211        462788316  
     462845058        462900325   448005280      448134817        448257568     
  448374041        461981789        462060641        462152547        462218140
       462275306        462330671        462387218        462457805       
462518895        462571464        462623000        462679788        462734245  
     462788357        462845074        462900333   448005694      448134841     
  448257725        448374082        461982092        462060708        462152828
       462218165        462275488        462330713        462387424       
462457813        462517368        462571506        462623166        462679804  
     462734377        462788415        462845322        462900341   448005850   
  448134866        448257808        448374157        461982126        462060773
       462152844        462218173        462275496        462330762       
462387457        462457839        462517376        462571522        462623182  
     462679812        462734393        462788423        462845330       
462900358   448005959      448134916        448257816        448374173       
461982142        462060807        462152893        462218181        462275520  
     462330788        462387473        462457870        462517384       
462571555        462623190        462679820        462734419        462788449  
     462845348        462900366   448005967      448135038        448257832     
  448374496        461982217        462061144        462152919        462216862
       462275546        462330911        462387507        462458118       
462517392        462571654        462623208        462679903        462734450  
     462788647        462845355        462900499   448005991      448135236     
  448257857        448374512        461982225        462061193        462152950
       462216888        462275553        462330937        462387515       
462458126        462517400        462571662        462623232        462679911  
     462734468        462788670        462845363        462900507   448006098   
  448135277        448257865        448374520        461982258        462061219
       462152968        462216896        462275561        462330960       
462387523        462458134        462517434        462571670        462623265  
     462679929        462734484        462788720        462845389       
462900515   448006460      448135335        448254888        448374645       
461982605        462061235        462153263        462216904        462275686  
     462330978        462387614        462458142        462517509       
462571696        462623422        462679952        462734641        462788738  
     462845397        462900531   448006551      448135392        448254896     
  448374686        461982639        462061268        462153271        462216920
       462275694        462331018        462387622        462458167       
462517517        462571704        462623463        462679960        462734666  
     462788746        462845405        462900549   448006601      448135558     
  448254987        448374850        461982662        462061276        462153313
       462216938        462275736        462331026        462387671       
462458183        462517525        462571712        462623513        462679978  
     462734674        462788829        462845447        462900556   448006676   
  448135855        448254995        448375287        461982688        462061623
       462153347        462217068        462275751        462331182       
462387788        462458399        462517533        462571746        462623539  
     462680059        462734690        462789132        462845454       
462900713   448006684      448135863        448255034        448375303       
461982704        462061698        462153388        462217076        462275769  
     462331190        462387796        462458415        462517541       
462571753        462623562        462680075        462734724        462789140  
     462845488        462900721   448006718      448135871        448255075     
  448375360        461982761        462061714        462153404        462217084
       462275777        462331232        462387861        462458449       
462517566        462571779        462623596        462680083        462734732  
     462789165        462845504        462900739   448007161      448135954     
  448255190        448375394        461982969        462061789        462153602
       462217092        462275801        462331240        462388166       
462458514        462517632        462571787        462623745        462680109  
     462734955        462789173        462845702        462900747   448007286   
  448135970        448255349        448375428        461983025        462061813
       462153610        462217100        462275835        462331257       
462388174        462458548        462517640        462571795        462623778  
     462680117        462734963        462789199        462845751       
462900754   448007302      448135988        448255364        448375485       
461983082        462061821        462153651        462217126        462275850  
     462331273        462388216        462458571        462517665       
462571811        462623786        462680133        462734971        462789207  
     462845777        462900762   448007336      448136465        448255380     
  448375543        461983124        462062027        462153685        462217266
       462275868        462331406        462388232        462458795       
462517673        462571936        462623794        462680224        462734989  
     462789397        462845785        462899261   448007393      448136473     
  448255398        448375550        461983132        462062035        462153735
       462217282        462275876        462331414        462388257       
462458910        462517681        462571944        462623802        462680232  
     462735002        462789405        462845793        462899287   448007435   
  448136689        448255414        448375576        461983140        462062043
       462153776        462217308        462275884        462331422       
462388273        462458928        462517699        462571951        462623828  
     462680257        462735028        462789447        462845819       
462899303   448007948      448136697        448255695        448375659       
461983314        462062076        462153941        462217316        462276023  
     462331463        462388521        462458936        462517764       
462571969        462622192        462680265        462735176        462789470  
     462845983        462899311   448007997      448136705        448255729     
  448375667        461983348        462062167        462153990        462217332
       462276031        462331471        462388547        462458951       
462517772        462571977        462622200        462680273        462735184  
     462789520        462845991        462899329   448008235      448136796     
  448255786        448375675        461983363        462062183        462154048
       462217340        462276064        462331489        462388562       
462458977        462517780        462571985        462622218        462680281  
     462735218        462789538        462846015        462899337  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448008318      448137158        448255810        448375931       
461983405        462062613        462154063        462217449        462276072  
     462329525        462388596        462459207        462517798       
462572066        462622226        462680372        462735234        462789751  
     462846056        462899428   448008391      448137174        448255836     
  448375949        461983439        462062621        462154071        462217456
       462276080        462329533        462388638        462459249       
462517806        462572082        462622242        462680380        462735259  
     462789785        462846098        462899451   448008417      448137182     
  448255844        448375964        461983447        462062654        462154105
       462217464        462276114        462329541        462388661       
462459272        462517814        462572090        462622267        462680398  
     462735275        462789793        462846130        462899477   448008797   
  448137216        448256149        448375998        461980922        462062662
       462154220        462217506        462276254        462329558       
462388869        462459298        462517988        462572108        462622374  
     462680406        462735424        462789843        462846379       
462899501   448008862      448137257        448256198        448376020       
461980930        462062670        462154238        462217514        462276270  
     462329574        462388877        462459306        462518119       
462572124        462622390        462680414        462735432        462789918  
     462846387        462899527   448008920      448137265        448256214     
  448376087        461980955        462062712        462154253        462217522
       462276288        462329590        462388893        462459314       
462518143        462572132        462622432        462680422        462735440  
     462789967        462846395        462899535   448008961      448137638     
  448256230        448376509        461980997        462062910        462154261
       462217605        462276304        462329681        462388901       
462459629        462518150        462572249        462622440        462680463  
     462735457        462790262        462846403        462899618   448008987   
  448137695        448256255        448376517        461981029        462062951
       462154279        462217647        462276312        462329699       
462388935        462459637        462518168        462572256        462622457  
     462680497        462735507        462790320        462846429       
462899675   448009027      448137729        448256289        448376558       
461981052        462062985        462154303        462217654        462276338  
     462329707        462388984        462459678        462518192       
462572264        462622473        462680513        462735515        462790338  
     462846437        462899683   448009316      448137745        448256545     
  448376624        461981227        462063058        462154618        462217688
       462276445        462329715        462389024        462459694       
462518291        462572280        462622598        462680554        462735606  
     462790387        462846551        462899758   448009324      448137794     
  448256552        448376640        461981326        462063066        462154642
       462217704        462276460        462329723        462389032       
462459710        462518333        462572306        462622606        462680588  
     462735663        462790403        462846585        462899766   448009332   
  448137844        448256586        448376657        461981334        462063074
       462154659        462217738        462276494        462329731       
462389065        462459736        462518358        462572314        462622614  
     462680596        462735671        462790502        462846619       
462899774   448009357      448138180        448256594        448376988       
461981342        462063090        462154667        462217803        462276528  
     462329905        462389073        462459942        462518366       
462572405        462622622        462680778        462735689        462790718  
     462846643        462899923   448009365      448138206        448256644     
  448377051        461981367        462063181        462154709        462217811
       462276544        462329921        462389099        462459959       
462518416        462572413        462622630        462680794        462735697  
     462790734        462846650        462899931   448009449      448138339     
  448256735        448377077        461981383        462063199        462154717
       462217837        462276601        462329962        462389107       
462459975        462518424        462572447        462622648        462680810  
     462735705        462790767        462846668        462899956   448009597   
  448138412        448256974        448377101        461981490        462063264
       462154881        462217845        462276676        462330044       
462389313        462459983        462518556        462572454        462622739  
     462680869        462733924        462790775        462846825       
462899964   448009738      448138438        448256990        448377176       
461981557        462063298        462154956        462217878        462276692  
     462330051        462389339        462460007        462518606       
462572462        462622747        462680877        462733932        462790791  
     462846833        462899972   448009936      448138586        448257014     
  448377192        461981565        462063314        462154998        462217886
       462276700        462330069        462389370        462460023       
462518614        462572488        462622796        462680893        462733957  
     462790809        462846858        462899998   448009944      448138800     
  448257097        448377283        461981573        462063603        462155003
       462218041        462276726        462330242        462389396       
462457441        462518648        462572587        462622820        462681073  
     462733973        462791088        462846882        462900168   448010025   
  448138842        448257154        448377291        461981581        462063629
       462155045        462218066        462276734        462330259       
462389404        462457532        462518655        462572595        462622846  
     462681115        462734005        462791104        462846916       
462900192   448010066      448138859        448257253        448377317       
461981599        462063660        462155052        462218074        462276759  
     462330267        462389412        462457540        462518697       
462572603        462622853        462681123        462734047        462791146  
     462846932        462900218   448010629      448138867        448257600     
  448377358        461981797        462063728        462152596        462218082
       462276841        462330341        462389628        462457599       
462518903        462572611        462623018        462681131        462734286  
     462791179        462847088        462900226   448010678      448138883     
  448257618        448377374        461981847        462063736        462152612
       462218090        462276858        462330432        462389644       
462457631        462518937        462572629        462623042        462681149  
     462734294        462791203        462847096        462900234   448010728   
  448138925        448257642        448377390        461981920        462063835
       462152620        462218108        462276866        462330499       
462389743        462457698        462518945        462572637        462623059  
     462681156        462734310        462791229        462847146       
462900267   448010835      448134924        448257659        448377697       
461981946        462063967        462152679        462218199        462276908  
     462330796        462389750        462457938        462518960       
462572728        462623091        462681297        462734336        462791245  
     462847153        462900374   448010868      448134957        448257683     
  448377739        461981979        462063975        462152687        462218207
       462276916        462330820        462389768        462457953       
462519018        462572736        462623109        462681313        462734344  
     462791252        462847179        462900382   448010892      448134965     
  448257717        448377747        461982084        462063983        462152778
       462218215        462276924        462330853        462389776       
462457961        462519026        462572744        462623133        462681339  
     462734351        462791286        462847195        462900424   448011072   
  448134973        448257881        448377754        461982274        462063991
       462153016        462218223        462276999        462330879       
462389958        462458043        462519042        462572751        462623273  
     462681347        462734492        462791294        462847328       
462900457   448011148      448134999        448257915        448377812       
461982373        462064031        462153032        462218231        462277005  
     462330895        462389966        462458068        462519067       
462572769        462623281        462681362        462734500        462791302  
     462847336        462900473   448011304      448135012        448257949     
  448377861        461982464        462064056        462153099        462218256
       462277021        462330903        462390006        462458100       
462519075        462572777        462623299        462681388        462734518  
     462791336        462847344        462900481   448011320      448135582     
  448258020        448378323        461982498        462064296        462153172
       462218272        462277047        462331059        462390022       
462458225        462519083        462572942        462623307        462681495  
     462734526        462791575        462847351        462900572   448011395   
  448135681        448258079        448378356        461982506        462064320
       462153230        462218280        462277070        462331083       
462390030        462458274        462519158        462572959        462623356  
     462681503        462734567        462791591        462847369       
462900598   448011403      448135723        448258095        448378380       
461982522        462064353        462153248        462218306        462277096  
     462331091        462390048        462458290        462519174       
462572991        462623364        462681511        462734583        462791617  
     462847377        462900614   448011791      448135780        448258103     
  448378398        461982787        462064361        462153420        462218314
       462277237        462331133        462390220        462458308       
462519422        462573015        462623604        462681529        462734765  
     462791641        462845553        462900630   448011890      448135830     
  448258111        448378455        461982795        462064395        462153446
       462218322        462277278        462331158        462390253       
462458332        462519448        462573049        462623646        462681552  
     462734781        462791666        462845561        462900671   448011924   
  448135848        448258145        448378471        461982837        462064403
       462153503        462218348        462277286        462331174       
462390279        462458381        462519463        462573064        462623661  
     462681586        462734823        462791674        462845595       
462900705   448011957      448136077        448258160        448378810       
461982878        462064544        462153511        462218504        462277294  
     462331307        462390287        462458597        462519497       
462571829        462623703        462681750        462734849        462791831  
     462845629        462900788   448012021      448136135        448258186     
  448378844        461982902        462064569        462153552        462218512
       462277310        462331315        462390295        462458647       
462519521        462571837        462623711        462681800        462734898  
     462791856        462845660        462900838   448012104      448136150     
  448258319        448378927        461982944        462064627        462153578
       462218520        462277369        462331349        462390303       
462458688        462519547        462571845        462623729        462681818  
     462734914        462791872        462845694        462900846   448012468   
  448136168        448258749        448378935        461983157        462064635
       462153784        462218553        462275892        462331364       
462390485        462458720        462519760        462571852        462623836  
     462681842        462735044        462791898        462845827       
462900887   448012567      448136325        448258814        448378992       
461983165        462064643        462153826        462218561        462275900  
     462331380        462390550        462458738        462519778       
462571902        462623885        462681883        462735069        462791914  
     462845850        462900937   448012690      448136333        448258822     
  448379008        461983181        462064726        462153867        462218579
       462275926        462331398        462390576        462458761       
462519794        462571910        462623893        462681891        462735093  
     462791922        462845868        462900960   448012872      448136887     
  448258855        448375758        461983199        462064999        462153883
       462218645        462275942        462331497        462390584       
462458985        462519810        462571993        462623901        462681990  
     462735101        462792052        462845876        462900978   448012997   
  448136895        448258905        448375766        461983272        462065012
       462153909        462218652        462275991        462331505       
462390592        462459025        462519828        462572009        462623935  
     462682006        462735135        462792060        462845900       
462901026   448013078      448136978        448258913        448375774       
461983306        462065038        462153933        462218660        462276007  
     462331562        462390618        462459082        462519836       
462572017        462623943        462682014        462735143        462792078  
     462845967        462901034   448013276      448136994        448259267     
  448375808        461983462        462065053        462154113        462218678
       462276122        462331588        462390907        462459116       
462519968        462572025        462623950        462682022        462735333  
     462792086        462846163        462901042   448013292      448137059     
  448259440        448375881        461983496        462065087        462154147
       462218686        462276130        462331596        462390972       
462459173        462519984        462572041        462623992        462682030  
     462735341        462792102        462846197        462901075   448013318   
  448137125        448259473        448375923        461983512        462065103
       462154162        462218694        462276163        462331604       
462390980        462459181        462520024        462572058        462624040  
     462682055        462735358        462792151        462846205       
462901083   448013383      448137299        448259507        448376111       
461983546        462065277        462154170        462218777        462276189  
     462331620        462391004        462459322        462520057       
462572157        462624073        462682196        462735366        462792284  
     462846221        462901273   448013433      448137307        448259556     
  448376178        461983595        462065293        462154196        462218801
       462276213        462331638        462391020        462459397       
462520073        462572165        462624081        462682204        462735374  
     462792292        462846270        462901299   448013466      448137422     
  448259580        448376285        461983637        462065335        462154204
       462218843        462276221        462331646        462391038       
462459405        462520099        462572173        462624107        462682238  
     462735416        462792318        462846304        462901315   448013797   
  448137463        448259796        448376293        461983678        462065343
       462154386        462218850        462276346        462331661       
462391244        462459447        462520214        462572181        462624230  
     462682261        462735523        462792334        462846445       
462901323   448013813      448137471        448259903        448376418       
461983686        462065368        462154519        462218876        462276361  
     462331679        462391251        462459553        462520248       
462572207        462624289        462682279        462735531        462792342  
     462846460        462901349   448013888      448137588        448259952     
  448376491        461983769        462065400        462154535        462218884
       462276379        462331703        462391277        462459595       
462520255        462572231        462624339        462682287        462735549  
     462792375        462846494        462901356   448014043      448137893     
  448259994        448376681        461983801        462065640        462154543
       462218959        462276403        462331802        462391285       
462459835        462520271        462572348        462624370        462680612  
     462735556        462792565        462846502        462901547   448014084   
  448137935        448260018        448376707        461983819        462065665
       462154584        462218975        462276411        462331810       
462391327        462459843        462520289        462572355        462624396  
     462680646        462735564        462792607        462846528       
462901596   448014100      448138008        448260042        448376749       
461983843        462065731        462154600        462218983        462276437  
     462331828        462391335        462459876        462520297       
462572363        462624420        462680679        462735598        462792680  
     462846544        462901612   448014373      448138073        448260505     
  448376897        461984114        462065749        462154766        462218991
       462276619        462331836        462389115        462459884       
462520453        462572371        462624594        462680703        462735713  
     462792698        462846684        462901638   448014399      448138107     
  448260562        448376947        461984122        462065798        462154774
       462219007        462276627        462331844        462389156       
462459900        462520461        462572389        462624602        462680711  
     462735762        462792706        462846742        462901653   448014415   
  448138149        448260646        448376954        461984130        462065954
       462154782        462219015        462276635        462331869       
462389180        462459926        462520479        462572397        462624628  
     462680752        462735770        462792714        462846759       
462901661   448014456      448138636        448260653        448377200       
461984148        462063397        462154808        462219098        462276643  
     462332024        462389198        462460031        462520487       
462572512        462624636        462680927        462735788        462792946  
     462846767        462901802   448014464      448138669        448260687     
  448377226        461984171        462063439        462154816        462219114
       462276650        462332065        462389222        462460049       
462520495        462572520        462624651        462680968        462735804  
     462792995        462846791        462901828   448014522      448138677     
  448260695        448377234        461984189        462063462        462154824
       462219122        462276668        462332107        462389271       
462460056        462520511        462572546        462624669        462681016  
     462735820        462793001        462846809        462901836  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448010108      448138727        448261198        448377242       
461984437        462063470        462155078        462219130        462276775  
     462332115        462389487        462460072        462520677       
462572553        462624826        462681024        462735838        462793118  
     462846940        462901851   448010207      448138784        448261263     
  448377259        461984478        462063520        462155086        462219148
       462276783        462332123        462389529        462460098       
462520693        462572561        462624834        462681032        462735853  
     462793134        462847013        462901885   448010256      448138792     
  448261305        448377267        461984510        462063579        462155102
       462219213        462276791        462332131        462389537       
462460155        462520701        462572579        462624859        462681065  
     462735861        462793167        462847021        462901919   448010389   
  448139055        448261396        448377416        461984528        462063843
       462155151        462219429        462276817        462332271       
462389560        462460171        462520719        462572652        462624867  
     462681164        462735879        462793282        462847039       
462902065   448010587      448139097        448261412        448377481       
461984544        462063868        462155177        462219437        462276825  
     462332289        462389602        462460221        462520727       
462572660        462624875        462681198        462735887        462793340  
     462847054        462902081   448010611      448139113        448261420     
  448377606        461984585        462063900        462155219        462219460
       462276833        462332297        462389610        462460262       
462520792        462572686        462624917        462681206        462735895  
     462793365        462847062        462902115   448010926      448139212     
  448261610        448377622        461984924        462063918        462155235
       462219486        462276932        462332305        462389784       
462460270        462520941        462572694        462625062        462681214  
     462736059        462793415        462847203        462902149   448010967   
  448139238        448261693        448377648        461984932        462063926
       462155243        462219528        462276940        462332313       
462389792        462460288        462520966        462572702        462625070  
     462681263        462736075        462793423        462847211       
462902156   448010983      448139329        448261735        448377663       
461985038        462063934        462155268        462219536        462276957  
     462332321        462389859        462460296        462520974       
462572710        462625088        462681289        462736133        462793449  
     462847245        462902164   448011015      448139337        448261776     
  448377952        461985053        462064080        462155292        462219783
       462276965        462332420        462389883        462460452       
462521006        462572785        462625104        462681412        462736158  
     462791344        462847260        462902263   448011023      448139378     
  448261842        448377978        461985079        462064148        462155318
       462219791        462276973        462332438        462389909       
462460460        462521014        462572835        462625112        462681420  
     462736166        462791393        462847286        462902289   448011056   
  448139410        448261867        448378075        461985095        462064163
       462155326        462219825        462276981        462332446       
462389941        462460510        462521030        462572868        462625120  
     462681438        462736174        462791401        462847294       
462902305   448011437      448139444        448262170        448378117       
461985244        462064189        462155508        462219833        462277104  
     462332461        462390063        462460528        462519257       
462572884        462625203        462681446        462736430        462791450  
     462847393        462902321   448011478      448139451        448262246     
  448378232        461985285        462064247        462155516        462219841
       462277112        462332487        462390089        462460536       
462519299        462572918        462625211        462681453        462736448  
     462791468        462847401        462902370   448011577      448139469     
  448262303        448378273        461985327        462064254        462155540
       462219858        462277161        462332511        462390147       
462460551        462519331        462572926        462625229        462681487  
     462736497        462791567        462847427        462902388   448011585   
  448139741        448262378        448378505        461985343        462064437
       462155581        462218389        462277187        462332628       
462390170        462460775        462519372        462573098        462625245  
     462681610        462736554        462791716        462847476       
462902537   448011643      448139766        448262477        448378562       
461985384        462064445        462155615        462218413        462277203  
     462332636        462390188        462460791        462519398       
462573106        462625286        462681636        462736562        462791724  
     462847484        462902545   448011759      448139774        448262485     
  448378604        461985392        462064452        462155631        462218439
       462277211        462332651        462390212        462460809       
462519406        462573189        462625294        462681651        462736570  
     462791740        462847492        462902552   448012112      448139782     
  448258392        448378646        461985699        462064494        462155755
       462218470        462277377        462332669        462390329       
462460841        462519562        462573221        462625419        462681677  
     462736711        462791765        462847518        462902560   448012161   
  448139790        448258442        448378661        461985764        462064502
       462155805        462218488        462277385        462332701       
462390345        462460882        462519653        462573239        462625443  
     462681719        462736760        462791781        462847526       
462902628   448012195      448139808        448258491        448378687       
461985863        462064510        462155821        462218496        462277393  
     462332727        462390386        462460916        462519687       
462573254        462625468        462681735        462736778        462791815  
     462847542        462902669   448012377      448140350        448258582     
  448379032        461985897        462064734        462155839        462218587
       462277435        462332859        462390410        462461054       
462519695        462573379        462625476        462681909        462736828  
     462791930        462847567        462902909   448012435      448140384     
  448258608        448379040        461985905        462064791        462155896
       462218595        462277450        462332875        462390428       
462461062        462519729        462573387        462625484        462681917  
     462736836        462791948        462847591        462902917   448012450   
  448140392        448258640        448379123        461985913        462064817
       462155920        462218603        462277476        462332883       
462390477        462461104        462519737        462573429        462625534  
     462681933        462736844        462791963        462847609       
462902933   448013128      448140418        448259093        448379172       
461986069        462064833        462156076        462218611        462277492  
     462332891        462390642        462461120        462519877       
462573437        462625740        462681941        462736992        462791971  
     462847732        462902941   448013136      448140475        448259101     
  448379222        461986085        462064916        462156118        462218629
       462277534        462332909        462390683        462461153       
462519893        462573445        462625773        462681966        462737024  
     462791989        462847740        462902958   448013144      448140582     
  448259176        448379230        461986093        462064981        462156134
       462218637        462277542        462332917        462390725       
462461179        462519901        462573494        462625799        462681974  
     462737032        462791997        462847757        462902966   448013185   
  448140913        448259200        448379412        461986168        462065129
       462156175        462218702        462277559        462333147       
462390808        462461336        462519919        462573619        462625815  
     462682063        462737040        462792177        462847773       
462901091   448013219      448140921        448259226        448379446       
461986176        462065145        462156209        462218710        462277567  
     462333162        462390824        462461351        462519935       
462573627        462625856        462682071        462737107        462792185  
     462847781        462901117   448013227      448140947        448259242     
  448379636        461986234        462065160        462156266        462218728
       462277575        462333196        462390899        462461369       
462519943        462573643        462625864        462682097        462737115  
     462792193        462847815        462901133   448013508      448140970     
  448259598        448379644        461986457        462065186        462156506
       462218736        462277674        462333204        462391079       
462461427        462520107        462573650        462624115        462682105  
     462737248        462792219        462848011        462901182   448013623   
  448140996        448259606        448379651        461986481        462065194
       462156522        462218751        462277682        462333246       
462391103        462461484        462520123        462573700        462624123  
     462682139        462737271        462792235        462848045       
462901216   448013656      448141044        448259655        448379693       
461986507        462065228        462156530        462218769        462277690  
     462333261        462391145        462461492        462520131       
462573718        462624156        462682188        462737289        462792243  
     462848060        462901240   448013680      448141341        448259697     
  448379958        461986572        462065483        462156555        462218892
       462277708        462331711        462391160        462461674       
462520149        462573890        462624172        462682303        462737305  
     462792383        462848094        462901380   448013714      448141432     
  448259705        448379990        461986598        462065509        462156563
       462218900        462277724        462331729        462391194       
462461682        462520164        462573908        462624180        462682329  
     462737354        462792417        462848169        462901406   448013789   
  448141440        448259754        448380055        461986606        462065525
       462156571        462218918        462277732        462331737       
462391210        462461690        462520180        462573924        462624198  
     462682345        462737370        462792466        462848177       
462901422   448014159      448141465        448260174        448380089       
461983850        462065582        462156845        462218926        462277849  
     462331745        462391343        462461708        462520313       
462573965        462624446        462682352        462737479        462792482  
     462848342        462901448   448014233      448141523        448260224     
  448380139        461983942        462065616        462156852        462218934
       462277856        462331760        462391368        462461724       
462520347        462574005        462624479        462682402        462737487  
     462792516        462848367        462901455   448014241      448141630     
  448260232        448380154        461983959        462065624        462156910
       462218942        462277864        462331778        462391376       
462461799        462520362        462574013        462624537        462682444  
     462737495        462792557        462848391        462901513   448014258   
  448141861        448260281        448380998        461983967        462065962
       462156936        462219023        462277880        462331893       
462391392        462462011        462520388        462574179        462624545  
     462682501        462737503        462792722        462848417       
462901679   448014340      448142133        448260398        448381004       
461984007        462065970        462156977        462219049        462277898  
     462331935        462391400        462462037        462520420       
462574187        462624552        462682527        462737529        462792763  
     462848441        462901703   448014365      448142208        448260448     
  448381087        461984072        462065988        462156985        462219056
       462277914        462331943        462391442        462462086       
462520446        462574203        462624578        462682584        462737545  
     462792797        462848458        462901711   448014530      448142240     
  448260786        448381152        461984197        462066010        462157173
       462219064        462278037        462331950        462391467       
462462094        462520552        462574229        462624677        462682626  
     462737669        462792847        462848755        462901729   448014704   
  448142265        448260802        448381178        461984205        462066028
       462157207        462219072        462278045        462331976       
462391475        462462136        462520560        462574245        462624685  
     462682634        462737677        462792854        462848763       
462901745   448014738      448142299        448260844        448381210       
461984262        462066101        462157231        462219080        462278052  
     462331984        462391491        462462144        462520578       
462574252        462624743        462682659        462737685        462792904  
     462848839        462901752   448014761      448142489        448261024     
  448381426        461984320        462066234        462157249        462219346
       462278060        462332149        462391541        462462318       
462520602        462574385        462624776        462682873        462737701  
     462793175        462848847        462901935   448014779      448142539     
  448261032        448381434        461984361        462066242        462157264
       462219361        462278078        462332172        462391582       
462462391        462520644        462574393        462624800        462682881  
     462737719        462793183        462848862        462901943   448014795   
  448142554        448261131        448381442        461984387        462066275
       462157272        462219387        462278144        462332180       
462391616        462462417        462520669        462574401        462624818  
     462682923        462737727        462793209        462848870       
462901992   448014878      448142562        448261461        448381467       
461984601        462066283        462157421        462219395        462278284  
     462332198        462391830        462462425        462520800       
462574419        462624925        462682980        462735903        462793241  
     462848979        462902024   448014894      448142596        448261495     
  448381491        461984684        462066317        462157462        462219403
       462278300        462332230        462391848        462462433       
462520826        462574526        462624982        462682998        462735937  
     462793258        462849076        462902032   448014985      448142612     
  448261529        448381533        461984783        462066325        462157579
       462219411        462278318        462332255        462391897       
462462490        462520834        462574534        462625013        462683020  
     462735994        462793274        462849092        462902040   448015024   
  448143065        448261552        448381749        461984809        462066572
       462157595        462219692        462278326        462332347       
462391921        462460312        462520842        462574666        462625039  
     462683186        462736000        462793472        462849100       
462902172   448015032      448143248        448261560        448381798       
461984858        462066580        462157611        462219718        462278342  
     462332354        462391988        462460320        462520859       
462574674        462625047        462683194        462736026        462793498  
     462849118        462902180   448015057      448143255        448261594     
  448381806        461984908        462066622        462157637        462219726
       462278359        462332362        462391996        462460346       
462520933        462574682        462625054        462683210        462736034  
     462793522        462849126        462902206   448015321      448143297     
  448261941        448381921        461985111        462066648        462155334
       462219759        462278433        462332370        462392150       
462460395        462521048        462574690        462625138        462683236  
     462736208        462793530        462849225        462902214   448015339   
  448143339        448261958        448381970        461985129        462066671
       462155342        462219767        462278441        462332396       
462392192        462460429        462521105        462574716        462625146  
     462683244        462736224        462793589        462849233       
462902230   448015354      448143370        448262063        448382044       
461985137        462066697        462155359        462219775        462278466  
     462332412        462392200        462460437        462521113       
462574724        462625153        462683269        462736323        462793647  
     462849241        462902255   448015370      448139501        448262089     
  448382200        461985145        462067018        462155417        462219866
       462278474        462332529        462392218        462460569       
462521188        462574880        462625179        462683426        462736331  
     462793696        462849266        462902396   448015396      448139527     
  448262105        448382226        461985160        462067042        462155458
       462219890        462278524        462332537        462392234       
462460577        462521220        462574898        462625187        462683434  
     462736349        462793738        462849274        462902438   448015412   
  448139600        448262139        448382234        461985210        462067125
       462155474        462219940        462278599        462332545       
462392267        462460643        462521246        462574914        462625195  
     462683442        462736422        462793811        462849282       
462902479   448015826      448139618        448262550        448382291       
461985558        462067174        462155649        462219957        462278789  
     462332552        462392515        462460668        462521253       
462574922        462625302        462683459        462736588        462793852  
     462849506        462902503   448015875      448139634        448262642     
  448382309        461985582        462067190        462155672        462219965
       462278797        462332560        462392564        462460726       
462521279        462574930        462625344        462683475        462736596  
     462793894        462849514        462902511   448015917      448139683     
  448262675        448382333        461985616        462067224        462155680
       462219999        462278805        462332610        462392572       
462460759        462521295        462574963        462625369        462683483  
     462736604        462793936        462849605        462902529  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448015933      448139840        448262741        448382770       
461985624        462067489        462155714        462220013        462278813  
     462332750        462392614        462460924        462521303       
462575168        462625385        462683723        462736620        462794157  
     462849647        462902685   448015941      448139931        448262758     
  448382788        461985632        462067497        462155730        462220039
       462278839        462332768        462392622        462460957       
462521311        462575176        462625393        462683772        462736646  
     462794165        462849654        462902719   448016022      448140004     
  448262782        448382838        461985657        462067505        462155748
       462220047        462278847        462332776        462392663       
462460981        462521329        462575218        462625401        462683780  
     462736687        462794199        462849662        462902768   448016568   
  448140046        448262816        448382986        461985921        462067562
       462155938        462220104        462278987        462332784       
462392960        462461013        462521444        462575226        462625542  
     462683848        462736851        462794207        462847617       
462902792   448016592      448140087        448262881        448382994       
461985939        462067570        462155953        462220138        462279027  
     462332826        462392978        462461039        462521451       
462575242        462625559        462683863        462736877        462794223  
     462847633        462902834   448016626      448140103        448262899     
  448383034        461985954        462067612        462155987        462220153
       462279035        462332842        462392994        462461047       
462521477        462575309        462625575        462683889        462736885  
     462794256        462847666        462902875   448016683      448140640     
  448263020        448383489        461985996        462068123        462155995
       462220344        462279043        462332974        462393018       
462461187        462521493        462573502        462625625        462684044  
     462736893        462794512        462847674        462902982   448016717   
  448140673        448263046        448383505        461986028        462068156
       462156043        462220385        462279068        462333006       
462393034        462461203        462521519        462573510        462625633  
     462684077        462736901        462794546        462847690       
462903022   448016725      448140715        448263061        448383596       
461986036        462068222        462156050        462220419        462279100  
     462333014        462393067        462461237        462521535       
462573544        462625732        462684093        462736943        462794553  
     462847716        462903055   448017046      448140723        448263400     
  448383620        461986242        462068230        462156274        462220435
       462277583        462333022        462393216        462461252       
462521667        462573551        462625872        462684119        462737131  
     462794579        462847831        462903089   448017095      448140749     
  448263491        448383661        461986267        462068271        462156332
       462220443        462277609        462333048        462393232       
462461260        462521683        462573577        462625880        462684127  
     462737164        462794587        462847856        462903097   448017111   
  448140798        448263517        448383810        461986325        462068453
       462156415        462220476        462277617        462333055       
462393240        462461310        462521725        462573601        462625906  
     462684143        462737172        462794595        462847880       
462903105   448017301      448141051        448263574        448379701       
461986366        462068651        462156464        462220674        462277641  
     462333311        462393257        462461542        462521782       
462573759        462625914        462684275        462737180        462794785  
     462847930        462903113   448017319      448141085        448263624     
  448379719        461986424        462068685        462156472        462220682
       462277658        462333329        462393273        462461575       
462521790        462573783        462625930        462684317        462737214  
     462794819        462847948        462903139   448017350      448141127     
  448263640        448379792        461986440        462068693        462156480
       462220724        462277666        462333352        462393299       
462461583        462521915        462573791        462625955        462684325  
     462737222        462794827        462847955        462903154   448017848   
  448141135        448264044        448379859        461986622        462068701
       462156597        462220757        462277740        462333378       
462393489        462461591        462522137        462573809        462625971  
     462684390        462737388        462794884        462848219       
462903162   448017889      448141168        448264069        448379891       
461986630        462068727        462156639        462220765        462277773  
     462333386        462393497        462461609        462522194       
462573858        462625997        462684416        462737396        462794934  
     462848227        462903170   448017905      448141291        448264150     
  448379909        461986671        462068784        462156654        462220781
       462277781        462333402        462393505        462461658       
462522202        462573866        462626003        462684424        462737404  
     462794967        462848235        462903188   448017947      448141689     
  448264267        448380162        461986697        462069261        462156662
       462221102        462277799        462333410        462393513       
462461815        462522228        462574039        462626029        462684531  
     462737420        462795212        462848243        462903329   448017954   
  448141697        448264291        448380667        461986705        462069477
       462156704        462221136        462277823        462333436       
462393521        462461856        462522251        462574054        462626094  
     462684549        462737438        462795238        462848250       
462903337   448017996      448141713        448264358        448380741       
461986713        462069501        462156829        462221144        462277831  
     462333469        462393547        462461872        462522293       
462574062        462626151        462684556        462737446        462795246  
     462848276        462903352   448018283      448141788        448264689     
  448380766        461986747        462069535        462156993        462221177
       462277922        462333519        462393653        462461898       
462522483        462574088        462626334        462684564        462737552  
     462795253        462848466        462903394   448018317      448141820     
  448264713        448380782        461986770        462069568        462157033
       462221250        462277930        462333527        462393661       
462461930        462522509        462574112        462626375        462684572  
     462737560        462795287        462848474        462903402   448018333   
  448141838        448264796        448380980        461986796        462069584
       462157058        462221276        462277963        462333543       
462393745        462462003        462522558        462574146        462626391  
     462684606        462737594        462795303        462848573       
462903410   448018382      448142349        448264861        448381251       
461986812        462069972        462157090        462221458        462277989  
     462333683        462393828        462462151        462522582       
462574278        462626425        462682667        462737628        462795519  
     462848615        462903501   448018408      448142364        448264879     
  448381269        461986853        462069980        462157132        462221474
       462278011        462333725        462393844        462462169       
462522608        462574286        462626441        462682808        462737644  
     462795527        462848664        462903543   448018457      448142414     
  448264903        448381327        461986911        462070087        462157157
       462221482        462278029        462333733        462393869       
462462177        462522673        462574302        462626490        462682816  
     462737651        462795535        462848714        462903550   448018739   
  448142448        448265249        448381343        461987026        462070103
       462157280        462221516        462278169        462333741       
462391665        462462284        462522905        462574310        462626631  
     462682824        462737735        462795543        462848904       
462903584   448018788      448142455        448265272        448381392       
461987174        462070111        462157322        462221524        462278201  
     462333758        462391699        462462292        462522913       
462574336        462626656        462682832        462737768        462795550  
     462848912        462903600   448018796      448142463        448265306     
  448381418        461987190        462070160        462157348        462221532
       462278219        462333782        462391715        462462300       
462522921        462574351        462626664        462682865        462737800  
     462795568        462848920        462903618   448019125      448142661     
  448265330        448381541        461987216        462066341        462157355
       462221771        462278250        462333980        462391764       
462462540        462522939        462574542        462626672        462683046  
     462737818        462795725        462848946        462903709   448019141   
  448142794        448265470        448381558        461987224        462066440
       462157397        462221789        462278268        462334004       
462391798        462462557        462522954        462574559        462626680  
     462683079        462737826        462795733        462848953       
462903717   448019158      448142869        448265595        448381574       
461987281        462066457        462157405        462221813        462278276  
     462334012        462391822        462462565        462523010       
462574617        462626706        462683095        462737834        462795774  
     462848961        462903725   448015115      448142927        448265884     
  448381608        461987463        462066499        462157686        462221839
       462278367        462334046        462392002        462462607       
462523168        462574625        462626839        462683103        462737842  
     462795782        462849134        462903733   448015180      448142943     
  448265892        448381632        461987521        462066515        462157744
       462221904        462278375        462334061        462392028       
462462649        462523226        462574633        462626847        462683145  
     462737875        462795808        462849142        462903758   448015206   
  448143024        448265926        448381723        461987539        462066564
       462157801        462221912        462278391        462334079       
462392069        462462656        462523242        462574641        462626854  
     462683152        462737891        462795832        462849175       
462903790   448015255      448143388        448265934        448382085       
461987604        462066721        462157827        462222068        462278409  
     462334178        462392077        462462755        462523259       
462574732        462626870        462683285        462737909        462795972  
     462849183        462903881   448015263      448143453        448265942     
  448382135        461987661        462066804        462157868        462222076
       462278417        462334251        462392127        462462771       
462523291        462574773        462626896        462683293        462737917  
     462796020        462849191        462903899   448015305      448143479     
  448265967        448382150        461987679        462066887        462157884
       462222084        462278425        462334277        462392135       
462462797        462523309        462574781        462626904        462683319  
     462737925        462796053        462849209        462903907   448015461   
  448143511        448266338        448382168        461987851        462066895
       462157983        462222092        462278649        462334285       
462392374        462462805        462523481        462574799        462627043  
     462683327        462738139        462796061        462849324       
462903915   448015529      448143610        448266379        448382176       
461987893        462066960        462158015        462222118        462278706  
     462334293        462392382        462462813        462523499       
462574807        462627068        462683392        462738162        462796079  
     462849332        462903923   448015594      448143677        448266395     
  448382184        461987901        462066986        462158049        462222175
       462278714        462334319        462392408        462462862       
462523507        462574815        462627100        462683418        462738212  
     462796087        462849373        462903931   448015602      448143735     
  448266486        448382408        461987935        462067257        462158064
       462222373        462278722        462334491        462392432       
462463134        462523523        462574989        462627126        462683517  
     462738220        462793969        462849415        462904004   448015669   
  448143842        448266510        448382440        461987976        462067281
       462158122        462222399        462278748        462334509       
462392457        462463159        462523564        462575069        462627209  
     462683525        462738279        462793985        462849423       
462904012   448015818      448143891        448266544        448382499       
461987984        462067299        462158130        462222407        462278755  
     462334517        462392507        462463167        462523572       
462575085        462627225        462683590        462738287        462793993  
     462849456        462904038   448016139      448143909        448266973     
  448382507        461988172        462067356        462158288        462222415
       462278888        462334525        462392689        462463183       
462521352        462575093        462627423        462683665        462738444  
     462794009        462849670        462904046   448016188      448144089     
  448267120        448382606        461988214        462067414        462158296
       462222423        462278912        462334541        462392754       
462463191        462521360        462575143        462627456        462683673  
     462738451        462794033        462849688        462904053   448016345   
  448144105        448267146        448382739        461988263        462067471
       462158320        462222431        462278946        462334558       
462392770        462463217        462521402        462575150        462627472  
     462683707        462738469        462794108        462849712       
462904079   448016451      448144311        448267195        448383166       
461988297        462067653        462158429        462220195        462278953  
     462334681        462392812        462463308        462521410       
462575333        462627506        462683921        462738493        462794314  
     462849738        462904160   448016477      448144345        448267211     
  448383182        461988313        462067703        462158460        462220211
       462278961        462334723        462392937        462463316       
462521428        462575341        462627514        462683947        462738501  
     462794322        462849746        462904178   448016527      448144360     
  448267252        448383224        461988321        462067786        462158478
       462220229        462278979        462334756        462392952       
462463332        462521436        462575358        462627522        462683954  
     462738527        462794348        462849761        462904186   448016758   
  448144428        448263129        448383364        461988651        462067802
       462158593        462220237        462279118        462334764       
462393075        462463357        462521550        462575366        462627662  
     462683962        462738675        462794439        462849837       
462904202   448016816      448144451        448263145        448383422       
461988685        462068065        462158601        462220245        462279134  
     462334798        462393083        462463381        462521568       
462575390        462627696        462683970        462738691        462794488  
     462849860        462904251   448016949      448144501        448263160     
  448383448        461988693        462068081        462158619        462220252
       462279159        462334822        462393109        462463407       
462521576        462575408        462627753        462684028        462738717  
     462794496        462849878        462904269   448016956      448144717     
  448263269        448383869        461988701        462068479        462158627
       462220492        462279167        462335027        462393141       
462463563        462521584        462575416        462627761        462684150  
     462738725        462794603        462849902        462904376   448017004   
  448144725        448263343        448383885        461988719        462068503
       462158635        462220617        462279175        462335084       
462393190        462463571        462521592        462575424        462627779  
     462684168        462738733        462794637        462849936       
462904400   448017020      448144766        448263384        448383919       
461988735        462068511        462158643        462220625        462279191  
     462335134        462393208        462463589        462521600       
462575473        462627787        462684176        462738741        462794660  
     462849944        462904467   448017384      448144857        448263715     
  448383927        461988982        462068545        462158890        462220633
       462279217        462335159        462393331        462463605       
462521923        462575499        462627944        462684192        462738881  
     462794686        462850108        462904475   448017426      448144972     
  448263756        448384008        461989014        462068586        462158908
       462220641        462279241        462335175        462393349       
462463613        462521931        462575531        462627951        462684200  
     462738915        462794694        462850140        462904483   448017475   
  448145011        448263822        448384024        461989063        462068628
       462158916        462220666        462279258        462335191       
462393380        462463621        462521998        462575556        462627969  
     462684218        462738931        462794769        462850157       
462904491   448017616      448145508        448263855        448384032       
461989097        462068818        462158932        462220823        462279282  
     462335464        462393398        462463761        462522046       
462575747        462627977        462684432        462738949        462795006  
     462850181        462903204   448017640      448145524        448263905     
  448384065        461989105        462068826        462158973        462220971
       462279324        462335514        462393422        462463803       
462522061        462575754        462628009        462684440        462738956  
     462795022        462850215        462903220   448017723      448145540     
  448263970        448384099        461989154        462068974        462158999
       462221003        462279332        462335522        462393455       
462463829        462522103        462575770        462628025        462684457  
     462738980        462795048        462850231        462903261  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448018044      448145557        448264366        448384107       
461989402        462069055        462159195        462221037        462279498  
     462335555        462393570        462463878        462522301       
462575796        462626177        462684473        462739103        462795071  
     462850348        462903287   448018051      448145565        448264473     
  448384198        461989436        462069113        462159203        462221052
       462279506        462335563        462393588        462463894       
462522327        462575812        462626185        462684515        462739111  
     462795154        462850371        462903303   448018135      448145573     
  448264564        448384222        461989451        462069162        462159260
       462221060        462279548        462335704        462393596       
462463902        462522384        462575838        462626227        462684523  
     462739129        462795162        462850389        462903311   448018143   
  448145839        448264572        448384503        461989469        462069683
       462159310        462221292        462279571        462333568       
462393612        462464157        462522392        462575929        462626250  
     462684614        462739137        462795352        462850405       
462903428   448018168      448145938        448264614        448384537       
461989485        462069691        462159328        462221326        462279605  
     462333576        462393638        462464165        462522426       
462575960        462626292        462684630        462739145        462795394  
     462850413        462903436   448018176      448146043        448264622     
  448384552        461989535        462069725        462159377        462221342
       462279621        462333600        462393646        462464173       
462522467        462575986        462626300        462684655        462739152  
     462795402        462850421        462903444   448018465      448146100     
  448264986        448384669        461986929        462069758        462159559
       462221367        462279803        462333626        462393927       
462464199        462522715        462576034        462626508        462684663  
     462739285        462795428        462850512        462903451   448018515   
  448146233        448265033        448384677        461986952        462069790
       462159591        462221409        462279837        462333667       
462393943        462464249        462522723        462576042        462626524  
     462684705        462739293        462795469        462850520       
462903477   448018564      448146258        448265058        448384701       
461986960        462069915        462159617        462221441        462279944  
     462333675        462393950        462464256        462522764       
462576067        462626573        462684713        462739335        462795493  
     462850546        462903485   448018614      448146597        448265108     
  448385179        461986978        462070228        462159633        462221623
       462280025        462333790        462393968        462464397       
462522772        462576299        462626581        462684721        462739350  
     462795592        462850553        462903634   448018655      448146621     
  448265140        448385187        461986994        462070251        462159641
       462221649        462280165        462333824        462393984       
462464447        462522814        462576315        462626615        462684739  
     462739368        462795626        462850579        462903642   448018713   
  448146662        448265215        448385211        461987000        462070293
       462159724        462221656        462280173        462333865       
462393992        462464504        462522889        462576349        462626623  
     462684747        462739384        462795634        462850595       
462903659   448019281      448146704        448265652        448385229       
461987299        462070343        462160011        462221722        462280413  
     462333881        462394016        462464520        462523036       
462576364        462626722        462684754        462739533        462795642  
     462850736        462903667   448019299      448146761        448265660     
  448385245        461987315        462070350        462160029        462221730
       462280454        462333899        462394032        462464546       
462523044        462576372        462626771        462684762        462739541  
     462795675        462850744        462903683   448019364      448146803     
  448265736        448385310        461987323        462070392        462160078
       462221748        462280470        462333972        462394073       
462464579        462523085        462576398        462626789        462684788  
     462739558        462795683        462850793        462903691   448019455   
  448146944        448265769        448385583        461987349        462070400
       462160102        462221953        462280488        462334087       
462394115        462464876        462523119        462576612        462626805  
     462684937        462739566        462795840        462850827       
462903808   448019489      448147025        448265843        448385633       
461987380        462070426        462160201        462221961        462280538  
     462334095        462394123        462464884        462523135       
462576646        462626813        462684952        462739582        462795857  
     462850835        462903816   448019521      448147033        448265868     
  448385674        461987448        462070434        462160219        462221995
       462280561        462334103        462394164        462464942       
462523143        462576661        462626821        462684960        462739590  
     462795873        462850850        462903824   448019539      448147090     
  448266049        448385690        461987687        462070459        462160441
       462222001        462280819        462334129        462394297       
462464959        462523366        462576679        462626912        462684978  
     462737958        462795881        462850991        462903832   448019570   
  448147108        448266098        448385773        461987711        462070517
       462160458        462222019        462280827        462334137       
462394313        462464975        462523374        462576687        462626920  
     462684994        462738055        462795899        462851015       
462903840   448019638      448147231        448266114        448385880       
461987729        462070533        462160466        462222043        462280835  
     462334160        462394339        462465006        462523408       
462576695        462626953        462685033        462738063        462795964  
     462851023        462903873   448019646      448147553        448266171     
  448386029        461987786        462070822        462160508        462222233
       462280843        462334368        462394370        462462870       
462523416        462576869        462626961        462685124        462738071  
     462796103        462851031        462903949   448019661      448147579     
  448266189        448386045        461987810        462070830        462160516
       462222258        462280850        462334384        462394396       
462462888        462523432        462576877        462626995        462685140  
     462738097        462796111        462851049        462903956   448019752   
  448147603        448266262        448386243        461987844        462070863
       462160557        462222308        462280926        462334392       
462394420        462462920        462523465        462576885        462627001  
     462685165        462738121        462796129        462851056       
462903964   448020099      448147629        448266650        448386300       
461987992        462070970        462158163        462222316        462281106  
     462334418        462394586        462462961        462523598       
462576919        462627266        462685207        462738295        462796137  
     462851189        462903972   448020131      448147637        448266676     
  448386334        461988065        462070996        462158171        462222340
       462281130        462334459        462394594        462463019       
462523614        462576927        462627290        462685215        462738311  
     462796145        462851205        462903980   448020164      448147645     
  448266718        448386383        461988073        462071077        462158221
       462222365        462281155        462334483        462394602       
462463035        462523622        462576935        462627340        462685223  
     462738345        462796160        462851213        462903998   448020214   
  448144113        448266775        448386599        461988081        462071366
       462158247        462222449        462281171        462334566       
462394685        462463233        462523655        462577040        462627357  
     462685363        462738352        462796186        462851221       
462904087   448020297      448144162        448266809        448386607       
461988107        462071382        462158262        462222472        462281247  
     462334574        462394701        462463241        462523671       
462577057        462627399        462685371        462738394        462796228  
     462851312        462904103   448020305      448144188        448266858     
  448386664        461988131        462071390        462158270        462222522
       462281262        462334590        462394719        462463258       
462523689        462577065        462627407        462685405        462738402  
     462796277        462851320        462904111   448020495      448144246     
  448267302        448386672        461988362        462071424        462158486
       462222530        462281437        462334632        462394818       
462463266        462523697        462577073        462627530        462685447  
     462738543        462796285        462851486        462904129   448020560   
  448144287        448267336        448386706        461988396        462071457
       462158494        462222548        462281445        462334657       
462394826        462463274        462523713        462577081        462627571  
     462685454        462738550        462796319        462851502       
462904137   448020636      448144295        448267369        448386748       
461988412        462071465        462158502        462222555        462281486  
     462334673        462394834        462463290        462523739       
462577115        462627597        462685462        462738584        462796327  
     462851510        462904152   448020768      448144543        448267393     
  448387266        461988537        462071838        462158510        462222563
       462281494        462334848        462394875        462463415       
462523754        462577248        462627613        462685553        462738618  
     462796459        462851536        462904277   448020776      448144568     
  448267427        448387274        461988552        462071879        462158544
       462222571        462281502        462334889        462394883       
462463449        462523796        462577263        462627621        462685561  
     462738634        462796475        462851551        462904285   448020784   
  448144592        448267443        448387316        461988644        462071887
       462158569        462222597        462281544        462334905       
462394958        462463472        462523804        462577271        462627647  
     462685579        462738659        462796491        462851569       
462904319   448020933      448144618        448267526        448387373       
461988784        462071929        462158650        462222662        462281700  
     462334962        462395088        462463480        462523960       
462577313        462627795        462685587        462738774        462796509  
     462849969        462904327   448020974      448144626        448267575     
  448387415        461988792        462072042        462158775        462222696
       462281726        462335001        462395104        462463498       
462524026        462577339        462627803        462685629        462738782  
     462796525        462849985        462904335   448021055      448144675     
  448267617        448387423        461988818        462072059        462158817
       462222704        462281734        462335019        462395120       
462463555        462524083        462577354        462627829        462685645  
     462738790        462796533        462850009        462904368   448021089   
  448145128        448267625        448388033        461988842        462072638
       462158825        462223025        462281775        462335217       
462395138        462463639        462524133        462575564        462627837  
     462685785        462738816        462796699        462850033       
462904509   448021162      448145151        448267633        448388231       
461988859        462072695        462158841        462223041        462281783  
     462335233        462395146        462463647        462524141       
462575580        462627845        462685819        462738832        462796715  
     462850058        462904517   448021303      448145284        448267708     
  448388249        461988867        462072711        462158882        462223108
       462281825        462335282        462395161        462463662       
462524158        462575622        462627894        462685843        462738873  
     462796723        462850074        462904525   448021584      448145359     
  448268078        448388280        461989170        462072737        462159013
       462223116        462279399        462335290        462395260       
462463670        462524257        462575630        462628074        462685868  
     462738998        462796731        462850256        462904533   448021634   
  448145383        448268102        448388405        461989188        462072752
       462159021        462223124        462279415        462335423       
462395278        462463696        462524299        462575697        462628082  
     462685884        462739004        462796749        462850280       
462904574   448021667      448145425        448268151        448388488       
461989287        462072794        462159039        462223157        462279423  
     462335456        462395310        462463746        462524349       
462575739        462628116        462685892        462739038        462796756  
     462850298        462904608   448021709      448145607        448268169     
  448384271        461989337        462072950        462159070        462223389
       462279449        462335712        462395328        462463951       
462524406        462575846        462628124        462685991        462739061  
     462796962        462850306        462904616   448021725      448145649     
  448268193        448384297        461989345        462072992        462159146
       462223470        462279456        462335761        462395336       
462463969        462524430        462575853        462628132        462686064  
     462739079        462796988        462850322        462904624   448021832   
  448145656        448268250        448384305        461989352        462073008
       462159179        462223512        462279480        462335787       
462395351        462464009        462524448        462575861        462628140  
     462686072        462739087        462797036        462850330       
462904632   448022129      448145748        448268573        448384313       
461989626        462073016        462159385        462223520        462279662  
     462335803        462395526        462464041        462524554       
462575895        462628157        462686080        462739160        462797044  
     462850439        462904640   448022145      448145805        448268581     
  448384354        461989691        462073024        462159393        462223546
       462279688        462335845        462395534        462464090       
462524562        462575903        462628173        462686106        462739178  
     462797093        462850447        462904657   448022210      448145821     
  448268607        448384495        461989733        462073065        462159401
       462223561        462279738        462335878        462395542       
462464116        462524653        462575911        462628181        462686122  
     462739194        462797101        462850454        462904665   448022236   
  448146316        448268615        448384719        461989741        462073347
       462159450        462223850        462279753        462335894       
462395567        462464272        462524687        462576083        462628199  
     462686213        462739202        462797333        462850462       
462904913   448022343      448146472        448268755        448384727       
461989758        462073354        462159492        462223876        462279787  
     462335910        462395575        462464280        462524695       
462576109        462628249        462686239        462739244        462797341  
     462850496        462904947   448022517      448146498        448268763     
  448384966        461989782        462073396        462159526        462223900
       462279795        462335928        462395583        462464298       
462524729        462576117        462628306        462686247        462739269  
     462797366        462850504        462904954   448022855      448146506     
  448269217        448385013        461989790        462073404        462159732
       462223934        462280223        462336009        462395740       
462464306        462524828        462576125        462628454        462686254  
     462739392        462797382        462850629        462904988   448022913   
  448146522        448269241        448385062        461989808        462073412
       462159757        462223942        462280249        462336066       
462395765        462464355        462524844        462576141        462628488  
     462686270        462739434        462797408        462850637       
462904996   448022947      448146563        448269340        448385138       
461989824        462073420        462159807        462223959        462280256  
     462336082        462395799        462464371        462524869       
462576208        462628496        462686288        462739475        462797440  
     462850645        462905019   448022988      448146811        448269357     
  448385336        461989832        462073560        462159815        462224205
       462280264        462336264        462395807        462464603       
462524877        462576422        462628520        462684820        462739483  
     462797564        462850652        462905118   448022996      448146845     
  448269365        448385344        461989881        462073578        462159864
       462224239        462280330        462336272        462395872       
462464629        462524885        462576471        462628538        462684853  
     462739509        462797580        462850660        462905142   448023002   
  448146878        448269431        448385351        461989899        462073594
       462159955        462224262        462280405        462336322       
462395930        462464652        462524919        462576497        462628553  
     462684861        462739525        462797606        462850710       
462905167   448023663      448146894        448270041        448385518       
461990095        462073602        462160243        462224270        462280611  
     462336397        462394180        462464694        462525122       
462576505        462628645        462684887        462739632        462797622  
     462850884        462905183   448023705      448146910        448270074     
  448385542        461990103        462073636        462160250        462224361
       462280629        462336496        462394198        462464785       
462525148        462576513        462628660        462684895        462739640  
     462797630        462850892        462905209   448023804      448146936     
  448270132        448385575        461990111        462073651        462160268
       462224395        462280645        462336512        462394206       
462464819        462525254        462576554        462628694        462684929  
     462739657        462797655        462850926        462905217  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448023820      448147280        448270140        448385906       
461990129        462070566        462160276        462224577        462280736  
     462336736        462394214        462465055        462525262       
462576711        462628702        462685041        462739673        462797770  
     462850934        462905332   448023861      448147348        448270157     
  448385914        461990137        462070624        462160284        462224593
       462280785        462336777        462394263        462465089       
462525270        462576729        462628728        462685058        462739764  
     462797796        462850967        462905340   448023994      448147355     
  448270181        448385948        461990160        462070681        462160391
       462224601        462280801        462336801        462394289       
462465105        462525312        462576752        462628736        462685066  
     462739814        462797812        462850975        462905373   448019828   
  448147397        448270504        448385997        461990368        462070756
       462160573        462224619        462280967        462336819       
462394453        462465113        462525478        462576794        462628843  
     462685082        462739822        462797820        462851064       
462905431   448019885      448147413        448270546        448386003       
461990376        462070806        462160599        462224650        462280975  
     462336835        462394479        462465121        462525486       
462576802        462628850        462685090        462739848        462797838  
     462851072        462905449   448019943      448147496        448270561     
  448386011        461990392        462070814        462160631        462224726
       462280983        462336850        462394487        462465162       
462525536        462576851        462628868        462685116        462739905  
     462797853        462851080        462905456   448019984      448147751     
  448270801        448386391        461990434        462071143        462160649
       462224924        462281007        462337098        462394529       
462465170        462525551        462576943        462628876        462685231  
     462739939        462798018        462851106        462905571   448020024   
  448147793        448270892        448386409        461990475        462071184
       462160664        462224940        462281015        462337106       
462394537        462465204        462525585        462576976        462628884  
     462685249        462739947        462798042        462851122       
462905605   448020073      448147801        448270900        448386417       
461990483        462071200        462160672        462224973        462281080  
     462337130        462394545        462465212        462525593       
462577008        462628900        462685256        462739954        462798059  
     462851130        462905613   448020313      448147884        448271148     
  448386474        461990699        462071275        462160730        462225020
       462281270        462337163        462394735        462465238       
462525841        462577016        462629007        462685272        462740085  
     462798067        462851338        462905639   448020339      448147892     
  448271205        448386532        461990756        462071283        462160755
       462225046        462281288        462337171        462394743       
462465295        462525866        462577024        462629023        462685314  
     462740093        462798075        462851387        462905647   448020370   
  448147900        448271221        448386557        461990772        462071333
       462160839        462225061        462281320        462337189       
462394750        462465329        462525874        462577032        462629031  
     462685348        462740143        462798083        462851403       
462905696   448020412      448147926        448271478        448386755       
461990798        462071515        462160862        462225228        462281353  
     462337296        462394768        462465543        462525882       
462577164        462629049        462685488        462740150        462796376  
     462851452        462905852   448020479      448147975        448271494     
  448386847        461990822        462071556        462160912        462225244
       462281361        462337312        462394776        462465618       
462525890        462577172        462629064        462685504        462740176  
     462796384        462851460        462905910   448020487      448148015     
  448271510        448386961        461990855        462071630        462160953
       462225269        462281429        462337379        462394792       
462465675        462525908        462577180        462629098        462685512  
     462740192        462796392        462851478        462905928   448020792   
  448148023        448271874        448387100        461991069        462071739
       462161290        462225301        462281577        462337395       
462394966        462465683        462523812        462577198        462629189  
     462685520        462740382        462796400        462851593       
462905936   448020818      448148031        448271932        448387118       
461991085        462071747        462161316        462225319        462281601  
     462337411        462394990        462465691        462523846       
462577222        462629197        462685538        462740390        462796418  
     462851601        462905951   448020826      448148056        448271999     
  448387175        461991119        462071796        462161324        462225327
       462281627        462337429        462395021        462465758       
462523853        462577230        462629213        462685546        462740408  
     462796426        462851619        462905969   448020842      448148502     
  448272005        448387480        461991143        462072117        462161332
       462222738        462281635        462337528        462395039       
462465857        462523861        462577420        462629239        462685652  
     462740432        462796558        462851627        462906157   448020875   
  448148536        448272161        448387639        461991184        462072216
       462161365        462222746        462281650        462337536       
462395054        462465873        462523911        462577438        462629254  
     462685678        462740440        462796590        462851635       
462906165   448020883      448148544        448272179        448387688       
461991192        462072331        462161381        462222787        462281684  
     462337544        462395062        462465899        462523952       
462577453        462629262        462685702        462740499        462796632  
     462851650        462906173   448021386      448148551        448267815     
  448387928        461991481        462072497        462161720        462222795
       462281833        462337551        462395179        462465972       
462524166        462577479        462629353        462685710        462740655  
     462796640        462851668        462906181   448021394      448148650     
  448267898        448387977        461991515        462072547        462161761
       462222944        462281874        462337569        462395187       
462465980        462524182        462577560        462629361        462685744  
     462740671        462796665        462851676        462906223   448021477   
  448148734        448267989        448387985        461991523        462072554
       462161795        462222969        462281916        462337577       
462395195        462465998        462524190        462577586        462629387  
     462685769        462740747        462796681        462851692       
462906249   448021527      448148965        448267997        448388546       
461991549        462072810        462161852        462223173        462281965  
     462337734        462395229        462466160        462524216       
462577628        462629395        462685900        462740754        462796764  
     462851718        462906397   448021535      448148999        448268003     
  448388579        461991689        462072828        462161977        462223215
       462281973        462337742        462395245        462466178       
462524232        462577636        462629403        462685934        462740762  
     462796806        462851742        462906405   448021568      448149146     
  448268029        448388629        461991739        462072844        462162009
       462223256        462281981        462337833        462395252       
462466186        462524240        462577669        462629411        462685959  
     462740770        462796814        462851759        462906413   448021857   
  448149229        448268342        448388835        461991937        462072877
       462162181        462223264        462282047        462337841       
462395377        462466202        462524489        462577677        462629510  
     462685967        462740879        462796822        462851841       
462906421   448021865      448149369        448268409        448388918       
461991986        462072893        462162207        462223298        462282070  
     462337874        462395385        462466210        462524497       
462577693        462629536        462685975        462740895        462796871  
     462851866        462906447   448021923      448149377        448268425     
  448388926        461991994        462072919        462162264        462223363
       462282104        462337882        462395401        462466236       
462524505        462577701        462629544        462685983        462740911  
     462796947        462851882        462906462   448021949      448149757     
  448268433        448388959        461992042        462073081        462162280
       462223595        462282138        462338187        462395443       
462466384        462524521        462577800        462629577        462686130  
     462740929        462797135        462851890        462904673   448022004   
  448149765        448268482        448388983        461992083        462073115
       462162397        462223637        462282252        462338195       
462395450        462466418        462524539        462577818        462629601  
     462686148        462741018        462797168        462851924       
462904723   448022038      448149773        448268532        448388991       
461992117        462073198        462162447        462223736        462282286  
     462338203        462395476        462466426        462524547       
462577842        462629619        462686163        462741026        462797176  
     462851932        462904780   448022608      448149781        448268789     
  448389056        461992315        462073222        462162629        462223769
       462282518        462338252        462395609        462466434       
462524752        462577859        462628348        462686171        462741216  
     462797184        462852070        462904806   448022632      448149831     
  448268847        448389080        461992489        462073255        462162652
       462223777        462282534        462338260        462395625       
462466467        462524778        462577925        462628363        462686189  
     462741224        462797200        462852088        462904814   448022681   
  448149898        448268862        448389122        461992547        462073297
       462162660        462223835        462282542        462338278       
462395658        462466491        462524786        462577990        462628397  
     462686197        462741257        462797234        462852104       
462904897   448022715      448150144        448268920        448389437       
461992570        462073438        462162686        462224015        462282583  
     462336108        462395666        462466699        462524794       
462578139        462628413        462686338        462741273        462797473  
     462852153        462905027   448022731      448150169        448269126     
  448389478        461992588        462073446        462162702        462224023
       462282609        462336124        462395708        462466707       
462524802        462578147        462628421        462686353        462741299  
     462797481        462852179        462905050   448022822      448150177     
  448269134        448389502        461992596        462073479        462162769
       462224031        462282625        462336132        462395732       
462466723        462524810        462578204        462628439        462686387  
     462741323        462797515        462852187        462905068   448023119   
  448150193        448269522        448389544        461989915        462073487
       462162983        462224049        462282757        462336140       
462395989        462466749        462524927        462578220        462628579  
     462686395        462741570        462797531        462852344       
462905084   448023408      448150235        448269688        448389551       
461989923        462073495        462163015        462224072        462282781  
     462336173        462396003        462466764        462524943       
462578246        462628587        462686403        462741588        462797549  
     462852377        462905092   448023473      448150250        448269712     
  448389627        461989956        462073529        462163098        462224122
       462282807        462336231        462396011        462466798       
462524950        462578261        462628595        462686445        462741596  
     462797556        462852385        462905100   448023523      448150466     
  448269746        448390013        461990046        462073669        462163106
       462224429        462282823        462336538        462396052       
462466996        462524968        462578477        462628603        462686528  
     462741604        462797663        462852401        462905225   448023556   
  448150482        448269795        448390054        461990079        462073677
       462163130        462224460        462282864        462336546       
462396060        462467044        462524984        462578493        462628611  
     462686536        462741612        462797671        462852419       
462905233   448023580      448150680        448269928        448390070       
461990087        462073685        462163148        462224494        462282872  
     462336553        462396102        462467051        462525049       
462578501        462628629        462686551        462741620        462797697  
     462852435        462905241   448024034      448150706        448270199     
  448390088        461990194        462073693        462163361        462224528
       462282997        462336629        462396128        462467135       
462525320        462578527        462628744        462686593        462741836  
     462797739        462852542        462905274   448024133      448150755     
  448270249        448390096        461990244        462073701        462163379
       462224544        462283003        462336686        462396144       
462467176        462525338        462578535        462628777        462686619  
     462741851        462797747        462852567        462905290   448024257   
  448150771        448270256        448390104        461990277        462073735
       462163387        462224569        462283029        462336694       
462396151        462467218        462525353        462578568        462628785  
     462686627        462741885        462797762        462852575       
462905308   448024273      448151100        448270280        448390492       
461990293        462073743        462163403        462224734        462283060  
     462336868        462396185        462467515        462525411       
462578774        462628801        462686726        462741893        462797879  
     462852583        462905480   448024380      448151167        448270355     
  448390526        461990301        462073750        462163411        462224809
       462283094        462336876        462396193        462467531       
462525445        462578808        462628819        462686759        462741901  
     462797937        462852682        462905498   448024471      448151183     
  448270371        448390534        461990343        462073792        462163445
       462224825        462283102        462336892        462396250       
462467556        462525452        462578824        462628827        462686783  
     462741919        462797978        462852690        462905514   448024620   
  448151258        448270918        448390666        461990525        462073883
       462163668        462224833        462283219        462336900       
462396367        462467564        462525601        462578873        462628918  
     462686791        462739962        462797986        462852823       
462905522   448024695      448151357        448270934        448390708       
461990574        462073933        462163684        462224841        462283268  
     462337015        462396375        462467572        462525619       
462578915        462628926        462686809        462739988        462797994  
     462852831        462905548   448024778      448151365        448271064     
  448390773        461990582        462074006        462163742        462224890
       462283276        462337023        462396383        462467580       
462525627        462578923        462628934        462686833        462739996  
     462798000        462852864        462905555   448024844      448151753     
  448271098        448391136        461990590        462074311        462163767
       462225129        462283292        462337197        462396425       
462465345        462525635        462579103        462628942        462686940  
     462740028        462798109        462852880        462905704   448024901   
  448151829        448271122        448391292        461990624        462074329
       462163783        462225137        462283300        462337213       
462396441        462465378        462525668        462579129        462628967  
     462686957        462740069        462798133        462852898       
462905712   448024927      448151852        448271130        448391417       
461990673        462074345        462163791        462225152        462283318  
     462337247        462396466        462465386        462525817       
462579186        462628991        462686999        462740077        462798174  
     462852948        462905738   448025254      448151902        448271585     
  448391474        461990863        462074352        462160979        462225178
       462283524        462337262        462396649        462465428       
462525916        462579228        462629106        462687013        462740200  
     462798190        462853086        462905746   448025395      448151928     
  448271627        448391607        461990889        462074386        462161019
       462225202        462283540        462337270        462396680       
462465485        462525924        462579244        462629122        462687021  
     462740218        462798216        462853094        462905795   448025403   
  448151944        448271676        448391714        461990897        462074444
       462161035        462225210        462283557        462337288       
462396698        462465527        462525932        462579277        462629130  
     462687039        462740275        462798224        462853102       
462905837   448025577      448148064        448271692        448391979       
461990921        462074618        462161118        462225384        462283573  
     462337437        462396722        462465766        462525940       
462579392        462629155        462687146        462740309        462798232  
     462853110        462905993   448025627      448148197        448271726     
  448392001        461991044        462074626        462161159        462225400
       462283615        462337452        462396730        462465774       
462525957        462579418        462629163        462687161        462740358  
     462798299        462853128        462906009   448025650      448148262     
  448271767        448392126        461991051        462074758        462161217
       462225467        462283631        462337478        462396755       
462465790        462525965        462579426        462629171        462687179  
     462740374        462798307        462853136        462906033  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448026054      448148312        448272195        448392274       
461991200        462074766        462161431        462225483        462283813  
     462337486        462396946        462465816        462526021       
462579434        462629270        462687187        462740515        462798323  
     462853227        462906074   448026104      448148353        448272252     
  448392324        461991267        462074808        462161522        462225491
       462283870        462337502        462396961        462465824       
462526062        462579483        462629288        462687237        462740564  
     462798364        462853250        462906082   448026146      448148361     
  448272351        448392381        461991317        462074824        462161548
       462225558        462283904        462337510        462396995       
462465840        462526070        462579491        462629304        462687278  
     462740606        462798380        462853276        462906116   448026237   
  448148742        448272377        448392647        461991390        462074972
       462161696        462225566        462283938        462337635       
462397001        462466020        462526104        462579699        462629312  
     462687419        462740614        462798521        462853284       
462906306   448026302      448148767        448272393        448392670       
461991416        462074998        462161704        462225582        462283953  
     462337650        462397019        462466061        462526112       
462579715        462629338        462687427        462740622        462798562  
     462853292        462906314   448026336      448148825        448272682     
  448392696        461991424        462075003        462161712        462225590
       462283987        462337668        462397027        462466079       
462526138        462579723        462629346        462687443        462740630  
     462798604        462853326        462906322   448026534      448148858     
  448272690        448392712        461991754        462075011        462162017
       462225608        462284175        462337692        462397142       
462466087        462526328        462579764        462629437        462687468  
     462740796        462798646        462851767        462906330   448026609   
  448148916        448272781        448392746        461991762        462075029
       462162025        462225616        462284183        462337700       
462397191        462466095        462526336        462579780        462629445  
     462687484        462740804        462798679        462851775       
462906348   448026666      448148924        448272807        448392761       
461991796        462075052        462162058        462225624        462284191  
     462337718        462397209        462466111        462526351       
462579848        462629452        462687500        462740838        462798687  
     462851783        462906355   448026708      448149393        448272823     
  448393199        461991838        462075169        462162116        462225830
       462284217        462337916        462397217        462466251       
462526369        462577727        462629486        462687641        462740846  
     462798802        462851791        462906488   448026799      448149450     
  448272831        448393306        461991846        462075193        462162124
       462225871        462284225        462338013        462397241       
462466269        462526393        462577735        462629494        462687658  
     462740853        462798810        462851809        462906538   448026856   
  448149468        448272849        448393389        461991911        462075201
       462162173        462225897        462284233        462338070       
462397266        462466293        462526401        462577750        462629502  
     462687740        462740861        462798828        462851833       
462906561   448027367      448149492        448273292        448393405       
461992166        462075219        462162496        462225905        462282351  
     462338096        462397423        462466301        462526534       
462577776        462629635        462687757        462741059        462798851  
     462851965        462906595   448027375      448149674        448273342     
  448393546        461992224        462075227        462162512        462225947
       462282393        462338146        462397472        462466327       
462526542        462577784        462629650        462687765        462741117  
     462798877        462851999        462906603   448027383      448149740     
  448273367        448393652        461992232        462075235        462162520
       462225970        462282401        462338153        462397514       
462466368        462526609        462577792        462629668        462687773  
     462741158        462798885        462852021        462906611   448027425   
  448149930        448273417        448389262        461992240        462075359
       462162587        462226069        462282443        462338286       
462397555        462466517        462526617        462578006        462629684  
     462687880        462741166        462798984        462852039       
462906629   448027458      448149963        448273433        448389296       
461992265        462075375        462162595        462226093        462282484  
     462338294        462397571        462466558        462526625       
462578022        462629692        462687898        462741182        462798992  
     462852054        462906637   448027482      448150003        448273458     
  448389312        461992299        462075383        462162611        462226101
       462282492        462338310        462397621        462466608       
462526674        462578030        462629726        462687948        462741190  
     462799008        462852062        462906660   448027839      448150029     
  448273730        448389346        461992638        462075409        462162785
       462226127        462282666        462338336        462397795       
462466616        462526757        462578048        462629734        462687955  
     462741364        462799016        462852203        462906678   448027896   
  448150037        448273847        448389403        461992653        462075425
       462162793        462226184        462282674        462338369       
462397852        462466640        462526765        462578089        462629759  
     462687963        462741372        462799024        462852237       
462906710   448027912      448150102        448273854        448389411       
461992661        462075458        462162892        462226192        462282682  
     462338377        462397878        462466665        462526781       
462578121        462629767        462688011        462741398        462799149  
     462852245        462906736   448027938      448150276        448273896     
  448389650        461992679        462075706        462162918        462226390
       462282690        462338419        462397894        462466806       
462526807        462578303        462629791        462688136        462741448  
     462799289        462852310        462907007   448027946      448150342     
  448273961        448389759        461992687        462075870        462162926
       462226408        462282724        462338427        462397928       
462466848        462526823        462578311        462629866        462688151  
     462741539        462799297        462852328        462907015   448027953   
  448150375        448273995        448389833        461992711        462075896
       462162942        462226416        462282732        462338435       
462397936        462466863        462526831        462578337        462629874  
     462688169        462741554        462799305        462852336       
462907056   448028399      448150383        448274639        448389858       
461992737        462075912        462163163        462226424        462282880  
     462338443        462398116        462466871        462526971       
462578352        462629940        462688177        462741638        462799354  
     462852443        462907072   448028456      448150425        448274688     
  448389916        461992745        462075979        462163197        462226432
       462282898        462338476        462398140        462466905       
462526989        462578428        462629965        462688185        462741695  
     462799370        462852450        462907098   448028472      448150433     
  448274704        448389973        461992760        462075995        462163221
       462226440        462282906        462338484        462398165       
462466962        462526997        462578444        462629973        462688193  
     462741703        462799388        462852476        462907155   448028514   
  448150847        448274746        448390112        461992810        462076365
       462163247        462226572        462282963        462338583       
462398181        462467267        462527029        462578576        462629981  
     462686635        462741729        462799552        462852492       
462907296   448028530      448150854        448274779        448390120       
461992836        462076464        462163320        462226622        462282971  
     462338609        462398207        462467317        462527052       
462578592        462629999        462686643        462741752        462799594  
     462852500        462907312   448028571      448150961        448274787     
  448390161        461992893        462076597        462163353        462226630
       462282989        462338617        462398264        462467382       
462527094        462578691        462630005        462686650        462741794  
     462799644        462852518        462907361   448028936      448150979     
  448275164        448390179        461993206        462076639        462163486
       462226655        462283110        462338625        462396268       
462467390        462527235        462578717        462630104        462686676  
     462741935        462799727        462852716        462907379   448028944   
  448151019        448275230        448390351        461993214        462076647
       462163577        462226705        462283151        462338633       
462396276        462467457        462527268        462578725        462630120  
     462686700        462742024        462799750        462852732       
462907411   448029025      448151050        448275248        448390369       
461993263        462076662        462163593        462226721        462283169  
     462338641        462396284        462467473        462527318       
462578758        462630138        462686718        462742065        462799818  
     462852773        462907445   448029074      448151381        448275305     
  448390799        461993297        462074014        462163601        462226994
       462283185        462338757        462396300        462467606       
462527342        462578972        462630153        462686858        462742073  
     462800152        462852781        462907551   448029132      448151480     
  448275313        448390906        461993347        462074022        462163627
       462227018        462283193        462338773        462396334       
462467622        462527359        462579012        462630187        462686866  
     462742131        462800186        462852799        462907569   448029199   
  448151530        448275362        448390922        461993362        462074048
       462163643        462227042        462283201        462338799       
462396359        462467630        462527367        462579020        462630203  
     462686874        462742156        462800228        462852815       
462907577   448025015      448151597        448275529        448391052       
461993701        462074204        462163809        462227067        462283334  
     462338807        462396516        462467648        462527474       
462579038        462630302        462686882        462742198        462800277  
     462852971        462907635   448025056      448151613        448275644     
  448391110        461993727        462074287        462163858        462227075
       462283359        462338823        462396540        462467689       
462527482        462579087        462630310        462686916        462742206  
     462800285        462853003        462907668   448025072      448151688     
  448275651        448391128        461993743        462074303        462163932
       462227083        462283383        462338849        462396581       
462467697        462527490        462579095        462630328        462686924  
     462742214        462800335        462853037        462907676   448025106   
  448151977        448275685        448391722        461993750        462074485
       462163940        462227224        462283433        462339003       
462396599        462467705        462527532        462579319        462630336  
     462687054        462742230        462800640        462853045       
462907775   448025205      448152025        448275693        448391763       
461993768        462074493        462163957        462227232        462283490  
     462339011        462396623        462467721        462527540       
462579327        462630344        462687062        462742255        462800673  
     462853060        462907809   448025247      448152074        448275701     
  448391797        461993792        462074501        462163973        462227240
       462283508        462339037        462396631        462467739       
462527565        462579343        462630351        462687088        462742289  
     462800707        462853078        462907825   448025718      448152090     
  448276113        448391896        461993891        462074519        462164013
       462227265        462283656        462339045        462396797       
462467762        462527789        462579350        462630443        462687096  
     462742396        462800715        462853144        462907833   448025734   
  448152116        448276139        448391912        461993909        462074535
       462164054        462227299        462283680        462339052       
462396805        462467796        462527805        462579376        462630468  
     462687104        462742404        462800723        462853151       
462907841   448025767      448152181        448276147        448391953       
461993925        462074584        462164138        462227323        462283706  
     462339094        462396813        462467812        462527813       
462579384        462630476        462687112        462742438        462800731  
     462853169        462907858   448025932      448152215        448276154     
  448392399        461993966        462074857        462164187        462227547
       462283722        462339169        462396854        462467978       
462527821        462579517        462630484        462687286        462742446  
     462798398        462853177        462908047   448025999      448152256     
  448276170        448392498        461993982        462074881        462164245
       462227562        462283748        462339185        462396888       
462467986        462527839        462579582        462630492        462687302  
     462742479        462798414        462853185        462908062   448026039   
  448152264        448276295        448392506        461994022        462074899
       462164286        462227588        462283771        462339201       
462396912        462467994        462527847        462579590        462630500  
     462687310        462742487        462798430        462853193       
462908120   448026351      448152272        448276600        448392514       
461994220        462074915        462164427        462227596        462283995  
     462339219        462397035        462468018        462526179       
462579608        462630583        462687336        462742685        462798448  
     462853334        462908138   448026369      448152314        448276642     
  448392563        461994238        462074931        462164443        462227612
       462284019        462339250        462397043        462468059       
462526187        462579616        462630591        462687369        462742693  
     462798455        462853342        462908161   448026427      448152538     
  448276659        448392613        461994261        462074964        462164468
       462227638        462284027        462339268        462397068       
462468067        462526203        462579673        462630609        462687385  
     462742701        462798497        462853359        462908203   448026484   
  448153270        448276741        448392910        461994295        462075086
       462164500        462225657        462284050        462339375       
462397076        462468265        462526252        462579897        462630617  
     462687526        462742719        462798703        462853375       
462908328   448026500      448153296        448276782        448392928       
461994303        462075102        462164609        462225707        462284092  
     462339458        462397084        462468273        462526286       
462579913        462630633        462687534        462742727        462798737  
     462853383        462908351   448026518      448153320        448276808     
  448392936        461994329        462075110        462164666        462225715
       462284126        462339466        462397134        462468323       
462526302        462579947        462630641        462687559        462742735  
     462798752        462853391        462908369   448027003      448153387     
  448272864        448393058        461994527        462075128        462164831
       462225731        462284258        462339490        462397316       
462468356        462526450        462579970        462630724        462687567  
     462742867        462798778        462853409        462908385   448027037   
  448153445        448272880        448393082        461994576        462075136
       462164880        462225756        462284266        462339524       
462397324        462468414        462526476        462579988        462630732  
     462687609        462742891        462798786        462853417       
462908393   448027128      448153460        448272914        448393165       
461994584        462075151        462164930        462225772        462284340  
     462339532        462397332        462468471        462526484       
462580010        462630740        462687633        462742909        462798794  
     462853425        462908401   448027250      448153882        448273060     
  448393819        461994659        462075268        462164989        462225988
       462284365        462339797        462397357        462468653       
462526492        462580044        462630757        462687799        462742933  
     462798893        462853433        462908609   448027292      448153957     
  448273110        448393835        461994667        462075276        462164997
       462225996        462284399        462339821        462397381       
462468687        462526518        462580051        462630765        462687807  
     462742941        462798919        462853441        462908625   448027318   
  448153965        448273144        448394023        461994725        462075292
       462165028        462226002        462284407        462339839       
462397415        462468695        462526526        462580085        462630773  
     462687831        462742966        462798935        462853458       
462908633   448027516      448154138        448273532        448394064       
461994931        462075326        462165218        462226028        462284415  
     462339854        462397639        462468729        462526690       
462580101        462630864        462687849        462743089        462798943  
     462853615        462908658   448027557      448154153        448273565     
  448394080        461994956        462075334        462165234        462226036
       462284431        462339904        462397647        462468760       
462526708        462580119        462630872        462687856        462743105  
     462798950        462853631        462908666   448027599      448154161     
  448273623        448394114        461994972        462075342        462165259
       462226044        462284449        462339920        462397670       
462468794        462526716        462580127        462630880        462687872  
     462743113        462798976        462853649        462908674  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448027607      448154633        448273656        448394130       
461994998        462075490        462165267        462226242        462284456  
     462340068        462397688        462468943        462526724       
462580291        462630898        462688037        462743121        462799156  
     462853664        462906751   448027680      448154658        448273680     
  448394189        461995060        462075565        462165275        462226283
       462284472        462340092        462397746        462468950       
462526732        462580309        462630914        462688052        462743139  
     462799164        462853672        462906876   448027706      448154732     
  448273722        448394221        461995102        462075573        462165283
       462226291        462284498        462340134        462397779       
462468968        462526740        462580317        462630930        462688078  
     462743154        462799198        462853698        462906892   448028001   
  448154757        448274142        448394262        461995375        462075581
       462165564        462226309        462284654        462340142       
462397993        462468976        462526849        462580325        462629882  
     462688086        462743352        462799206        462853839       
462906918   448028068      448154773        448274167        448394346       
461995409        462075599        462165598        462226341        462284696  
     462340191        462398041        462468984        462526872       
462580341        462629890        462688110        462743360        462799248  
     462853847        462906934   448028100      448154823        448274209     
  448394387        461995417        462075607        462165606        462226374
       462284704        462340209        462398058        462468992       
462526906        462580408        462629908        462688128        462743386  
     462799263        462853854        462906991   448028159      448155366     
  448274290        448394676        461995441        462076050        462165622
       462226465        462284712        462338500        462398066       
462469230        462526922        462580499        462629916        462688243  
     462743394        462799396        462853888        462907171   448028274   
  448155465        448274480        448394742        461995466        462076068
       462165663        462226499        462284746        462338518       
462398090        462469271        462526948        462580515        462629924  
     462688284        462743402        462799420        462853904       
462907197   448028357      448155523        448274498        448394767       
461995516        462076092        462165671        462226515        462284753  
     462338526        462398108        462469289        462526963       
462580523        462629932        462688292        462743410        462799453  
     462853920        462907213   448028605      448155549        448274878     
  448394809        461992943        462076233        462165895        462226523
       462284886        462338534        462398280        462469297       
462527110        462580556        462630013        462688326        462743568  
     462799461        462854183        462907247   448028704      448155606     
  448274936        448394817        461992984        462076241        462165903
       462226556        462284894        462338567        462398298       
462469347        462527144        462580648        462630021        462688342  
     462743576        462799479        462854209        462907262   448028738   
  448155630        448275040        448394866        461993024        462076357
       462165960        462226564        462284902        462338575       
462398306        462469354        462527169        462580663        462630039  
     462688367        462743634        462799537        462854217       
462907288   448028787      448156497        448275115        448395103       
461993032        462076720        462165978        462226804        462284910  
     462338658        462398322        462469487        462527193       
462580929        462630062        462688375        462743642        462799883  
     462854233        462907478   448028795      448156513        448275123     
  448395129        461993065        462076761        462165986        462226820
       462284928        462338674        462398330        462469495       
462527219        462580945        462630088        462688417        462743659  
     462799974        462854241        462907486   448028852      448156604     
  448275149        448395152        461993123        462076837        462165994
       462226846        462284944        462338682        462398348       
462469511        462527227        462580960        462630096        462688433  
     462743675        462799982        462854266        462907502   448029223   
  448156620        448275370        448395269        461993412        462076852
       462166174        462226861        462285081        462338690       
462398363        462469529        462527375        462580986        462630229  
     462688441        462743774        462800061        462854415       
462907510   448029264      448156661        448275396        448395335       
461993487        462076860        462166182        462226895        462285123  
     462338716        462398397        462469545        462527383       
462580994        462630252        462688466        462743782        462800079  
     462854423        462907528   448029272      448156703        448275438     
  448395426        461993552        462076878        462166232        462226937
       462285156        462338740        462398405        462469586       
462527391        462581018        462630260        462688474        462743790  
     462800095        462854431        462907536   448029280      448156901     
  448275446        448396051        461993594        462076886        462166281
       462227117        462285164        462338872        462398413       
462469727        462527409        462581224        462630278        462688573  
     462743816        462800418        462854464        462907692   448029298   
  448156950        448275487        448396101        461993677        462076894
       462166299        462227158        462285198        462338880       
462398462        462469743        462527417        462581240        462630286  
     462688581        462743832        462800434        462854480       
462907700   448029348      448156976        448275495        448396283       
461993693        462076910        462166315        462227166        462285206  
     462338906        462398496        462469750        462527433       
462581257        462630294        462688607        462743840        462800483  
     462854498        462907726   448029595      448157081        448275826     
  448396317        461993818        462076977        462166430        462227190
       462285370        462338914        462398645        462469776       
462527599        462581265        462630369        462688615        462742305  
     462800541        462854589        462907734   448029876      448157107     
  448275867        448396390        461993826        462076993        462166455
       462227208        462285388        462338930        462398652       
462469792        462527631        462581273        462630377        462688680  
     462742313        462800574        462854597        462907759   448029884   
  448157131        448275933        448396440        461993834        462077025
       462166539        462227216        462285396        462338948       
462398660        462469800        462527680        462581299        462630385  
     462688706        462742321        462800608        462854605       
462907767   448029892      448157743        448275941        448396705       
461993842        462077504        462166547        462227331        462285404  
     462339102        462398678        462467820        462527698       
462581414        462630393        462688870        462742339        462800756  
     462854613        462907882   448030007      448157784        448275958     
  448396754        461993867        462077520        462166562        462227380
       462285420        462339110        462398694        462467853       
462527714        462581448        462630419        462688896        462742347  
     462800764        462854647        462907924   448030247      448157826     
  448276089        448396804        461993875        462077587        462166588
       462227448        462285438        462339128        462398702       
462467861        462527730        462581455        462630435        462688904  
     462742362        462800798        462854654        462907940   448030643   
  448157875        448276337        448396861        461994048        462077603
       462164294        462227455        462285628        462339136       
462398892        462467887        462527862        462581489        462630518  
     462688938        462742511        462800830        462854761       
462908005   448030676      448157891        448276428        448396887       
461994139        462077629        462164310        462227463        462285651  
     462339144        462398959        462467895        462527870       
462581497        462630526        462688961        462742628        462800855  
     462854779        462908013   448030734      448157917        448276485     
  448396895        461994162        462077637        462164328        462227539
       462285685        462339151        462398967        462467952       
462527904        462581505        462630534        462688979        462742636  
     462800905        462854795        462908021   448030742      448152587     
  448276501        448397232        461994170        462077769        462164344
       462227679        462285693        462339276        462398975       
462468075        462527920        462581588        462630542        462689159  
     462742651        462800947        462854803        462908211   448030841   
  448152736        448276568        448397257        461994196        462077777
       462164369        462227687        462285719        462339284       
462398991        462468125        462527987        462581620        462630559  
     462689175        462742669        462800970        462854829       
462908237   448030866      448152827        448276584        448397315       
461994204        462077850        462164419        462227703        462285743  
     462339292        462399015        462468158        462528043       
462581646        462630567        462689209        462742677        462800996  
     462854837        462908260   448031252      448152918        448276816     
  448397380        461994352        462077868        462164690        462227711
       462285933        462339300        462399122        462468174       
462528050        462581653        462630658        462689225        462742750  
     462801010        462854910        462908286   448031302      448152959     
  448276857        448397414        461994386        462077892        462164716
       462227778        462285941        462339342        462399155       
462468232        462528068        462581695        462630666        462689233  
     462742776        462801093        462854928        462908294   448031377   
  448153015        448276873        448397463        461994402        462077942
       462164732        462227802        462285958        462339359       
462399163        462468257        462528076        462581703        462630674  
     462689241        462742784        462801119        462854936       
462908302   448031385      448153544        448276907        448397752       
461994410        462078155        462164757        462227828        462285974  
     462339540        462399221        462468497        462528084       
462581885        462630682        462689472        462742818        462801275  
     462854944        462908450   448031427      448153577        448276915     
  448397778        461994451        462078197        462164765        462227901
       462286006        462339557        462399239        462468505       
462528092        462581901        462630690        462689498        462742834  
     462801283        462854951        462908476   448031450      448153684     
  448276964        448397786        461994493        462078205        462164781
       462227927        462286014        462339581        462399247       
462468570        462528118        462581927        462630716        462689514  
     462742842        462801291        462854977        462908500   448031963   
  448153692        448277152        448397802        461994774        462078213
       462165044        462227943        462286196        462339664       
462399320        462468588        462528258        462581935        462630781  
     462689522        462742990        462801309        462853490       
462908534   448031997      448153809        448277202        448397828       
461994782        462078254        462165077        462227950        462286204  
     462339748        462399502        462468604        462528266       
462581943        462630799        462689530        462743006        462801325  
     462853508        462908559   448032011      448153841        448277251     
  448397869        461994832        462078262        462165093        462228008
       462286238        462339789        462399528        462468638       
462528274        462581976        462630807        462689555        462743030  
     462801333        462853516        462908591   448032300      448154237     
  448277269        448398214        461994857        462078395        462165101
       462228131        462286246        462339979        462399536       
462468844        462528308        462580135        462630815        462689704  
     462743048        462801465        462853573        462908682   448032318   
  448154245        448277319        448398248        461994865        462078437
       462165127        462228149        462286287        462339987       
462399544        462468851        462528324        462580200        462630823  
     462689712        462743055        462801499        462853581       
462908690   448032326      448154310        448277434        448398453       
461994873        462078478        462165135        462228156        462286295  
     462339995        462399551        462468893        462528332       
462580218        462630856        462689720        462743063        462801549  
     462853599        462908708   448032656      448154427        448277988     
  448398644        461995169        462078676        462165325        462228172
       462284506        462340001        462399676        462468919       
462528456        462580226        462630955        462689738        462743204  
     462801606        462853706        462908724   448032813      448154526     
  448278093        448398735        461995235        462078692        462165333
       462228214        462284530        462340019        462399684       
462468927        462528472        462580259        462630963        462689779  
     462743220        462801622        462853722        462908740   448032839   
  448154575        448278184        448398859        461995268        462078726
       462165341        462228230        462284563        462340035       
462399692        462468935        462528480        462580267        462630971  
     462689795        462743303        462801655        462853748       
462908765   448032847      448154831        448278192        448394403       
461995318        462078924        462165424        462228438        462284613  
     462340217        462399700        462469008        462528498       
462580416        462631003        462689969        462743311        462801820  
     462853755        462908799   448032862      448154864        448278283     
  448394429        461995334        462078965        462165499        462228487
       462284621        462340308        462399718        462469016       
462528522        462580424        462631011        462689977        462743337  
     462801846        462853805        462908807   448032896      448155184     
  448278341        448394478        461995342        462079005        462165523
       462228511        462284639        462340324        462399726       
462469024        462528555        462580432        462631037        462689985  
     462743345        462801861        462853813        462908823   448033092   
  448155291        448278820        448394486        461995557        462079179
       462165713        462228529        462284761        462340332       
462399817        462469057        462528688        462580440        462631060  
     462689993        462743451        462801895        462853987       
462908856   448033118      448155341        448278887        448394585       
461995565        462079245        462165739        462228545        462284787  
     462340357        462399866        462469081        462528704       
462580457        462631078        462690009        462743469        462801903  
     462854027        462908864   448033126      448155358        448278911     
  448394627        461995581        462079286        462165788        462228560
       462284795        462340373        462399882        462469107       
462528738        462580473        462631086        462690017        462743485  
     462801929        462854076        462908898   448033217      448155812     
  448279018        448394874        461995599        462079567        462165804
       462228818        462284803        462340399        462399908       
462469362        462528746        462580697        462631136        462690173  
     462743493        462802125        462854084        462908997   448033290   
  448155895        448279042        448394981        461995607        462079583
       462165861        462228909        462284845        462340407       
462399932        462469388        462528761        462580705        462631151  
     462690207        462743527        462802133        462854134       
462909011   448033308      448155911        448279224        448394999       
461995615        462079591        462165887        462228917        462284878  
     462340449        462399940        462469396        462528787       
462580754        462631219        462690231        462743535        462802182  
     462854175        462909037   448033746      448156141        448279760     
  448395012        461995656        462079625        462166042        462228925
       462284969        462340456        462400078        462469412       
462528894        462580762        462631326        462690264        462743683  
     462802224        462854316        462909045   448033761      448156356     
  448279893        448395038        461995698        462079807        462166059
       462228966        462284977        462340480        462400110       
462469420        462528928        462580820        462631334        462690272  
     462743691        462802299        462854324        462909086   448033779   
  448156430        448279919        448395095        461995714        462079856
       462166083        462228974        462285008        462340506       
462400128        462469446        462528936        462580846        462631375  
     462690280        462743725        462802315        462854332       
462909128   448033837      448156745        448279927        448395483       
461995748        462080052        462166091        462229055        462285024  
     462340605        462400136        462469594        462528951       
462581026        462631425        462688490        462743733        462802422  
     462854357        462909243   448033845      448156778        448280008     
  448395491        461995763        462080086        462166109        462229063
       462285040        462340621        462400201        462469602       
462528969        462581059        462631441        462688508        462743758  
     462802448        462854373        462909250   448033852      448156786     
  448280016        448395509        461995789        462080102        462166141
       462229105        462285073        462340639        462400227       
462469610        462528985        462581075        462631474        462688516  
     462743766        462802471        462854381        462909318  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448034256      448156844        448280453        448395517       
461995995        462080144        462166331        462229147        462285222  
     462340696        462398512        462469644        462529157       
462581109        462631649        462688524        462743899        462802604  
     462854506        462909334   448034314      448156877        448280495     
  448395749        461996001        462080243        462166364        462229154
       462285255        462340738        462398538        462469651       
462529165        462581117        462631664        462688557        462743949  
     462802620        462854514        462909367   448034330      448156893     
  448280503        448395871        461996019        462080300        462166372
       462229162        462285313        462340753        462398553       
462469719        462529181        462581133        462631672        462688565  
     462743980        462802646        462854522        462909375   448034413   
  448157156        448280511        448396481        461996050        462077041
       462166398        462229303        462285339        462340951       
462398579        462469826        462529199        462581315        462631680  
     462688722        462744004        462802786        462854530       
462909516   448034520      448157354        448280529        448396499       
461996084        462077058        462166414        462229337        462285347  
     462340969        462398587        462469834        462529256       
462581356        462631698        462688763        462744012        462802810  
     462854563        462909524   448034546      448157404        448280578     
  448396523        461996159        462077066        462166422        462229345
       462285362        462340993        462398611        462469842       
462529264        462581364        462631730        462688797        462744020  
     462802836        462854571        462909532   448030296      448157446     
  448280941        448396549        461996373        462077140        462166596
       462229352        462285453        462341009        462398710       
462469875        462529405        462581372        462631904        462688805  
     462744046        462802844        462854670        462909540   448030460   
  448157487        448280958        448396556        461996456        462077363
       462166604        462229360        462285461        462341033       
462398736        462469883        462529413        462581398        462631961  
     462688813        462744053        462802885        462854704       
462909557   448030478      448157594        448280966        448396606       
461996472        462077439        462166620        462229378        462285495  
     462341041        462398751        462469917        462529421       
462581406        462631987        462688862        462744095        462802893  
     462854712        462909565   448030577      448157941        448281030     
  448396903        461996563        462077686        462166638        462229543
       462285503        462341306        462398835        462469990       
462529447        462581513        462632001        462689001        462744111  
     462803057        462854720        462909714   448030585      448157990     
  448281121        448396978        461996639        462077694        462166646
       462229550        462285529        462341314        462398843       
462470006        462529454        462581521        462632019        462689019  
     462744129        462803073        462854738        462909730   448030601   
  448158048        448281204        448397133        461996654        462077702
       462166661        462229568        462285560        462341355       
462398868        462470022        462529504        462581539        462632035  
     462689050        462744137        462803081        462854746       
462909748   448030908      448158089        448281709        448397190       
461996878        462077710        462166711        462229576        462285784  
     462341363        462399023        462470030        462529611       
462581554        462632266        462689068        462744236        462803149  
     462854845        462909771   448030957      448158105        448281766     
  448397208        461996910        462077728        462166729        462229584
       462285800        462341371        462399049        462470071       
462529637        462581562        462632274        462689084        462744244  
     462803198        462854852        462909789   448030965      448158154     
  448281790        448397224        461996936        462077744        462166786
       462229618        462285818        462341389        462399056       
462470139        462529652        462581570        462632308        462689092  
     462744251        462803214        462854878        462909797   448030981   
  448158162        448281857        448397471        461997009        462077959
       462166794        462229733        462285883        462341561       
462399072        462470394        462529660        462581737        462632324  
     462689282        462744269        462801135        462854886       
462909953   448031047      448158196        448281899        448397554       
461997025        462078015        462166802        462229758        462285917  
     462341645        462399080        462470428        462529686       
462581745        462632399        462689340        462744277        462801168  
     462854894        462909979   448031211      448158352        448281923     
  448397562        461997033        462078031        462166844        462229790
       462285925        462341660        462399098        462470469       
462529694        462581752        462632449        462689407        462744285  
     462801200        462854902        462909995   448031583      448158394     
  448282194        448397638        461997173        462078072        462166968
       462229816        462286030        462341702        462399254       
462470485        462528134        462581760        462632696        462689423  
     462744509        462801234        462854993        462910019   448031666   
  448158402        448282244        448397653        461997181        462078098
       462166976        462229857        462286071        462341744       
462399270        462470535        462528159        462581778        462632712  
     462689431        462744517        462801242        462855008       
462910043   448031831      448158436        448282277        448397745       
461997199        462078148        462166984        462229865        462286089  
     462341769        462399288        462470543        462528167       
462581802        462632753        462689456        462744541        462801267  
     462855016        462910084   448031849      448158782        448282285     
  448397885        461997207        462078270        462167065        462228016
       462286121        462341892        462399296        462470709       
462528175        462581984        462632779        462689589        462744574  
     462801341        462855024        462910290   448031864      448158857     
  448282319        448397919        461997223        462078312        462167099
       462228040        462286139        462341926        462399304       
462470725        462528183        462582008        462632811        462689605  
     462744624        462801374        462855032        462910324   448031880   
  448158949        448282327        448397968        461997231        462078320
       462167131        462228073        462286147        462341934       
462399312        462470733        462528225        462582057        462632829  
     462689613        462744640        462801382        462855040       
462910357   448032367      448159046        448277541        448398008       
461997520        462078338        462167305        462228099        462286303  
     462341959        462399569        462470741        462528340       
462582065        462632985        462689654        462744830        462801390  
     462855057        462910373   448032433      448159079        448277806     
  448398115        461997561        462078346        462167354        462228107
       462286311        462341967        462399593        462470758       
462528365        462582115        462633009        462689670        462744848  
     462801424        462855073        462910423   448032474      448159103     
  448277830        448398123        461997579        462078379        462167370
       462228115        462286345        462341983        462399619       
462470782        462528373        462582198        462633017        462689696  
     462744855        462801432        462855107        462910449   448032490   
  448159558        448277855        448398925        461997587        462078817
       462167412        462228289        462286360        462342205       
462399627        462470931        462528399        462582214        462633033  
     462689803        462744863        462801697        462855123       
462910530   448032516      448159590        448277913        448398933       
461997595        462078841        462167446        462228297        462286386  
     462342213        462399643        462470956        462528407       
462582230        462633090        462689852        462744871        462801721  
     462855131        462910548   448032607      448159624        448277962     
  448398974        461997603        462078866        462167461        462228321
       462286402        462342239        462399650        462470964       
462528431        462582248        462633108        462689878        462744889  
     462801754        462855149        462910555   448032904      448159640     
  448278366        448398982        461997793        462078874        462167602
       462228370        462286410        462342247        462399734       
462470972        462528571        462582289        462633280        462689910  
     462745001        462801770        462855271        462910563   448032920   
  448159665        448278382        448399022        461997819        462078882
       462167628        462228404        462286436        462342312       
462399742        462470980        462528597        462582297        462633306  
     462689928        462745027        462801796        462855297       
462910589   448032953      448159699        448278390        448399139       
461997827        462078890        462167651        462228412        462286444  
     462342387        462399759        462470998        462528621       
462582305        462633363        462689951        462745092        462801804  
     462855321        462910613   448032961      448159947        448278531     
  448399170        461997850        462079294        462167677        462228602
       462286519        462342494        462399775        462471129       
462528647        462582511        462633371        462690041        462745100  
     462801952        462855339        462908906   448033019      448160051     
  448278580        448399238        461997868        462079328        462167685
       462228610        462286535        462342544        462399783       
462471137        462528662        462582537        462633389        462690066  
     462745118        462801960        462855354        462908922   448033043   
  448160077        448278770        448399329        461997884        462079344
       462167693        462228628        462286543        462342569       
462399809        462471145        462528670        462582560        462633405  
     462690090        462745134        462801986        462855396       
462908930   448033357      448160168        448279331        448399386       
461998064        462079427        462167826        462228677        462286675  
     462342577        462399965        462471152        462528795       
462582578        462631235        462690132        462745373        462802026  
     462855610        462908948   448033373      448160366        448279455     
  448399428        461998072        462079500        462167842        462228693
       462286691        462342734        462399973        462471160       
462528811        462582602        462631243        462690140        462745423  
     462802083        462855727        462908955   448033522      448160507     
  448279497        448399477        461998163        462079526        462167859
       462228776        462286709        462342825        462399981       
462471186        462528837        462582628        462631268        462690165  
     462745431        462802109        462855743        462908963   448033563   
  448160887        448279547        448400028        461998171        462079898
       462167875        462228982        462286717        462340514       
462400003        462471285        462528845        462582818        462631292  
     462690298        462745456        462802356        462855776       
462909136   448033589      448160937        448279596        448400044       
461998262        462079906        462167891        462229006        462286725  
     462340530        462400045        462471319        462528860       
462582834        462631300        462690306        462745498        462802372  
     462855792        462909177   448033605      448161034        448279638     
  448400069        461998296        462079963        462167909        462229014
       462286766        462340548        462400052        462471335       
462528878        462582842        462631318        462690330        462745522  
     462802380        462855834        462909185   448033860      448161059     
  448280065        448400093        461995797        462079971        462167990
       462229022        462286881        462340555        462400243       
462471350        462528993        462582883        462631482        462690371  
     462745704        462802398        462855966        462909201   448033910   
  448161133        448280081        448400101        461995813        462080003
       462168014        462229030        462286964        462340563       
462400250        462471376        462529041        462582941        462631490  
     462690413        462745761        462802406        462855982       
462909219   448034025      448161208        448280115        448400119       
461995847        462080029        462168022        462229048        462286980  
     462340571        462400284        462471384        462529058       
462583006        462631557        462690421        462745787        462802414  
     462855990        462909227   448034082      448161513        448280123     
  448400366        461995888        462080326        462168030        462229170
       462286998        462340761        462400292        462471483       
462529082        462583204        462631565        462690439        462745803  
     462802653        462856006        462909383   448034132      448161521     
  448280172        448400390        461995961        462080342        462168048
       462229204        462287012        462340787        462400300       
462471491        462529116        462583220        462631573        462690447  
     462745811        462802661        462856014        462909417   448034249   
  448161596        448280420        448400424        461995979        462080359
       462168055        462229246        462287046        462340795       
462400318        462471525        462529124        462583238        462631631  
     462690470        462745845        462802679        462856022       
462909433   448034595      448161620        448280677        448400457       
461996175        462080458        462168147        462229261        462287186  
     462340845        462400326        462471541        462529280       
462583261        462631748        462690496        462746009        462802711  
     462856139        462909466   448034710      448161661        448280701     
  448400465        461996258        462080581        462168162        462229287
       462287202        462340894        462400334        462471566       
462529298        462583303        462631789        462690504        462746058  
     462802729        462856162        462909482   448034736      448161729     
  448280743        448400481        461996274        462080599        462168196
       462229295        462287228        462340928        462400375       
462471582        462529314        462583337        462631813        462690520  
     462746090        462802760        462856170        462909508   448034769   
  448161992        448280750        448400697        461996282        462080631
       462168204        462229402        462287251        462341082       
462400417        462471673        462529330        462583485        462631854  
     462690652        462746132        462802901        462856196       
462909581   448034793      448162057        448280784        448400747       
461996316        462080698        462168212        462229410        462287277  
     462341116        462400425        462471681        462529363       
462583501        462631870        462690660        462746140        462802919  
     462856212        462909623   448034843      448162198        448280909     
  448400754        461996340        462080706        462168253        462229436
       462287293        462341165        462400441        462471699       
462529371        462583519        462631896        462690686        462746165  
     462802976        462856238        462909649   448034934      448162214     
  448281279        448400820        461996738        462080763        462168501
       462229477        462287475        462341173        462400649       
462471707        462529520        462583535        462632076        462690694  
     462744145        462802984        462856352        462909664   448034983   
  448162222        448281493        448400846        461996746        462080771
       462168543        462229485        462287491        462341249       
462400664        462471723        462529538        462583626        462632118  
     462690702        462744160        462803008        462856386       
462909680   448035014      448162263        448281501        448400879       
461996753        462080888        462168600        462229501        462287525  
     462341280        462400672        462471731        462529546       
462583634        462632142        462690728        462744178        462803032  
     462856394        462909698   448035071      448162636        448281535     
  448401349        461996829        462081118        462168642        462229626
       462287533        462341397        462400698        462470170       
462529561        462583758        462632167        462690819        462744194  
     462803222        462856402        462909805   448035113      448162669     
  448281618        448401364        461996837        462081126        462168659
       462229634        462287541        462341405        462400722       
462470196        462529595        462583766        462632209        462690843  
     462744202        462803255        462856436        462909813   448035238   
  448162925        448281675        448401398        461996860        462081167
       462168709        462229642        462287566        462341439       
462400730        462470220        462529603        462583782        462632217  
     462690850        462744210        462803289        462856451       
462909821   448035428      448162974        448281980        448401455       
461997041        462081209        462166851        462229675        462287855  
     462341488        462400920        462470246        462529702       
462583808        462632456        462690884        462744301        462803297  
     462856584        462909870   448035436      448163105        448281998     
  448401489        461997058        462081225        462166869        462229683
       462287871        462341504        462400953        462470287       
462529769        462583816        462632530        462690900        462744350  
     462803305        462856592        462909896   448035469      448163238     
  448282004        448401539        461997124        462081241        462166877
       462229709        462287897        462341512        462400961       
462470303        462529785        462583832        462632563        462690926  
     462744384        462803354        462856683        462909920  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448035519      448158527        448282061        448401901       
461997132        462081449        462166885        462229899        462287913  
     462341777        462400995        462470550        462529801       
462584111        462632571        462691031        462744392        462803370  
     462856717        462910159   448035584      448158592        448282137     
  448401919        461997140        462081456        462166935        462229923
       462287954        462341785        462401035        462470576       
462529819        462584145        462632605        462691064        462744418  
     462803396        462856725        462910167   448035592      448158618     
  448282160        448401935        461997165        462081498        462166950
       462229956        462287988        462341827        462401043       
462470618        462529876        462584160        462632613        462691072  
     462744459        462803404        462856741        462910241   448035816   
  448158634        448282384        448401976        461997280        462081506
       462167156        462229964        462288168        462341850       
462401225        462470642        462529884        462584178        462632860  
     462691098        462744699        462803412        462856857       
462910258   448035873      448158675        448282418        448402008       
461997322        462081670        462167180        462229980        462288200  
     462341868        462401233        462470659        462529900       
462584202        462632894        462691114        462744707        462803438  
     462856865        462910266   448035881      448158691        448282434     
  448402131        461997348        462081720        462167214        462229998
       462288218        462341884        462401241        462470667       
462529926        462584210        462632928        462691122        462744772  
     462803453        462856873        462910274   448035907      448159210     
  448282509        448402297        461997363        462082066        462167222
       462230012        462288234        462341991        462401282       
462470824        462529934        462584327        462632944        462691288  
     462744806        462803594        462856881        462910456   448035915   
  448159301        448282517        448402412        461997397        462082108
       462167263        462230020        462288267        462342049       
462401308        462470832        462529959        462584335        462632969  
     462691296        462744814        462803602        462856899       
462910464   448035956      448159343        448282525        448402453       
461997439        462082124        462167297        462230046        462288275  
     462342080        462401316        462470840        462529967       
462584350        462632977        462691304        462744822        462803610  
     462856907        462910472   448036483      448159434        448282632     
  448402461        461997637        462082132        462167479        462230145
       462288556        462342098        462401480        462470865       
462530114        462584368        462633116        462691312        462744897  
     462803636        462855172        462910498   448036509      448159459     
  448282756        448402529        461997686        462082249        462167495
       462230186        462288564        462342114        462401563       
462470881        462530148        462584384        462633173        462691320  
     462744913        462803644        462855180        462910514   448036517   
  448159517        448282798        448402578        461997694        462082280
       462167552        462230194        462288598        462342130       
462401571        462470923        462530163        462584400        462633199  
     462691346        462744921        462803685        462855198       
462910522   448036590      448159731        448282913        448403097       
461997710        462082520        462167560        462230327        462288606  
     462342411        462401597        462471020        462530221       
462582321        462633207        462691494        462744962        462803800  
     462855206        462910621   448036673      448159780        448283002     
  448403147        461997736        462082538        462167586        462230343
       462288630        462342437        462401613        462471038       
462530247        462582339        462633249        462691502        462744970  
     462803867        462855230        462910639   448036798      448159806     
  448283010        448403253        461997751        462082603        462167594
       462230384        462288655        462342445        462401621       
462471061        462530254        462582388        462633264        462691510  
     462744988        462803974        462855263        462910647   448037192   
  448159863        448283259        448403295        461997892        462082637
       462167727        462230392        462286568        462342452       
462401779        462471087        462530346        462582438        462633447  
     462691528        462745175        462804014        462855438       
462910688   448037200      448159897        448283267        448403303       
461997900        462082652        462167735        462230400        462286576  
     462342460        462401803        462471095        462530353       
462582461        462633454        462691544        462745183        462804030  
     462855511        462910720   448037275      448159905        448283325     
  448403428        461997918        462082660        462167776        462230475
       462286592        462342486        462401811        462471111       
462530361        462582487        462633470        462691551        462745241  
     462804048        462855537        462910746   448037309      448160531     
  448283341        448399550        461997959        462083015        462167784
       462230566        462286626        462342924        462401829       
462471194        462530387        462582644        462633512        462691700  
     462745266        462804204        462855545        462910779   448037432   
  448160556        448283358        448399592        461997967        462083031
       462167800        462230574        462286659        462342940       
462401837        462471202        462530403        462582685        462633538  
     462691734        462745316        462804220        462855560       
462910795   448037440      448160564        448283374        448399774       
461997975        462083056        462167818        462230590        462286667  
     462342965        462401852        462471210        462530411       
462582693        462633553        462691742        462745357        462804238  
     462855578        462910845   448037929      448160788        448284240     
  448399808        461998304        462083072        462167917        462230632
       462286774        462342999        462402017        462471251       
462530569        462582701        462633561        462691775        462745571  
     462804246        462855842        462910852   448038026      448160812     
  448284265        448399824        461998312        462083080        462167925
       462230681        462286782        462343005        462402041       
462471269        462530577        462582784        462633579        462691783  
     462745639        462804253        462855859        462910886   448038042   
  448160838        448284315        448399865        461998338        462083114
       462167933        462230699        462286816        462343039       
462402074        462471277        462530585        462582792        462633652  
     462691809        462745647        462804287        462855875       
462910894   448038075      448161224        448284356        448400135       
461998346        462083569        462167941        462230830        462286824  
     462343062        462402090        462471392        462530593       
462583071        462633660        462691924        462745662        462804576  
     462855891        462911017   448038109      448161232        448284364     
  448400150        461998379        462083676        462167958        462230848
       462286840        462343112        462402124        462471418       
462530601        462583097        462633710        462691932        462745670  
     462804618        462855917        462911025   448038257      448161299     
  448284422        448400184        461998387        462083692        462167974
       462230855        462286873        462343211        462402132       
462471426        462530619        462583139        462633744        462691957  
     462745696        462804667        462855933        462911033   448038489   
  448161364        448284679        448400192        461998411        462083718
       462168063        462230871        462287079        462343237       
462402413        462471434        462530692        462583147        462633876  
     462691981        462745860        462804675        462856030       
462911041   448038497      448161406        448284828        448400200       
461998452        462083767        462168071        462230905        462287087  
     462343260        462402447        462471442        462530718       
462583170        462633892        462691999        462745878        462804691  
     462856055        462911066   448038620      448161489        448284844     
  448400341        461998460        462083841        462168089        462230913
       462287095        462343278        462402553        462471467       
462530726        462583188        462633900        462692005        462745894  
     462804709        462856089        462911074   448038646      448161737     
  448284869        448400499        461998478        462084021        462168097
       462231077        462287103        462343385        462402561       
462471590        462530734        462583345        462633926        462690538  
     462745936        462804899        462856097        462911298   448038679   
  448161745        448284893        448400572        461998585        462084047
       462168121        462231085        462287129        462343419       
462402637        462471616        462530742        462583352        462633942  
     462690561        462745951        462804907        462856105       
462911306   448038778      448161778        448284927        448400606       
461998593        462084054        462168139        462231093        462287178  
     462343427        462402652        462471632        462530759       
462583360        462633959        462690587        462745977        462804949  
     462856121        462911314   448039222      448161794        448285270     
  448400614        461998874        462084062        462168279        462231101
       462287301        462343450        462400466        462471640       
462530841        462583394        462634106        462690595        462746173  
     462804956        462856246        462911348   448039230      448161935     
  448285379        448400630        461998924        462084088        462168360
       462231119        462287343        462343476        462400482       
462471657        462530858        462583410        462634122        462690629  
     462746215        462804998        462856287        462911355   448039263   
  448161950        448285387        448400663        461998940        462084096
       462168410        462231127        462287350        462343542       
462400516        462471665        462530866        462583444        462634148  
     462690637        462746264        462805003        462856295       
462911371   448039271      448162412        448285460        448401125       
461998981        462080953        462168428        462231291        462287392  
     462343682        462400557        462471749        462530874       
462583667        462634155        462690736        462746272        462805144  
     462856311        462911462   448039297      448162438        448285502     
  448401133        461998999        462081001        462168436        462231309
       462287434        462343740        462400573        462471756       
462530890        462583675        462634189        462690751        462746306  
     462805193        462856337        462911470   448039313      448162453     
  448285585        448401208        461999005        462081027        462168485
       462231317        462287467        462343765        462400599       
462471764        462530908        462583691        462634239        462690769  
     462746314        462805201        462856345        462911488   448035253   
  448162511        448285882        448401224        461999153        462081035
       462168725        462231325        462287574        462343781       
462400755        462471780        462530999        462583725        462634437  
     462690777        462746322        462805276        462856469       
462911504   448035329      448162537        448285965        448401307       
461999237        462081050        462168733        462231333        462287582  
     462343823        462400813        462471814        462531005       
462583733        462634460        462690793        462746371        462805284  
     462856485        462911520   448035337      448162602        448286054     
  448401315        461999252        462081068        462168741        462231341
       462287624        462343898        462400821        462471822       
462531021        462583741        462634478        462690801        462746397  
     462805292        462856519        462911538   448035345      448163279     
  448286096        448401570        461999278        462081274        462168758
       462231556        462287640        462344037        462400854       
462471848        462531039        462583873        462634486        462690942  
     462746405        462805490        462856535        462911645   448035352   
  448163303        448286179        448401612        461999310        462081373
       462168824        462231564        462287764        462344060       
462400888        462471855        462531054        462583881        462634502  
     462690959        462746454        462805516        462856543       
462911652   448035386      448163352        448286195        448401679       
461999351        462081407        462168865        462231598        462287822  
     462344078        462400912        462471863        462531062       
462583923        462634510        462690975        462746462        462805524  
     462856576        462911710   448035600      448163360        448286583     
  448401786        461999583        462081415        462168899        462231614
       462287996        462344094        462401092        462471871       
462531161        462584046        462634635        462690983        462746579  
     462805532        462856758        462911728   448035626      448163394     
  448286641        448401851        461999591        462081423        462168964
       462231622        462288036        462344128        462401126       
462471897        462531179        462584061        462634726        462690991  
     462746595        462805540        462856766        462911744   448035634   
  448163428        448286666        448401893        461999609        462081431
       462168980        462231655        462288101        462344136       
462401142        462471905        462531187        462584087        462634759  
     462691007        462746603        462805557        462856774       
462911751   448035667      448163477        448286690        448402149       
461999641        462081787        462169053        462231754        462288119  
     462344375        462401159        462472044        462531211       
462584244        462634775        462691163        462746652        462803461  
     462856808        462911850   448035717      448163485        448286716     
  448402164        461999666        462081845        462169095        462231770
       462288127        462344409        462401175        462472051       
462531229        462584269        462634791        462691171        462746686  
     462803479        462856824        462911868   448035741      448163519     
  448286732        448402180        461999682        462081910        462169137
       462231788        462288143        462344417        462401191       
462472069        462531237        462584285        462634809        462691239  
     462746694        462803487        462856840        462911876   448035972   
  448163600        448286930        448402198        462000100        462081944
       462169343        462231796        462288283        462344433       
462401332        462472077        462529991        462584293        462635020  
     462691247        462746785        462803537        462856923       
462911892   448036061      448163659        448286955        448402206       
462000209        462081951        462169368        462231812        462288317  
     462344458        462401357        462472085        462530007       
462584301        462635046        462691254        462746801        462803578  
     462856956        462911918   448036087      448163667        448286989     
  448402271        462000225        462081993        462169418        462231820
       462288341        462344482        462401365        462472093       
462530015        462584319        462635061        462691262        462746819  
     462803586        462856964        462911926   448036137      448164053     
  448287011        448402586        462000241        462082330        462169533
       462230251        462288374        462344656        462401381       
462472184        462530031        462584418        462635079        462691353  
     462746827        462803693        462856972        462912015   448036194   
  448164061        448287052        448402628        462000274        462082355
       462169566        462230269        462288432        462344730       
462401423        462472192        462530098        462584434        462635095  
     462691361        462746850        462803701        462856980       
462912023   448036228      448164137        448287078        448402669       
462000290        462082421        462169590        462230277        462288473  
     462344763        462401431        462472200        462530106       
462584442        462635186        462691379        462746876        462803719  
     462857004        462912031   448036814      448164178        448283077     
  448402685        462000662        462082447        462169806        462230285
       462288705        462344789        462401654        462472218       
462530270        462584475        462635376        462691429        462747056  
     462803735        462857020        462912080   448036848      448164194     
  448283085        448402834        462000688        462082462        462169848
       462230293        462288721        462344847        462401704       
462472291        462530296        462584517        462635392        462691437  
     462747064        462803743        462857053        462912106   448036954   
  448164244        448283119        448403022        462000696        462082488
       462169855        462230319        462288747        462344854       
462401712        462472309        462530304        462584541        462635434  
     462691445        462747072        462803750        462857095       
462912130   448036988      448164467        448283168        448403451       
462000738        462082678        462169863        462230483        462288804  
     462344979        462401738        462472507        462530312       
462584608        462635459        462691593        462747080        462804055  
     462857103        462912320   448036996      448164483        448283200     
  448403501        462000746        462082827        462169889        462230491
       462288820        462344987        462401753        462472515       
462530320        462584616        462635541        462691619        462747122  
     462804071        462857111        462912346   448037069      448164509     
  448283234        448403568        462000795        462082876        462169897
       462230517        462288853        462345067        462401761       
462472531        462530338        462584624        462635566        462691635  
     462747130        462804089        462857137        462912361  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448037549      448164525        448283382        448403584       
462001025        462082918        462170044        462230525        462288861  
     462345075        462401860        462472606        462530429       
462584632        462635749        462691676        462747213        462804147  
     462857251        462912395   448037606      448164541        448283440     
  448403592        462001058        462082934        462170135        462230533
       462288879        462345125        462401928        462472655       
462530437        462584665        462635756        462691684        462747221  
     462804170        462857277        462912411   448037648      448164582     
  448283606        448403634        462001082        462082975        462170184
       462230541        462288887        462345141        462401936       
462472663        462530460        462584681        462635772        462691692  
     462747247        462804196        462857293        462912437   448037655   
  448165142        448283739        448403683        462001116        462083213
       462170192        462230723        462288911        462345257       
462401951        462472838        462530494        462584863        462635780  
     462691817        462747262        462804329        462857327       
462910928   448037887      448165167        448283820        448403733       
462001249        462083221        462170200        462230756        462288929  
     462345273        462401969        462472887        462530502       
462584871        462635822        462691841        462747270        462804345  
     462857335        462910936   448037903      448165209        448283986     
  448403766        462001298        462083270        462170226        462230772
       462288937        462345299        462401977        462472929       
462530528        462584897        462635855        462691858        462747304  
     462804451        462857343        462910951   448038265      448165290     
  448284489        448403907        462001496        462083296        462170424
       462230798        462289133        462345315        462402157       
462472937        462530627        462584905        462633751        462691882  
     462747395        462804493        462857525        462910969   448038323   
  448165308        448284521        448403998        462001512        462083361
       462170432        462230806        462289141        462345323       
462402199        462472945        462530635        462584913        462633777  
     462691890        462747403        462804535        462857541       
462910977   448038331      448165316        448284547        448404020       
462001538        462083460        462170465        462230814        462289158  
     462345349        462402215        462472952        462530650       
462584954        462633793        462691916        462747411        462804550  
     462857574        462911009   448038372      448165530        448284554     
  448404335        462001553        462083874        462170549        462230939
       462289208        462343294        462402264        462473182       
462530668        462585092        462633819        462692013        462747437  
     462804717        462857590        462911157   448038398      448165548     
  448284562        448404376        462001579        462083882        462170556
       462230962        462289216        462343302        462402272       
462473190        462530676        462585100        462633843        462692021  
     462747445        462804808        462857608        462911181   448038448   
  448165555        448284596        448404392        462001645        462083916
       462170580        462230970        462289257        462343328       
462402348        462473224        462530684        462585118        462633868  
     462692039        462747510        462804816        462857616       
462911223   448038935      448165589        448284976        448404475       
461998601        462083924        462170754        462230996        462289398  
     462343344        462402678        462473257        462530767       
462585126        462633975        462692047        462747759        462804840  
     462857749        462911231   448038950      448165647        448284984     
  448404483        461998619        462083965        462170762        462231036
       462289406        462343369        462402728        462473307       
462530775        462585142        462633983        462692088        462747767  
     462804857        462857806        462911249   448039081      448165712     
  448285072        448404533        461998668        462083999        462170770
       462231051        462289422        462343377        462402736       
462473315        462530783        462585167        462633991        462692104  
     462747775        462804873        462857830        462911280   448039149   
  448166066        448285130        448404749        461998726        462084187
       462170788        462231143        462289497        462343567       
462402744        462473661        462530809        462585274        462634007  
     462692120        462747783        462805029        462857848       
462911389   448039172      448166173        448285247        448404756       
461998775        462084195        462170804        462231192        462289513  
     462343583        462402751        462473695        462530817       
462585308        462634031        462692138        462747791        462805037  
     462857863        462911405   448039180      448166223        448285254     
  448404780        461998833        462084237        462170838        462231226
       462289521        462343617        462402793        462473703       
462530825        462585332        462634056        462692153        462747809  
     462805052        462857871        462911413   448039446      448166256     
  448285601        448404806        461999021        462084294        462171042
       462231259        462289620        462343625        462402819       
462473711        462530916        462585340        462634270        462692161  
     462747932        462805078        462857962        462911421   448039479   
  448166280        448285650        448404855        461999039        462084310
       462171067        462231267        462289646        462343633       
462402835        462473745        462530924        462585357        462634338  
     462692179        462747957        462805086        462857970       
462911439   448039552      448166322        448285684        448404871       
461999047        462084443        462171091        462231283        462289661  
     462343674        462402843        462473752        462530932       
462585415        462634361        462692187        462747973        462805136  
     462857996        462911454   448039636      448166462        448285734     
  448405183        461999112        462084468        462171117        462231366
       462289687        462343914        462402868        462474024       
462530940        462585571        462634379        462692278        462747999  
     462805300        462858002        462911553   448039644      448166595     
  448285775        448405209        461999138        462084542        462171158
       462231374        462289752        462343930        462402892       
462474115        462530973        462585589        462634411        462692286  
     462748070        462805318        462858044        462911561   448039685   
  448166769        448285858        448405225        461999146        462084617
       462171166        462231408        462289760        462343963       
462402900        462474156        462530981        462585621        462634429  
     462692294        462748112        462805326        462858069       
462911587   448039693      448166777        448286229        448405258       
461999369        462084625        462171349        462231424        462290032  
     462343997        462403080        462474263        462531088       
462585639        462634528        462692310        462746488        462805391  
     462858218        462911603   448039701      448166793        448286252     
  448405340        461999377        462084658        462171356        462231432
       462290073        462344003        462403098        462474271       
462531104        462585647        462634569        462692328        462746496  
     462805425        462858234        462911629   448039727      448166827     
  448286377        448405357        461999419        462084682        462171364
       462231523        462290099        462344011        462403106       
462474339        462531112        462585670        462634577        462692336  
     462746504        462805458        462858259        462911637   448039768   
  448167312        448286385        448405787        461999443        462084906
       462171372        462231663        462290123        462344144       
462403155        462471947        462531120        462585837        462634593  
     462692450        462746512        462805565        462858267       
462911769   448039776      448167320        448286419        448405803       
461999484        462084922        462171414        462231671        462290131  
     462344201        462403163        462471954        462531138       
462585878        462634619        462692484        462746520        462805656  
     462858275        462911793   448039818      448167353        448286476     
  448405829        461999526        462084930        462171422        462231689
       462290156        462344235        462403221        462471996       
462531146        462585886        462634627        462692500        462746546  
     462805672        462858291        462911801   448040097      448167387     
  448286781        448405837        461999724        462084971        462169178
       462231713        462290263        462344250        462403536       
462472002        462531245        462585894        462634833        462692518  
     462746702        462805698        462858473        462911827   448040220   
  448167429        448286815        448405928        461999856        462084997
       462169194        462231739        462290297        462344300       
462403619        462472028        462531252        462585910        462634882  
     462692534        462746710        462805714        462858507       
462911835   448040261      448167445        448286823        448406025       
461999898        462085010        462169228        462231747        462290321  
     462344334        462403635        462472036        462531260       
462585928        462634908        462692542        462746728        462805748  
     462858515        462911843   448040287      448163733        448286864     
  448406314        461999989        462085317        462169244        462231861
       462290347        462344516        462403650        462472119       
462531278        462586058        462634965        462692641        462746744  
     462805755        462858564        462911934   448040295      448163840     
  448286898        448406389        462000027        462085325        462169285
       462231887        462290370        462344524        462403692       
462472127        462531286        462586108        462634973        462692674  
     462746769        462805805        462858572        462911959   448040352   
  448163907        448286922        448406397        462000076        462085333
       462169319        462231903        462290396        462344532       
462403791        462472135        462531294        462586124        462635004  
     462692682        462746777        462805813        462858580       
462911967   448040493      448163931        448287136        448406454       
462000324        462085382        462169616        462231911        462290537  
     462344557        462404047        462472143        462531302       
462586132        462635194        462692724        462746892        462805839  
     462858788        462911975   448040501      448164012        448287177     
  448406496        462000399        462085390        462169632        462231937
       462290560        462344599        462404070        462472150       
462531310        462586157        462635202        462692757        462746934  
     462805870        462858796        462911991   448040519      448164038     
  448287243        448406504        462000506        462085408        462169707
       462231952        462290578        462344623        462404138       
462472168        462531328        462586173        462635210        462692765  
     462746959        462805896        462858804        462912007   448040550   
  448164251        448287276        448406843        462000514        462085796
       462169715        462231960        462290586        462344896       
462404195        462472333        462531344        462586256        462635251  
     462692856        462746983        462806068        462858846       
462912148   448040592      448164285        448287300        448406926       
462000548        462085804        462169764        462231978        462290610  
     462344904        462404328        462472366        462531369       
462586264        462635301        462692864        462746991        462806084  
     462858861        462912213   448040667      448164327        448287326     
  448406942        462000647        462085820        462169772        462231986
       462290628        462344920        462404336        462472390       
462531377        462586280        462635350        462692872        462747023  
     462806134        462858895        462912239   448040980      448164335     
  448287334        448407007        462000803        462085853        462169921
       462232000        462290743        462344946        462404542       
462472408        462531484        462586298        462635632        462692880  
     462747148        462806159        462857178        462912254   448041004   
  448164350        448287375        448407064        462000829        462085879
       462169954        462232018        462290768        462344953       
462404559        462472424        462531492        462586306        462635640  
     462692922        462747163        462806225        462857186       
462912262   448041012      448164426        448287474        448407080       
462000860        462086018        462169962        462232026        462290784  
     462344961        462404567        462472465        462531518       
462586314        462635657        462692930        462747171        462806274  
     462857194        462912296   448041087      448164749        448287508     
  448407288        462000910        462086356        462169988        462232125
       462290800        462345166        462404575        462472705       
462531526        462584756        462635673        462693029        462747189  
     462806423        462857202        462912452   448041178      448164855     
  448287516        448407346        462000951        462086430        462170010
       462232133        462290826        462345190        462404609       
462472721        462531534        462584764        462635681        462693052  
     462747197        462806449        462857236        462912502   448041210   
  448165001        448287565        448407437        462000985        462086455
       462170028        462232141        462290834        462345208       
462404625        462472739        462531542        462584772        462635707  
     462693060        462747205        462806464        462857244       
462912510   448041657      448165035        448287748        448407452       
462001314        462086497        462170234        462232158        462288945  
     462345216        462404757        462472762        462531625       
462584822        462635863        462693078        462747338        462806472  
     462857368        462912551   448041665      448165043        448287896     
  448407460        462001355        462086513        462170259        462232166
       462288952        462345232        462404773        462472796       
462531633        462584830        462635871        462693086        462747346  
     462806506        462857400        462912585   448041673      448165100     
  448287904        448407510        462001397        462086521        462170309
       462232174        462288978        462345240        462404781       
462472812        462531641        462584855        462635921        462693102  
     462747353        462806522        462857426        462912601   448041681   
  448165324        448287920        448404160        462001447        462086687
       462170333        462232372        462288986        462345356       
462404799        462472960        462531666        462584962        462635970  
     462693201        462747361        462806688        462857459       
462912619   448041749      448165357        448287946        448404202       
462001462        462086752        462170341        462232422        462289042  
     462345364        462404815        462473000        462531674       
462584988        462636028        462693219        462747379        462806696  
     462857467        462912627   448041764      448165399        448287979     
  448404236        462001488        462086778        462170366        462232448
       462289067        462345372        462404864        462473018       
462531682        462585027        462636044        462693227        462747387  
     462806704        462857483        462912643   448042051      448165449     
  448288365        448404301        462001652        462086828        462170606
       462232455        462289265        462345406        462405101       
462473067        462531765        462585035        462636069        462693235  
     462747551        462806720        462857624        462912650   448042135   
  448165456        448288381        448404319        462001660        462086844
       462170614        462232463        462289299        462345430       
462405127        462473091        462531799        462585043        462636077  
     462693243        462747627        462806829        462857632       
462912668   448042168      448165472        448288480        448404327       
462001678        462086877        462170622        462232471        462289315  
     462345448        462405192        462473174        462531807       
462585050        462636085        462693250        462747643        462806837  
     462857657        462912676   448042317      448165753        448288522     
  448404582        462001686        462087180        462170655        462232554
       462289323        462345513        462405200        462473331       
462531831        462585191        462636093        462693367        462747676  
     462806944        462857665        462912783   448042358      448165787     
  448288571        448404632        462001694        462087198        462170671
       462232562        462289364        462345521        462405234       
462473448        462531856        462585225        462636291        462693375  
     462747700        462806969        462857707        462912791   448042374   
  448165837        448288654        448404657        462001710        462087206
       462170747        462232588        462289380        462345604       
462405275        462473505        462531864        462585233        462636309  
     462693383        462747742        462806985        462857715       
462912809   448042689      448165894        448289025        448404665       
462001751        462087214        462170853        462232596        462289539  
     462345612        462405416        462473521        462532011       
462585241        462636507        462693391        462747817        462807017  
     462857889        462912825   448042697      448165936        448289058     
  448404715        462001769        462087297        462170879        462232604
       462289562        462345638        462405424        462473539       
462532029        462585258        462636515        462693417        462747841  
     462807041        462857897        462912833   448042713      448166009     
  448289066        448404723        462001876        462087388        462170887
       462232612        462289570        462345653        462405465       
462473554        462532045        462585266        462636523        462693433  
     462747858        462807058        462857905        462912841  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448042747      448166348        448289090        448404921       
462001967        462087602        462170895        462232687        462289588  
     462345935        462405481        462473810        462532052       
462585423        462636531        462692195        462747866        462807181  
     462857921        462912965   448042846      448166355        448289165     
  448404947        462002023        462087610        462170929        462232703
       462289596        462345943        462405499        462473844       
462532078        462585431        462636556        462692203        462747890  
     462807199        462857947        462913013   448042879      448166363     
  448289272        448404954        462002056        462087636        462170960
       462232711        462289612        462346016        462405507       
462473885        462532086        462585456        462636580        462692229  
     462747924        462807223        462857954        462913021   448043158   
  448166371        448289637        448405027        462002254        462087651
       462171182        462232729        462289778        462346024       
462402934        462473893        462532243        462585498        462636903  
     462692245        462748120        462807231        462858077       
462913096   448043174      448166389        448289652        448405068       
462002288        462087719        462171208        462232737        462289885  
     462346032        462402975        462473919        462532268       
462585506        462636911        462692252        462748146        462807256  
     462858093        462913104   448043216      448166405        448289660     
  448405159        462002304        462087750        462171232        462232752
       462289893        462346040        462402991        462473976       
462532276        462585548        462636929        462692260        462748153  
     462807272        462858101        462913112   448043232      448166850     
  448289694        448405407        462002411        462084708        462171257
       462232976        462289968        462346180        462403015       
462474347        462532300        462585696        462637018        462692351  
     462748187        462807405        462858168        462913245   448043273   
  448166918        448289777        448405654        462002445        462084716
       462171273        462233016        462289984        462346206       
462403023        462474388        462532318        462585712        462637026  
     462692393        462748195        462807447        462858176       
462913260   448043299      448166934        448289884        448405688       
462002460        462084724        462171299        462233032        462290016  
     462346222        462403049        462474396        462532334       
462585746        462637042        462692401        462748203        462807462  
     462858192        462913278   448039834      448167064        448290098     
  448405696        462002650        462084740        462171455        462233065
       462290198        462346255        462403304        462474404       
462532516        462585795        462637232        462692419        462748229  
     462807496        462858309        462913286   448039842      448167106     
  448290114        448405761        462002668        462084823        462171463
       462233164        462290206        462346263        462403353       
462474420        462532524        462585803        462637240        462692427  
     462748237        462807504        462858317        462913294   448039909   
  448167114        448290171        448405779        462002718        462084898
       462171471        462233180        462290214        462346289       
462403395        462474446        462532532        462585811        462637273  
     462692443        462748286        462807553        462858358       
462913302   448039917      448167452        448290189        448406074       
462002726        462085036        462171497        462233313        462290222  
     462346461        462403429        462474453        462532540       
462585969        462637281        462692559        462748294        462807744  
     462858382        462913401   448039933      448167494        448290254     
  448406090        462002759        462085069        462171505        462233362
       462290248        462346594        462403445        462474461       
462532581        462585977        462637299        462692567        462748302  
     462807751        462858390        462913419   448040014      448167601     
  448290262        448406124        462002775        462085093        462171513
       462233396        462290255        462346669        462403502       
462474503        462532599        462585985        462637307        462692575  
     462748328        462807793        462858408        462913427   448040378   
  448167783        448290437        448406132        462003005        462085143
       462171521        462233404        462290438        462346677       
462403817        462474537        462532698        462585993        462637448  
     462692609        462748427        462807827        462858622       
462913435   448040386      448167890        448290460        448406249       
462003013        462085150        462171570        462233412        462290453  
     462346685        462403841        462474586        462532706       
462586009        462637455        462692617        462748435        462807835  
     462858630        462913484   448040394      448167924        448290593     
  448406306        462003021        462085275        462171588        462233420
       462290461        462346719        462403866        462474594       
462532748        462586025        462637489        462692625        462748443  
     462807850        462858655        462913492   448040428      448167940     
  448290619        448406629        462003112        462085424        462171679
       462233545        462290479        462346883        462403908       
462474826        462532755        462586181        462637539        462692773  
     462748450        462805920        462858663        462913658   448040436   
  448168096        448290627        448406645        462003120        462085465
       462171695        462233560        462290511        462346917       
462403916        462474842        462532797        462586199        462637547  
     462692799        462748468        462805938        462858671       
462913690   448040469      448168104        448290668        448406652       
462003153        462085598        462171786        462233586        462290529  
     462346933        462403973        462474859        462532805       
462586215        462637562        462692815        462748476        462805979  
     462858697        462913708   448040675      448168245        448291138     
  448406660        462003484        462085739        462171976        462233594
       462290636        462347063        462404344        462474875       
462531385        462586223        462637695        462692823        462748567  
     462805995        462858929        462913724   448040691      448168286     
  448291179        448406694        462003542        462085770        462171984
       462233602        462290669        462347089        462404377       
462474883        462531393        462586231        462637703        462692831  
     462748583        462806027        462858937        462913781   448040709   
  448168351        448291195        448406785        462003559        462085788
       462172016        462233610        462290677        462347097       
462404419        462474958        462531427        462586249        462637729  
     462692849        462748609        462806050        462858978       
462913799   448040733      448168641        448291203        448407098       
462003609        462086034        462172032        462232034        462290685  
     462347279        462404468        462475179        462531435       
462586322        462637745        462692955        462748617        462806282  
     462859000        462913955   448040782      448168658        448291237     
  448407130        462003674        462086059        462172065        462232042
       462290727        462347295        462404492        462475187       
462531443        462586330        462637760        462692963        462748625  
     462806324        462859018        462913963   448040956      448168690     
  448291278        448407163        462003724        462086075        462172073
       462232075        462290735        462347303        462404518       
462475195        462531468        462586348        462637778        462692971  
     462748633        462806340        462859026        462913971   448041236   
  448168708        448287581        448407189        462004409        462086273
       462172255        462232083        462290875        462347311       
462404633        462475245        462531559        462586355        462637943  
     462692989        462748815        462806399        462859034       
462914003   448041392      448168757        448287599        448407205       
462004425        462086307        462172271        462232109        462290883  
     462347360        462404658        462475278        462531575       
462586371        462637950        462693003        462748823        462806407  
     462859042        462914029   448041434      448168765        448287615     
  448407270        462004458        462086349        462172321        462232117
       462290891        462347410        462404682        462475310       
462531583        462586397        462637968        462693011        462748856  
     462806415        462859067        462914037   448041509      448168948     
  448287631        448407544        462004474        462086539        462172347
       462232182        462290933        462347618        462404690       
462475559        462531591        462586405        462637984        462693110  
     462748864        462806563        462859091        462914185   448041533   
  448168955        448287714        448407700        462004482        462086562
       462172370        462232224        462290958        462347626       
462404724        462475583        462531609        462586413        462638057  
     462693128        462748914        462806621        462859109       
462914243   448041608      448168989        448287722        448407718       
462004557        462086570        462172412        462232232        462290966  
     462347634        462404732        462475609        462531617       
462586421        462638073        462693144        462748948        462806647  
     462859141        462914268   448041822      448169052        448288043     
  448407742        462004847        462086588        462172644        462232240
       462290982        462347642        462404898        462475641       
462531690        462586439        462638263        462693151        462749045  
     462806654        462859349        462914284   448041855      448169128     
  448288068        448407791        462004854        462086646        462172669
       462232299        462291006        462347691        462404930       
462475666        462531708        462586447        462638271        462693177  
     462749052        462806662        462859364        462914292   448041897   
  448169136        448288118        448407841        462004862        462086679
       462172677        462232331        462291014        462347725       
462405028        462475690        462531724        462586454        462638289  
     462693185        462749078        462806670        462859380       
462914300   448041905      448169607        448288233        448407866       
462004888        462086992        462172685        462232489        462291022  
     462347899        462405036        462476045        462531732       
462586652        462638297        462693268        462749086        462806845  
     462859406        462912692   448041954      448169672        448288282     
  448407882        462004912        462087040        462172693        462232497
       462291063        462347923        462405044        462476078       
462531740        462586660        462638305        462693276        462749102  
     462806852        462859430        462912700   448041962      448169680     
  448288316        448407890        462004920        462087057        462172719
       462232505        462291071        462348046        462405051       
462476086        462531757        462586702        462638347        462693292  
     462749110        462806860        462859448        462912718   448042424   
  448169706        448288753        448407924        462005059        462087065
       462172917        462232513        462291162        462348053       
462405283        462476128        462531872        462586744        462636333  
     462693300        462749276        462806886        462859638       
462912734   448042465      448169789        448288787        448407940       
462005067        462087073        462172982        462232521        462291188  
     462348061        462405291        462476151        462531880       
462586751        462636341        462693342        462749284        462806894  
     462859661        462912759   448042515      448169862        448288852     
  448407973        462005075        462087115        462173030        462232547
       462291196        462348160        462405325        462476185       
462531898        462586769        462636358        462693359        462749292  
     462806928        462859703        462912775   448042523      448170118     
  448288860        448408245        462005083        462087404        462173089
       462232620        462291204        462345679        462405341       
462476532        462531906        462586850        462636374        462693441  
     462749326        462807066        462859711        462912874   448042648   
  448170126        448288969        448408260        462005109        462087412
       462173196        462232638        462291220        462345752       
462405366        462476540        462531930        462586884        462636390  
     462693474        462749334        462807074        462859737       
462912882   448042655      448170175        448289009        448408286       
462005117        462087461        462173212        462232646        462291238  
     462345786        462405408        462476599        462531989       
462586892        462636424        462693482        462749383        462807090  
     462859786        462912908   448042903      448170183        448289298     
  448408302        462002072        462087537        462173402        462232653
       462291394        462345810        462405549        462476607       
462532144        462586900        462636671        462693490        462749656  
     462807108        462859927        462912924   448042960      448170225     
  448289397        448408336        462002098        462087586        462173436
       462232661        462291436        462345844        462405564       
462476623        462532177        462586918        462636754        462693557  
     462749664        462807132        462859935        462912932   448043034   
  448170308        448289413        448408393        462002114        462087594
       462173444        462232679        462291451        462345885       
462405572        462476631        462532185        462586926        462636770  
     462693565        462749698        462807140        462859984       
462912940   448043059      448170589        448289421        448408716       
462002122        462087859        462173451        462232778        462291501  
     462346073        462405580        462476870        462532193       
462587007        462636796        462693573        462749771        462807298  
     462860008        462913138   448043125      448170746        448289488     
  448408724        462002171        462087875        462173477        462232851
       462291535        462346081        462405598        462476904       
462532219        462587015        462636820        462693581        462749813  
     462807314        462860040        462913153   448043141      448170795     
  448289603        448408732        462002239        462087883        462173493
       462232869        462291600        462346107        462405606       
462476938        462532227        462587023        462636846        462693631  
     462749839        462807322        462860057        462913179   448043349   
  448170860        448289934        448408765        462002478        462087891
       462173766        462232877        462291691        462346115       
462405721        462476946        462532391        462587031        462637075  
     462693649        462749961        462807355        462860289       
462913195   448043430      448170878        448289942        448408831       
462002502        462087933        462173774        462232893        462291725  
     462346131        462405747        462477027        462532417       
462587049        462637109        462693656        462749995        462807363  
     462860297        462913211   448043505      448170951        448289983     
  448408989        462002551        462087974        462173840        462232935
       462291733        462346156        462405754        462477043       
462532425        462587056        462637117        462693698        462750001  
     462807397        462860339        462913237   448043554      448171157     
  448290007        448409516        462002593        462087982        462173865
       462233198        462291758        462346297        462405796       
462477159        462532441        462587171        462637125        462693813  
     462750050        462807587        462860354        462913310   448043737   
  448171181        448290056        448409540        462002627        462088097
       462173881        462233206        462291790        462346347       
462405812        462477217        462532482        462587189        462637174  
     462693839        462750068        462807595        462860370       
462913328   448043745      448171223        448290080        448409623       
462002635        462088105        462173899        462233214        462291816  
     462346362        462405887        462477233        462532508       
462587197        462637224        462693847        462750084        462807603  
     462860388        462913336   448043752      448171306        448290270     
  448409631        462002817        462088121        462174004        462233222
       462291931        462346388        462406042        462477241       
462532607        462587213        462637315        462693862        462748336  
     462807637        462860511        462913351   448043976      448171322     
  448290288        448409748        462002825        462088196        462174038
       462233289        462291956        462346396        462406067       
462477258        462532615        462587221        462637331        462693888  
     462748344        462807645        462860529        462913369   448043984   
  448171330        448290304        448409771        462002841        462088204
       462174046        462233305        462291964        462346446       
462406109        462477290        462532623        462587239        462637372  
     462693896        462748369        462807728        462860537       
462913393   448044081      448171686        448290320        448410068       
462002874        462088527        462174087        462233438        462291980  
     462346727        462406125        462474628        462532664       
462587320        462637406        462693987        462748385        462807876  
     462860560        462913500   448044099      448171694        448290361     
  448410118        462002890        462088543        462174095        462233453
       462291998        462346768        462406166        462474644       
462532672        462587353        462637414        462693995        462748393  
     462807892        462860594        462913526   448044107      448171801     
  448290395        448410126        462002924        462088568        462174137
       462233461        462292020        462346818        462406174       
462474693        462532680        462587403        462637422        462694001  
     462748419        462807959        462860602        462913559  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448044560      448171892        448290692        448410159       
462003203        462088576        462171794        462233487        462292137  
     462346834        462406380        462474701        462532813       
462587411        462637570        462694019        462748492        462807967  
     462860701        462913567   448044586      448171934        448290783     
  448410167        462003237        462088584        462171810        462233503
       462292152        462346842        462406422        462474719       
462532888        462587437        462637588        462694035        462748500  
     462807975        462860735        462913617   448044594      448172015     
  448290809        448410241        462003245        462088592        462171828
       462233537        462292186        462346859        462406430       
462474784        462532904        462587445        462637596        462694043  
     462748526        462807983        462860768        462913641   448044644   
  448168377        448290882        448410654        462003252        462088881
       462171836        462233677        462292194        462347105       
462406448        462474966        462532920        462587510        462637638  
     462694175        462748534        462807991        462860784       
462913815   448044693      448168385        448290916        448410696       
462003336        462088915        462171893        462233685        462292202  
     462347113        462406497        462474990        462532938       
462587528        462637646        462694183        462748542        462808007  
     462860792        462913849   448044701      448168419        448291112     
  448410761        462003443        462088949        462171901        462233693
       462292210        462347154        462406539        462475039       
462532946        462587536        462637687        462694217        462748559  
     462808015        462860800        462913864   448045237      448168518     
  448291294        448410811        462003781        462088956        462172081
       462233719        462292376        462347204        462406661       
462475070        462532953        462587544        462637786        462694233  
     462748658        462808023        462860958        462913898   448045286   
  448168575        448291302        448410928        462003823        462088964
       462172115        462233743        462292392        462347246       
462406760        462475112        462533035        462587551        462637828  
     462694241        462748682        462808049        462860966       
462913922   448045302      448168583        448291344        448410944       
462003963        462088972        462172164        462233750        462292400  
     462347253        462406802        462475120        462533084       
462587569        462637851        462694282        462748708        462808056  
     462860974        462913948   448045310      448168799        448291351     
  448411264        462004102        462089129        462172172        462233776
       462292426        462347444        462406927        462475328       
462533092        462587650        462637869        462694381        462748765  
     462808197        462860990        462914052   448045401      448168807     
  448291419        448411348        462004292        462089137        462172198
       462233784        462292467        462347469        462406984       
462475344        462533126        462587668        462637885        462694399  
     462748773        462808205        462861006        462914060   448045492   
  448168815        448291476        448411538        462004359        462089178
       462172214        462233792        462292483        462347485       
462407024        462475351        462533134        462587684        462637893  
     462694449        462748781        462808213        462861048       
462914094   448046086      448168823        448291526        448411611       
462004573        462089186        462172453        462233800        462292566  
     462347568        462407230        462475476        462533324       
462587692        462638123        462694464        462748955        462808247  
     462859158        462914144   448046144      448168831        448291534     
  448411660        462004623        462089194        462172461        462233826
       462292574        462347576        462407362        462475500       
462533407        462587700        462638156        462694506        462748963  
     462808270        462859166        462914151   448046151      448168906     
  448291559        448411751        462004763        462089228        462172511
       462233834        462292582        462347592        462407370       
462475534        462533423        462587726        462638180        462694530  
     462748997        462808288        462859190        462914169   448046243   
  448169193        448291658        448411884        462004797        462089541
       462172529        462233974        462292590        462347733       
462407396        462475724        462533431        462586462        462638206  
     462694662        462749003        462808460        462859240       
462914359   448046284      448169300        448291666        448411900       
462004821        462089673        462172586        462233990        462292608  
     462347766        462407412        462475740        462533449       
462586470        462638222        462694704        462749011        462808494  
     462859265        462914367   448046359      448169383        448291674     
  448411926        462004839        462089715        462172594        462234006
       462292616        462347774        462407438        462475849       
462533472        462586496        462638255        462694712        462749037  
     462808585        462859323        462914375   448046599      448169490     
  448291989        448411934        462004938        462089756        462172743
       462234022        462291089        462347790        462407545       
462475880        462533621        462586504        462638354        462694787  
     462749177        462808601        462859489        462914391   448046607   
  448169532        448292037        448411967        462004946        462089798
       462172750        462234030        462291097        462347832       
462407586        462475914        462533662        462586553        462638495  
     462694795        462749193        462808643        462859497       
462914409   448046664      448169599        448292094        448412007       
462004953        462089822        462172784        462234048        462291105  
     462347881        462407610        462475963        462533670       
462586645        462638503        462694829        462749201        462808650  
     462859562        462914433   448046672      448169904        448292250     
  448408005        462004987        462090119        462172818        462234196
       462291139        462348186        462407628        462476219       
462533688        462586785        462638537        462694993        462749227  
     462808775        462859588        462914458   448046698      448169920     
  448292391        448408021        462005026        462090135        462172826
       462234204        462291147        462348202        462407669       
462476284        462533712        462586793        462638578        462695008  
     462749235        462808783        462859596        462914466   448046748   
  448169987        448292466        448408039        462005042        462090184
       462172867        462234212        462291154        462348210       
462407693        462476375        462533720        462586801        462638594  
     462695016        462749268        462808791        462859620       
462914524   448047050      448169995        448292862        448408120       
462005125        462090234        462173220        462234220        462291253  
     462348228        462407917        462476383        462533936       
462586827        462638602        462695024        462749474        462808809  
     462859802        462914540   448047068      448170001        448293050     
  448408203        462005133        462090291        462173246        462234246
       462291279        462348301        462407933        462476417       
462533951        462586835        462638651        462695040        462749490  
     462808833        462859828        462914557   448047118      448170068     
  448293092        448408211        462005141        462090333        462173261
       462234261        462291287        462348319        462407958       
462476474        462533969        462586843        462638685        462695099  
     462749573        462808841        462859851        462914565   448047183   
  448170423        448293175        448408427        462005158        462090630
       462173337        462234394        462291303        462348368       
462407974        462476680        462533977        462586934        462638693  
     462695222        462749581        462808981        462859869       
462914839   448047217      448170449        448293183        448408484       
462005166        462090648        462173352        462234410        462291345  
     462348384        462408014        462476698        462534033       
462586942        462638701        462695230        462749615        462809054  
     462859901        462914854   448047274      448170472        448293225     
  448408492        462005174        462090655        462173360        462234436
       462291352        462348392        462408030        462476763       
462534041        462586959        462638719        462695248        462749631  
     462809062        462859919        462914862   448047480      448170498     
  448293555        448408559        462005182        462090697        462173576
       462234501        462291618        462348400        462408113       
462476789        462534165        462586967        462638859        462695321  
     462749847        462809112        462860099        462914896   448047522   
  448170522        448293746        448408583        462005190        462090705
       462173626        462234527        462291626        462348509       
462408139        462476797        462534223        462586975        462638867  
     462695347        462749862        462809120        462860164       
462914904   448047548      448170555        448293803        448408617       
462005208        462090796        462173642        462234568        462291634  
     462348517        462408147        462476839        462534249       
462586991        462638883        462695362        462749896        462809187  
     462860172        462914961   448047696      448171009        448293829     
  448409011        462005216        462091067        462173675        462234790
       462291659        462348657        462408162        462477050       
462534256        462587080        462638909        462693706        462749912  
     462809427        462860180        462915166   448047720      448171025     
  448293837        448409128        462005240        462091075        462173683
       462234824        462291675        462348673        462408170       
462477076        462534264        462587114        462638925        462693722  
     462749920        462809450        462860263        462915182   448047829   
  448171033        448294017        448409136        462005257        462091125
       462173725        462234865        462291683        462348707       
462408196        462477100        462534298        462587122        462638941  
     462693771        462749953        462809484        462860271       
462915190   448048165      448171041        448294215        448409193       
462005497        462091158        462173915        462234907        462291840  
     462348715        462405895        462477118        462534421       
462587130        462639089        462693789        462750100        462809526  
     462860396        462915216   448048181      448171082        448294223     
  448409342        462005554        462091166        462173923        462234980
       462291857        462348756        462405937        462477126       
462534439        462587148        462639105        462693797        462750126  
     462809559        462860404        462915257   448048249      448171116     
  448294231        448409391        462005562        462091174        462173931
       462235003        462291865        462348772        462405986       
462477142        462534470        462587155        462639147        462693805  
     462750142        462809567        462860412        462915299   448048322   
  448171355        448294264        448409797        462005570        462088220
       462173956        462235151        462291899        462348947       
462406018        462477308        462534504        462587254        462639154  
     462693912        462750159        462809674        462860420       
462915612   448048389      448171389        448294330        448409896       
462005596        462088345        462173972        462235177        462291915  
     462348962        462406026        462477316        462534538       
462587262        462639162        462693920        462750167        462809708  
     462860446        462915646   448048447      448171413        448294389     
  448409904        462005612        462088469        462173998        462235193
       462291923        462349002        462406034        462477340       
462534603        462587288        462639212        462693938        462750209  
     462809724        462860453        462915653   448044149      448171546     
  448294728        448409953        462005877        462088477        462174160
       462235219        462292038        462349010        462406208       
462477381        462534785        462587296        462639329        462693946  
     462750217        462809732        462860628        462915661   448044180   
  448171553        448294777        448410019        462005901        462088501
       462174194        462235227        462292046        462349036       
462406257        462477407        462534793        462587304        462639337  
     462693953        462750225        462809740        462860636       
462915687   448044347      448171678        448294785        448410050       
462005919        462088519        462174210        462235268        462292053  
     462349051        462406265        462477423        462534801       
462587312        462639345        462693961        462750266        462809757  
     462860651        462915745   448044479      448172122        448294793     
  448410290        462005943        462088634        462174277        462235474
       462292079        462349176        462406273        462477431       
462534819        462587452        462639352        462694050        462750282  
     462809864        462860677        462915943   448044495      448172171     
  448294819        448410324        462005950        462088683        462174285
       462235490        462292087        462349259        462406307       
462477456        462534827        462587460        462639386        462694068  
     462750290        462809872        462860685        462915950   448044503   
  448172197        448294900        448410340        462005968        462088725
       462174293        462235532        462292129        462349283       
462406356        462477522        462534868        462587478        462639469  
     462694084        462750308        462809898        462860693       
462915992   448044750      448172221        448295295        448410514       
462006081        462088733        462174400        462235565        462292269  
     462349309        462406547        462477563        462535006       
462587486        462639584        462694092        462750423        462809914  
     462860818        462916065   448044867      448172247        448295352     
  448410530        462006115        462088832        462174459        462235573
       462292285        462349333        462406588        462477571       
462535014        462587494        462639592        462694118        462750431  
     462809922        462860842        462916081   448045021      448172270     
  448295477        448410613        462006131        462088840        462174467
       462235607        462292293        462349366        462406596       
462477621        462535048        462587502        462639600        462694134  
     462750449        462809989        462860859        462916099   448045062   
  448172288        448295535        448410977        462006149        462089038
       462174491        462235847        462292327        462349499       
462406620        462477753        462535055        462587577        462639634  
     462694316        462750456        462808072        462860891       
462916289   448045120      448172304        448295543        448411017       
462006180        462089061        462174517        462235870        462292335  
     462349507        462406646        462477795        462535063       
462587585        462639642        462694324        462750506        462808080  
     462860917        462916305   448045187      448172312        448295550     
  448411066        462006222        462089087        462174525        462235920
       462292343        462349515        462406653        462477803       
462535071        462587601        462639659        462694332        462750514  
     462808106        462860933        462916313   448045641      448172346     
  448295774        448411207        462006461        462089095        462174772
       462235987        462292491        462349572        462407065       
462477845        462533142        462587619        462639790        462694340  
     462750688        462808148        462861071        462916362   448045690   
  448172411        448295790        448411215        462006545        462089103
       462174780        462235995        462292509        462349580       
462407073        462477878        462533159        462587627        462639832  
     462694357        462750696        462808155        462861105       
462916396   448045765      448172460        448295840        448411223       
462006560        462089111        462174806        462236001        462292525  
     462349598        462407099        462477969        462533266       
462587635        462639857        462694365        462750704        462808163  
     462861121        462916404   448045807      448172957        448295873     
  448411819        462006602        462089277        462174830        462233891
       462292533        462349739        462407115        462478249       
462533282        462587734        462639865        462694548        462750712  
     462808296        462861139        462916651   448045880      448172981     
  448295881        448411835        462006651        462089293        462174871
       462233917        462292541        462349747        462407123       
462478256        462533290        462587767        462639873        462694555  
     462750746        462808304        462861147        462916669   448045963   
  448173088        448295931        448411843        462006693        462089368
       462174897        462233925        462292558        462349754       
462407222        462478264        462533316        462587775        462639915  
     462694563        462750753        462808312        462861246       
462916677   448046391      448173161        448291690        448411850       
462006883        462089509        462175043        462233933        462292624  
     462349770        462407453        462478272        462533506       
462587783        462640079        462694589        462750878        462808361  
     462861261        462916693   448046458      448173195        448291757     
  448411868        462006925        462089525        462175092        462233941
       462292632        462349812        462407479        462478280       
462533514        462587791        462640103        462694605        462750894  
     462808387        462861295        462916701   448046466      448173245     
  448291765        448411876        462006933        462089533        462175118
       462233966        462292657        462349838        462407487       
462478355        462533530        462587809        462640111        462694647  
     462750910        462808403        462861303        462916792  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448046524      448173500        448291773        448412015       
462006958        462089897        462175126        462234071        462292665  
     462349986        462407495        462478504        462533548       
462587817        462640137        462694860        462750936        462808676  
     462861337        462916966   448046540      448173617        448291807     
  448412130        462006966        462089962        462175167        462234105
       462292673        462350083        462407503        462478512       
462533571        462587825        462640145        462694878        462750944  
     462808684        462861345        462917006   448046573      448173674     
  448291906        448412148        462006982        462090036        462175217
       462234139        462292681        462350091        462407529       
462478538        462533597        462587833        462640178        462694910  
     462750985        462808692        462861352        462917030   448046789   
  448173690        448292540        448412163        462007238        462090069
       462175373        462234154        462292699        462350109       
462407719        462478546        462533738        462587866        462640251  
     462694936        462751140        462808718        462861451       
462917055   448046847      448173732        448292607        448412171       
462007311        462090093        462175431        462234162        462292723  
     462350117        462407735        462478579        462533795       
462587874        462640269        462694944        462751173        462808759  
     462861477        462917063   448046888      448173773        448292649     
  448412221        462007378        462090101        462175522        462234188
       462292731        462350125        462407768        462478595       
462533803        462587882        462640277        462694969        462751223  
     462808767        462861519        462917071   448046904      448174300     
  448292664        448412320        462007485        462090382        462175530
       462234279        462292756        462350315        462407776       
462478751        462533829        462587957        462640285        462695107  
     462751249        462808858        462861527        462914573   448046912   
  448174318        448292698        448412338        462007675        462090499
       462175589        462234303        462292764        462350364       
462407867        462478777        462533852        462587965        462640293  
     462695123        462751272        462808866        462861535       
462914581   448046961      448174359        448292821        448412353       
462007733        462090523        462175662        462234311        462292772  
     462350372        462407875        462478819        462533910       
462587973        462640301        462695149        462751322        462808874  
     462861550        462914607   448047290      448174482        448293332     
  448412411        462007923        462090531        462175860        462234337
       462292871        462350398        462408055        462478827       
462534058        462587981        462638735        462695164        462751454  
     462808890        462861675        462914615   448047316      448174508     
  448293365        448412429        462007931        462090549        462175878
       462234360        462292889        462350422        462408063       
462478876        462534066        462587999        462638743        462695180  
     462751462        462808924        462861683        462914763   448047324   
  448174516        448293381        448412437        462007980        462090556
       462175902        462234386        462292897        462350430       
462408071        462478900        462534074        462588005        462638750  
     462695214        462751470        462808932        462861709       
462914821   448047357      448174680        448293415        448412791       
462008004        462090861        462175910        462234642        462292905  
     462348558        462408089        462479064        462534132       
462588203        462638784        462695388        462751504        462809195  
     462861733        462914987   448047423      448174714        448293506     
  448412809        462008095        462090937        462175928        462234667
       462292913        462348590        462408097        462479072       
462534140        462588229        462638792        462695396        462751546  
     462809237        462861758        462914995   448047456      448174722     
  448293514        448412825        462008111        462090952        462175977
       462234683        462292921        462348608        462408105       
462479114        462534157        462588260        462638842        462695404  
     462751579        462809245        462861774        462915000   448047837   
  448174763        448294025        448413013        462005281        462090960
       462176140        462234709        462293028        462348616       
462408204        462479122        462534306        462588286        462638974  
     462695412        462751710        462809286        462861931       
462915042   448047852      448174797        448294033        448413039       
462005299        462090986        462176173        462234725        462293036  
     462348632        462408212        462479155        462534314       
462588294        462639014        462695453        462751728        462809302  
     462861998        462915083   448047902      448174821        448294058     
  448413062        462005331        462091018        462176264        462234782
       462293044        462348640        462408220        462479163       
462534355        462588328        462639022        462695487        462751744  
     462809385        462862012        462915109   448047910      448175174     
  448294108        448413344        462005380        462091182        462176272
       462235037        462293069        462348780        462408261       
462479346        462534363        462588476        462639030        462695511  
     462751819        462809591        462862020        462915356   448047944   
  448175182        448294132        448413385        462005422        462091190
       462176306        462235060        462293077        462348798       
462408295        462479353        462534371        462588484        462639048  
     462695529        462751827        462809609        462862046       
462915372   448048140      448175216        448294165        448413401       
462005430        462091216        462176322        462235078        462293127  
     462348822        462408311        462479379        462534413       
462588492        462639071        462695552        462751835        462809617  
     462862103        462915414   448048488      448175265        448294421     
  448413427        462005646        462091232        462176496        462235086
       462293226        462348848        462408329        462479387       
462534611        462588500        462639238        462695560        462751934  
     462809625        462862244        462915422   448048538      448175315     
  448294587        448413567        462005653        462091265        462176553
       462235128        462293234        462348921        462408337       
462479411        462534645        462588534        462639253        462695578  
     462751942        462809633        462862269        462915430   448048553   
  448175349        448294595        448413641        462005752        462091315
       462176561        462235144        462293242        462348939       
462408352        462479445        462534652        462588567        462639261  
     462695586        462751959        462809666        462862277       
462915570   448048587      448175794        448294603        448413997       
462005794        462091331        462176579        462235334        462293259  
     462349069        462408360        462479650        462534660       
462588781        462639279        462695743        462751967        462809765  
     462862285        462915786   448048637      448175828        448294645     
  448414078        462005836        462091356        462176587        462235342
       462293267        462349077        462408394        462479668       
462534678        462588799        462639303        462695784        462751975  
     462809773        462862350        462915794   448048678      448175844     
  448294702        448414094        462005844        462091398        462176637
       462235375        462293275        462349101        462408402       
462479676        462534777        462588807        462639311        462695800  
     462751983        462809799        462862384        462915828   448048827   
  448175919        448295006        448414227        462005976        462091406
       462176736        462235425        462293382        462349119       
462408576        462479684        462534892        462588823        462639477  
     462695818        462750316        462809831        462862509       
462915877   448048868      448175927        448295014        448414284       
462006008        462091422        462176744        462235433        462293390  
     462349127        462408626        462479692        462534900       
462588849        462639493        462695826        462750332        462809849  
     462862517        462915893   448048884      448176016        448295055     
  448414375        462006024        462091455        462176777        462235466
       462293408        462349168        462408642        462479700       
462534918        462588864        462639501        462695834        462750340  
     462809856        462862525        462915901   448048918      448176412     
  448295089        448414649        462006040        462091570        462176785
       462235623        462293424        462349374        462408659       
462477639        462534926        462589052        462639519        462695941  
     462750365        462809997        462862541        462916107   448048926   
  448176479        448295105        448414706        462006057        462091620
       462176793        462235656        462293432        462349382       
462408725        462477647        462534959        462589094        462639550  
     462695958        462750373        462810003        462862558       
462916172   448048942      448176552        448295147        448414805       
462006065        462091646        462176801        462235698        462293440  
     462349390        462408766        462477654        462534991       
462589185        462639576        462695966        462750415        462810029  
     462862574        462916206   448049320      448176578        448295592     
  448414920        462006289        462091653        462174541        462235706
       462293523        462349432        462408923        462477696       
462535089        462589193        462639675        462696006        462750522  
     462810037        462862699        462916214   448049387      448176628     
  448295634        448414946        462006297        462091661        462174590
       462235722        462293549        462349440        462408949       
462477738        462535105        462589219        462639691        462696022  
     462750530        462810052        462862707        462916230   448049403   
  448176669        448295667        448414987        462006370        462091695
       462174616        462235771        462293556        462349465       
462408956        462477746        462535113        462589235        462639758  
     462696030        462750555        462810094        462862723       
462916271   448049437      448172551        448295725        448415349       
462006396        462091935        462174707        462236027        462293572  
     462349606        462408998        462477993        462535154       
462589367        462639766        462696188        462750563        462810169  
     462862749        462916495   448049452      448172700        448295741     
  448415372        462006412        462091992        462174749        462236035
       462293580        462349614        462409079        462478140       
462535188        462589425        462639774        462696204        462750571  
     462810177        462862756        462916529   448049593      448172726     
  448295766        448415430        462006453        462092008        462174764
       462236050        462293598        462349622        462409087       
462478157        462535212        462589433        462639782        462696220  
     462750639        462810185        462862780        462916552   448050013   
  448172791        448296046        448415455        462006743        462092024
       462174905        462236068        462293663        462349663       
462409186        462478199        462535220        462589441        462639931  
     462696311        462750761        462810219        462862939       
462916594   448050112      448172874        448296111        448415463       
462006750        462092099        462174921        462236076        462293671  
     462349671        462409194        462478215        462535238       
462589458        462639956        462696345        462750787        462810243  
     462862970        462916610   448050153      448172932        448296244     
  448415588        462006768        462092131        462174962        462236092
       462293689        462349713        462409202        462478231       
462535246        462589490        462639972        462696352        462750829  
     462810284        462862996        462916644   448050310      448173278     
  448296301        448415844        462006818        462092388        462174988
       462236118        462293697        462349846        462409244       
462478397        462535253        462589581        462639998        462696477  
     462750837        462810532        462863028        462916818   448050369   
  448173294        448296442        448415877        462006834        462092479
       462174996        462236126        462293705        462349879       
462409251        462478405        462535279        462589607        462640038  
     462696501        462750845        462810573        462863044       
462916867   448050401      448173377        448296459        448415901       
462006842        462092529        462175027        462236134        462293713  
     462349895        462409269        462478413        462535287       
462589615        462640061        462696527        462750860        462810581  
     462863093        462916883   448050856      448173443        448296483     
  448415927        462007071        462092552        462175225        462236142
       462293812        462349911        462409558        462478447       
462535592        462589656        462640186        462696543        462750993  
     462810607        462861378        462916925   448050930      448173450     
  448296509        448415943        462007089        462092560        462175266
       462236159        462293838        462349929        462409566       
462478462        462535600        462589763        462640194        462696584  
     462751009        462810656        462861394        462916933   448051052   
  448173492        448296640        448415984        462007105        462092602
       462175282        462236175        462293846        462349937       
462409574        462478496        462535626        462589789        462640202  
     462696600        462751017        462810664        462861402       
462916958   448051128      448173849        448296681        448416214       
462007121        462092792        462175290        462236324        462293853  
     462350158        462409582        462478611        462535634       
462587890        462640210        462696733        462751074        462810896  
     462861428        462917089   448051318      448173971        448296715     
  448416263        462007139        462092826        462175324        462236340
       462293861        462350208        462409608        462478645       
462535667        462587908        462640236        462696774        462751082  
     462810953        462861436        462917097   448051334      448174110     
  448296749        448416297        462007154        462092834        462175340
       462236365        462293879        462350216        462409616       
462478678        462535675        462587916        462640244        462696782  
     462751124        462810979        462861444        462917113   448051615   
  448174128        448296962        448416321        462007766        462092875
       462175696        462236399        462292780        462350224       
462409822        462478702        462535808        462587924        462640335  
     462696808        462751348        462810987        462861568       
462917139   448051706      448174243        448296988        448416354       
462007774        462092909        462175746        462236407        462292806  
     462350232        462409855        462478710        462535824       
462587932        462640350        462696816        462751355        462810995  
     462861576        462917154   448051730      448174276        448297010     
  448416388        462007824        462092925        462175753        462236456
       462292814        462350307        462409889        462478736       
462535832        462587940        462640376        462696857        462751397  
     462811027        462861592        462917170   448051755      448174524     
  448297028        448412452        462007873        462093261        462175803
       462236613        462292822        462350448        462409947       
462478926        462535857        462588013        462640384        462696980  
     462751405        462811167        462861600        462917196   448051763   
  448174557        448297093        448412528        462007899        462093279
       462175837        462236621        462292855        462350463       
462409954        462478942        462535881        462588039        462640392  
     462697038        462751413        462811183        462861642       
462917212   448051789      448174615        448297101        448412585       
462007915        462093311        462175852        462236662        462292863  
     462350471        462409996        462478967        462535907       
462588088        462640418        462697053        462751421        462811191  
     462861659        462917246   448052027      448174631        448297424     
  448412593        462008137        462093345        462175993        462236704
       462292939        462350497        462410176        462478983       
462536020        462588096        462640442        462697061        462751611  
     462811209        462861808        462917253   448052043      448174649     
  448297465        448412635        462008152        462093360        462176009
       462236720        462292947        462350505        462410184       
462478991        462536038        462588161        462640459        462697095  
     462751637        462811225        462861824        462917261   448052092   
  448174664        448297473        448412734        462008210        462093386
       462176041        462236761        462292970        462350521       
462410192        462479015        462536053        462588179        462640475  
     462697129        462751645        462811233        462861865       
462917287   448052142      448174896        448297515        448413096       
462008236        462093667        462176066        462236944        462292988  
     462350554        462410226        462479171        462536061       
462588351        462640509        462697301        462751652        462811415  
     462861881        462917410   448052233      448174938        448297556     
  448413104        462008285        462093691        462176074        462236985
       462292996        462350570        462410259        462479221       
462536095        462588393        462640517        462697319        462751660  
     462811423        462861899        462917436   448052290      448174995     
  448297564        448413112        462008301        462093782        462176132
       462236993        462293002        462350596        462410267       
462479254        462536160        462588419        462640566        462697343  
     462751678        462811456        462861907        462917444  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448052779      448175125        448297879        448413179       
462008319        462093873        462176363        462237009        462293135  
     462350612        462410523        462479296        462536301       
462588427        462640640        462697376        462751843        462811464  
     462862129        462917469   448052787      448175133        448297895     
  448413187        462008343        462093907        462176371        462237033
       462293143        462350620        462410580        462479312       
462536368        462588435        462640657        462697384        462751868  
     462811480        462862145        462917477   448052928      448175166     
  448297903        448413252        462008350        462093949        462176413
       462237041        462293150        462350687        462410598       
462479320        462536376        462588443        462640665        462697392  
     462751876        462811506        462862178        462917493   448052936   
  448175356        448297929        448413666        462008376        462094319
       462176421        462237272        462293168        462350877       
462410606        462479510        462536384        462588633        462640673  
     462695594        462751884        462811704        462862210       
462917592   448053033      448175505        448297986        448413690       
462008418        462094368        462176439        462237298        462293184  
     462350901        462410622        462479528        462536392       
462588641        462640681        462695602        462751892        462811712  
     462862228        462917600   448053215      448175638        448298091     
  448413773        462008533        462094376        462176447        462237306
       462293200        462350919        462410630        462479544       
462536434        462588682        462640707        462695610        462751900  
     462811720        462862236        462917618   448053462      448175711     
  448298422        448413781        462008756        462094426        462176645
       462237330        462293283        462350935        462408428       
462479551        462536632        462588716        462640962        462695651  
     462751991        462811761        462862418        462917626   448053587   
  448175737        448298505        448413906        462008897        462094467
       462176660        462237348        462293309        462350992       
462408451        462479593        462536764        462588732        462640996  
     462695669        462752007        462811795        462862434       
462917667   448053595      448175760        448298554        448413971       
462008905        462094517        462176678        462237363        462293317  
     462351040        462408493        462479643        462536772       
462588740        462641002        462695693        462752023        462811803  
     462862442        462917675   448053629      448176024        448298596     
  448414433        462008913        462091463        462176686        462237579
       462293325        462351180        462408535        462479718       
462536806        462588872        462641051        462695875        462752031  
     462811944        462862459        462917881   448053777      448176107     
  448298653        448414466        462008921        462091471        462176710
       462237611        462293358        462351214        462408550       
462479734        462536814        462588922        462641077        462695891  
     462752056        462811951        462862475        462917899   448053785   
  448176123        448298711        448414532        462008962        462091489
       462176728        462237637        462293366        462351222       
462408568        462479759        462536822        462588955        462641093  
     462695909        462752064        462811969        462862483       
462917956   448048983      448176172        448298984        448414540       
462009192        462091513        462176819        462237645        462293457  
     462351230        462408782        462479767        462537002       
462588989        462641291        462695917        462752072        462811977  
     462862582        462917972   448049007      448176248        448299040     
  448414565        462009218        462091539        462176827        462237728
       462293465        462351248        462408790        462479783       
462537010        462589037        462641358        462695925        462752080  
     462811993        462862608        462917980   448049072      448176289     
  448299107        448414573        462009234        462091547        462176843
       462237736        462293473        462351313        462408824       
462479791        462537036        462589045        462641366        462695933  
     462752098        462812009        462862624        462918004   448049171   
  448176685        448299149        448415091        462009259        462091711
       462176868        462237868        462293499        462351438       
462408865        462479809        462537044        462589268        462641382  
     462696055        462752106        462812116        462862640       
462918160   448049254      448176784        448299255        448415133       
462009267        462091729        462176900        462237918        462293507  
     462351461        462408873        462479833        462537051       
462589276        462641408        462696063        462752114        462812132  
     462862657        462918178   448049312      448176800        448299313     
  448415158        462009275        462091752        462176918        462237926
       462293515        462351479        462408881        462479858       
462537069        462589300        462641424        462696113        462752122  
     462812140        462862673        462918194   448049718      448176859     
  448299453        448415174        462009481        462091828        462176934
       462237942        462293606        462351487        462409095       
462479866        462537200        462589318        462641614        462696121  
     462752205        462812173        462862814        462918269   448049726   
  448176875        448299503        448415257        462009572        462091869
       462176967        462237983        462293614        462351495       
462409111        462479908        462537218        462589326        462641622  
     462696147        462752213        462812181        462862848       
462918277   448049791      448176925        448299511        448415307       
462009580        462091885        462176991        462238015        462293622  
     462351529        462409137        462479924        462537275       
462589342        462641648        462696170        462752239        462812199  
     462862855        462918319   448049866      448176990        448299560     
  448415604        462009614        462092149        462177007        462238163
       462293630        462351693        462409145        462480120       
462537283        462589508        462641663        462696360        462752247  
     462810300        462862889        462918459   448049882      448177014     
  448299610        448415612        462009648        462092156        462177031
       462238197        462293648        462351727        462409152       
462480161        462537325        462589516        462641705        462696378  
     462752254        462810326        462862905        462918475   448049981   
  448177063        448299701        448415687        462009663        462092271
       462177049        462238205        462293655        462351743       
462409178        462480187        462537366        462589524        462641721  
     462696394        462752262        462810334        462862921       
462918491   448050468      448177089        448299933        448415695       
462009846        462092339        462177254        462238239        462293721  
     462351768        462409301        462480195        462535329       
462589532        462641879        462696428        462752338        462810433  
     462863119        462918525   448050500      448177113        448299941     
  448415711        462009853        462092347        462177270        462238262
       462293739        462351800        462409319        462480229       
462535360        462589540        462641887        462696444        462752346  
     462810516        462863168        462918566   448050583      448177147     
  448299958        448415786        462009895        462092354        462177320
       462238304        462293747        462351818        462409392       
462480237        462535386        462589557        462641895        462696469  
     462752353        462810524        462863176        462918574   448050591   
  448177683        448299974        448415992        462009945        462092685
       462177346        462236183        462293762        462352048       
462409475        462480385        462535402        462589813        462641911  
     462696634        462752361        462810672        462863192       
462918756   448050641      448177816        448299982        448416040       
462009978        462092693        462177379        462236191        462293796  
     462352055        462409483        462480393        462535428       
462589839        462641929        462696642        462752379        462810755  
     462863200        462918814   448050849      448177824        448300145     
  448416057        462010034        462092701        462177403        462236225
       462293804        462352063        462409517        462480427       
462535501        462589847        462641937        462696659        462752387  
     462810763        462863234        462918848   448051409      448177949     
  448296772        448416065        462010141        462092719        462177668
       462236233        462293887        462352071        462409632       
462480484        462535683        462589854        462642125        462696683  
     462752460        462810789        462863309        462918855   448051433   
  448178038        448296780        448416123        462010166        462092776
       462177684        462236274        462293895        462352089       
462409665        462480500        462535691        462589896        462642133  
     462696709        462752478        462810870        462863317       
462918863   448051490      448178061        448296863        448416164       
462010224        462092784        462177718        462236308        462293903  
     462352113        462409681        462480534        462535717       
462589920        462642141        462696725        462752502        462810888  
     462863325        462918889   448051557      448178467        448296889     
  448416420        462010349        462093014        462177734        462236464
       462293911        462352287        462409699        462480724       
462535766        462589938        462642158        462696865        462752510  
     462811035        462863358        462919101   448051573      448178483     
  448296921        448416479        462010372        462093048        462177759
       462236498        462293929        462352311        462409731       
462480740        462535774        462589946        462642208        462696899  
     462752528        462811050        462863408        462919119   448051607   
  448178491        448296954        448416503        462010406        462093063
       462177767        462236522        462293937        462352329       
462409749        462480799        462535782        462589953        462642281  
     462696923        462752536        462811076        462863416       
462919135   448051805      448178533        448297176        448416586       
462010547        462093071        462177973        462236530        462293952  
     462352337        462410036        462480823        462535915       
462589987        462642604        462696931        462752601        462811118  
     462863556        462919143   448051813      448178541        448297218     
  448416602        462010588        462093170        462178005        462236548
       462293986        462352345        462410044        462480872       
462535923        462590019        462642646        462696956        462752619  
     462811126        462863572        462919168   448051839      448178590     
  448297242        448416610        462010653        462093246        462178047
       462236563        462293994        462352386        462410051       
462480880        462535931        462590035        462642687        462696972  
     462752627        462811134        462863580        462919176   448051862   
  448178996        448297267        448416636        462010661        462093428
       462178096        462236787        462294000        462352626       
462410069        462481094        462535949        462590134        462642737  
     462697145        462752635        462811241        462863598       
462917311   448051912      448179028        448297325        448416644       
462010745        462093469        462178120        462236803        462294018  
     462352659        462410093        462481128        462535972       
462590142        462642794        462697152        462752643        462811258  
     462863606        462917352   448051938      448179101        448297366     
  448416743        462010752        462093527        462178146        462236852
       462294034        462352683        462410101        462481151       
462535998        462590167        462642802        462697178        462752650  
     462811290        462863614        462917360   448052373      448179218     
  448297614        448416792        462010992        462093543        462178278
       462236878        462294133        462352691        462410291       
462481169        462536178        462590175        462640574        462697202  
     462752734        462811308        462863762        462917378   448052456   
  448179234        448297622        448417097        462011016        462093576
       462178294        462236894        462294158        462352717       
462410333        462481193        462536202        462590183        462640582  
     462697269        462752742        462811332        462863796       
462917386   448052480      448179267        448297770        448417121       
462011032        462093618        462178310        462236910        462294166  
     462352741        462410366        462481250        462536236       
462590191        462640590        462697285        462752759        462811365  
     462863838        462917402   448052548      448179721        448297804     
  448417287        462011081        462093998        462178336        462237074
       462294182        462350695        462410424        462481425       
462536244        462590290        462640608        462697418        462752775  
     462811514        462863846        462917527   448052654      448179739     
  448297812        448417337        462011123        462094004        462178377
       462237090        462294208        462350729        462410465       
462481474        462536269        462590316        462640624        462697442  
     462752783        462811530        462863861        462917535   448052696   
  448179754        448297853        448417352        462011131        462094012
       462178385        462237199        462294224        462350737       
462410499        462481490        462536277        462590324        462640632  
     462697459        462752791        462811563        462863887       
462917550   448053249      448179762        448298141        448417378       
462008566        462094145        462178591        462237207        462294497  
     462350745        462410648        462481524        462536467       
462590357        462640715        462697483        462752882        462811597  
     462863978        462917568   448053272      448179770        448298190     
  448417402        462008574        462094228        462178633        462237215
       462294521        462350794        462410655        462481532       
462536475        462590365        462640723        462697491        462752908  
     462811647        462863986        462917576   448053280      448179788     
  448298216        448417485        462008582        462094293        462178682
       462237231        462294554        462350844        462410697       
462481557        462536491        462590480        462640780        462697533  
     462752916        462811670        462863994        462917584   448053363   
  448180026        448298240        448417733        462008616        462094541
       462178708        462237512        462294562        462351057       
462410713        462481698        462536541        462590670        462640806  
     462697558        462752924        462811811        462864000       
462917683   448053389      448180182        448298273        448417808       
462008632        462094574        462178716        462237520        462294570  
     462351081        462410796        462481722        462536558       
462590704        462640889        462697624        462752965        462811837  
     462864018        462917741   448053397      448180208        448298380     
  448417865        462008673        462094608        462178724        462237538
       462294612        462351099        462410820        462481730       
462536608        462590712        462640913        462697632        462752973  
     462811852        462864026        462917816   448053843      448180224     
  448298729        448417949        462008988        462094665        462178898
       462237546        462294695        462351123        462410879       
462481763        462536871        462590738        462641127        462697657  
     462753120        462811878        462864141        462917857   448053975   
  448180257        448298737        448418004        462009002        462094673
       462178930        462237553        462294711        462351131       
462410911        462481771        462536889        462590746        462641192  
     462697665        462753153        462811902        462864174       
462917865   448053983      448180281        448298760        448418038       
462009028        462094764        462178948        462237561        462294760  
     462351156        462410929        462481805        462536897       
462590761        462641259        462697681        462753195        462811910  
     462864182        462917873   448054023      448180646        448298810     
  448418517        462009069        462094806        462178963        462237777
       462294778        462351321        462410937        462481920       
462536921        462591041        462641267        462697822        462753237  
     462812017        462864190        462918038   448054072      448180661     
  448298893        448418590        462009093        462094871        462178997
       462237793        462294786        462351339        462410960       
462481938        462536970        462591058        462641275        462697830  
     462753245        462812041        462864208        462918046   448054106   
  448180695        448298901        448418657        462009101        462094889
       462179011        462237801        462294802        462351354       
462410994        462481961        462536988        462591066        462641283  
     462697855        462753278        462812058        462864216       
462918053   448054130      448180711        448299339        448418715       
462009341        462094913        462179128        462237819        462294919  
     462351388        462411125        462481979        462537085       
462591082        462641432        462697871        462752148        462812066  
     462864364        462918095   448054148      448180745        448299347     
  448418731        462009374        462094939        462179144        462237827
       462294943        462351396        462411133        462482001       
462537093        462591090        462641440        462697913        462752155  
     462812074        462864398        462918145   448054163      448180778     
  448299354        448418764        462009382        462094996        462179177
       462237835        462294968        462351420        462411158       
462482019        462537119        462591108        462641457        462697939  
     462752163        462812108        462864406        462918152  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448054171      448180901        448299362        448419069       
462009416        462095308        462179185        462238031        462295023  
     462351537        462411182        462479999        462537127       
462591215        462641572        462698119        462752171        462812207  
     462864422        462918350   448054395      448180935        448299438     
  448419093        462009457        462095373        462179193        462238064
       462295049        462351586        462411190        462480021       
462537143        462591223        462641598        462698192        462752189  
     462812223        462864455        462918368   448054445      448180968     
  448299446        448419143        462009465        462095423        462179201
       462238072        462295056        462351602        462411208       
462480047        462537168        462591231        462641606        462698242  
     462752197        462812249        462864463        462918376   448054726   
  448180976        448299776        448419176        462009705        462095431
       462177064        462238098        462295171        462351628       
462411398        462480088        462537390        462591249        462641747  
     462698267        462752270        462812272        462864596       
462918384   448054734      448180984        448299834        448419234       
462009713        462095449        462177098        462238114        462295270  
     462351669        462411422        462480096        462537424       
462591256        462641754        462698283        462752288        462812280  
     462864604        462918426   448054775      448181008        448299842     
  448419416        462009770        462095498        462177106        462238122
       462295288        462351677        462411430        462480104       
462537440        462591264        462641804        462698325        462752296  
     462812314        462864653        462918442   448054809      448177238     
  448299859        448419804        462009796        462095803        462177114
       462238312        462295296        462351834        462411505       
462480278        462537465        462591439        462641820        462698473  
     462752304        462812348        462864661        462918590   448054817   
  448177451        448299891        448419820        462009804        462095860
       462177130        462238320        462295304        462351859       
462411539        462480302        462537473        462591447        462641838  
     462698507        462752312        462812355        462864679       
462918632   448054841      448177519        448299925        448419861       
462009838        462095928        462177247        462238338        462295312  
     462351909        462411562        462480310        462537481       
462591462        462641861        462698531        462752320        462812363  
     462864687        462918640   448055079      448177592        448300228     
  448419879        462010042        462095936        462177486        462238379
       462295452        462351933        462411778        462480336       
462537499        462591496        462641960        462698549        462752403  
     462812389        462864810        462918665   448055087      448177634     
  448300236        448419895        462010059        462095944        462177494
       462238411        462295528        462351958        462411877       
462480344        462537515        462591504        462641994        462698572  
     462752411        462812447        462864844        462918681   448055095   
  448177675        448300343        448419952        462010091        462096058
       462177528        462238429        462295536        462351974       
462411893        462480377        462537556        462591512        462642000  
     462698580        462752429        462812454        462864877       
462918723   448055186      448178178        448300392        448420299       
462010109        462096421        462177536        462238437        462295569  
     462352188        462411919        462480583        462537564       
462591637        462642034        462698713        462752437        462812686  
     462864885        462918905   448055277      448178202        448300418     
  448420315        462010125        462096454        462177627        462238445
       462295601        462352196        462411968        462480617       
462537572        462591652        462642042        462698721        462752445  
     462812702        462864919        462918988   448055319      448178350     
  448300475        448420331        462010133        462096488        462177643
       462238502        462295619        462352220        462412008       
462480658        462537606        462591777        462642067        462698739  
     462752452        462812736        462864984        462919002   448055624   
  448178368        448300509        448420349        462010422        462096520
       462177791        462238510        462295718        462352253       
462412396        462480666        462537762        462591785        462642323  
     462698762        462752544        462812751        462863424       
462919010   448055665      448178392        448300590        448420364       
462010455        462096702        462177841        462238528        462295734  
     462352261        462412461        462480682        462537770       
462591835        462642463        462698770        462752551        462812769  
     462863440        462919036   448055681      448178442        448300665     
  448420430        462010489        462096710        462177874        462238551
       462295742        462352279        462412495        462480708       
462537804        462591850        462642489        462698788        462752569  
     462812785        462863481        462919077   448055731      448178681     
  448300723        448420877        462010497        462096918        462177908
       462238809        462295767        462352394        462412503       
462480898        462537820        462590043        462642505        462698929  
     462752577        462812967        462863507        462919218   448055756   
  448178731        448300731        448420927        462010521        462096959
       462177924        462238866        462295809        462352402       
462412537        462480922        462537838        462590076        462642562  
     462698937        462752585        462812983        462863523       
462919267   448055798      448178772        448300764        448421008       
462010539        462096967        462177957        462238874        462295833  
     462352451        462412545        462480971        462537846       
462590084        462642570        462698945        462752593        462813007  
     462863531        462919275   448056333      448178939        448300921     
  448421032        462010778        462096991        462178153        462238916
       462294067        462352469        462412867        462481003       
462537960        462590092        462642836        462698986        462752676  
     462813031        462863630        462919283   448056408      448178947     
  448301002        448421057        462010786        462097015        462178179
       462238932        462294075        462352485        462412883       
462481045        462537986        462590118        462642844        462698994  
     462752684        462813056        462863671        462919291   448056424   
  448178970        448301051        448421099        462010851        462097056
       462178195        462238981        462294083        462352543       
462412966        462481078        462537994        462590126        462642869  
     462699000        462752692        462813072        462863713       
462919309   448056432      448179309        448301077        448417139       
462010893        462097171        462178229        462239187        462294091  
     462352766        462412974        462481276        462538000       
462590217        462642885        462699117        462752700        462813171  
     462863721        462919341   448056481      448179317        448301093     
  448417147        462010901        462097213        462178245        462239195
       462294117        462352774        462412990        462481300       
462538018        462590225        462642893        462699125        462752718  
     462813189        462863747        462919366   448056499      448179333     
  448301101        448417162        462010943        462097288        462178252
       462239203        462294125        462352790        462413022       
462481318        462538034        462590258        462642984        462699133  
     462752726        462813197        462863754        462919390   448056689   
  448179481        448301499        448417188        462011206        462097312
       462178419        462239229        462294240        462352808       
462413196        462481342        462538190        462590266        462643040  
     462699182        462752809        462813205        462863903       
462919408   448056762      448179515        448301531        448417261       
462011214        462097361        462178427        462239237        462294257  
     462352816        462413246        462481375        462538208       
462590274        462643099        462699224        462752817        462813213  
     462863929        462919440   448056788      448179648        448301622     
  448417279        462011255        462097379        462178468        462239252
       462294273        462352824        462413253        462481417       
462538224        462590282        462643115        462699265        462752825  
     462813221        462863937        462919465   448056820      448179812     
  448301648        448417600        462011271        462097676        462178492
       462239393        462294406        462352857        462413287       
462481565        462538232        462590514        462643149        462699398  
     462752833        462813338        462863945        462919598   448056846   
  448179820        448301705        448417626        462011305        462097734
       462178518        462239484        462294448        462352865       
462413345        462481573        462538315        462590522        462643206  
     462699414        462752858        462813346        462863952       
462919606   448056887      448179846        448301713        448417642       
462011313        462097759        462178542        462239492        462294471  
     462352873        462413378        462481599        462538380       
462590597        462643214        462699471        462752874        462813361  
     462863960        462919655   448057232      448179903        448302000     
  448417675        462011354        462097775        462178732        462239526
       462294638        462352907        462413683        462481615       
462538562        462590613        462643453        462699505        462752999  
     462813379        462864042        462919671   448057463      448179911     
  448302067        448417691        462011404        462097791        462178757
       462239534        462294646        462352923        462413741       
462481656        462538570        462590647        462643461        462699539  
     462753013        462813387        462864059        462919689   448057471   
  448179952        448302091        448417725        462011453        462097809
       462178773        462239583        462294653        462352931       
462413758        462481680        462538596        462590662        462643529  
     462699570        462753088        462813403        462864067       
462919697   448057489      448180356        448302158        448418087       
462011461        462098195        462178799        462239757        462294661  
     462353137        462413766        462481813        462538604       
462590779        462643552        462697707        462753096        462813494  
     462864075        462919986   448057612      448180372        448302182     
  448418160        462011495        462098211        462178807        462239765
       462294679        462353178        462413782        462481821       
462538638        462590787        462643560        462697731        462753104  
     462813510        462864117        462920000   448057661      448180463     
  448302315        448418194        462011511        462098245        462178831
       462239773        462294687        462353186        462413790       
462481839        462538661        462590829        462643578        462697764  
     462753112        462813528        462864133        462920026   448057885   
  448180539        448302703        448418236        462011776        462098252
       462179029        462239815        462294810        462353194       
462411034        462481862        462538802        462590852        462643743  
     462697780        462753294        462813536        462864224       
462920083   448057935      448180547        448302711        448418301       
462011784        462098278        462179045        462239856        462294844  
     462353210        462411067        462481896        462538844       
462590944        462643750        462697798        462753336        462813544  
     462864257        462920117   448058024      448180562        448302729     
  448418343        462011891        462098336        462179052        462239864
       462294851        462353228        462411083        462481912       
462538851        462590969        462643768        462697814        462753344  
     462813551        462864281        462920125   448058149      448180802     
  448302828        448418806        462011917        462095019        462179060
       462239971        462294869        462353384        462411091       
462482068        462538877        462591116        462643818        462697947  
     462753351        462813692        462864323        462920273   448058180   
  448180836        448302851        448418863        462011925        462095027
       462179094        462239989        462294877        462353400       
462411109        462482076        462538885        462591132        462643859  
     462697962        462753377        462813718        462864349       
462920331   448058214      448180844        448302935        448418905       
462011941        462095050        462179110        462239997        462294885  
     462353418        462411117        462482084        462538893       
462591140        462643867        462698002        462753393        462813734  
     462864356        462920364   448054460      448180877        448303115     
  448418954        462012105        462095183        462179243        462240011
       462295072        462353434        462411224        462482092       
462539016        462591165        462644022        462698036        462753419  
     462813742        462864497        462920406   448054486      448180885     
  448303149        448418996        462012113        462095209        462179268
       462240037        462295080        462353541        462411265       
462482100        462539073        462591173        462644030        462698069  
     462753450        462813767        462864513        462920414   448054494   
  448180893        448303214        448419036        462012121        462095225
       462179292        462240045        462295114        462353558       
462411299        462482118        462539081        462591207        462644048  
     462698093        462753476        462813783        462864521       
462920430   448054551      448181065        448303321        448419630       
462012139        462095506        462179300        462240185        462295148  
     462353715        462411323        462482142        462539115       
462591280        462644055        462698333        462753484        462813916  
     462864539        462920521   448054569      448181099        448303362     
  448419655        462012147        462095563        462179342        462240193
       462295155        462353731        462411331        462482167       
462539149        462591314        462644162        462698366        462753500  
     462813973        462864554        462920547   448054593      448181115     
  448303370        448419689        462012154        462095654        462179359
       462240219        462295163        462353756        462411380       
462482183        462539164        462591371        462644170        462698416  
     462753518        462813981        462864588        462920554   448054866   
  448181172        448303867        448419697        462012386        462095662
       462179375        462240227        462295338        462353764       
462411588        462482209        462539339        462591397        462644352  
     462698424        462753609        462814005        462864729       
462920570   448054916      448181248        448303875        448419747       
462012394        462095761        462179391        462240235        462295346  
     462353798        462411604        462482225        462539354       
462591405        462644378        462698432        462753625        462814047  
     462864745        462920588   448054932      448181271        448303933     
  448419754        462012410        462095787        462179409        462240250
       462295353        462353806        462411612        462482233       
462539362        462591421        462644394        462698440        462753690  
     462814054        462864752        462920596   448054999      448181446     
  448303966        448419960        462012444        462096082        462179417
       462240508        462295403        462353947        462411703       
462482498        462539396        462591520        462644402        462698606  
     462753708        462812470        462864778        462920711   448055012   
  448181487        448303990        448419978        462012485        462096090
       462179425        462240524        462295429        462353954       
462411729        462482506        462539446        462591538        462644410  
     462698622        462753740        462812587        462864786       
462920729   448055053      448181511        448304139        448419994       
462012519        462096223        462179433        462240532        462295437  
     462353996        462411752        462482522        462539495       
462591553        462644428        462698630        462753757        462812603  
     462864794        462920752   448055327      448181594        448304527     
  448420034        462012618        462096231        462179599        462240557
       462295635        462354002        462412073        462482563       
462537655        462591579        462644527        462698648        462753856  
     462812637        462864992        462920760   448055376      448181636     
  448304543        448420133        462012626        462096249        462179615
       462240565        462295668        462354036        462412081       
462482597        462537671        462591587        462644543        462698663  
     462753898        462812652        462865015        462920778   448055418   
  448181644        448304576        448420166        462012675        462096355
       462179631        462240607        462295676        462354044       
462412123        462482605        462537689        462591611        462644568  
     462698705        462753906        462812660        462865049       
462920794   448055459      448181909        448304667        448420703       
462012808        462096751        462179649        462238569        462295684  
     462354218        462412156        462482928        462537705       
462591900        462644576        462698796        462753914        462812801  
     462865056        462920935   448055475      448181917        448304758     
  448420745        462012816        462096785        462179656        462238585
       462295692        462354226        462412198        462482936       
462537713        462591934        462644584        462698804        462753948  
     462812827        462865072        462920943   448055517      448181958     
  448304790        448420786        462012832        462096850        462179664
       462238593        462295700        462354234        462412305       
462482951        462537754        462591942        462644592        462698812  
     462753955        462812835        462865080        462920968  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448055947      448182030        448300772        448420794       
462013046        462096868        462179870        462238668        462295841  
     462354267        462412560        462482969        462537853       
462591975        462644709        462698846        462754136        462812843  
     462865114        462921008   448056036      448182121        448300798     
  448420810        462013095        462096876        462179912        462238700
       462295866        462354291        462412578        462482985       
462537861        462592049        462644717        462698879        462754144  
     462812868        462865122        462921057   448056044      448182154     
  448300806        448420844        462013103        462096892        462179920
       462238726        462295874        462354317        462412610       
462483025        462537879        462592080        462644733        462698911  
     462754185        462812959        462865155        462921065   448056135   
  448182634        448300822        448421149        462013152        462097072
       462179953        462239013        462295882        462354473       
462412636        462483215        462537903        462592106        462644741  
     462699018        462754243        462813080        462865163       
462921222   448056291      448182675        448300830        448421172       
462013210        462097098        462179979        462239054        462295890  
     462354499        462412651        462483256        462537911       
462592114        462644766        462699026        462754276        462813098  
     462865197        462921230   448056317      448182741        448300848     
  448421206        462013251        462097106        462179987        462239070
       462295916        462354549        462412859        462483264       
462537937        462592122        462644774        462699042        462754318  
     462813114        462865213        462921248   448056531      448182766     
  448301184        448421297        462013525        462097130        462180217
       462239096        462295924        462354580        462413030       
462483280        462538067        462592130        462644907        462699059  
     462754508        462813122        462865338        462921255   448056556   
  448182782        448301200        448421370        462013558        462097155
       462180233        462239146        462295932        462354614       
462413089        462483298        462538075        462592197        462644915  
     462699067        462754516        462813148        462865346       
462921313   448056564      448182790        448301234        448421396       
462013632        462097163        462180241        462239161        462295940  
     462354622        462413121        462483314        462538083       
462592205        462644923        462699109        462754532        462813163  
     462865395        462921339   448056598      448183079        448301317     
  448421404        462013707        462097478        462180258        462239260
       462295973        462354812        462413139        462483421       
462538109        462592429        462644931        462699299        462754557  
     462813239        462865411        462919481   448056655      448183186     
  448301333        448421545        462013731        462097536        462180266
       462239286        462296047        462354846        462413154       
462483439        462538117        462592452        462644956        462699307  
     462754573        462813247        462865437        462919499   448056663   
  448183210        448301416        448421693        462013749        462097577
       462180274        462239294        462296054        462354879       
462413188        462483454        462538133        462592460        462644964  
     462699315        462754581        462813254        462865486       
462919507   448056945      448183236        448301804        448421776       
462013905        462097585        462180415        462239310        462296302  
     462354887        462413394        462483462        462538422       
462592478        462643230        462699323        462754748        462813262  
     462865627        462919556   448057059      448183301        448301853     
  448421792        462013970        462097601        462180464        462239328
       462296310        462354895        462413444        462483470       
462538430        462592486        462643347        462699331        462754755  
     462813296        462865643        462919564   448057075      448183319     
  448301895        448421867        462013988        462097643        462180472
       462239377        462296336        462354978        462413535       
462483538        462538455        462592494        462643354        462699380  
     462754763        462813312        462865650        462919572   448057091   
  448183616        448301903        448422451        462014010        462097957
       462180498        462239617        462296385        462352949       
462413576        462483728        462538513        462592577        462643420  
     462699604        462754797        462813429        462865692       
462919705   448057117      448183640        448301911        448422477       
462014028        462097965        462180506        462239625        462296419  
     462352972        462413600        462483736        462538521       
462592585        462643438        462699612        462754813        462813437  
     462865718        462919754   448057133      448183681        448301952     
  448422519        462014036        462097999        462180522        462239674
       462296427        462352980        462413634        462483744       
462538539        462592627        462643446        462699638        462754888  
     462813452        462865759        462919804   448057679      448183756     
  448302471        448422527        462011529        462098021        462180670
       462239708        462296575        462353004        462413824       
462483769        462538679        462592635        462643594        462699703  
     462755141        462813460        462865890        462919861   448057695   
  448183798        448302489        448422626        462011537        462098104
       462180720        462239724        462296583        462353053       
462413832        462483785        462538695        462592668        462643610  
     462699737        462755158        462813478        462865940       
462919937   448057745      448183830        448302505        448422733       
462011586        462098187        462180803        462239732        462296591  
     462353079        462413865        462483793        462538729       
462592676        462643651        462699745        462755166        462813486  
     462865973        462919960   448057760      448184143        448302554     
  448423152        462011594        462098377        462180811        462239872
       462296617        462353236        462413899        462484064       
462538745        462592759        462643677        462699786        462755174  
     462813569        462865981        462920174   448057802      448184168     
  448302604        448423186        462011602        462098484        462180845
       462239880        462296625        462353251        462413907       
462484098        462538752        462592767        462643693        462699794  
     462755190        462813585        462866013        462920182   448057810   
  448184200        448302661        448423228        462011610        462098518
       462180852        462239914        462296682        462353327       
462413949        462484106        462538778        462592775        462643735  
     462699810        462755216        462813593        462866021       
462920190   448058222      448184291        448302943        448423244       
462012014        462098542        462181017        462239922        462296930  
     462353343        462413964        462484114        462538901       
462592783        462643883        462699828        462755414        462813601  
     462866153        462920208   448058263      448184309        448303008     
  448423251        462012048        462098682        462181058        462239955
       462296955        462353350        462413972        462484130       
462538919        462592809        462643925        462699836        462755448  
     462813627        462866179        462920216   448058271      448184333     
  448303016        448423269        462012063        462098708        462181066
       462239963        462296971        462353368        462413998       
462484171        462538935        462592858        462643941        462699869  
     462755455        462813643        462866187        462920265   448058305   
  448184598        448303024        448423681        462012071        462098757
       462181108        462240078        462296989        462353590       
462414012        462484361        462538968        462593070        462643966  
     462699943        462755463        462813809        462866195       
462920448   448058321      448184663        448303032        448423707       
462012089        462098781        462181116        462240086        462296997  
     462353608        462414038        462484379        462538976       
462593088        462643974        462699950        462755471        462813817  
     462866229        462920455   448058446      448184788        448303065     
  448423723        462012097        462098948        462181132        462240094
       462297003        462353616        462414095        462484395       
462538992        462593096        462643990        462699968        462755489  
     462813825        462866245        462920463   448058479      448184796     
  448303487        448423731        462012188        462098955        462181355
       462240102        462297102        462353640        462414244       
462484411        462539180        462593112        462644220        462699984  
     462753526        462813882        462866401        462920471   448058511   
  448184861        448303511        448423756        462012212        462098989
       462181389        462240128        462297144        462353673       
462414319        462484452        462539214        462593120        462644238  
     462699992        462753534        462813890        462866443       
462920489   448058529      448184903        448303701        448423764       
462012238        462099037        462181496        462240144        462297151  
     462353707        462414343        462484478        462539230       
462593138        462644253        462700006        462753542        462813908  
     462866450        462920513   448058560      448185249        448303735     
  448424085        462012287        462099193        462181512        462240292
       462297185        462353814        462414350        462482258       
462539263        462593245        462644261        462700303        462753559  
     462814096        462866468        462920604   448058578      448185298     
  448303750        448424101        462012311        462099219        462181520
       462240342        462297219        462353848        462414368       
462482324        462539271        462593252        462644279        462700311  
     462753575        462814104        462866476        462920620   448058669   
  448185306        448303818        448424127        462012345        462099268
       462181561        462240367        462297243        462353855       
462414376        462482340        462539289        462593260        462644311  
     462700329        462753583        462814112        462866484       
462920661   448059030      448185348        448304170        448424150       
462012535        462099276        462179441        462240391        462297474  
     462353863        462414590        462482399        462539529       
462593294        462644444        462700337        462753781        462814138  
     462866591        462920679   448059055      448185355        448304238     
  448424184        462012543        462099375        462179466        462240441
       462297482        462353889        462414657        462482431       
462539537        462593328        462644451        462700345        462753799  
     462814146        462866609        462920695   448059063      448185363     
  448304295        448424200        462012550        462099391        462179508
       462240482        462297490        462353921        462414673       
462482464        462539578        462593369        462644469        462700360  
     462753807        462814161        462866617        462920703   448059097   
  448181701        448304311        448424580        462012576        462099623
       462179516        462240631        462297532        462354077       
462414707        462482712        462539594        462593575        462644477  
     462700477        462753815        462814179        462866633       
462920810   448059113      448181719        448304386        448424614       
462012592        462099680        462179540        462240656        462297540  
     462354127        462414772        462482746        462539602       
462593591        462644501        462700485        462753823        462814187  
     462866641        462920844   448059162      448181743        448304410     
  448424697        462012600        462099714        462179581        462240664
       462297599        462354135        462414939        462482845       
462539644        462593658        462644519        462700519        462753849  
     462814203        462866674        462920869   448059444      448181784     
  448304808        448424804        462012865        462099722        462179730
       462240706        462297789        462354150        462415183       
462482852        462539651        462593674        462644600        462700527  
     462753971        462814211        462866799        462920877   448059535   
  448181826        448304881        448424820        462012881        462099748
       462179748        462240714        462297797        462354184       
462415209        462482860        462539669        462593690        462644626  
     462700535        462753989        462814229        462866815       
462920893   448059543      448181859        448304972        448424846       
462012899        462099763        462179789        462240755        462297821  
     462354192        462415225        462482886        462539677       
462593716        462644634        462700568        462754003        462814245  
     462866823        462920927   448059576      448182295        448305029     
  448425173        462012949        462100074        462179797        462240789
       462297839        462354325        462415274        462483041       
462539719        462593849        462644667        462700774        462754011  
     462814435        462866849        462921081   448059618      448182329     
  448305078        448425199        462013012        462100132        462179839
       462240805        462297854        462354358        462415316       
462483082        462539735        462593856        462644675        462700782  
     462754078        462814443        462866856        462921123   448059691   
  448182345        448305110        448425215        462013020        462100140
       462179862        462240813        462297870        462354366       
462415324        462483090        462539743        462593864        462644691  
     462700790        462754094        462814468        462866880       
462921131   448060038      448182402        448305128        448425223       
462013269        462100157        462180019        462240821        462297961  
     462354374        462415605        462483157        462539891       
462593872        462644782        462700816        462754391        462814542  
     462865221        462921172   448060061      448182485        448305177     
  448425264        462013277        462100173        462180035        462240888
       462298050        462354408        462415613        462483181       
462539909        462593898        462644808        462700832        462754433  
     462814559        462865239        462921180   448060103      448182592     
  448305193        448425306        462013327        462100181        462180050
       462240896        462298068        462354440        462415662       
462483207        462539925        462593914        462644816        462700857  
     462754458        462814567        462865254        462921206   448060129   
  448182824        448305201        448425645        462013350        462100348
       462180126        462240987        462298076        462354689       
462415696        462483330        462539941        462592213        462644824  
     462701020        462754466        462814690        462865288       
462921347   448060137      448182840        448305300        448425736       
462013384        462100355        462180142        462240995        462298092  
     462354697        462415738        462483355        462539966       
462592247        462644873        462701038        462754474        462814708  
     462865296        462921354   448060202      448182915        448305334     
  448425751        462013434        462100363        462180159        462241001
       462298118        462354705        462415902        462483363       
462539974        462592254        462644899        462701087        462754490  
     462814716        462865320        462921388   448060533      448182949     
  448305599        448425835        462013780        462100371        462180282
       462241019        462296062        462354739        462416074       
462483371        462540097        462592262        462644980        462701095  
     462754599        462814724        462865510        462921420   448060541   
  448182964        448305623        448425876        462013798        462100397
       462180332        462241027        462296120        462354754       
462416116        462483389        462540113        462592304        462644998  
     462701111        462754631        462814815        462865544       
462921446   448060566      448182998        448305672        448426015       
462013806        462100504        462180340        462241050        462296153  
     462354788        462416157        462483413        462540147       
462592403        462645003        462701129        462754672        462814823  
     462865569        462921461   448060665      448183392        448305706     
  448421909        462013822        462100603        462180373        462241274
       462296161        462354986        462416173        462483553       
462540154        462592502        462645029        462701228        462754698  
     462814922        462865585        462921479   448060723      448183442     
  448305722        448422048        462013871        462100629        462180399
       462241282        462296237        462354994        462416223       
462483595        462540162        462592510        462645045        462701236  
     462754706        462814963        462865593        462921487   448060749   
  448183483        448305763        448422154        462013889        462100652
       462180407        462241308        462296260        462355009       
462416264        462483652        462540196        462592528        462645052  
     462701244        462754722        462814971        462865601       
462921495   448061234      448183491        448306050        448422279       
462014051        462100736        462180555        462241316        462296435  
     462355017        462416470        462483660        462540329       
462592536        462645078        462701251        462754904        462814989  
     462865767        462921511   448061275      448183517        448306126     
  448422287        462014069        462100744        462180563        462241324
       462296450        462355058        462416504        462483694       
462540337        462592544        462645094        462701269        462754912  
     462815028        462865791        462921545   448061317      448183558     
  448306159        448422329        462014101        462100785        462180589
       462241332        462296476        462355074        462416538       
462483710        462540345        462592551        462645102        462701285  
     462754946        462815051        462865809        462921560  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448061382      448183921        448306225        448422741       
462014119        462100892        462180621        462241506        462296484  
     462355082        462416553        462483835        462540386       
462592684        462645110        462701392        462754979        462815168  
     462865817        462921792   448061390      448183988        448306266     
  448422816        462014168        462100900        462180639        462241530
       462296526        462355108        462416587        462483918       
462540394        462592692        462645128        462701400        462755042  
     462815192        462865866        462921834   448061499      448183996     
  448306332        448422857        462014184        462100975        462180662
       462241548        462296559        462355157        462416637       
462483934        462540402        462592700        462645136        462701426  
     462755109        462815200        462865874        462921859   448061804   
  448184002        448306498        448422881        462014192        462100991
       462180878        462241555        462296724        462355173       
462416827        462483942        462540493        462592718        462645284  
     462701459        462755224        462815234        462866054       
462921867   448061846      448184028        448306506        448423111       
462014234        462101056        462180902        462241563        462296740  
     462355181        462416835        462483975        462540519       
462592726        462645292        462701467        462755281        462815275  
     462866070        462921875   448061903      448184135        448306514     
  448423145        462014267        462101072        462180910        462241613
       462296757        462355215        462416843        462483983       
462540527        462592734        462645300        462701483        462755364  
     462815309        462866088        462921883   448061911      448184374     
  448306522        448423285        462014283        462101346        462180936
       462241761        462296781        462355389        462416850       
462484197        462540535        462592965        462645318        462699877  
     462755372        462815390        462866104        462922055   448061929   
  448184382        448306530        448423343        462014291        462101510
       462180977        462241779        462296880        462355405       
462416868        462484205        462540543        462592981        462645326  
     462699885        462755398        462815424        462866120       
462922071   448061952      448184424        448306563        448423392       
462014317        462101551        462180993        462241811        462296906  
     462355413        462416876        462484247        462540550       
462593013        462645334        462699893        462755406        462815440  
     462866146        462922170   448062455      448184457        448306746     
  448423533        462014515        462101650        462181140        462241860
       462297045        462355421        462414103        462484262       
462540758        462593047        462645409        462699901        462755497  
     462815457        462866252        462922188   448062463      448184473     
  448306878        448423541        462014531        462101684        462181157
       462241886        462297052        462355439        462414145       
462484296        462540782        462593054        462645417        462699919  
     462755539        462815481        462866286        462922204   448062489   
  448184499        448306886        448423632        462014556        462101783
       462181181        462241902        462297060        462355462       
462414152        462484338        462540790        462593062        462645425  
     462699935        462755554        462815507        462866294       
462922238   448062513      448184994        448306944        448423798       
462014572        462099094        462181231        462242157        462297078  
     462355603        462414160        462484494        462540816       
462593146        462645441        462700048        462755620        462815648  
     462866302        462922352   448062588      448185025        448307009     
  448423822        462014580        462099128        462181272        462242165
       462297086        462355645        462414210        462484528       
462540840        462593153        462645458        462700055        462755638  
     462815655        462866351        462922360   448062596      448185074     
  448307041        448423830        462014622        462099144        462181306
       462242173        462297094        462355678        462414228       
462484536        462540857        462593179        462645466        462700063  
     462755661        462815689        462866377        462922394   448058727   
  448185082        448307215        448423889        462014838        462099151
       462181579        462242207        462297268        462355686       
462414384        462484544        462540980        462593187        462645565  
     462700097        462755687        462815754        462866492       
462922410   448058743      448185108        448307256        448423897       
462014895        462099169        462181652        462242215        462297318  
     462355694        462414392        462484569        462541012       
462593195        462645573        462700212        462755711        462815770  
     462866500        462922428   448058875      448185140        448307272     
  448424028        462014903        462099185        462181678        462242223
       462297326        462355785        462414426        462484577       
462541020        462593229        462645581        462700295        462755737  
     462815788        462866518        462922469   448058925      448185439     
  448307280        448424267        462014978        462099425        462181686
       462242371        462297359        462355900        462414558       
462484643        462541038        462593385        462645615        462700394  
     462755778        462815978        462866542        462922584   448058941   
  448185553        448307330        448424309        462015017        462099490
       462181694        462242389        462297458        462355918       
462414574        462484650        462541079        462593435        462645649  
     462700410        462755836        462815994        462866559       
462922600   448059022      448185629        448307363        448424390       
462015025        462099508        462181702        462242405        462297466  
     462355926        462414582        462484692        462541087       
462593443        462645664        462700428        462755885        462816000  
     462866583        462922618   448059212      448185652        448307603     
  448424440        462015231        462099557        462181710        462242413
       462297607        462355942        462415019        462484718       
462541293        462593450        462645854        462700436        462756008  
     462816018        462866708        462922634   448059253      448185660     
  448307637        448424465        462015249        462099565        462181736
       462242439        462297615        462355959        462415035       
462484726        462541319        462593526        462645904        462700444  
     462756016        462816042        462866716        462922667   448059345   
  448185686        448307751        448424523        462015272        462099615
       462181769        462242520        462297631        462355983       
462415084        462484775        462541327        462593542        462645946  
     462700469        462756024        462816083        462866724       
462922683   448059378      448185744        448307801        448424887       
462015306        462099789        462181801        462242652        462297680  
     462356056        462415100        462484866        462541335       
462593740        462646027        462700600        462756032        462814252  
     462866740        462922816   448059386      448185751        448307850     
  448424895        462015314        462099912        462181819        462242694
       462297755        462356064        462415159        462484874       
462541368        462593757        462646035        462700642        462756040  
     462814336        462866765        462922840   448059410      448185843     
  448307918        448424937        462015330        462099938        462181827
       462242702        462297771        462356072        462415175       
462484890        462541376        462593765        462646043        462700659  
     462756065        462814344        462866781        462922857   448059808   
  448185900        448308379        448424986        462015546        462099953
       462181967        462242751        462297896        462356106       
462415381        462484908        462539750        462593807        462646159  
     462700675        462756248        462814369        462866948       
462922865   448059840      448185959        448308437        448425082       
462015561        462099961        462181983        462242793        462297912  
     462356130        462415415        462484916        462539776       
462593823        462646167        462700725        462756263        462814385  
     462866971        462922873   448059865      448185975        448308478     
  448425140        462015587        462100058        462181991        462242801
       462297920        462356148        462415456        462484924       
462539784        462593831        462646183        462700758        462756289  
     462814427        462867003        462922899   448059956      448186205     
  448308577        448425314        462015652        462100207        462182064
       462240912        462297938        462356288        462415464       
462484999        462539800        462593930        462646191        462700881  
     462756305        462814575        462867011        462922998   448059964   
  448186320        448308601        448425348        462015751        462100215
       462182080        462240920        462297946        462356296       
462415472        462485020        462539867        462593948        462646209  
     462700915        462756313        462814583        462867029       
462923004   448060012      448186395        448308619        448425405       
462015769        462100231        462182106        462240938        462297953  
     462356304        462415522        462485038        462539875       
462593963        462646233        462700923        462756321        462814617  
     462867045        462923012   448060228      448186437        448305342     
  448425462        462015991        462100264        462182247        462240946
       462298126        462356312        462415977        462485046       
462539990        462593971        462646381        462700972        462756529  
     462814625        462867052        462923020   448060236      448186486     
  448305383        448425488        462016015        462100306        462182254
       462240953        462298134        462356320        462415985       
462485053        462540030        462594003        462646399        462700980  
     462756545        462814666        462867086        462923038   448060244   
  448186494        448305417        448425629        462016023        462100330
       462182262        462240979        462298159        462356346       
462416017        462485061        462540048        462594011        462646407  
     462700998        462756552        462814682        462867110       
462923046   448060285      448186866        448305433        448426064       
462016049        462100520        462182288        462241076        462298183  
     462356452        462416025        462485178        462540055       
462594029        462646415        462701137        462756560        462814856  
     462867128        462923129   448060327      448186890        448305466     
  448426270        462016056        462100538        462182296        462241100
       462298191        462356460        462416041        462485202       
462540071        462594037        462646423        462701145        462756586  
     462814872        462867144        462923137   448060467      448186957     
  448305540        448426338        462016106        462100553        462182338
       462241134        462298209        462356478        462416058       
462485210        462540089        462594052        462646431        462701178  
     462756610        462814880        462867151        462923145   448060756   
  448187021        448305771        448426387        462016346        462100561
       462182569        462241142        462298217        462356486       
462416280        462485228        462540212        462594060        462646613  
     462701186        462756743        462814898        462867276       
462923152   448060764      448187096        448305839        448426403       
462016387        462100579        462182593        462241175        462298233  
     462356494        462416330        462485244        462540238       
462594086        462646621        462701202        462756750        462814906  
     462867292        462923178   448060871      448187120        448305854     
  448426411        462016395        462100595        462182601        462241258
       462298266        462356502        462416348        462485251       
462540253        462594110        462646647        462701210        462756768  
     462814914        462867318        462923186   448060905      448187419     
  448305904        448426510        462016411        462100819        462182619
       462241340        462298274        462356577        462416371       
462485343        462540279        462594227        462646738        462701293  
     462756834        462815093        462867342        462921578   448061077   
  448187617        448305912        448426528        462016445        462100827
       462182643        462241399        462298282        462356585       
462416439        462485350        462540287        462594243        462646787  
     462701301        462756859        462815119        462867359       
462921610   448061101      448187633        448306027        448426585       
462016460        462100835        462182650        462241423        462298308  
     462356593        462416462        462485368        462540295       
462594250        462646811        462701319        462756867        462815127  
     462867425        462921628   448061598      448187641        448306357     
  448426619        462016635        462100843        462182957        462241456
       462298415        462356601        462416652        462485376       
462540428        462594276        462645144        462701327        462756958  
     462815135        462867581        462921669   448061622      448187716     
  448306365        448426627        462016684        462100868        462182973
       462241464        462298431        462356627        462416702       
462485384        462540436        462594284        462645169        462701343  
     462757014        462815143        462867607        462921719   448061630   
  448187724        448306399        448426635        462016700        462100884
       462182981        462241498        462298456        462356635       
462416744        462485392        462540451        462594300        462645177  
     462701376        462757022        462815150        462867623       
462921743   448061671      448187948        448306431        448427153       
462016726        462101106        462182999        462241639        462298472  
     462355231        462416777        462485467        462540469       
462594417        462645219        462701491        462757048        462815333  
     462867649        462921891   448061754      448187955        448306449     
  448427203        462016734        462101114        462183104        462241647
       462298480        462355249        462416785        462485475       
462540477        462594441        462645235        462701525        462757055  
     462815341        462867656        462921941   448061770      448187971     
  448306456        448427211        462016759        462101155        462183112
       462241670        462298506        462355256        462416793       
462485483        462540485        462594458        462645250        462701533  
     462757063        462815358        462867672        462921958   448062182   
  448188052        448306589        448427351        462014325        462101205
       462183237        462241688        462298647        462355264       
462416918        462485509        462540600        462594466        462645342  
     462701566        462757170        462815366        462867839       
462921966   448062224      448188136        448306613        448427575       
462014366        462101239        462183260        462241704        462298662  
     462355280        462416934        462485525        462540618       
462594474        462645359        462701590        462757188        462815374  
     462867847        462921982   448062265      448188151        448306621     
  448427583        462014390        462101262        462183328        462241746
       462298696        462355355        462416942        462485533       
462540634        462594508        462645367        462701608        462757196  
     462815382        462867888        462922030   448062323      448188581     
  448306639        448427930        462014432        462101817        462183344
       462241969        462298704        462355470        462416991       
462485632        462540667        462594656        462645375        462701624  
     462757204        462815531        462867904        462922246   448062356   
  448188631        448306647        448427971        462014465        462101825
       462183351        462242017        462298803        462355504       
462417007        462485640        462540717        462594664        462645383  
     462701632        462757220        462815549        462867912       
462922295   448062430      448188698        448306712        448428078       
462014507        462101833        462183369        462242025        462298829  
     462355546        462417031        462485657        462540741       
462594672        462645391        462701657        462757287        462815564  
     462867938        462922303   448062638      448188789        448307058     
  448428144        462014655        462101841        462183484        462242033
       462298910        462355561        462417072        462485665       
462540865        462594698        462645474        462701665        462757501  
     462815580        462868100        462922311   448062646      448188797     
  448307132        448428185        462014689        462101874        462183492
       462242066        462298969        462355587        462417098       
462485673        462540873        462594706        462645482        462701673  
     462757527        462815598        462868118        462922337   448062679   
  448188805        448307140        448428201        462014697        462101882
       462183542        462242090        462298993        462355595       
462417148        462485681        462540899        462594730        462645516  
     462701699        462757568        462815606        462868126       
462922345   448062786      448189092        448307173        448428532       
462014747        462101890        462183575        462242231        462299033  
     462355793        462417163        462485772        462540907       
462594987        462645524        462701830        462757584        462815838  
     462868134        462922477   448062893      448189134        448307181     
  448428565        462014754        462101924        462183591        462242256
       462299041        462355801        462417189        462485780       
462540915        462594995        462645540        462701855        462757642  
     462815853        462868159        462922485   448062927      448189175     
  448307199        448428581        462014796        462101973        462183609
       462242264        462299058        462355827        462417197       
462485798        462540956        462595034        462645557        462701871  
     462757691        462815887        462868167        462922501  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448062935      448189217        448307389        448428607       
462015066        462101981        462183815        462242272        462299231  
     462355850        462417320        462485806        462541095       
462595059        462645714        462701897        462755893        462815911  
     462868266        462922519   448063081      448189233        448307439     
  448428664        462015124        462101999        462183823        462242314
       462299249        462355868        462417338        462485822       
462541137        462595067        462645722        462701905        462755901  
     462815937        462868274        462922543   448063123      448189266     
  448307447        448428672        462015132        462102039        462183831
       462242322        462299272        462355876        462417353       
462485830        462541145        462595075        462645748        462701913  
     462755927        462815960        462868282        462922576   448063222   
  448189662        448307488        448429126        462015140        462102237
       462183864        462242538        462299280        462355991       
462417411        462484783        462541202        462595182        462645771  
     462702028        462755943        462816109        462868324       
462922709   448063230      448189696        448307496        448429191       
462015165        462102245        462183906        462242546        462299298  
     462356007        462417437        462484791        462541277       
462595190        462645789        462702044        462755950        462816125  
     462868340        462922741   448063248      448189704        448307553     
  448429233        462015223        462102252        462183914        462242561
       462299322        462356015        462417486        462484809       
462541285        462595216        462645839        462702069        462755968  
     462816166        462868381        462922758   448063438      448189720     
  448307967        448429258        462015348        462102278        462181835
       462242603        462299439        462356023        462417650       
462484825        462541384        462595224        462646076        462702101  
     462756099        462816190        462868571        462922766   448063453   
  448189753        448308049        448429266        462015371        462102286
       462181850        462242629        462299462        462356031       
462417692        462484833        462541400        462595232        462646084  
     462702127        462756107        462816208        462868597       
462922774   448063487      448189761        448308098        448429274       
462015447        462102294        462181876        462242645        462299496  
     462356049        462417700        462484841        462541426       
462595240        462646092        462702143        462756115        462816232  
     462868605        462922790   448063503      448185991        448308114     
  448429639        462015462        462102450        462181884        462242819
       462299504        462356163        462417726        462484932       
462541442        462595364        462646126        462702283        462756156  
     462816265        462868613        462922907   448063552      448186031     
  448308221        448429696        462015470        462102534        462181934
       462242827        462299546        462356171        462417742       
462484940        462541483        462595372        462646134        462702291  
     462756164        462816273        462868621        462922915   448063560   
  448186056        448308239        448429894        462015512        462102716
       462181942        462242850        462299561        462356189       
462417759        462484957        462541491        462595398        462646142  
     462702309        462756206        462816281        462868639       
462922923   448063750      448186114        448308692        448429936       
462015819        462102799        462182114        462242918        462299660  
     462356197        462417841        462484965        462541509       
462595422        462646266        462702317        462756354        462816299  
     462868795        462922956   448063826      448186130        448308718     
  448429977        462015868        462102856        462182122        462242942
       462299678        462356262        462417882        462484973       
462541533        462595448        462646274        462702325        462756370  
     462816315        462868829        462922964   448063859      448186155     
  448308734        448430025        462015900        462102906        462182155
       462243007        462299694        462356270        462417908       
462484981        462541558        462595471        462646316        462702358  
     462756404        462816380        462868845        462922980   448063875   
  448186551        448308767        448430447        462015926        462103391
       462182205        462243031        462299702        462356353       
462417924        462485079        462541624        462595596        462646332  
     462702523        462756453        462816562        462868852       
462923053   448063883      448186627        448308783        448430462       
462015942        462103425        462182213        462243072        462299736  
     462356403        462417940        462485111        462541632       
462595612        462646340        462702531        462756487        462816570  
     462868894        462923061   448063958      448186718        448308809     
  448430504        462015975        462103441        462182239        462243114
       462299744        462356411        462417965        462485129       
462541640        462595646        462646357        462702556        462756503  
     462816620        462868902        462923079   448064303      448186759     
  448308817        448430512        462016163        462103516        462182346
       462243122        462299884        462356429        462418161       
462485137        462541798        462595653        462646464        462702564  
     462756628        462816653        462867177        462923087   448064329   
  448186775        448308841        448430546        462016171        462103540
       462182361        462243130        462299892        462356437       
462418179        462485152        462541806        462595695        462646472  
     462702580        462756669        462816687        462867193       
462923095   448064345      448186858        448308874        448430553       
462016205        462103573        462182429        462243197        462299918  
     462356445        462418195        462485160        462541822       
462595703        462646480        462702598        462756677        462816695  
     462867201        462923111   448064394      448187146        448308932     
  448430975        462016213        462103813        462182452        462243346
       462299934        462356510        462418211        462485269       
462541830        462594136        462646514        462702747        462756701  
     462816919        462867219        462923202   448064402      448187187     
  448308940        448430983        462016221        462103821        462182478
       462243361        462299975        462356528        462418237       
462485277        462541855        462594144        462646530        462702754  
     462756719        462816943        462867243        462923236   448064519   
  448187260        448309013        448431098        462016254        462103854
       462182494        462243379        462299983        462356536       
462418260        462485285        462541871        462594151        462646605  
     462702762        462756735        462816950        462867250       
462923244   448064808      448187278        448309237        448431114       
462016478        462103888        462182684        462243387        462298316  
     462356544        462418369        462485301        462542044       
462594177        462646829        462702770        462756883        462816968  
     462867466        462923251   448064998      448187294        448309245     
  448431338        462016502        462103896        462182734        462243395
       462298324        462356551        462418385        462485319       
462542051        462594201        462646837        462702846        462756891  
     462816976        462867482        462923269   448065037      448187393     
  448309302        448431403        462016528        462104027        462182759
       462243411        462298357        462356569        462418393       
462485335        462542069        462594219        462646845        462702853  
     462756917        462817008        462867490        462923285   448065128   
  448187732        448309401        448426726        462016569        462104167
       462182858        462243536        462298373        462356643       
462418401        462485400        462542093        462594318        462646860  
     462703000        462756925        462817115        462867508       
462923319   448065201      448187757        448309443        448426759       
462016619        462104233        462182890        462243544        462298381  
     462356650        462418427        462485418        462542143       
462594326        462646936        462703026        462756933        462817131  
     462867516        462923335   448065219      448187799        448309450     
  448426866        462016627        462104308        462182924        462243569
       462298399        462356668        462418435        462485426       
462542150        462594334        462646944        462703034        462756941  
     462817149        462867565        462923343   448065607      448187831     
  448309864        448426981        462016809        462104332        462183120
       462243593        462298548        462356676        462418559       
462485434        462542275        462594367        462647009        462703059  
     462757071        462817156        462867714        462923350   448065615   
  448187849        448309880        448427062        462016825        462104415
       462183179        462243601        462298555        462356692       
462418575        462485442        462542283        462594383        462647025  
     462703083        462757089        462817180        462867755       
462923376   448065631      448187864        448309898        448427070       
462016890        462104423        462183187        462243619        462298571  
     462356700        462418583        462485459        462542291       
462594409        462647082        462703091        462757105        462817198  
     462867763        462923384   448065672      448188185        448309989     
  448427617        462016908        462104795        462183195        462243742
       462298597        462356718        462418591        462485558       
462542317        462594565        462647132        462703216        462757121  
     462817297        462867771        462923525   448065698      448188235     
  448310037        448427682        462016916        462104803        462183211
       462243759        462298605        462356726        462418617       
462485566        462542325        462594573        462647157        462703273  
     462757139        462817305        462867789        462923558   448065748   
  448188375        448310052        448427757        462016924        462104829
       462183229        462243775        462298613        462356734       
462418625        462485574        462542341        462594581        462647173  
     462703281        462757154        462817313        462867821       
462923566   448066050      448188409        448310532        448427765       
462016932        462104936        462183377        462243817        462298852  
     462356767        462418740        462485582        462542473       
462594607        462647413        462703307        462757295        462817347  
     462867946        462923574   448066068      448188466        448310680     
  448427898        462016957        462104951        462183385        462243858
       462298860        462356775        462418757        462485590       
462542481        462594623        462647454        462703364        462757303  
     462817362        462867995        462923582   448066159      448188532     
  448310730        448427922        462017047        462105008        462183393
       462243866        462298878        462356783        462418765       
462485616        462542507        462594631        462647520        462703430  
     462757360        462817388        462868035        462923590   448066167   
  448188813        448310748        448428268        462017112        462105552
       462183427        462244062        462298886        462356916       
462418781        462485699        462542523        462594771        462647546  
     462701707        462757410        462817503        462868050       
462923749   448066217      448188896        448310771        448428276       
462017120        462105636        462183443        462244070        462298894  
     462356924        462418807        462485715        462542531       
462594797        462647561        462701723        462757477        462817594  
     462868068        462923772   448066241      448188938        448310821     
  448428342        462017138        462105677        462183468        462244088
       462298902        462356932        462418823        462485723       
462542549        462594813        462647579        462701749        462757485  
     462817636        462868084        462923798   448066753      448188987     
  448311100        448428433        462017310        462105701        462183633
       462244104        462299132        462356940        462417213       
462485749        462542648        462594938        462647777        462701756  
     462757709        462817651        462868175        462923806   448066761   
  448189050        448311183        448428441        462017336        462105776
       462183641        462244153        462299165        462356965       
462417221        462485756        462542655        462594946        462647785  
     462701806        462757725        462817669        462868183       
462923814   448066803      448189068        448311217        448428474       
462017401        462105792        462183690        462244179        462299173  
     462356973        462417239        462485764        462542663       
462594961        462647835        462701814        462757733        462817685  
     462868209        462923822   448066852      448189274        448311449     
  448428789        462017427        462102047        462183740        462244278
       462299181        462357104        462417262        462485855       
462542671        462595091        462647843        462701921        462757808  
     462817800        462868233        462924051   448066878      448189407     
  448311480        448428805        462017443        462102062        462183773
       462244302        462299199        462357120        462417296       
462485863        462542689        462595109        462647850        462701939  
     462757816        462817818        462868241        462924069   448067041   
  448189563        448311498        448428904        462017450        462102070
       462183807        462244310        462299215        462357138       
462417304        462485889        462542697        462595117        462647892  
     462701947        462757824        462817867        462868258       
462924077   448063305      448189605        448311860        448429001       
462017583        462102120        462183948        462244328        462299348  
     462357146        462417502        462485897        462542804       
462595125        462648056        462701954        462757832        462817875  
     462868407        462924085   448063313      448189613        448311886     
  448429050        462017609        462102161        462183955        462244336
       462299389        462357153        462417510        462485921       
462542820        462595158        462648064        462702002        462757840  
     462817909        462868415        462924093   448063321      448189639     
  448311977        448429068        462017617        462102229        462183997
       462244344        462299397        462357161        462417528       
462485947        462542853        462595166        462648072        462702010  
     462757873        462817917        462868423        462924127   448063354   
  448189852        448311985        448429340        462017625        462102310
       462184029        462244492        462299405        462357286       
462417536        462485962        462542879        462595265        462648080  
     462702168        462757881        462818055        462868431       
462924218   448063388      448189894        448311993        448429381       
462017732        462102328        462184045        462244500        462299413  
     462357294        462417569        462485970        462542887       
462595307        462648122        462702184        462757923        462818071  
     462868514        462924226   448063420      448189928        448312108     
  448429407        462017740        462102344        462184060        462244518
       462299421        462357302        462417577        462485988       
462542895        462595315        462648130        462702192        462757949  
     462818113        462868548        462924234   448063578      448189944     
  448312371        448429423        462017914        462102351        462184078
       462244542        462299579        462357310        462417775       
462485996        462542960        462595323        462648361        462702200  
     462758103        462818139        462868647        462924242   448063594   
  448189993        448312397        448429472        462017930        462102369
       462184086        462244583        462299587        462357336       
462417783        462486002        462542978        462595331        462648387  
     462702218        462758111        462818147        462868688       
462924259   448063651      448190017        448312405        448429555       
462017955        462102443        462184094        462244617        462299603  
     462357344        462417791        462486010        462542986       
462595349        462648429        462702234        462758160        462818154  
     462868704        462924275   448063669      448190066        448312421     
  448430108        462017963        462103086        462184110        462244757
       462299629        462357443        462417817        462486093       
462542994        462595497        462648437        462702366        462758194  
     462816398        462868761        462924341   448063701      448190074     
  448312496        448430124        462017971        462103201        462184128
       462244765        462299645        462357468        462417825       
462486119        462543000        462595505        462648452        462702390  
     462758210        462816406        462868779        462924358   448063727   
  448190116        448312504        448430165        462017989        462103235
       462184151        462244781        462299652        462357476       
462417833        462486135        462543042        462595521        462648478  
     462702424        462758228        462816414        462868787       
462924366   448064006      448190215        448312900        448430207       
462018128        462103250        462184268        462244815        462299751  
     462357484        462417981        462486150        462541665       
462595539        462648627        462702440        462758392        462816422  
     462868928        462924374   448064055      448190231        448312942     
  448430249        462018136        462103326        462184276        462244831
       462299801        462357518        462418021        462486176       
462541673        462595570        462648643        462702457        462758400  
     462816489        462868936        462924390   448064121      448190249     
  448312983        448430371        462018144        462103334        462184318
       462244856        462299827        462357526        462418054       
462486275        462541699        462595588        462648650        462702507  
     462758426        462816554        462868951        462924408  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448064188      448190611        448313049        448430678       
462018177        462103599        462184326        462243221        462299835  
     462357617        462418096        462486465        462541707       
462595711        462648668        462702671        462758459        462816752  
     462868977        462924499   448064238      448190694        448313098     
  448430777        462018193        462103615        462184342        462243247
       462299850        462357633        462418104        462486499       
462541715        462595729        462648684        462702689        462758467  
     462816778        462869025        462924515   448064253      448190702     
  448313114        448430827        462018201        462103664        462184359
       462243254        462299876        462357641        462418120       
462486523        462541731        462595737        462648692        462702697  
     462758475        462816802        462869058        462924523   448064535   
  448190736        448309096        448430835        462018458        462103698
       462184490        462243270        462300005        462357666       
462418278        462486556        462541921        462595778        462648924  
     462702705        462758665        462816828        462869066       
462924531   448064576      448190769        448309120        448430918       
462018482        462103714        462184508        462243288        462300021  
     462357674        462418286        462486580        462541947       
462595810        462648940        462702721        462758673        462816869  
     462869082        462924549   448064642      448190793        448309146     
  448430934        462018516        462103771        462184524        462243304
       462300054        462357682        462418294        462486598       
462541954        462595836        462648957        462702739        462758681  
     462816901        462869108        462924556   448064675      448191528     
  448309179        448431452        462018532        462104068        462184532
       462243437        462300120        462357948        462418302       
462486762        462541996        462595869        462648981        462702895  
     462758699        462817016        462869116        462924630   448064733   
  448191536        448309187        448431486        462018557        462104092
       462184557        462243445        462300138        462357997       
462418328        462486770        462542010        462595877        462648999  
     462702911        462758715        462817024        462869124       
462924648   448064774      448191551        448309229        448431502       
462018565        462104100        462184565        462243478        462300146  
     462358003        462418344        462486788        462542036       
462595885        462649005        462702937        462758723        462817040  
     462869132        462924655   448065227      448191650        448309468     
  448431551        462018763        462104126        462184680        462243494
       462300153        462358029        462418450        462486804       
462542176        462595901        462649260        462702952        462758855  
     462817057        462869264        462924663   448065250      448191734     
  448309617        448431585        462018854        462104134        462184698
       462243502        462300161        462358045        462418484       
462486812        462542184        462595927        462649278        462702960  
     462758863        462817065        462869306        462924671   448065326   
  448191767        448309708        448431619        462018961        462104142
       462184714        462243510        462300187        462358052       
462418492        462486846        462542192        462595968        462649302  
     462702986        462758889        462817073        462869322       
462924689   448065482      448191973        448309740        448431684       
462018987        462104548        462184722        462243627        462300195  
     462358284        462418500        462486986        462542226       
462596123        462649310        462703109        462758897        462817206  
     462869348        462923392   448065516      448191981        448309773     
  448431726        462018995        462104605        462184730        462243635
       462300203        462358326        462418534        462487026       
462542259        462596131        462649351        462703117        462758913  
     462817214        462869355        462923418   448065581      448192039     
  448309815        448431742        462019084        462104621        462184748
       462243668        462300260        462358359        462418542       
462487059        462542267        462596149        462649377        462703141  
     462758947        462817222        462869397        462923426   448065763   
  448192203        448310078        448431767        462019233        462104738
       462184870        462243676        462300435        462358367       
462418633        462487067        462542358        462596172        462647181  
     462703158        462759150        462817230        462869520       
462923442   448065847      448192286        448310102        448431783       
462019308        462104746        462184904        462243718        462300476  
     462358375        462418658        462487075        462542366       
462596180        462647215        462703166        462759226        462817255  
     462869553        462923467   448065862      448192336        448310219     
  448431833        462019340        462104779        462184912        462243726
       462300492        462358417        462418666        462487083       
462542382        462596230        462647280        462703182        462759234  
     462817263        462869561        462923491   448065912      448192617     
  448310318        448432005        462019423        462105057        462184920
       462243882        462300500        462356791        462418674       
462487281        462542390        462596446        462647330        462703463  
     462759242        462817412        462869587        462923616   448065987   
  448192625        448310334        448432054        462019498        462105230
       462184938        462243890        462300534        462356817       
462418716        462487315        462542408        462596461        462647371  
     462703497        462759325        462817420        462869603       
462923657   448066027      448192641        448310490        448432070       
462019548        462105255        462184946        462243908        462300559  
     462356841        462418724        462487349        462542416       
462596503        462647389        462703505        462759333        462817438  
     462869645        462923681   448066274      448192708        448310920     
  448432302        462017153        462105297        462185075        462243916
       462300807        462356874        462418831        462487372       
462542572        462596511        462647587        462703513        462759481  
     462817453        462869785        462923699   448066308      448192757     
  448310938        448432344        462017195        462105347        462185091
       462243999        462300849        462356882        462418849       
462487406        462542580        462596545        462647595        462703554  
     462759523        462817479        462869793        462923707   448066340   
  448192765        448310995        448432369        462017211        462105503
       462185109        462244005        462300856        462356908       
462418872        462487422        462542606        462596578        462647629  
     462703562        462759549        462817495        462869843       
462923731   448066357      448193243        448311019        448432716       
462017252        462105826        462185117        462244187        462300880  
     462356981        462418906        462487638        462542614       
462596818        462647736        462703604        462759572        462817719  
     462869850        462923871   448066670      448193268        448311068     
  448432757        462017278        462105867        462185125        462244229
       462300906        462357013        462418914        462487646       
462542622        462596826        462647744        462703638        462759580  
     462817727        462869876        462923897   448066696      448193284     
  448311076        448432856        462017294        462105875        462185133
       462244237        462300914        462357054        462418955       
462487679        462542630        462596834        462647769        462703661  
     462759648        462817743        462869884        462923947   448067090   
  448193334        448311555        448432872        462017476        462105933
       462185307        462244245        462301110        462357062       
462418971        462487711        462542705        462596842        462647900  
     462703687        462759804        462817768        462870007       
462923962   448067256      448193425        448311605        448432971       
462017492        462106022        462185315        462244252        462301128  
     462357070        462418989        462487729        462542713       
462596917        462647942        462703695        462759820        462817776  
     462870015        462923970   448067264      448193433        448311761     
  448433177        462017500        462106048        462185323        462244260
       462301144        462357088        462418997        462487737       
462542721        462596925        462647967        462703703        462759853  
     462817784        462870023        462924036   448067348      448193680     
  448311837        448433490        462017534        462106063        462185331
       462244351        462301169        462357179        462419011       
462487935        462542754        462597105        462647991        462703828  
     462759861        462817941        462870031        462924135   448067355   
  448193706        448311845        448433508        462017542        462106113
       462185349        462244377        462301185        462357195       
462419037        462487968        462542788        462597113        462648007  
     462703844        462759887        462817966        462870056       
462924150   448067405      448193714        448311852        448433599       
462017575        462106154        462185380        462244385        462301201  
     462357203        462419045        462487976        462542796       
462597139        462648015        462703851        462759895        462817974  
     462870064        462924168   448067447      448193748        448312116     
  448433714        462017757        462106170        462185505        462244401
       462301300        462357229        462419144        462488008       
462542903        462597170        462648148        462703877        462757972  
     462817982        462870213        462924176   448067603      448193771     
  448312132        448433722        462017765        462106246        462185521
       462244427        462301326        462357237        462419151       
462488016        462542911        462597188        462648163        462703893  
     462758004        462817990        462870221        462924192   448067611   
  448193839        448312215        448433839        462017807        462106329
       462185570        462244443        462301334        462357278       
462419177        462488032        462542929        462597196        462648205  
     462703919        462758012        462818030        462870239       
462924200   448067645      448194126        448312280        448434357       
462017856        462106584        462185653        462244641        462301342  
     462357351        462419201        462486028        462542937       
462597311        462648221        462704057        462758061        462818188  
     462870247        462924283   448067843      448194175        448312348     
  448434399        462017880        462106709        462185679        462244682
       462301391        462357369        462419227        462486036       
462542945        462597329        462648254        462704065        462758079  
     462818204        462870254        462924291   448067850      448194233     
  448312363        448434613        462017898        462106717        462185695
       462244708        462301409        462357393        462419235       
462486044        462542952        462597337        462648270        462704073  
     462758095        462818212        462870262        462924309   448068148   
  448194258        448312579        448434654        462018003        462106766
       462184169        462244716        462301557        462357401       
462419359        462486051        462543067        462597345        462648486  
     462704081        462758244        462818220        462870395       
462924317   448068155      448194308        448312587        448434688       
462018011        462106816        462184201        462244724        462301581  
     462357419        462419417        462486077        462543075       
462597352        462648502        462704107        462758251        462818246  
     462870437        462924325   448068171      448194324        448312645     
  448434779        462018029        462106873        462184219        462244740
       462301607        462357435        462419433        462486085       
462543083        462597378        462648528        462704149        462758277  
     462818253        462870452        462924333   448068197      448190413     
  448312728        448435024        462018037        462107186        462184227
       462244864        462301631        462357542        462419466       
462486283        462543091        462597493        462648544        462704263  
     462758285        462818303        462870460        462924416   448068205   
  448190504        448312769        448435248        462018045        462107194
       462184235        462244880        462301649        462357559       
462419508        462486291        462543117        462597501        462648569  
     462704289        462758327        462818311        462870478       
462924424   448068221      448190553        448312835        448435255       
462018060        462107236        462184250        462244906        462301656  
     462357567        462419524        462486333        462543133       
462597535        462648593        462704313        462758350        462818329  
     462870502        462924432   448068460      448190561        448313122     
  448435388        462018219        462107244        462184375        462244914
       462301821        462357575        462419664        462486341       
462543166        462597576        462648734        462704321        462758483  
     462818352        462870601        462924440   448068478      448190587     
  448313130        448435487        462018235        462107343        462184383
       462244930        462301847        462357583        462419672       
462486390        462543174        462597600        462648759        462704453  
     462758491        462818378        462870650        462924457   448068684   
  448190603        448313155        448435511        462018284        462107384
       462184391        462244948        462301854        462357609       
462419714        462486457        462543182        462597634        462648809  
     462704461        462758525        462818386        462870668       
462924481   448068692      448190843        448313189        448435933       
462018367        462107715        462184425        462244955        462301896  
     462357690        462419763        462486622        462543208       
462597758        462648817        462704578        462758582        462818626  
     462870676        462924564   448068718      448190918        448313213     
  448435966        462018375        462107731        462184433        462244963
       462301920        462357708        462419821        462486671       
462543224        462597766        462648858        462704586        462758616  
     462818667        462870692        462924572   448068734      448190983     
  448313221        448436022        462018433        462107756        462184474
       462244989        462301938        462357815        462419854       
462486689        462543232        462597808        462648882        462704602  
     462758632        462818675        462870718        462924580   448069070   
  448191130        448313239        448436048        462018573        462107830
       462184581        462244997        462302084        462357880       
462420092        462486697        462543323        462597816        462649088  
     462704644        462758749        462818725        462869140       
462924606   448069088      448191155        448313247        448436089       
462018599        462107905        462184599        462245002        462302092  
     462357914        462420118        462486713        462543331       
462597840        462649096        462704651        462758772        462818758  
     462869165        462924614   448069138      448191338        448313270     
  448436121        462018615        462107921        462184607        462245010
       462302100        462357930        462420134        462486739       
462543380        462597915        462649153        462704685        462758780  
     462818782        462869173        462924622   448069146      448191783     
  448313312        448436485        462018672        462108093        462184631
       462245101        462302134        462358060        462420167       
462486853        462543398        462595976        462649203        462704818  
     462758798        462818915        462869181        462924697   448069153   
  448191791        448313338        448436600        462018714        462108168
       462184664        462245119        462302142        462358078       
462420175        462486911        462543406        462595992        462649211  
     462704834        462758806        462818931        462869223       
462924705   448069260      448191825        448313395        448436618       
462018748        462108218        462184672        462245127        462302159  
     462358110        462420183        462486945        462543414       
462596008        462649245        462704842        462758848        462818949  
     462869231        462924713   448069559      448191924        448313718     
  448436634        462019092        462108259        462184755        462245135
       462300278        462358128        462420308        462486952       
462543521        462596065        462649393        462704867        462758970  
     462818972        462869413        462924721   448069609      448191957     
  448313817        448436667        462019118        462108309        462184763
       462245150        462300351        462358151        462420316       
462486960        462543539        462596073        462649450        462704875  
     462758988        462818980        462869462        462924788   448069666   
  448191965        448313825        448436717        462019126        462108408
       462184789        462245168        462300393        462358243       
462420357        462486978        462543547        462596099        462649526  
     462704891        462758996        462818998        462869470       
462924838   448069716      448192369        448313890        448431866       
462019159        462108986        462184797        462245242        462300401  
     462358425        462420373        462487091        462543554       
462596289        462649534        462705005        462759036        462819186  
     462869488        462924861   448069732      448192401        448313916     
  448431908        462019209        462109000        462184805        462245259
       462300419        462358441        462420399        462487158       
462543562        462596305        462649559        462705039        462759044  
     462819228        462869496        462924879   448069807      448192435     
  448313999        448431932        462019217        462109117        462184839
       462245267        462300427        462358458        462420423       
462487174        462543588        462596362        462649591        462705047  
     462759077        462819236        462869504        462924887  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448070078      448192443        448314245        448431957       
462019555        462109166        462184961        462245283        462300591  
     462358474        462420712        462487182        462543695       
462596404        462649625        462705070        462759358        462819269  
     462869652        462924895   448070136      448192542        448314252     
  448431973        462019571        462109182        462184979        462245291
       462300609        462358490        462420720        462487190       
462543711        462596412        462649641        462705088        462759366  
     462819277        462869660        462924937   448070177      448192559     
  448314286        448431999        462019613        462109331        462185026
       462245309        462300633        462358516        462420746       
462487240        462543737        462596438        462649666        462705104  
     462759390        462819293        462869678        462924945   448070219   
  448192781        448314310        448432393        462019621        462109695
       462185042        462245390        462300641        462358532       
462420761        462487448        462543752        462596594        462649682  
     462705286        462759424        462819541        462869694       
462925074   448070243      448192880        448314419        448432435       
462019647        462109711        462185059        462245408        462300690  
     462358664        462420779        462487455        462543760       
462596602        462649690        462705294        462759432        462819558  
     462869702        462925132   448070334      448192914        448314427     
  448432500        462019688        462109745        462185067        462245424
       462300757        462358680        462420795        462487471       
462543794        462596628        462649716        462705310        462759457  
     462819616        462869744        462925173   448070607      448192930     
  448314716        448432518        462019720        462109760        462185166
       462245432        462300922        462358698        462421025       
462487489        462543869        462596693        462649856        462705336  
     462759655        462819624        462869892        462925181   448070698   
  448193086        448314757        448432534        462019787        462109778
       462185182        462245465        462300971        462358706       
462421066        462487497        462543877        462596719        462649864  
     462705351        462759663        462819665        462869926       
462925199   448070730      448193235        448314906        448432567       
462019811        462109828        462185190        462245473        462301003  
     462358714        462421074        462487612        462543885       
462596743        462649872        462705377        462759739        462819673  
     462869942        462925207   448070748      448193474        448314963     
  448433193        462019829        462110081        462185208        462245580
       462301052        462358839        462421108        462487745       
462543893        462596933        462649971        462703711        462759754  
     462819889        462869967        462925330   448070789      448193482     
  448314971        448433201        462019837        462110099        462185257
       462245598        462301094        462358847        462421124       
462487752        462543901        462596941        462650011        462703737  
     462759762        462819905        462869975        462925348   448070805   
  448193508        448315085        448433367        462019845        462110123
       462185281        462245606        462301102        462358854       
462421132        462487786        462543919        462597048        462650029  
     462703752        462759788        462819913        462869983       
462925363   448071175      448193599        448315523        448433409       
462020132        462110180        462185414        462245655        462301219  
     462358862        462419052        462487802        462544065       
462597063        462650193        462703786        462759911        462819947  
     462870072        462925371   448071183      448193656        448315556     
  448433433        462020207        462110206        462185430        462245663
       462301227        462358888        462419060        462487810       
462544073        462597071        462650219        462703802        462759937  
     462819996        462870080        462925389   448071258      448193672     
  448315572        448433458        462020280        462110354        462185455
       462245671        462301235        462358896        462419086       
462487919        462544081        462597097        462650227        462703810  
     462759945        462820036        462870122        462925397   448071381   
  448193847        448315580        448433854        462020306        462106352
       462185463        462245754        462301250        462359027       
462419102        462488065        462544107        462597220        462650235  
     462703927        462759952        462820242        462870130       
462925553   448071423      448193953        448315630        448433862       
462020397        462106386        462185471        462245770        462301268  
     462359035        462419110        462488099        462544115       
462597238        462650243        462703935        462759960        462820309  
     462870148        462925561   448071456      448193979        448315671     
  448433946        462020439        462106410        462185497        462245796
       462301276        462359043        462419136        462488107       
462544123        462597253        462650334        462703984        462759978  
     462820317        462870163        462925579   448067892      448193987     
  448316000        448434100        462020538        462106436        462185703
       462245804        462301417        462359050        462419243       
462488123        462544198        462597287        462650417        462703992  
     462759986        462820325        462870270        462925587   448067934   
  448194019        448316067        448434167        462020595        462106519
       462185737        462245838        462301425        462359076       
462419250        462488149        462544206        462597295        462650425  
     462704024        462760018        462820333        462870296       
462925595   448067942      448194027        448316133        448434241       
462020645        462106576        462185752        462245846        462301433  
     462359134        462419284        462488164        462544214       
462597303        462650433        462704040        462760091        462820358  
     462870338        462925603   448068031      448194340        448316216     
  448434829        462020660        462106923        462185760        462245978
       462301474        462359365        462419292        462488222       
462544222        462597394        462650441        462704156        462760125  
     462820473        462870346        462925694   448068098      448194357     
  448316307        448434845        462020678        462106972        462185778
       462245994        462301490        462359415        462419300       
462488263        462544230        462597402        462650458        462704172  
     462760208        462820481        462870353        462925702   448068122   
  448194472        448316331        448434852        462020736        462106980
       462185786        462246026        462301508        462359449       
462419342        462488297        462544255        462597410        462650466  
     462704180        462760232        462820499        462870387       
462925736   448068239      448194571        448316612        448434860       
462020942        462107038        462185794        462246034        462301672  
     462359498        462419540        462488321        462544339       
462597436        462650631        462704230        462760463        462820580  
     462870536        462925744   448068353      448194605        448316745     
  448434878        462020975        462107103        462185828        462246042
       462301698        462359571        462419557        462488370       
462544347        462597477        462650649        462704248        462760471  
     462820598        462870544        462925751   448068361      448194639     
  448316760        448434936        462021007        462107111        462185851
       462246059        462301706        462359589        462419581       
462488396        462544362        462597485        462650698        462704255  
     462760489        462820614        462870551        462925793   448068403   
  448194647        448316794        448435669        462021056        462107426
       462185885        462246133        462301730        462359738       
462419615        462488529        462544370        462597667        462650706  
     462704479        462760497        462818444        462870569       
462925892   448068437      448194779        448316869        448435701       
462021064        462107434        462185893        462246141        462301755  
     462359746        462419649        462488552        462544388       
462597683        462650789        462704487        462760505        462818451  
     462870585        462925900   448068452      448194811        448316968     
  448435719        462021080        462107566        462185901        462246158
       462301805        462359811        462419656        462488578       
462544396        462597709        462650847        462704495        462760547  
     462818469        462870593        462925918   448068817      448194829     
  448317222        448435776        462021221        462107582        462185992
       462246174        462301946        462359845        462419870       
462488586        462543257        462597717        462651019        462704503  
     462760661        462818550        462870726        462925926   448068882   
  448194860        448317248        448435800        462021304        462107608
       462186016        462246182        462302001        462359886       
462419946        462488602        462543265        462597725        462651027  
     462704511        462760687        462818600        462870734       
462925934   448068932      448194886        448317255        448435875       
462021395        462107624        462186024        462246190        462302019  
     462359894        462419953        462488610        462543273       
462597733        462651050        462704545        462760745        462818618  
     462870742        462925942   448068965      448195131        448317289     
  448436238        462021411        462107947        462186040        462245028
       462302027        462360041        462420019        462488750       
462543299        462597931        462651068        462704701        462760778  
     462818808        462870759        462926098   448069005      448195255     
  448317313        448436279        462021429        462107970        462186057
       462245044        462302035        462360074        462420043       
462488859        462543307        462597956        462651084        462704719  
     462760810        462818824        462870767        462926114   448069047   
  448195289        448317370        448436352        462021437        462107988
       462186073        462245069        462302076        462360082       
462420068        462488867        462543315        462598087        462651092  
     462704735        462760828        462818840        462870775       
462926163   448069310      448195305        448313478        448436386       
462021734        462108044        462186149        462245077        462302167  
     462360116        462420191        462488883        462543455       
462598095        462651225        462704750        462761016        462818857  
     462870809        462926171   448069393      448195313        448313494     
  448436394        462021742        462108069        462186164        462245085
       462302175        462360173        462420217        462488933       
462543463        462598103        462651233        462704776        462761024  
     462818865        462870825        462926189   448069419      448195321     
  448313510        448436436        462021767        462108077        462186172
       462245093        462302183        462360181        462420241       
462488966        462543471        462598129        462651282        462704792  
     462761040        462818873        462870833        462926205   448069427   
  448195636        448313577        448436840        462021783        462108515
       462186180        462245176        462302209        462360314       
462420258        462489097        462543489        462598137        462651332  
     462704909        462761065        462819020        462870858       
462926296   448069443      448195677        448313601        448436881       
462021833        462108648        462186198        462245184        462302258  
     462360355        462420282        462489105        462543505       
462598160        462651373        462704933        462761081        462819046  
     462870866        462926312   448069542      448195719        448313635     
  448436964        462021841        462108713        462186222        462245200
       462302266        462360397        462420290        462489113       
462543513        462598178        462651399        462704958        462761099  
     462819079        462870882        462926320   448069823      448195750     
  448314039        448437012        462021981        462108929        462186388
       462245218        462302282        462360405        462420506       
462489139        462543596        462598186        462651548        462704974  
     462761271        462819129        462870981        462926346   448069856   
  448195776        448314096        448437053        462021999        462108952
       462186396        462245226        462302316        462360413       
462420514        462489147        462543604        462598194        462651589  
     462704982        462761297        462819137        462870999       
462926353   448069864      448195826        448314146        448437079       
462022005        462108960        462186420        462245234        462302324  
     462360439        462420571        462489170        462543612       
462598202        462651639        462704990        462761305        462819145  
     462871005        462926361   448069930      448196402        448314161     
  448437194        462022021        462109356        462186438        462245317
       462302332        462360595        462420621        462489352       
462543620        462598368        462651662        462705120        462761313  
     462819319        462871013        462924952   448069955      448196444     
  448314187        448437335        462022039        462109398        462186479
       462245333        462302365        462360603        462420647       
462489394        462543638        462598400        462651688        462705153  
     462761321        462819327        462871021        462924960   448070045   
  448196485        448314229        448437343        462022054        462109406
       462186487        462245341        462302373        462360611       
462420662        462489436        462543646        462598418        462651696  
     462705161        462761362        462819376        462871047       
462924978   448070359      448196501        448314435        448437384       
462022286        462109588        462186628        462245358        462302464  
     462360629        462420803        462489451        462543802       
462598426        462649724        462705211        462761461        462819384  
     462871153        462925017   448070391      448196527        448314468     
  448437392        462022302        462109596        462186651        462245366
       462302472        462360652        462420837        462489469       
462543810        462598442        462649732        462705245        462761487  
     462819392        462871179        462925041   448070433      448196584     
  448314476        448437400        462022328        462109687        462186685
       462245382        462302480        462360660        462420852       
462489485        462543828        462598475        462649799        462705278  
     462761537        462819491        462871203        462925058   448070458   
  448196998        448314542        448437897        462022385        462109893
       462186701        462245481        462302514        462358722       
462420894        462489709        462543836        462598657        462649807  
     462705385        462761552        462819749        462871229       
462925223   448070474      448197038        448314567        448437905       
462022419        462109919        462186719        462245515        462302530  
     462358730        462420910        462489733        462543844       
462598673        462649815        462705401        462761578        462819756  
     462871237        462925256   448070508      448197046        448314708     
  448437939        462022492        462109968        462186743        462245531
       462302548        462358755        462420951        462489741       
462543851        462598707        462649823        462705468        462761594  
     462819780        462871278        462925264   448070821      448197053     
  448315127        448437947        462019886        462109976        462186917
       462245549        462302746        462358797        462421140       
462489758        462543927        462598715        462650037        462705476  
     462761776        462819806        462871450        462925272   448070995   
  448197095        448315176        448437954        462019894        462110008
       462186925        462245556        462302795        462358805       
462421207        462489774        462543935        462598731        462650052  
     462705484        462761784        462819855        462871468       
462925298   448071019      448197194        448315234        448437996       
462019944        462110032        462186941        462245572        462302811  
     462358813        462421215        462489782        462543968       
462598772        462650078        462705492        462761792        462819863  
     462871484        462925306   448071050      448197434        448315242     
  448438275        462019969        462110446        462186958        462245689
       462302837        462358920        462421223        462490160       
462543992        462598996        462650110        462705526        462761859  
     462820044        462871492        462925421   448071068      448197459     
  448315275        448438283        462019977        462110529        462186966
       462245697        462302845        462358953        462421264       
462490178        462544016        462599010        462650169        462705534  
     462761867        462820069        462871518        462925439   448071092   
  448197541        448315408        448438333        462020041        462110552
       462186974        462245705        462302852        462358961       
462421280        462490186        462544057        462599069        462650185  
     462705575        462761883        462820119        462871542       
462925462   448071571      448197582        448315705        448438408       
462020454        462110594        462187204        462245713        462302993  
     462358995        462421355        462490202        462544131       
462599077        462650342        462705583        462762097        462820176  
     462871674        462925470   448071589      448197624        448315754     
  448438440        462020462        462110610        462187212        462245721
       462303017        462359001        462421371        462490210       
462544149        462599101        462650359        462705609        462762121  
     462820192        462871690        462925496   448071639      448197657     
  448315804        448438499        462020470        462110628        462187238
       462245747        462303025        462359019        462421405       
462490251        462544156        462599135        462650367        462705617  
     462762139        462820226        462871716        462925504  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448071647      448198218        448315820        448438754       
462020488        462110743        462187329        462245887        462303033  
     462359217        462421421        462490426        462544164       
462599424        462650383        462705716        462762147        462820374  
     462871724        462925611   448071662      448198226        448315945     
  448438796        462020504        462110792        462187378        462245903
       462303041        462359233        462421454        462490459       
462544172        462599432        462650391        462705724        462762162  
     462820382        462871732        462925637   448071696      448198234     
  448315994        448438820        462020520        462110800        462187436
       462245911        462303066        462359274        462421462       
462490467        462544180        462599440        462650409        462705740  
     462762253        462820424        462871781        462925652   448071761   
  448198259        448316422        448438838        462020769        462110834
       462187568        462245937        462303173        462359282       
462421629        462490517        462544263        462599515        462650474  
     462705765        462760240        462820440        462871930       
462925660   448071787      448198366        448316489        448438960       
462020785        462110917        462187576        462245945        462303181  
     462359308        462421637        462490558        462544271       
462599531        462650508        462705773        462760257        462820457  
     462871948        462925678   448071910      448198374        448316521     
  448439174        462020819        462110966        462187584        462245960
       462303207        462359340        462421652        462490574       
462544289        462599564        462650524        462705781        462760265  
     462820465        462871963        462925686   448071944      448198598     
  448316547        448439687        462020843        462111162        462187626
       462246075        462303256        462359597        462421702       
462488412        462544297        462599705        462650532        462705906  
     462760372        462820622        462871971        462925801   448071977   
  448198713        448316570        448439703        462020900        462111246
       462187634        462246083        462303264        462359621       
462421710        462488420        462544305        462599721        462650581  
     462705914        462760414        462820630        462871989       
462925827   448071993      448198762        448316604        448439729       
462020926        462111279        462187675        462246091        462303306  
     462359639        462421769        462488446        462544321       
462599739        462650599        462705922        462760430        462820648  
     462872037        462925843   448072256      448198770        448316984     
  448439737        462021098        462111337        462185919        462246109
       462303447        462359688        462421850        462488461       
462544404        462599754        462650862        462705930        462760554  
     462820739        462872177        462925850   448072280      448198861     
  448317081        448439745        462021122        462111345        462185935
       462246117        462303454        462359696        462421884       
462488487        462544412        462599762        462650870        462705948  
     462760596        462820747        462872185        462925876   448072363   
  448198911        448317107        448439869        462021155        462111386
       462185943        462246125        462303470        462359720       
462421983        462488495        462544420        462599770        462650888  
     462705955        462760604        462820762        462872193       
462925884   448072439      448194894        448317180        448440255       
462021171        462111543        462185950        462246208        462303496  
     462359902        462422007        462488644        462544438       
462599929        462650904        462706110        462760612        462820770  
     462872201        462925967   448072470      448194910        448317206     
  448440362        462021197        462111550        462185968        462246216
       462303512        462359910        462422031        462488669       
462544446        462599937        462650920        462706128        462760638  
     462820796        462872219        462926023   448072645      448195016     
  448317214        448440396        462021213        462111592        462185976
       462246224        462303546        462359936        462422056       
462488677        462544487        462599945        462650938        462706144  
     462760646        462820820        462872276        462926031   448072934   
  448195024        448317487        448440438        462021478        462111600
       462186081        462246299        462303686        462359951       
462422288        462488685        462544529        462599978        462651126  
     462706151        462760844        462820838        462872409       
462926049   448072975      448195065        448317511        448440495       
462021486        462111659        462186099        462246356        462303694  
     462359977        462422312        462488693        462544545       
462600008        462651134        462706177        462760851        462820846  
     462872425        462926064   448072991      448195123        448317545     
  448440578        462021619        462111675        462186107        462246380
       462303710        462360025        462422379        462488743       
462544560        462600016        462651159        462706201        462760919  
     462820861        462872466        462926072   448073007      448195354     
  448317628        448440909        462021627        462112020        462186115
       462246422        462303728        462360199        462422411       
462488974        462544578        462600115        462651175        462706276  
     462760950        462820986        462872474        462926213   448073049   
  448195438        448317719        448440941        462021650        462112038
       462186123        462246448        462303736        462360207       
462422437        462489006        462544586        462600123        462651191  
     462706284        462760984        462820994        462872482       
462926221   448073098      448195461        448317735        448441113       
462021726        462112079        462186131        462246455        462303744  
     462360223        462422445        462489014        462544602       
462600164        462651217        462706300        462760992        462821000  
     462872516        462926239   448073502      448195479        448317818     
  448441188        462021858        462112087        462186230        462246463
       462303876        462360272        462422668        462489022       
462544776        462600172        462651423        462706318        462761123  
     462821026        462870890        462926247   448073643      448195511     
  448317925        448441279        462021882        462112111        462186248
       462246471        462303884        462360280        462422684       
462489055        462544784        462600263        462651456        462706334  
     462761149        462821034        462870908        462926254   448073775   
  448195545        448317933        448441303        462021890        462112137
       462186255        462246489        462303892        462360298       
462422718        462489063        462544800        462600289        462651464  
     462706342        462761164        462821059        462870916       
462926288   448073916      448195842        448317941        448441824       
462021908        462112251        462186263        462246596        462303918  
     462360454        462422759        462489196        462544883       
462598277        462651498        462706466        462761172        462821208  
     462870932        462926403   448073924      448195933        448317974     
  448441832        462021916        462112350        462186354        462246604
       462303926        462360538        462422767        462489204       
462544909        462598285        462651506        462706482        462761180  
     462821224        462870965        462926429   448074112      448195990     
  448318014        448441907        462021940        462112426        462186370
       462246612        462303942        462360553        462422775       
462489220        462544925        462598301        462651522        462706490  
     462761214        462821257        462870973        462926445   448074716   
  448196220        448318337        448441972        462022062        462112442
       462186529        462246620        462302381        462360561       
462423062        462489279        462545088        462598327        462651704  
     462706508        462761370        462821273        462871062       
462926460   448074906      448196303        448318352        448442038       
462022161        462112491        462186552        462246638        462302407  
     462360579        462423096        462489287        462545096       
462598335        462651761        462706516        462761388        462821299  
     462871088        462926478   448074914      448196360        448318402     
  448442178        462022203        462112533        462186560        462246695
       462302423        462360587        462423104        462489329       
462545104        462598343        462651787        462706524        462761396  
     462821307        462871096        462926486   448074963      448196683     
  448318410        448437665        462022211        462112855        462186578
       462246869        462302431        462360678        462423138       
462489519        462545146        462598491        462651795        462706698  
     462761438        462821463        462871104        462926494   448074971   
  448196717        448318576        448437673        462022237        462112863
       462186594        462246877        462302449        462360710       
462423195        462489527        462545153        462598574        462651886  
     462706706        462761446        462821497        462871112       
462926502   448075002      448196733        448318626        448437772       
462022260        462112889        462186602        462246893        462302456  
     462360744        462423211        462489535        462545179       
462598582        462651910        462706714        462761453        462821539  
     462871146        462926510   448075317      448196782        448318816     
  448437798        462022542        462112897        462186750        462246927
       462302563        462360843        462423484        462489568       
462545484        462598624        462651944        462706755        462761677  
     462821547        462871294        462926528   448075390      448196915     
  448318899        448437855        462022559        462112913        462186800
       462246943        462302597        462360876        462423500       
462489600        462545500        462598632        462651969        462706763  
     462761685        462821596        462871302        462926536   448075432   
  448196972        448319012        448437871        462022567        462112939
       462186826        462246968        462302688        462360884       
462423518        462489626        462545559        462598640        462651977  
     462706771        462761719        462821612        462871351       
462926544   448075457      448197319        448319038        448438028       
462022575        462113317        462186875        462247164        462302704  
     462360967        462423526        462489931        462545567       
462598798        462652009        462706946        462761727        462821836  
     462871369        462926650   448075556      448197335        448319053     
  448438069        462022625        462113325        462186883        462247198
       462302712        462360975        462423534        462489964       
462545609        462598848        462652058        462706953        462761750  
     462821885        462871401        462926668   448075606      448197368     
  448319087        448438101        462022633        462113358        462186891
       462247206        462302720        462361007        462423591       
462490038        462545666        462598855        462652066        462706987  
     462761768        462821919        462871443        462926676   448075986   
  448197376        448319574        448438127        462022658        462113374
       462186990        462247214        462302902        462361015       
462423815        462490046        462545906        462598871        462652272  
     462707019        462761891        462821935        462871559       
462926692   448076091      448197392        448319624        448438135       
462022708        462113416        462187048        462247255        462302936  
     462361023        462423914        462490053        462545955       
462598947        462652280        462707043        462761925        462821943  
     462871583        462926718   448076166      448197418        448319640     
  448438234        462022773        462113440        462187089        462247263
       462302944        462361031        462423930        462490061       
462545971        462598954        462652298        462707050        462761941  
     462821968        462871591        462926726   448076224      448197681     
  448319673        448438556        462022856        462113705        462187097
       462247487        462302951        462361189        462423989       
462490285        462545997        462599168        462652306        462705625  
     462761966        462822073        462871609        462926809   448076273   
  448197731        448319871        448438606        462022872        462113788
       462187105        462247503        462302977        462361205       
462423997        462490293        462546003        462599242        462652355  
     462705633        462761974        462822123        462871625       
462926817   448076299      448197764        448319970        448438622       
462022914        462113804        462187139        462247545        462302985  
     462361221        462424037        462490327        462546029       
462599259        462652405        462705658        462762006        462822149  
     462871666        462926825   448076471      448197814        448320374     
  448438671        462023102        462113838        462187444        462247578
       462303082        462361239        462421470        462490343       
462546177        462599366        462652579        462705674        462762279  
     462822156        462871823        462926874   448076497      448197822     
  448320465        448438689        462023110        462113929        462187477
       462247602        462303090        462361254        462421496       
462490368        462546185        462599382        462652587        462705690  
     462762295        462822198        462871849        462926890   448076513   
  448198200        448320473        448438721        462023128        462113937
       462187485        462247610        462303116        462361262       
462421520        462490376        462546193        462599390        462652637  
     462705708        462762303        462822214        462871864       
462926916   448076547      448198382        448320606        448439307       
462023144        462110974        462187493        462247776        462303124  
     462361361        462421538        462490590        462546219       
462599580        462652645        462705807        462762311        462822396  
     462871880        462927047   448076570      448198416        448320705     
  448439539        462023177        462110990        462187501        462247784
       462303140        462361395        462421553        462490608       
462546243        462599598        462652652        462705815        462762329  
     462822453        462871906        462927054   448076596      448198457     
  448320721        448439554        462023185        462111030        462187543
       462247792        462303157        462361429        462421595       
462490616        462546250        462599614        462652660        462705856  
     462762337        462822461        462871922        462927062   448072017   
  448198549        448320978        448439570        462023466        462111055
       462187691        462247826        462303314        462361437       
462421777        462490632        462546391        462599622        462652926  
     462705864        462762352        462822479        462872045       
462927070   448072033      448198556        448321018        448439588       
462023490        462111097        462187709        462247834        462303348  
     462361445        462421801        462490665        462546409       
462599655        462653007        462705872        462762360        462822503  
     462872060        462927096   448072090      448198564        448321026     
  448439646        462023516        462111154        462187733        462247867
       462303355        462361460        462421819        462490673       
462546425        462599689        462653056        462705880        462762428  
     462822529        462872078        462927112   448072157      448198978     
  448321174        448439901        462023532        462111402        462187741
       462247990        462303363        462361627        462421827       
462490715        462546433        462599788        462653064        462705971  
     462762451        462822701        462872094        462927245   448072173   
  448198994        448321257        448439984        462023557        462111410
       462187758        462248022        462303371        462361650       
462421835        462490731        462546458        462599796        462653080  
     462705989        462762477        462822719        462872110       
462927252   448072249      448199018        448321273        448440024       
462023607        462111444        462187790        462248097        462303413  
     462361684        462421843        462490772        462546466       
462599812        462653106        462706029        462762493        462822727  
     462872144        462927260   448072710      448199026        448321570     
  448440032        462023920        462111469        462187808        462248139
       462303561        462361700        462422072        462490822       
462546615        462599846        462653254        462706037        462762626  
     462822743        462872292        462927278   448072751      448199067     
  448321588        448440081        462023938        462111501        462187816
       462248147        462303579        462361734        462422098       
462490848        462546623        462599853        462653262        462706045  
     462762634        462822750        462872342        462927286   448072769   
  448199075        448321612        448440099        462024035        462111527
       462187824        462248154        462303587        462361759       
462422106        462490855        462546656        462599879        462653312  
     462706094        462762642        462822792        462872359       
462927310   448072819      448199083        448321620        448440636       
462024043        462111774        462187857        462248329        462303603  
     462361874        462422155        462491036        462546672       
462600024        462653320        462706219        462762659        462820903  
     462872367        462927427   448072892      448199232        448321679     
  448440669        462024076        462111790        462187865        462248360
       462303629        462361890        462422205        462491051       
462546706        462600032        462653353        462706227        462762683  
     462820911        462872375        462927443   448072900      448199265     
  448321687        448440792        462024118        462111824        462187907
       462248402        462303652        462361908        462422262       
462491077        462546714        462600057        462653361        462706235  
     462762691        462820937        462872391        462927450  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448073122      448199307        448322032        448440800       
462024282        462111840        462188061        462248469        462303769  
     462361916        462422551        462491093        462544628       
462600065        462653536        462706243        462762816        462820945  
     462872532        462927500   448073205      448199349        448322040     
  448440834        462024290        462111907        462188095        462248519
       462303777        462361940        462422577        462491119       
462544677        462600073        462653551        462706250        462762824  
     462820952        462872581        462927559   448073213      448199372     
  448322073        448440875        462024316        462111998        462188103
       462248600        462303793        462361965        462422601       
462491127        462544701        462600099        462653593        462706268  
     462762865        462820978        462872607        462927575   448073247   
  448199901        448322099        448441311        462024324        462112145
       462188111        462246497        462303801        462362070       
462422619        462491325        462544719        462600297        462653601  
     462706359        462762881        462821075        462872615       
462927716   448073387      448199984        448322131        448441329       
462024365        462112186        462188145        462246505        462303819  
     462362088        462422627        462491333        462544750       
462600305        462653619        462706391        462762899        462821091  
     462872623        462927740   448073445      448200022        448322255     
  448441394        462024373        462112202        462188178        462246513
       462303827        462362096        462422650        462491341       
462544768        462600396        462653650        462706425        462762915  
     462821133        462872631        462927757   448074179      448200071     
  448318097        448441469        462024530        462112210        462188509
       462246521        462303959        462362104        462422817       
462491374        462544958        462600404        462653775        462706433  
     462763129        462821141        462872656        462927765   448074211   
  448200121        448318105        448441634        462024571        462112228
       462188574        462246554        462304015        462362195       
462422833        462491390        462544966        462600412        462653783  
     462706441        462763137        462821166        462872672       
462927773   448074336      448200147        448318204        448441675       
462024621        462112236        462188608        462246562        462304023  
     462362229        462422882        462491408        462544982       
462600420        462653809        462706458        462763160        462821174  
     462872680        462927799   448074575      448200287        448318220     
  448442186        462024662        462112616        462188624        462246729
       462304056        462362377        462422924        462491655       
462544990        462600438        462653817        462706532        462763178  
     462821323        462872714        462927922   448074658      448200386     
  448318287        448442228        462024746        462112673        462188699
       462246745        462304064        462362393        462422940       
462491663        462545039        462600446        462653825        462706623  
     462763186        462821331        462872730        462927930   448074674   
  448200410        448318295        448442376        462024811        462112764
       462188707        462246760        462304080        462362443       
462423039        462491671        462545062        462600453        462653833  
     462706649        462763269        462821349        462872748       
462927948   448075093      448200469        448318634        448442384       
462025297        462112798        462189002        462246778        462304114  
     462362476        462423237        462491697        462545211       
462600461        462653973        462706664        462763434        462821414  
     462872961        462927955   448075150      448200485        448318642     
  448442400        462025305        462112806        462189028        462246802
       462304163        462362484        462423294        462491705       
462545260        462600487        462653981        462706672        462763442  
     462821422        462873001        462927971   448075168      448200519     
  448318659        448442442        462025370        462112814        462189044
       462246836        462304189        462362492        462423302       
462491713        462545302        462600495        462653999        462706680  
     462763459        462821455        462873027        462927989   448075267   
  448200857        448318691        448442459        462025453        462113069
       462189069        462246984        462304197        462362583       
462423328        462491994        462545344        462600586        462654062  
     462706789        462763467        462821620        462873043       
462926551   448075291      448200956        448318725        448442483       
462025461        462113077        462189119        462247040        462304205  
     462362591        462423385        462492000        462545369       
462600594        462654088        462706797        462763533        462821653  
     462873050        462926577   448075309      448200998        448318782     
  448442517        462025487        462113119        462189150        462247057
       462304221        462362609        462423476        462492026       
462545393        462600602        462654104        462706805        462763582  
     462821661        462873068        462926585   448075655      448201129     
  448319095        448442582        462025784        462113143        462189424
       462247073        462304403        462362625        462423609       
462492067        462545674        462600610        462652090        462706896  
     462763715        462821745        462873316        462926593   448075788   
  448201160        448319103        448442673        462025792        462113242
       462189515        462247099        462304437        462362633       
462423674        462492117        462545682        462600628        462652108  
     462706912        462763723        462821760        462873332       
462926601   448075911      448201269        448319251        448442715       
462025834        462113275        462189556        462247131        462304445  
     462362641        462423682        462492133        462545716       
462600644        462652132        462706920        462763731        462821786  
     462873340        462926643   448075929      448201723        448319400     
  451624555        462025933        462113499        462189572        462247271
       462304478        462361049        462423716        462492315       
462545732        462600735        462652215        462707068        462763749  
     462821984        462873365        462926734   448075952      448201731     
  448319467        451761456        462025966        462113523        462189655
       462247305        462304528        462361072        462423732       
462492331        462545831        462600743        462652223        462707076  
     462763756        462822016        462873399        462926759   448075960   
  448201764        448319558        453040222        462026048        462113531
       462189689        462247339        462304627        462361114       
462423740        462492406        462545880        462600750        462652231  
     462707084        462763764        462822024        462873407       
462926767   448076315      448201889        448319996        453463796       
462022922        462113564        462189895        462247354        462304791  
     462361122        462424078        462492471        462546037       
462600768        462652421        462707092        462763871        462822032  
     462873506        462926775   448076323      448201897        448320085     
  453707051        462022930        462113598        462189903        462247388
       462304809        462361148        462424094        462492489       
462546052        462600776        462652447        462707100        462763897  
     462822057        462873514        462926783   448076372      448201954     
  448320119        453958589        462023003        462113655        462189937
       462247412        462304825        462361163        462424102       
462492497        462546060        462600792        462652462        462707142  
     462763913        462822065        462873548        462926791   448076380   
  448202176        448320150        455345892        462023037        462113960
       462189952        462247669        462304841        462361270       
462424144        462492604        462546102        462600875        462652488  
     462707183        462763921        462822255        462873571       
462926924   448076406      448202184        448320267        455597419       
462023060        462114000        462189960        462247685        462304858  
     462361304        462424169        462492612        462546110       
462600925        462652538        462707191        462763939        462822263  
     462873613        462926940   448076455      448202218        448320309     
  455832170        462023086        462114018        462190000        462247719
       462304916        462361312        462424185        462492620       
462546151        462600941        462652561        462707217        462763954  
     462822313        462873621        462926957   448076638      448202259     
  448320747        455918623        462023219        462114034        462190158
       462247727        462305087        462361320        462424193       
462492638        462546292        462600958        462652728        462707241  
     462764135        462822321        462873738        462926981   448076679   
  448202382        448320762        455976183        462023318        462114059
       462190166        462247735        462305111        462361338       
462424243        462492646        462546318        462600966        462652751  
     462707258        462764143        462822354        462873753       
462926999   448076729      448202390        448320846        456037845       
462023334        462114091        462190182        462247750        462305129  
     462361353        462424268        462492703        462546326       
462600974        462652769        462707290        462764150        462822362  
     462873761        462927013   448076885      448202689        448320861     
  456274836        462023367        462114141        462190190        462247875
       462305137        462361502        462424284        462492877       
462546367        462601089        462652801        462707449        462764176  
     462822552        462873795        462927146   448076927      448202739     
  448320895        456292093        462023391        462114216        462190224
       462247909        462305145        462361510        462424292       
462492950        462546375        462601097        462652835        462707456  
     462764192        462822578        462873829        462927179   448076935   
  448202754        448320911        456302892        462023425        462114273
       462190232        462247925        462305160        462361544       
462424300        462492968        462546383        462601105        462652850  
     462707472        462764200        462822602        462873845       
462927187   448076943      448202853        448321307        456360080       
462023615        462114307        462190406        462247933        462305293  
     462361551        462424524        462492976        462546474       
462601113        462653114        462707530        462762527        462822628  
     462874124        462927203   448076976      448202895        448321356     
  456450741        462023664        462114323        462190430        462247958
       462305301        462361569        462424532        462492992       
462546524        462601139        462653163        462707548        462762535  
     462822636        462874132        462927229   448076992      448202929     
  448321380        456478197        462023698        462114372        462190448
       462247966        462305319        462361577        462424557       
462493016        462546557        462601147        462653189        462707563  
     462762576        462822651        462874223        462927237   448077008   
  448203323        448321455        456816669        462023706        462114778
       462190455        462248170        462305327        462361783       
462424599        462490913        462546573        462601212        462653197  
     462707787        462762584        462822826        462874264       
462927328   448077065      448203349        448321554        456818632       
462023789        462114844        462190489        462248196        462305335  
     462361809        462424631        462490939        462546581       
462601220        462653213        462707829        462762592        462822867  
     462874280        462927336   448077073      448203364        448321562     
  456836824        462023896        462114877        462190497        462248204
       462305343        462361825        462424656        462490947       
462546599        462601238        462653221        462707837        462762618  
     462822875        462874298        462927369   448077529      448203380     
  448321695        456856590        462024159        462114901        462187915
       462248212        462305517        462361841        462424920       
462490954        462546722        462601246        462653387        462707845  
     462762717        462822909        462874413        462927377   448077560   
  448203414        448321711        456869973        462024175        462114943
       462187931        462248246        462305541        462361858       
462424946        462490996        462546730        462601261        462653395  
     462707894        462762733        462822925        462874439       
462927385   448077578      448203471        448321745        456874031       
462024183        462115007        462187964        462248311        462305582  
     462361866        462424961        462491002        462546748       
462601287        462653429        462707936        462762741        462822958  
     462874447        462927401   448077628      448199513        448321786     
  456981836        462024191        462115353        462187972        462248626
       462305590        462361973        462424987        462491176       
462546755        462601360        462653445        462708108        462762758  
     462822974        462874496        462927617   448077743      448199588     
  448321802        456993567        462024217        462115403        462187980
       462248642        462305608        462361981        462425018       
462491192        462546771        462601378        462653486        462708124  
     462762790        462822982        462874504        462927625   448077842   
  448199604        448321844        457021160        462024241        462115445
       462188046        462248667        462305616        462362005       
462425075        462491242        462546805        462601386        462653528  
     462708132        462762808        462823006        462874512       
462927666   448078337      448199802        448322313        457034262       
462024423        462115460        462188186        462248709        462305681  
     462362021        462425307        462491259        462546813       
462601394        462653668        462708140        462762956        462823014  
     462874629        462927674   448078352      448199836        448322321     
  457051936        462024464        462115478        462188228        462248717
       462305699        462362047        462425414        462491267       
462546821        462601402        462653676        462708157        462762998  
     462823055        462874637        462927682   448078436      448199885     
  448322354        457060572        462024480        462115544        462188244
       462248725        462305707        462362062        462425422       
462491309        462546854        462601410        462653684        462708165  
     462763004        462823071        462874660        462927690   448078477   
  448200154        448322412        457130250        462024498        462115825
       462188418        462248766        462305723        462362260       
462425430        462491465        462546870        462601493        462653692  
     462708348        462763012        462823170        462874678       
462927807   448078493      448200188        448322438        457132231       
462024506        462115833        462188467        462248782        462305731  
     462362278        462425448        462491473        462546904       
462601519        462653726        462708355        462763095        462823212  
     462874702        462927823   448078592      448200204        448322446     
  457143352        462024522        462115866        462188491        462248808
       462305756        462362286        462425521        462491481       
462546920        462601527        462653767        462708363        462763111  
     462823220        462874728        462927849   448078899      448200212     
  448322578        457156222        462024845        462115890        462188798
       462248824        462305871        462362302        462425810       
462491499        462547142        462601535        462653858        462708397  
     462763285        462823279        462872755        462927864   448079020   
  448200246        448322636        457160299        462024894        462115932
       462188830        462248832        462305897        462362351       
462425901        462491523        462547167        462601550        462653866  
     462708413        462763335        462823287        462872771       
462927880   448079061      448200261        448322644        457164390       
462024985        462115940        462188939        462248865        462305947  
     462362369        462425927        462491606        462547209       
462601568        462653882        462708421        462763343        462823295  
     462872805        462927914   448079079      448200600        448322685     
  457290260        462025149        462116096        462188947        462249061
       462305954        462362500        462425992        462491739       
462547217        462600503        462653890        462708611        462763350  
     462823493        462872888        462927997   448079111      448200634     
  448322701        457317386        462025172        462116112        462188954
       462249079        462305962        462362518        462426016       
462491788        462547266        462600511        462653940        462708629  
     462763368        462823501        462872912        462928003   448079129   
  448200709        448322719        457359321        462025255        462116120
       462188970        462249087        462306051        462362526       
462426131        462491812        462547274        462600529        462653957  
     462708637        462763418        462823568        462872938       
462928045   448079509      448200717        448323055        457417947       
462025578        462116153        462189176        462249152        462304296  
     462362542        462426339        462491853        462547407       
462600537        462654138        462708660        462763616        462823584  
     462873076        462928060   448079574      448200733        448323147     
  457418960        462025610        462116229        462189184        462249186
       462304312        462362559        462426404        462491929       
462547415        462600545        462654161        462708678        462763624  
     462823626        462873084        462928078   448079582      448200741     
  448323162        457426450        462025636        462116237        462189192
       462249194        462304353        462362575        462426420       
462491937        462547456        462600578        462654203        462708694  
     462763640        462823634        462873100        462928086  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448079616      448201293        448323196        448442822       
462025677        462116476        462189259        462249426        462304379  
     462362690        462426453        462492158        462547480       
462600651        462654260        462708835        462763657        462823782  
     462873209        462928102   448079723      448201376        448323303     
  448442848        462025719        462116518        462189309        462249434
       462304387        462362708        462426495        462492174       
462547498        462600677        462654278        462708892        462763673  
     462823790        462873225        462928128   448080036      448201467     
  448323311        448442889        462025743        462116542        462189382
       462249442        462304395        462362716        462426529       
462492216        462547563        462600693        462654286        462708900  
     462763707        462823808        462873282        462928136   448080382   
  448201566        448323493        448442921        462026055        462116567
       462189697        462249475        462304635        462362724       
462426818        462492224        462547720        462600701        462654328  
     462708926        462763772        462823840        462873415       
462928151   448080416      448201632        448323535        448443010       
462026063        462116609        462189739        462249483        462304676  
     462362757        462426842        462492232        462547761       
462600719        462654351        462708934        462763780        462823907  
     462873449        462928169   448080440      448201673        448323543     
  448443077        462026071        462116633        462189754        462249491
       462304700        462362799        462426875        462492281       
462547779        462600727        462654377        462708959        462763798  
     462823923        462873456        462928185   448080515      448201970     
  448323626        454113325        462026113        462117003        462189804
       462249624        462304718        462362807        462426925       
462492539        462547829        462600800        462654385        462709056  
     462763830        462824103        462873464        462928276   448080531   
  448201988        448323634        454382847        462026147        462117037
       462189812        462249632        462304759        462362831       
462426941        462492554        462547852        462600818        462654443  
     462709064        462763848        462824129        462873472       
462928318   448080580      448201996        448323642        455002832       
462026188        462117060        462189887        462249640        462304767  
     462362856        462426958        462492562        462547860       
462600826        462654526        462709189        462763863        462824152  
     462873498        462928326   448080754      448202051        448323956     
  455102608        462026196        462117094        462190018        462249657
       462304932        462362864        462427212        462492570       
462548082        462600834        462654708        462709197        462764002  
     462824160        462873639        462928334   448080762      448202127     
  448324046        455276071        462026279        462117102        462190059
       462249673        462304965        462362880        462427220       
462492588        462548090        462600842        462654716        462709205  
     462764028        462824228        462873647        462928342   448080796   
  448202135        448324061        455309062        462026287        462117110
       462190083        462249715        462304973        462362971       
462427238        462492596        462548116        462600859        462654732  
     462709270        462764036        462824236        462873654       
462928359   448080853      448202416        448324079        456110279       
462026303        462117474        462190109        462249897        462304981  
     462363086        462427253        462492729        462548124       
462600982        462654765        462707316        462764044        462824574  
     462873696        462928433   448080879      448202424        448324178     
  456185545        462026345        462117482        462190117        462249954
       462305020        462363102        462427261        462492737       
462548165        462600990        462654773        462707324        462764077  
     462824608        462873712        462928466   448080887      448202465     
  448324186        456201961        462026394        462117508        462190141
       462249970        462305053        462363110        462427295       
462492778        462548173        462601006        462654799        462707332  
     462764119        462824616        462873720        462928474   448081240   
  448202507        448324400        456210046        462026634        462117516
       462190240        462249996        462305228        462363128       
462424375        462492810        462548371        462601022        462654963  
     462707357        462764218        462824640        462873852       
462928516   448081273      448202614        448324459        456243146       
462026642        462117557        462190257        462250036        462305236  
     462363136        462424425        462492828        462548389       
462601048        462654971        462707415        462764226        462824657  
     462873860        462928524   448081281      448202630        448324574     
  456273796        462026675        462117565        462190265        462250051
       462305244        462363151        462424433        462492836       
462548454        462601071        462654989        462707423        462764234  
     462824681        462873951        462928532   448081471      448202978     
  448324582        456526367        462026725        462114406        462190273
       462250507        462305269        462363334        462424441       
462493024        462548470        462601154        462655010        462707597  
     462764259        462824905        462874009        462928649   448081513   
  448203018        448324657        456541598        462026741        462114463
       462190323        462250523        462305277        462363375       
462424466        462493073        462548512        462601162        462655036  
     462707654        462764275        462824939        462874041       
462928656   448081521      448203059        448324673        456551282       
462026758        462114539        462190364        462250531        462305285  
     462363383        462424490        462493180        462548538       
462601170        462655044        462707704        462764283        462824954  
     462874108        462928664   448077156      448203075        448325399     
  456759406        462026980        462114547        462190505        462250598
       462305384        462363409        462424698        462493214       
462548686        462601188        462655275        462707720        462764291  
     462824962        462874306        462928672   448077172      448203133     
  448325407        456763671        462027012        462114695        462190513
       462250705        462305400        462363417        462424748       
462493222        462548694        462601196        462655283        462707753  
     462764325        462824988        462874322        462928680   448077206   
  448203224        448325431        456781467        462027038        462114737
       462190547        462250747        462305418        462363425       
462424763        462493248        462548710        462601204        462655291  
     462707761        462764333        462825043        462874348       
462928714   448077362      448203539        448325522        456877885       
462027095        462115015        462190554        462250952        462305426  
     462363573        462424821        462493263        462548728       
462601295        462655309        462707944        462764341        462825175  
     462874371        462928839   448077487      448203596        448325571     
  456879154        462027111        462115023        462190570        462250960
       462305467        462363607        462424862        462493297       
462548751        462601303        462655317        462707977        462764358  
     462825225        462874389        462928847   448077495      448203760     
  448325605        456890540        462027129        462115064        462190638
       462251000        462305483        462363615        462424888       
462493321        462548769        462601329        462655325        462707993  
     462764366        462825233        462874397        462928888   448077941   
  448203935        448325894        456892546        462027277        462115247
       462190646        462251026        462305624        462363623       
462425091        462493347        462548983        462601337        462655473  
     462708025        462764457        462825241        462874546       
462928912   448078063      448203950        448325910        456966340       
462027285        462115296        462190687        462251083        462305632  
     462363649        462425117        462493354        462548991       
462601345        462655507        462708066        462764465        462825258  
     462874553        462928920   448078154      448204081        448325944     
  456977131        462027301        462115312        462190760        462251091
       462305640        462363664        462425141        462493362       
462549023        462601352        462655531        462708090        462764473  
     462825274        462874561        462928938   448078196      448204123     
  448325977        457068278        462027335        462115601        462190778
       462251265        462305657        462363854        462425174       
462493495        462549031        462601428        462655556        462708223  
     462764481        462823089        462874579        462929068   448078295   
  448204131        448326009        457089324        462027384        462115650
       462190786        462251281        462305665        462363862       
462425224        462493529        462549049        462601436        462655572  
     462708256        462764499        462823121        462874587       
462929076   448078303      448204149        448326090        457111771       
462027418        462115684        462190802        462251307        462305673  
     462363870        462425240        462493560        462549056       
462601451        462655580        462708264        462764507        462823139  
     462874603        462929084   448078618      448204180        448326371     
  457113975        462027657        462115700        462190984        462251315
       462305780        462363888        462425612        462493586       
462546946        462601469        462655812        462708298        462764614  
     462823147        462874736        462929092   448078634      448204198     
  448326538        457126274        462027715        462115726        462190992
       462251323        462305806        462363896        462425703       
462493594        462547001        462601477        462655820        462708314  
     462764622        462823154        462874744        462929118   448078642   
  448204230        448326603        457127132        462027756        462115817
       462191008        462251331        462305814        462363912       
462425737        462493636        462547027        462601485        462655861  
     462708330        462764630        462823162        462874785       
462929126   448078725      448204479        448326637        457190247       
462027798        462115957        462191149        462248873        462305830  
     462364050        462425778        462493818        462547076       
462601576        462655903        462708439        462764655        462823352  
     462874801        462929233   448078733      448204487        448326660     
  457196335        462027848        462115973        462191156        462248899
       462305855        462364118        462425786        462493842       
462547118        462601584        462655911        462708512        462764663  
     462823386        462874827        462929258   448078840      448204511     
  448326686        457223444        462027889        462115981        462191172
       462248915        462305863        462364159        462425794       
462493859        462547126        462601592        462655937        462708538  
     462764671        462823394        462874843        462929316   448079137   
  448204529        448322792        457226819        462028234        462116021
       462191362        462248923        462306093        462364167       
462426180        462493875        462547290        462601600        462656042  
     462708546        462764788        462823410        462874884       
462929324   448079202      448204586        448322859        457229482       
462028283        462116054        462191396        462248931        462306135  
     462364183        462426206        462493883        462547316       
462601618        462656059        462708553        462764796        462823444  
     462874892        462929332   448079228      448204602        448322917     
  457249613        462028309        462116070        462191412        462248980
       462306143        462364191        462426214        462493917       
462547324        462601626        462656067        462708595        462764804  
     462823485        462874900        462929340   448079269      448204867     
  448322925        457463230        462028341        462116278        462191479
       462249244        462306150        462364449        462426255       
462494048        462547332        462601634        462656083        462708710  
     462764820        462823642        462874967        462929456   448079392   
  448204982        448322941        457464816        462028358        462116302
       462191495        462249293        462306168        462364589       
462426289        462494089        462547340        462601642        462656091  
     462708736        462764838        462823659        462874983       
462929464   448079434      448205070        448323014        457493922       
462028366        462116310        462191503        462249319        462306184  
     462364639        462426313        462494097        462547357       
462601667        462656133        462708751        462764846        462823691  
     462875014        462929506   448080101      448205096        448323378     
  457500338        462028556        462116344        462191685        462249350
       462306200        462364662        462426545        462494147       
462547571        462601675        462656265        462708769        462764960  
     462823717        462875162        462929514   448080119      448205195     
  448323386        457513133        462028606        462116369        462191701
       462249368        462306218        462364712        462426552       
462494162        462547605        462601683        462656273        462708777  
     462764978        462823725        462875188        462929548   448080150   
  448205203        448323428        457518454        462028614        462116450
       462191735        462249376        462306259        462364738       
462426586        462494170        462547621        462601691        462656281  
     462708793        462764986        462823758        462875196       
462929589   448080291      448205609        448323436        457525657       
462028648        462116658        462191768        462249525        462306267  
     462364936        462426743        462494295        462547639       
462601790        462656299        462708967        462764994        462823972  
     462875212        462928193   448080309      448205666        448323477     
  457558880        462028663        462116674        462191776        462249533
       462306275        462364951        462426750        462494337       
462547662        462601808        462656315        462708991        462765017  
     462823980        462875220        462928201   448080341      448205674     
  448323485        457560217        462028705        462116823        462191792
       462249541        462306291        462364969        462426776       
462494345        462547704        462601824        462656323        462709007  
     462765025        462823998        462875238        462928219   448080648   
  448205682        448323675        457565943        462029067        462116864
       462191941        462249566        462306408        462364977       
462426982        462494352        462547902        462601832        462654567  
     462709015        462765199        462824012        462875345       
462928227   448080655      448205716        448323790        457571396       
462029125        462116930        462191990        462249582        462306424  
     462364985        462427055        462494360        462547936       
462601840        462654609        462709031        462765272        462824046  
     462875352        462928250   448080697      448205807        448323832     
  457581429        462029158        462116971        462192063        462249590
       462306440        462364993        462427089        462494386       
462547944        462601865        462654617        462709049        462765280  
     462824053        462875378        462928268   448080705      448206110     
  448323840        457693406        462029166        462117185        462192121
       462249756        462306457        462362997        462427105       
462494568        462548009        462601964        462654658        462709288  
     462765298        462824269        462875386        462928367   448080713   
  448206185        448323899        457702355        462029190        462117284
       462192147        462249764        462306473        462363003       
462427147        462494600        462548017        462601972        462654666  
     462709312        462765306        462824418        462875394       
462928375   448080747      448206193        448323915        457711620       
462029208        462117292        462192170        462249822        462306499  
     462363011        462427196        462494618        462548025       
462601980        462654690        462709320        462765314        462824442  
     462875402        462928383   448080911      448206250        448324210     
  457714947        462026444        462117342        462192410        462249855
       462306614        462363052        462427337        462494626       
462548181        462601998        462654815        462709338        462765454  
     462824459        462875592        462928409   448080994      448206284     
  448324277        457724383        462026477        462117367        462192477
       462249863        462306622        462363060        462427352       
462494642        462548199        462602004        462654823        462709346  
     462765470        462824491        462875618        462928417   448081034   
  448206300        448324285        457748333        462026493        462117417
       462192485        462249871        462306630        462363078       
462427451        462494659        462548280        462602012        462654849  
     462709361        462765504        462824558        462875659       
462928425   448081109      448206516        448324293        457854362       
462026501        462117573        462192535        462250135        462306648  
     462363185        462427485        462494857        462548306       
462602277        462654898        462709379        462765520        462824749  
     462875675        462928540   448081117      448206623        448324350     
  457889152        462026527        462117599        462192550        462250218
       462306655        462363201        462427501        462494881       
462548314        462602285        462654930        462709387        462765538  
     462824798        462875691        462928557   448081208      448206649     
  448324368        457949808        462026584        462117623        462192568
       462250226        462306697        462363219        462427527       
462494907        462548355        462602301        462654955        462709403  
     462765561        462824822        462875758        462928581  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448081562      448206748        448324707        457959567       
462026766        462117714        462192758        462250242        462306861  
     462363284        462427584        462494915        462548546       
462602327        462655051        462709411        462765678        462824848  
     462875964        462928599   448081570      448206755        448324715     
  457964419        462026774        462117763        462192790        462250424
       462306879        462363292        462427634        462494949       
462548553        462602335        462655101        462709437        462765702  
     462824863        462875998        462928607   448081638      448206763     
  448324723        457968048        462026832        462117821        462192808
       462250465        462306887        462363318        462427642       
462494956        462548561        462602384        462655150        462709478  
     462765710        462824871        462876004        462928615   448081653   
  448207050        448324749        458035888        462026923        462117839
       462192816        462250770        462306903        462363441       
462427667        462495169        462548587        462602558        462655226  
     462709650        462765744        462825050        462876012       
462928730   448081695      448207100        448325035        458045911       
462026931        462117870        462192857        462250846        462306911  
     462363466        462427741        462495177        462548637       
462602566        462655234        462709734        462765769        462825076  
     462876038        462928763   448081802      448207126        448325092     
  458059227        462026956        462117888        462192873        462250853
       462306929        462363474        462427766        462495193       
462548660        462602582        462655259        462709759        462765777  
     462825134        462876053        462928789   448081844      448207191     
  448325639        458067626        462027137        462117896        462193137
       462250887        462307117        462363482        462427980       
462495201        462548801        462602608        462655341        462709767  
     462764374        462825142        462876178        462928797   448081919   
  448207308        448325704        458087210        462027145        462117946
       462193145        462250903        462307125        462363490       
462428061        462495219        462548827        462602624        462655358  
     462709775        462764382        462825159        462876228       
462928805   448081968      448207324        448325761        458103280       
462027178        462117979        462193152        462250937        462307141  
     462363524        462428079        462495235        462548876       
462602657        462655390        462709825        462764390        462825167  
     462876236        462928821   448082016      448207589        448325779     
  458257524        462027186        462118167        462193194        462251158
       462307158        462363672        462428095        462493388       
462548884        462602822        462655408        462710062        462764408  
     462825282        462876251        462928953   448082164      448207647     
  448325795        458279155        462027228        462118175        462193277
       462251174        462307174        462363680        462428129       
462493396        462548926        462602897        462655457        462710070  
     462764424        462825290        462876277        462928961   448082230   
  448207753        448325886        458284833        462027244        462118225
       462193285        462251182        462307182        462363706       
462428137        462493420        462548967        462602921        462655465  
     462710088        462764432        462825308        462876285       
462928987   448082867      448207761        448326132        458287745       
462027434        462118241        462190828        462251208        462307349  
     462363748        462428426        462493446        462549072       
462602939        462655630        462710120        462764515        462825316  
     462876434        462929001   448082883      448207779        448326165     
  458301314        462027475        462118274        462190877        462251224
       462307356        462363797        462428442        462493461       
462549080        462602962        462655648        462710138        462764523  
     462825332        462876475        462929019   448082958      448207852     
  448326264        458318268        462027491        462118308        462190885
       462251240        462307372        462363821        462428459       
462493487        462549148        462602970        462655689        462710153  
     462764549        462825340        462876483        462929043   448082990   
  448204248        448326306        458405420        462027608        462118571
       462190901        462251349        462307398        462363987       
462428475        462493651        462549155        462603143        462655713  
     462710294        462764564        462825357        462876509       
462929134   448083063      448204263        448326314        458449931       
462027616        462118621        462190950        462251356        462307414  
     462363995        462428517        462493677        462549163       
462603150        462655754        462710302        462764572        462825365  
     462876533        462929159   448083089      448204271        448326330     
  458463247        462027640        462118647        462190968        462251398
       462307430        462364001        462428525        462493735       
462549189        462603168        462655762        462710310        462764580  
     462825373        462876558        462929167   448083576      448204321     
  448326694        458493582        462027905        462118654        462191206
       462251414        462307679        462364027        462428723       
462493743        462549197        462603184        462655960        462710344  
     462764697        462825381        462876673        462929175   448083584   
  448204370        448326751        458510914        462027913        462118662
       462191263        462251448        462307687        462364035       
462428780        462493776        462549247        462603192        462655978  
     462710377        462764705        462825415        462876699       
462929183   448083683      448204438        448326827        458520103       
462027988        462118670        462191305        462251455        462307711  
     462364043        462428798        462493792        462549254       
462603200        462655994        462710401        462764721        462825449  
     462876707        462929209   448083782      448204628        448326843     
  458669553        462027996        462118829        462191313        462251489
       462307737        462364217        462428806        462493925       
462549262        462603333        462656000        462710542        462764739  
     462825530        462876723        462929357   448083824      448204735     
  448326884        458705555        462028093        462118894        462191347
       462251505        462307752        462364241        462428814       
462493941        462549288        462603341        462656026        462710567  
     462764747        462825563        462876731        462929373   448083832   
  448204768        448326918        458751880        462028226        462118928
       462191354        462251539        462307760        462364266       
462428848        462493958        462549296        462603374        462656034  
     462710575        462764762        462825639        462876749       
462929381   448084111      448204784        448327015        458764933       
462028408        462118985        462191529        462251554        462307901  
     462364316        462429051        462493974        462549494       
462603481        462656174        462710583        462764853        462825647  
     462875055        462929415   448084145      448204834        448327106     
  458765930        462028432        462119009        462191537        462251562
       462307950        462364373        462429077        462493982       
462549510        462603515        462656190        462710591        462764861  
     462825688        462875063        462929423   448084186      448204842     
  448327122        458804929        462028440        462119033        462191545
       462251588        462307968        462364415        462429093       
462494006        462549528        462603549        462656208        462710658  
     462764887        462825712        462875113        462929431   448084194   
  448205252        448327130        458976214        462028465        462119207
       462191586        462251745        462307976        462364746       
462429176        462494212        462549536        462601717        462656216  
     462710963        462764903        462825837        462875121       
462929605   448084285      448205294        448327148        459014916       
462028507        462119389        462191628        462251778        462308008  
     462364753        462429275        462494220        462549577       
462601725        462656224        462710971        462764929        462825845  
     462875139        462929613   448084400      448205377        448327189     
  459015426        462028523        462119447        462191677        462251836
       462308016        462364787        462429309        462494253       
462549593        462601741        462656257        462710997        462764952  
     462825852        462875154        462929639   448084673      448205443     
  448327528        459036679        462028747        462119496        462191818
       462251851        462306309        462364795        462429473       
462494261        462549825        462601766        462656356        462711011  
     462765033        462825860        462875253        462929654   448084707   
  448205492        448327643        459039061        462028788        462119611
       462191834        462251877        462306317        462364860       
462429481        462494279        462549833        462601774        462656372  
     462711029        462765058        462825886        462875261       
462929662   448084798      448205567        448327650        459041422       
462028804        462119637        462191859        462251919        462306341  
     462364902        462429499        462494287        462549874       
462601782        462656380        462711037        462765066        462825894  
     462875295        462929670   448084814      448205856        448327775     
  457608883        462028895        462119868        462191867        462252057
       462306366        462365016        462429531        462494394       
462549999        462601873        462656422        462711193        462765082  
     462825993        462875311        462929696   448084848      448205922     
  448327783        457617280        462029000        462119884        462191917
       462252065        462306382        462365024        462429598       
462494410        462550005        462601881        462656448        462711201  
     462765108        462826033        462875329        462929704   448084855   
  448205971        448327825        457635001        462029042        462119900
       462191925        462252073        462306390        462365040       
462429606        462494477        462550054        462601907        462656489  
     462711219        462765157        462826058        462875337       
462929738   448085175      448206011        448328146        457641827       
462029216        462119934        462192196        462252081        462306515  
     462365057        462429747        462494485        462550187       
462601931        462656505        462711243        462765330        462826074  
     462875485        462929746   448085217      448206029        448328153     
  457658110        462029224        462119983        462192212        462252123
       462306523        462365065        462429762        462494527       
462550229        462601949        462656539        462711276        462765348  
     462826090        462875519        462929761   448085233      448206052     
  448328161        457693091        462029257        462119991        462192220
       462252131        462306531        462365099        462429788       
462494535        462550278        462601956        462656604        462711300  
     462765371        462826108        462875527        462929795   448085241   
  448206342        448328179        457749000        462029265        462120239
       462192253        462252289        462306549        462365149       
462429796        462494667        462550302        462602095        462656620  
     462711466        462765405        462826280        462875535       
462929969   448085274      448206359        448328187        457768760       
462029315        462120262        462192279        462252354        462306564  
     462365156        462429812        462494675        462550328       
462602129        462656638        462711474        462765421        462826298  
     462875543        462930033   448085282      448206433        448328211     
  457785251        462029331        462120304        462192337        462252362
       462306598        462365214        462429838        462494683       
462550344        462602137        462656646        462711482        462765447  
     462826322        462875576        462930041   448085803      448206474     
  448328534        457805000        462029356        462120312        462192584
       462252370        462306705        462365248        462429994       
462494824        462550500        462602145        462656810        462711532  
     462765579        462826330        462875774        462930066   448085860   
  448206482        448328575        457822534        462029364        462120437
       462192592        462252396        462306721        462365370       
462430026        462494832        462550559        462602244        462656836  
     462711557        462765587        462826355        462875782       
462930074   448085928      448206508        448328591        457837326       
462029380        462120536        462192600        462252404        462306754  
     462365412        462430042        462494840        462550658       
462602251        462656844        462711581        462765603        462826371  
     462875865        462930082   448086017      448206789        448328625     
  457977817        462029463        462120809        462192618        462252560
       462306788        462365529        462430125        462495029       
462550666        462602400        462656869        462709502        462765611  
     462826504        462875915        462930215   448086025      448206839     
  448328633        458010733        462029471        462120841        462192626
       462252586        462306846        462365537        462430166       
462495045        462550716        462602426        462656885        462709544  
     462765637        462826520        462875949        462930223   448086124   
  448206870        448328690        458015195        462029497        462120890
       462192733        462252610        462306853        462365545       
462430281        462495060        462550740        462602459        462656893  
     462709551        462765660        462826546        462875956       
462930280   448086470      448206946        448329086        458017423       
462029646        462120916        462192899        462252651        462306960  
     462365552        462427816        462495086        462550922       
462602467        462657099        462709569        462765785        462826553  
     462876095        462930298   448086512      448206995        448329102     
  458019247        462029653        462120924        462192931        462252685
       462306994        462365578        462427857        462495128       
462550948        462602475        462657115        462709585        462765801  
     462826579        462876111        462930314   448086520      448207043     
  448329136        458030459        462029679        462120932        462192949
       462252701        462307026        462365594        462427881       
462495136        462550963        462602533        462657156        462709635  
     462765819        462826595        462876137        462930348   448086561   
  448207332        448329177        458152816        462029703        462118019
       462192980        462252933        462307034        462365685       
462427915        462495292        462550971        462602665        462657164  
     462709858        462765835        462826785        462876145       
462930462   448086629      448207373        448329235        458157179       
462029729        462118043        462193020        462253006        462307059  
     462365693        462427923        462495300        462551003       
462602681        462657214        462709932        462765843        462826801  
     462876152        462930488   448086694      448207431        448329268     
  458159431        462029745        462118068        462193038        462253030
       462307075        462365701        462427972        462495318       
462551011        462602707        462657230        462709957        462765850  
     462826819        462876160        462930496   448082362      448207506     
  448329474        458161262        462029828        462118100        462193319
       462253063        462307190        462365719        462428186       
462495326        462551292        462602715        462657537        462709981  
     462765868        462826827        462876293        462930553   448082479   
  448207530        448329516        458174018        462029836        462118118
       462193335        462253113        462307224        462365727       
462428236        462495334        462551300        462602756        462657636  
     462710021        462765876        462826835        462876319       
462930561   448082545      448207548        448329532        458194511       
462029844        462118126        462193350        462253139        462307265  
     462365743        462428251        462495342        462551375       
462602772        462657701        462710054        462765892        462826843  
     462876327        462930587   448082677      448207878        448329573     
  458322765        462029893        462118316        462193368        462253360
       462307315        462365941        462428277        462495391       
462551383        462603010        462657743        462710161        462765918  
     462826967        462876368        462930710   448082693      448207902     
  448329581        458331352        462029901        462118332        462193384
       462253394        462307323        462365958        462428319       
462495417        462551409        462603069        462657750        462710187  
     462765926        462826983        462876384        462930728   448082750   
  448207936        448329599        458333465        462029935        462118357
       462193400        462253444        462307331        462365990       
462428392        462495425        462551425        462603077        462657792  
     462710229        462765942        462827015        462876400       
462930751   448083121      448207951        448329839        458349388       
462030073        462118464        462193426        462253451        462307471  
     462366022        462428558        462495441        462551557       
462603085        462658113        462710237        462766148        462827031  
     462876566        462930769   448083154      448208017        448329847     
  458360476        462030107        462118498        462193442        462253469
       462307513        462366030        462428566        462495458       
462551565        462603119        462658121        462710252        462766189  
     462827049        462876590        462930793   448083204      448208058     
  448329995        458365954        462030115        462118555        462193467
       462253485        462307521        462366048        462428624       
462495482        462551573        462603135        462658154        462710260  
     462766239        462827056        462876608        462930850  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448083261      448208231        448330043        458549656       
462030123        462118688        462193491        462253626        462307588  
     462366162        462428632        462495599        462551615       
462603226        462658162        462710443        462766247        462825456  
     462876616        462930991   448083311      448208264        448330050     
  458557030        462030131        462118704        462193525        462253634
       462307596        462366220        462428665        462495623       
462551706        462603234        462658188        462710450        462766254  
     462825464        462876640        462931015   448083378      448208306     
  448330068        458592052        462030156        462118746        462193608
       462253642        462307661        462366253        462428715       
462495631        462551722        462603275        462658196        462710468  
     462766262        462825480        462876665        462931023   448083857   
  448208330        448330456        458617750        462030305        462118779
       462193731        462253683        462307786        462366261       
462428871        462495656        462549338        462603283        462658451  
     462710500        462766429        462825506        462876806       
462931031   448083873      448208439        448330555        458627031       
462030321        462118795        462193772        462253709        462307802  
     462366287        462428889        462495664        462549353       
462603309        462658485        462710526        462766437        462825514  
     462876814        462931049   448083964      448208546        448330589     
  458642485        462030339        462118803        462193814        462253725
       462307810        462366295        462428913        462495672       
462549387        462603325        462658501        462710534        462766445  
     462825522        462876848        462931064   448083980      448208868     
  448330647        458902335        462030347        462119058        462193848
       462251604        462307844        462366469        462428947       
462495854        462549395        462603556        462658535        462710740  
     462766452        462825720        462876855        462931270   448084012   
  448208959        448330654        458910429        462030354        462119074
       462193855        462251612        462307877        462366493       
462428954        462495870        462549403        462603572        462658592  
     462710781        462766486        462825738        462876863       
462931288   448084087      448209106        448330688        458958402       
462030370        462119082        462193863        462251620        462307885  
     462366501        462429010        462495888        462549437       
462603598        462658642        462710799        462766494        462825746  
     462876871        462931296   448084418      448209114        448327270     
  458962594        462030495        462119090        462193970        462251646
       462308024        462366550        462429325        462495912       
462549635        462603606        462658881        462710922        462766684  
     462825787        462876913        462931320   448084442      448209148     
  448327312        458967791        462030529        462119116        462193988
       462251687        462308032        462366584        462429341       
462495920        462549643        462603630        462658907        462710948  
     462766742        462825795        462876939        462931353   448084467   
  448209213        448327353        458970233        462030545        462119132
       462193996        462251729        462308057        462366600       
462429382        462495938        462549650        462603663        462658923  
     462710955        462766775        462825829        462876947       
462931361   448084517      448209429        448327452        459047346       
462030552        462119645        462194002        462251927        462308065  
     462366766        462429408        462496068        462549718       
462603697        462658931        462711045        462766783        462825902  
     462876954        462931486   448084566      448209437        448327460     
  459051934        462030560        462119652        462194010        462251943
       462308081        462366790        462429416        462496076       
462549767        462603705        462658956        462711052        462766791  
     462825910        462876962        462931510   448084632      448209478     
  448327510        459065678        462030594        462119686        462194051
       462251968        462308099        462366816        462429432       
462496092        462549809        462603754        462659012        462711110  
     462766809        462825928        462876970        462931528   448084947   
  448209510        448327866        459066809        462030677        462119702
       462194283        462251976        462308107        462366832       
462429622        462496126        462550088        462603796        462659129  
     462711128        462766965        462825944        462877184       
462931585   448084954      448209601        448327908        459081287       
462030685        462119751        462194341        462251984        462308115  
     462366840        462429630        462496134        462550112       
462603812        462659145        462711151        462766973        462825951  
     462877259        462931593   448085027      448209635        448327965     
  459094934        462030693        462119769        462194366        462252016
       462308164        462366865        462429663        462496159       
462550138        462603838        462659152        462711185        462766981  
     462825969        462877291        462931601   448085118      448209965     
  448327999        459106597        462030701        462120031        462194374
       462252172        462308172        462367046        462429671       
462496290        462550146        462604034        462659194        462711334  
     462767005        462826124        462877309        462929803   448085134   
  448210013        448328013        459117602        462030719        462120056
       462194408        462252206        462308180        462367129       
462429705        462496357        462550161        462604067        462659210  
     462711367        462767021        462826132        462877317       
462929894   448085167      448210062        448328120        459121257       
462030727        462120064        462194424        462252214        462308206  
     462367137        462429713        462496365        462550179       
462604075        462659244        462711375        462767062        462826181  
     462877325        462929910   448085423      448210096        448328237     
  459129730        462030818        462120122        462194689        462252230
       462308313        462367178        462429846        462496373       
462550351        462604125        462656653        462711391        462767252  
     462826207        462877440        462929936   448085431      448210120     
  448328252        459130704        462030826        462120148        462194697
       462252248        462308321        462367194        462429911       
462496381        462550369        462604141        462656737        462711425  
     462767294        462826223        462877457        462929944   448085456   
  448210153        448328278        459142113        462030842        462120189
       462194721        462252263        462308339        462367202       
462429929        462496407        462550385        462604190        462656752  
     462711458        462767310        462826249        462877465       
462929951   448085662      448210716        448328443        459226791       
462030859        462120569        462194739        462252420        462308362  
     462365438        462429937        462496514        462550393       
462604281        462656760        462711599        462767351        462826421  
     462877499        462930108   448085670      448210724        448328492     
  459230306        462030867        462120585        462194762        462252438
       462308388        462365446        462429978        462496522       
462550435        462604315        462656778        462711623        462767369  
     462826439        462877507        462930157   448085696      448210799     
  448328500        459237079        462030883        462120700        462194770
       462252446        462308404        462365461        462429986       
462496530        462550484        462604356        462656802        462711680  
     462767385        462826462        462877531        462930165   448086132   
  448210872        448328823        459253878        462029505        462120726
       462194887        462252479        462308487        462365487       
462430315        462496589        462550773        462604364        462656901  
     462711714        462767492        462826470        462877754       
462930173   448086199      448210880        448328849        459256319       
462029513        462120759        462194937        462252545        462308495  
     462365503        462430323        462496605        462550815       
462604380        462656919        462711748        462767500        462826488  
     462877788        462930181   448086215      448210914        448328971     
  459265377        462029554        462120791        462194945        462252552
       462308529        462365511        462430356        462496621       
462550856        462604471        462656976        462711755        462767526  
     462826496        462877796        462930199   448086231      448211136     
  448329003        459353447        462029604        462120999        462194960
       462252818        462308545        462365610        462430364       
462496795        462550864        462604679        462657024        462711763  
     462767542        462826645        462877812        462930355   448086421   
  448211201        448329045        459379376        462029612        462121088
       462194978        462252859        462308552        462365628       
462430372        462496829        462550898        462604687        462657040  
     462711789        462767559        462826652        462877820       
462930389   448086447      448211375        448329052        459399598       
462029620        462121096        462195009        462252875        462308560  
     462365636        462430406        462496852        462550914       
462604711        462657081        462711805        462767583        462826678  
     462877846        462930397   448086728      448211391        448329300     
  459403861        462029752        462121112        462195124        462252883
       462308669        462365644        462430463        462496860       
462551029        462604737        462657313        462711847        462767765  
     462826702        462877986        462930421   448086744      448211425     
  448329326        459419586        462029760        462121252        462195132
       462252891        462308677        462365651        462430489       
462496894        462551078        462604745        462657362        462711888  
     462767781        462826751        462878000        462930439   448086751   
  448211524        448329342        459485967        462029778        462121310
       462195173        462252917        462308693        462365669       
462430513        462496902        462551094        462604752        462657370  
     462711953        462767799        462826769        462878059       
462930447   448086827      448211912        448329367        459561593       
462029786        462121393        462195181        462253204        462308701  
     462365826        462430521        462497074        462551201       
462604919        462657479        462712274        462767815        462826876  
     462878083        462930603   448086967      448211946        448329391     
  459563144        462029794        462121401        462195207        462253212
       462308719        462365875        462430562        462497090       
462551268        462604927        462657487        462712282        462767914  
     462826892        462878091        462930629   448086975      448211995     
  448329409        459572350        462029802        462121492        462195256
       462253220        462308727        462365883        462430570       
462497116        462551276        462604976        462657503        462712290  
     462767930        462826900        462878109        462930652   448087080   
  448212035        448329615        459577953        462029968        462121526
       462195371        462253238        462308834        462365891       
462430828        462497173        462551433        462605007        462657818  
     462712308        462765967        462826918        462878307       
462930678   448087122      448212068        448329631        459579967       
462029984        462121534        462195397        462253329        462308867  
     462365917        462430836        462497199        462551458       
462605023        462657933        462712324        462766015        462826926  
     462878323        462930686   448087130      448212159        448329722     
  459581252        462029992        462121583        462195405        462253352
       462308875        462365925        462430844        462497215       
462551466        462605056        462657990        462712357        462766049  
     462826934        462878349        462930702   448087247      448212407     
  448329797        459598389        462030024        462121989        462195413
       462253493        462308883        462366055        462430851       
462495490        462551474        462605247        462658048        462712480  
     462766098        462827064        462878356        462930868   448087304   
  448212464        448329813        459601423        462030040        462122011
       462195421        462253527        462308891        462366063       
462430869        462495508        462551508        462605338        462658063  
     462712498        462766114        462827072        462878364       
462930876   448087361      448212506        448329821        459605994       
462030057        462122029        462195454        462253535        462308925  
     462366071        462430877        462495524        462551540       
462605353        462658089        462712522        462766122        462827098  
     462878380        462930900   448087627      448212514        448330134     
  459614756        462030172        462122045        462193624        462253550
       462309030        462366089        462431040        462495532       
462551748        462605361        462658246        462712530        462766270  
     462827114        462878521        462930918   448087635      448212571     
  448330159        459615415        462030198        462122094        462193640
       462253568        462309048        462366113        462431057       
462495565        462551763        462605379        462658303        462712589  
     462766288        462827122        462878588        462930942   448087643   
  448212589        448330175        459617130        462030230        462122136
       462193665        462253600        462309055        462366147       
462431107        462495581        462551771        462605403        462658337  
     462712639        462766320        462827148        462878604       
462930959   448087650      448208553        448330258        459656575       
462030248        462122375        462193673        462253733        462309063  
     462366329        462431131        462495680        462551797       
462605510        462658360        462712811        462766353        462827155  
     462878612        462931080   448087700      448208595        448330399     
  459670725        462030263        462122458        462193699        462253766
       462309071        462366352        462431172        462495698       
462551813        462605528        462658378        462712852        462766379  
     462827163        462878638        462931114   448087742      448208694     
  448330449        459681904        462030271        462122573        462193715
       462253782        462309105        462366378        462431206       
462495722        462551821        462605551        462658428        462712860  
     462766411        462827171        462878646        462931130   448087973   
  448208710        448330738        459845517        462030388        462122607
       462193889        462253790        462309188        462366428       
462431305        462495805        462551839        462605569        462658717  
     462712878        462766510        462827221        462878828       
462931163   448087999      448208751        448330753        459960357       
462030396        462122649        462193897        462253808        462309220  
     462366436        462431321        462495813        462551854       
462605593        462658782        462712894        462766536        462827254  
     462878851        462931221   448088021      448208785        448330787     
  459963492        462030412        462122706        462193913        462253816
       462309238        462366451        462431370        462495839       
462551896        462605635        462658816        462712910        462766585  
     462827262        462878927        462931254   448088070      448209239     
  448330803        459981353        462030438        462123167        462193921
       462253832        462309253        462366659        462431412       
462495953        462551953        462605858        462658857        462713116  
     462766601        462827395        462878935        462931379   448088088   
  448209247        448330852        459983649        462030446        462123175
       462193939        462253857        462309261        462366667       
462431420        462495979        462551961        462605866        462658865  
     462713132        462766619        462827452        462878943       
462931387   448088138      448209338        448330985        459983730       
462030453        462123209        462193954        462253865        462309295  
     462366675        462431479        462495995        462551979       
462605874        462658873        462713181        462766650        462827460  
     462878950        462931395   448088930      448209353        448331025     
  459989398        462030610        462123258        462194093        462253881
       462309378        462366691        462431651        462496001       
462552233        462605916        462659020        462713199        462766841  
     462827478        462877010        462931429   448088948      448209379     
  448331041        459990552        462030628        462123282        462194119
       462253899        462309386        462366709        462431685       
462496043        462552241        462605924        462659038        462713207  
     462766858        462827486        462877044        462931460   448089003   
  448209403        448331082        459990560        462030636        462123316
       462194143        462253907        462309394        462366741       
462431693        462496050        462552258        462605940        462659046  
     462713264        462766866        462827510        462877077       
462931478   448089011      448209676        448331090        460003106       
462030644        462123795        462194150        462254111        462309428  
     462366873        462431701        462496175        462552282       
462603853        462659061        462713371        462766890        462827619  
     462877093        462931635   448089037      448209692        448331124     
  460003965        462030651        462123829        462194242        462254129
       462309436        462366881        462431727        462496183       
462552316        462603895        462659079        462713405        462766908  
     462827627        462877101        462931643   448089045      448209742     
  448331165        460004575        462030669        462123894        462194275
       462254137        462309469        462366949        462431735       
462496225        462552324        462603903        462659103        462713421  
     462766940        462827635        462877119        462931692  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448089359      448209759        448331447        460006356       
462030735        462123969        462194432        462254160        462308214  
     462366972        462431826        462496258        462552506       
462603994        462659293        462713447        462767070        462827650  
     462877341        462931718   448089417      448209817        448331470     
  460006984        462030743        462124058        462194499        462254186
       462308230        462367004        462431842        462496274       
462552514        462604000        462659319        462713462        462767096  
     462827676        462877374        462931734   448089466      448209882     
  448331587        460007123        462030750        462124082        462194531
       462254210        462308248        462367012        462431859       
462496282        462552522        462604026        462659335        462713470  
     462767120        462827700        462877382        462931742   448089482   
  448210161        448331611        459158499        462030776        462124231
       462194572        462254400        462308263        462367210       
462431891        462496423        462552548        462604208        462659343  
     462713595        462767187        462827783        462877408       
462931759   448089581      448210385        448331660        459176616       
462030784        462124348        462194630        462254426        462308271  
     462367236        462431909        462496431        462552605       
462604224        462659392        462713603        462767195        462827791  
     462877416        462931783   448089664      448210542        448331702     
  459181442        462030792        462124371        462194648        462254459
       462308289        462367277        462431917        462496449       
462552621        462604240        462659426        462713629        462767245  
     462827809        462877432        462931791   448090266      448210559     
  448331868        459182556        462030891        462124389        462194796
       462254467        462308412        462367301        462432113       
462496456        462552811        462604257        462659434        462713678  
     462767401        462827833        462877572        462931809   448090381   
  448210609        448331876        459196614        462030917        462124504
       462194804        462254475        462308420        462367343       
462432162        462496464        462552845        462604265        462659608  
     462713702        462767419        462827841        462877606       
462931817   448090399      448210708        448331934        459203048       
462030925        462124512        462194820        462254509        462308438  
     462367368        462432170        462496480        462552878       
462604273        462659616        462713728        462767435        462827866  
     462877614        462931833   448090431      448210930        448332015     
  459282190        462030933        462124835        462194846        462254616
       462308453        462367376        462432220        462496647       
462552886        462604513        462659673        462714049        462767450  
     462827957        462877630        462931973   448090456      448210948     
  448332023        459320495        462030958        462124868        462194853
       462254657        462308461        462367384        462432246       
462496654        462552902        462604554        462659699        462714056  
     462767476        462827965        462877648        462932005   448090472   
  448210963        448332197        459321501        462030974        462124918
       462194879        462254673        462308479        462367426       
462432279        462496688        462552910        462604588        462659715  
     462714072        462767484        462827973        462877671       
462932054   448090696      448210989        448332544        459324737       
462030982        462124934        462195017        462254681        462308578  
     462367434        462432493        462496712        462553017       
462604612        462659871        462714098        462767633        462827981  
     462877879        462932062   448090886      448210997        448332593     
  459332599        462030990        462125014        462195033        462254699
       462308586        462367475        462432501        462496720       
462553041        462604653        462659905        462714163        462767641  
     462827999        462877895        462932070   448090894      448211078     
  448332643        459340287        462031006        462125055        462195041
       462254715        462308610        462367491        462432527       
462496779        462553058        462604661        462659913        462714189  
     462767674        462828005        462877903        462932088   448090977   
  448211532        448332809        459538740        462031014        462125410
       462195082        462254814        462308628        462367814       
462432535        462496936        462553066        462604778        462659921  
     462712068        462767690        462828096        462877929       
462932203   448091066      448211565        448332841        459549788       
462031022        462125493        462195090        462254830        462308636  
     462367848        462432550        462496977        462553082       
462604810        462659947        462712092        462767716        462828104  
     462877960        462932211   448091124      448211573        448332874     
  459550380        462031030        462125535        462195108        462254848
       462308651        462367863        462432667        462496985       
462553108        462604844        462659962        462712118        462767724  
     462828112        462877978        462932229   448091405      448211763     
  448333245        459553467        462031121        462125584        462195264
       462254863        462308735        462367889        462430596       
462496993        462553298        462604869        462660234        462712159  
     462767963        462828138        462878158        462932245   448091454   
  448211805        448333252        459558177        462031147        462125600
       462195272        462254889        462308750        462367897       
462430646        462497041        462553322        462604893        462660259  
     462712183        462768011        462828153        462878166       
462932252   448091488      448211870        448333294        459560512       
462031154        462125634        462195280        462254996        462308776  
     462367954        462430653        462497066        462553330       
462604901        462660267        462712241        462768060        462828179  
     462878190        462932278   448091603      448212183        448333302     
  459582425        462031170        462121625        462195322        462255332
       462308784        462368200        462430737        462497223       
462553348        462605072        462660317        462712365        462768078  
     462828294        462878208        462932369   448091660      448212217     
  448333500        459582433        462031188        462121641        462195330
       462255357        462308792        462368218        462430745       
462497249        462553355        462605106        462660325        462712373  
     462768094        462828302        462878265        462932377   448091769   
  448212233        448333559        459583878        462031196        462121658
       462195355        462255365        462308800        462368358       
462430810        462497264        462553389        462605122        462660382  
     462712407        462768110        462828328        462878273       
462932385   448087478      448212308        448333773        459585295       
462031519        462121765        462195462        462255399        462308933  
     462368366        462430885        462497272        462553611       
462605148        462660648        462712423        462768136        462828344  
     462878414        462932443   448087494      448212332        448333823     
  459592150        462031527        462121823        462195520        462255423
       462308958        462368390        462430919        462497298       
462553637        462605189        462660655        462712449        462768151  
     462828369        462878422        462932468   448087502      448212357     
  448333872        459596326        462031535        462121948        462195538
       462255456        462308974        462368432        462430950       
462497322        462553645        462605205        462660671        462712472  
     462768185        462828377        462878448        462932476   448087536   
  448212613        448333898        459618500        462031550        462122177
       462195546        462255654        462308990        462368648       
462430984        462497371        462553652        462605411        462660721  
     462712647        462768201        462828476        462878463       
462932625   448087551      448212621        448333955        459627329       
462031592        462122243        462195587        462255662        462309006  
     462368663        462431016        462497405        462553660       
462605437        462660739        462712654        462768219        462828484  
     462878489        462932633   448087569      448212662        448334011     
  459634390        462031626        462122284        462195595        462255688
       462309022        462368671        462431032        462497454       
462553678        462605445        462660747        462712688        462768268  
     462828492        462878497        462932666   448087809      448212696     
  448334250        459637302        462032004        462122300        462195603
       462255696        462309121        462368713        462431222       
462497496        462553777        462605452        462660937        462712746  
     462768391        462828526        462878661        462932674   448087817   
  448212704        448334268        459639332        462032020        462122359
       462195652        462255738        462309139        462368762       
462431230        462497512        462553793        462605486        462660986  
     462712761        462768409        462828534        462878679       
462932682   448087841      448212712        448334292        459648416       
462032046        462122367        462195678        462255753        462309147  
     462368788        462431248        462497520        462553819       
462605494        462660994        462712803        462768417        462828542  
     462878687        462932708   448087858      448212738        448334300     
  459965406        462032061        462122896        462195686        462255886
       462309154        462369208        462431271        462497645       
462553827        462605668        462661018        462712936        462768425  
     462827304        462878752        462932880   448087866      448212829     
  448334334        459965505        462032095        462122912        462195710
       462255902        462309162        462369216        462431289       
462497678        462553843        462605718        462661059        462712951  
     462768433        462827312        462878778        462932906   448087890   
  448212837        448334359        459971693        462032103        462123043
       462195736        462255910        462309170        462369224       
462431297        462497769        462553868        462605726        462661067  
     462713066        462768474        462827320        462878786       
462932914   448088211      448212928        448334748        459974523       
462032350        462123050        462195892        462256066        462309303  
     462369232        462431495        462497801        462551987       
462605759        462661224        462713082        462768623        462827338  
     462878968        462932963   448088443      448212944        448334839     
  459977088        462032376        462123100        462195918        462256082
       462309311        462369265        462431552        462497827       
462552027        462605775        462661273        462713090        462768631  
     462827346        462878976        462933003   448088625      448212985     
  448334870        459978474        462032426        462123126        462195926
       462256116        462309329        462369273        462431560       
462497843        462552068        462605833        462661281        462713108  
     462768649        462827361        462878984        462933029   448088641   
  448213355        448334953        459998068        462032509        462123423
       462195934        462253915        462309337        462369406       
462431586        462498114        462552084        462605973        462661299  
     462713280        462768656        462827528        462879040       
462933169   448088708      448213397        448335018        459998282       
462032517        462123498        462195942        462253964        462309352  
     462369455        462431628        462498122        462552092       
462605981        462661323        462713298        462768672        462827536  
     462879057        462933185   448088856      448213421        448335034     
  459998795        462032533        462123597        462195967        462254004
       462309360        462369489        462431636        462498130       
462552183        462606013        462661331        462713314        462768680  
     462827551        462879149        462933227   448089060      448213454     
  448331215        459998969        462032806        462123662        462196155
       462254012        462309477        462369505        462431743       
462498155        462552365        462606021        462661455        462713330  
     462768805        462827569        462879164        462933292   448089102   
  448213504        448331223        460000771        462032814        462123720
       462196163        462254061        462309485        462369547       
462431750        462498171        462552415        462606047        462661463  
     462713348        462768813        462827593        462879172       
462933300   448089276      448213512        448331256        460001449       
462032822        462123779        462196239        462254103        462309493  
     462369554        462431768        462498221        462552423       
462606054        462661489        462713363        462768821        462827601  
     462879198        462933318   448089300      448213702        448331264     
  460008105        462032897        462124090        462196254        462254236
       462309501        462369695        462431776        462498387       
462552431        462606062        462661521        462713520        462768839  
     462827718        462879206        462933433   448089318      448213728     
  448331272        460010044        462032921        462124108        462196270
       462254244        462309535        462369703        462431792       
462498403        462552456        462606088        462661554        462713538  
     462768854        462827726        462879214        462933441   448089334   
  448213769        448331389        460010531        462032939        462124124
       462196296        462254269        462309543        462369729       
462431818        462498429        462552498        462606104        462661570  
     462713546        462768862        462827734        462879230       
462933458   448089672      448213777        448331710        460013691       
462033176        462124132        462196403        462254319        462309550  
     462369737        462431933        462498437        462552654       
462606112        462661711        462713553        462769001        462827742  
     462879404        462933466   448089706      448213801        448331744     
  460019847        462033192        462124140        462196437        462254350
       462309568        462369752        462431982        462498445       
462552662        462606146        462661752        462713561        462769027  
     462827759        462879420        462933474   448089763      448213850     
  448331769        460025059        462033200        462124173        462196452
       462254376        462309592        462369802        462432006       
462498478        462552704        462606179        462661828        462713579  
     462769035        462827775        462879438        462933516   448090043   
  448214189        448331819        460027600        462033226        462124538
       462196460        462254517        462309600        462369992       
462432022        462498593        462552712        462606328        462661844  
     462713769        462769068        462827874        462879453       
462931858   448090126      448214312        448331835        460031560       
462033317        462124546        462196478        462254525        462309618  
     462370008        462432048        462498601        462552738       
462606336        462661901        462713827        462769084        462827882  
     462879461        462931866   448090142      448214338        448331850     
  460035181        462033333        462124561        462196528        462254533
       462309626        462370032        462432105        462498619       
462552795        462606344        462661927        462713843        462769092  
     462827890        462879495        462931874   448090548      448214346     
  448332312        460035637        462033598        462124660        462196635
       462254566        462309709        462370123        462432287       
462498627        462552928        462606351        462659731        462713942  
     462769217        462827924        462879636        462931882   448090555   
  448214411        448332346        460036791        462033614        462124710
       462196643        462254574        462309717        462370149       
462432303        462498635        462552936        462606393        462659756  
     462713991        462769233        462827932        462879644       
462931924   448090571      448214577        448332379        460037435       
462033689        462124819        462196650        462254582        462309725  
     462370164        462432345        462498643        462552944       
462606401        462659764        462714015        462769308        462827940  
     462879651        462931940   448090605      448214841        448332387     
  460045123        462033705        462125071        462196668        462254723
       462309733        462367574        462432378        462498783       
462552969        462606500        462659772        462714213        462769332  
     462828013        462879669        462932104   448090613      448214858     
  448332486        460047160        462033721        462125089        462196684
       462254764        462309741        462367673        462432469       
462498809        462552977        462606518        462659855        462714221  
     462769357        462828021        462879685        462932146   448090621   
  448214940        448332536        460049224        462033747        462125121
       462196700        462254772        462309758        462367699       
462432485        462498841        462552985        462606534        462659863  
     462714270        462769381        462828047        462879701       
462932153   448091207      448215004        448332916        460049539       
462031055        462125238        462196882        462254780        462309840  
     462367749        462432675        462498858        462553116       
462606542        462659988        462714288        462769530        462828062  
     462879909        462932161   448091215      448215053        448332973     
  460050404        462031063        462125360        462196890        462254798
       462309857        462367756        462432717        462498916       
462553157        462606567        462660044        462714312        462769548  
     462828070        462879941        462932187   448091223      448215095     
  448333054        460050651        462031071        462125378        462196957
       462254806        462309865        462367772        462432733       
462498924        462553215        462606575        462660069        462714338  
     462769555        462828088        462879982        462932195  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448091256      448215426        448333070        460067002       
462031097        462125659        462196973        462255092        462309873  
     462367962        462432782        462499203        462553249       
462606765        462660135        462714353        462769589        462828195  
     462879990        462932286   448091306      448215434        448333088     
  460069602        462031105        462125675        462196981        462255142
       462309907        462367988        462432790        462499237       
462553264        462606799        462660184        462714387        462769613  
     462828203        462880006        462932294   448091371      448215491     
  448333096        460069669        462031113        462125691        462196999
       462255225        462309923        462368002        462432899       
462499278        462553272        462606815        462660200        462714395  
     462769639        462828211        462880055        462932302   448091777   
  448215517        448333567        460073331        462031279        462125709
       462197161        462255241        462310038        462368051       
462432907        462499294        462553413        462606823        462660408  
     462714411        462769738        462828245        462880188       
462932310   448091793      448215541        448333609        460074032       
462031287        462125857        462197179        462255308        462310046  
     462368069        462432915        462499302        462553462       
462606831        462660432        462714429        462769753        462828252  
     462880204        462932336   448091819      448215699        448333633     
  460076433        462031428        462125873        462197195        462255324
       462310053        462368176        462432931        462499310       
462553504        462606856        462660440        462714445        462769779  
     462828260        462880220        462932351   448091827      448215970     
  448333682        460088271        462031469        462125881        462197245
       462255464        462310061        462368457        462433038       
462499476        462553512        462607011        462660481        462714700  
     462769837        462828385        462880238        462932500   448091850   
  448216002        448333716        460089097        462031477        462125899
       462197377        462255506        462310079        462368481       
462433129        462499484        462553520        462607045        462660523  
     462714718        462769860        462828393        462880261       
462932526   448091884      448216127        448333724        460089394       
462031501        462125915        462197393        462255555        462310087  
     462368564        462433145        462499518        462553561       
462607060        462660630        462714734        462769894        462828401  
     462880279        462932567   448091900      448216135        448334045     
  460089410        462031709        462125998        462197575        462255571
       462310285        462368606        462433376        462499526       
462553694        462607078        462660804        462714759        462768276  
     462828435        462880444        462932575   448092015      448216150     
  448334078        460090442        462031758        462126053        462197591
       462255605        462310301        462368622        462433442       
462499583        462553702        462607094        462660846        462714767  
     462768300        462828450        462880451        462932591   448092148   
  448216168        448334110        460090624        462031865        462126095
       462197625        462255613        462310319        462368630       
462433509        462499591        462553728        462607110        462660861  
     462714775        462768318        462828468        462880485       
462932609   448092221      448216424        448334136        460100647       
462031873        462126368        462197641        462255761        462310327  
     462368903        462433517        462497538        462553736       
462607276        462660879        462714908        462768334        462828567  
     462880493        462932740   448092262      448216457        448334193     
  460100787        462031923        462126376        462197674        462255787
       462310335        462368994        462433574        462497553       
462553744        462607342        462660903        462714916        462768342  
     462828575        462880527        462932773   448092296      448216465     
  448334227        460104128        462031931        462126392        462197708
       462255795        462310368        462369075        462433608       
462497595        462553769        462607359        462660929        462714940  
     462768375        462828583        462880535        462932799   448092429   
  448216622        448334383        460104557        462032111        462126400
       462195777        462255852        462310525        462369091       
462433749        462497603        462553900        462607367        462661075  
     462714957        462768490        462828591        462880634       
462932807   448092445      448216655        448334441        460104581       
462032145        462126525        462195785        462255860        462310574  
     462369174        462433756        462497629        462553918       
462607375        462661133        462714981        462768516        462828625  
     462880659        462932864   448092528      448216739        448334466     
  460107071        462032210        462126665        462195819        462255878
       462310582        462369182        462433780        462497637       
462553967        462607409        462661158        462714999        462768532  
     462828633        462880675        462932872   448092551      448212993     
  448334474        460119910        462032251        462126814        462195827
       462256132        462310590        462369281        462433855       
462497850        462554007        462607532        462661166        462715178  
     462768557        462828641        462880733        462933037   448092569   
  448213025        448334490        460120264        462032301        462126855
       462195835        462256157        462310608        462369299       
462433863        462497942        462554015        462607540        462661182  
     462715244        462768599        462828658        462880741       
462933045   448092692      448213074        448334524        460123854       
462032327        462126897        462195868        462256199        462310616  
     462369315        462433897        462497983        462554031       
462607565        462661208        462715293        462768607        462828674  
     462880758        462933052   448092932      448213231        448335091     
  460124555        462032558        462126913        462195991        462256207
       462310798        462369349        462434135        462497991       
462554049        462607599        462661356        462715343        462768698  
     462828682        462880998        462933128   448093104      448213272     
  448335117        460124795        462032574        462126921        462196031
       462256249        462310806        462369356        462434168       
462498064        462554072        462607607        462661364        462715384  
     462768706        462828708        462881012        462933136   448093120   
  448213348        448335208        460124977        462032608        462126954
       462196049        462256264        462310814        462369380       
462434184        462498072        462554080        462607615        462661380  
     462715400        462768722        462828716        462881020       
462933144   448093187      448213595        448335240        460133937       
462032616        462127267        462196080        462256272        462310830  
     462369570        462434200        462498239        462554098       
462607771        462661406        462715566        462768748        462828807  
     462881038        462933326   448093237      448213629        448335307     
  460138118        462032657        462127291        462196098        462256280
       462310871        462369604        462434226        462498270       
462554106        462607797        462661414        462715574        462768771  
     462828815        462881061        462933334   448093252      448213645     
  448335364        460139850        462032707        462127317        462196148
       462256314        462310913        462369620        462434242       
462498288        462554114        462607813        462661422        462715616  
     462768797        462828823        462881087        462933342   448093534   
  448213652        448335372        460141278        462033077        462127325
       462196320        462256371        462311150        462369638       
462434457        462498304        462554247        462607821        462661596  
     462715624        462768888        462828831        462879248       
462933359   448093617      448213686        448335380        460141732       
462033085        462127333        462196338        462256413        462311168  
     462369653        462434481        462498346        462554254       
462607854        462661646        462715632        462768896        462828849  
     462879255        462933367   448093724      448213694        448335463     
  460142615        462033093        462127341        462196346        462256447
       462311184        462369679        462434531        462498361       
462554262        462607888        462661653        462715640        462768912  
     462828856        462879271        462933391   448093740      448213918     
  448335489        460149958        462033127        462127556        462196353
       462256637        462311192        462369844        462434556       
462498528        462554288        462606187        462661661        462715756  
     462768961        462828948        462879362        462933524   448093823   
  448213934        448335729        460153091        462033135        462127580
       462196379        462256645        462311218        462369893       
462434564        462498536        462554296        462606203        462661679  
     462715772        462768987        462828955        462879370       
462933532   448093872      448214023        448335778        460153406       
462033150        462127598        462196387        462256686        462311259  
     462369901        462434606        462498544        462554312       
462606245        462661687        462715780        462768995        462828963  
     462879388        462933540   448094136      448214031        448336180     
  460154164        462033408        462127606        462196544        462256694
       462309634        462369919        462434812        462498551       
462554478        462606286        462661935        462715806        462769100  
     462828971        462879511        462933557   448094169      448214064     
  448336230        460154594        462033416        462127622        462196569
       462256710        462309642        462369950        462434846       
462498569        462554486        462606294        462661950        462715814  
     462769126        462828989        462879529        462933573   448094193   
  448214072        448336347        460154743        462033424        462127648
       462196593        462256728        462309667        462369976       
462434879        462498585        462554494        462606310        462661976  
     462715830        462769134        462828997        462879537       
462933581   448094268      448214585        448336396        460038201       
462033440        462127762        462196601        462256884        462309675  
     462370198        462434911        462498684        462554502       
462606427        462661984        462716028        462769142        462829094  
     462879586        462933599   448094284      448214643        448336479     
  460038441        462033473        462127804        462196619        462256900
       462309683        462370206        462434937        462498718       
462554510        462606435        462662008        462716036        462769167  
     462829102        462879594        462933607   448094326      448214692     
  448336503        460040827        462033507        462127812        462196627
       462256967        462309691        462370230        462434952       
462498726        462554528        462606450        462662016        462716044  
     462769183        462829110        462879602        462933649   448094656   
  448214700        448336727        460041437        462033788        462127820
       462196726        462256983        462309766        462370255       
462435405        462498734        462554668        462606468        462662024  
     462716069        462769415        462829136        462879743       
462933656   448094664      448214783        448336800        460042484       
462033887        462127838        462196759        462257031        462309782  
     462370289        462435421        462498742        462554676       
462606476        462662032        462716085        462769472        462829169  
     462879800        462933672   448094672      448214809        448336867     
  460045008        462033911        462127853        462196767        462257106
       462309790        462370305        462435538        462498767       
462554684        462606484        462662065        462716093        462769480  
     462829177        462879818        462933698   448094722      448215111     
  448337006        460054638        462033937        462127960        462196775
       462257288        462309808        462370321        462435553       
462498932        462554718        462606609        462662073        462716218  
     462769498        462829292        462879859        462933821   448094763   
  448215210        448337089        460055031        462033986        462128000
       462196817        462257296        462309816        462370347       
462435595        462499054        462554726        462606633        462662081  
     462716275        462769506        462829342        462879875       
462933839   448094813      448215228        448337121        460060007       
462034000        462128026        462196825        462257304        462309824  
     462370362        462435678        462499088        462554734       
462606641        462662115        462716341        462769514        462829359  
     462879883        462933847   448095075      448215293        448337469     
  460061138        462034059        462128034        462197005        462257338
       462309931        462370370        462435959        462499120       
462554890        462606658        462662297        462716366        462769654  
     462829367        462880063        462933854   448095083      448215376     
  448337550        460062854        462034075        462128059        462197013
       462257379        462309956        462370453        462436031       
462499146        462554908        462606690        462662305        462716408  
     462769670        462829375        462880071        462933888   448095109   
  448215384        448337642        460064694        462034117        462128109
       462197021        462257387        462309998        462370479       
462436049        462499187        462554916        462606732        462662313  
     462716432        462769696        462829383        462880105       
462933896   448095174      448215731        448337675        460080435       
462034141        462128307        462197104        462257510        462310004  
     462370602        462436080        462499344        462554932       
462606864        462662339        462714452        462769704        462829490  
     462880121        462933995   448095240      448215772        448337683     
  460082837        462034158        462128323        462197138        462257569
       462310012        462370610        462436114        462499369       
462554940        462606922        462662347        462714536        462769712  
     462829565        462880147        462934019   448095265      448215822     
  448337717        460084031        462034166        462128331        462197153
       462257593        462310020        462370685        462436148       
462499401        462554957        462606948        462662354        462714551  
     462769720        462829581        462880162        462934035   448095653   
  448215897        448337907        460084072        462034380        462128349
       462197427        462257684        462310137        462370701       
462433152        462499419        462555046        462606955        462662461  
     462714569        462769969        462829599        462880287       
462934050   448095661      448215921        448337923        460084726       
462034398        462128380        462197468        462257700        462310152  
     462370719        462433194        462499435        462555053       
462606963        462662479        462714601        462769985        462829615  
     462880295        462934084   448095729      448215947        448337972     
  460086192        462034422        462128414        462197492        462257734
       462310178        462370735        462433244        462499450       
462555079        462606989        462662495        462714619        462770025  
     462829631        462880360        462934092   448095745      448216192     
  448338020        460090913        462034430        462126111        462197518
       462257916        462310194        462370867        462433277       
462499609        462555087        462607136        462662503        462714783  
     462770058        462829722        462880386        462934167   448095752   
  448216226        448338046        460095854        462034455        462126152
       462197526        462257957        462310210        462370883       
462433301        462499617        462555095        462607144        462662529  
     462714809        462770066        462829763        462880402       
462934183   448095836      448216275        448338061        460096001       
462034505        462126186        462197534        462257973        462310236  
     462370891        462433343        462499625        462555103       
462607151        462662545        462714833        462770090        462829771  
     462880436        462934209   448092312      448216325        448338558     
  460096274        462034802        462126244        462197724        462257981
       462310376        462370925        462433624        462499658       
462555269        462607185        462662644        462714841        462770108  
     462829805        462880550        462934233   448092320      448216390     
  448338632        460097892        462034810        462126301        462197740
       462258013        462310392        462370933        462433632       
462499666        462555277        462607227        462662677        462714858  
     462770116        462829839        462880568        462934241   448092353   
  448216408        448338657        460098312        462034844        462126335
       462197757        462258039        462310426        462370966       
462433640        462499674        462555293        462607243        462662701  
     462714882        462770132        462829862        462880576       
462934274   448092361      448216754        448338665        460108731       
462034851        462126673        462197799        462258161        462310459  
     462371147        462433665        462499690        462555301       
462607433        462662719        462715038        462770165        462830019  
     462880600        462934365   448092395      448216804        448338681     
  460109788        462034877        462126715        462197815        462258179
       462310475        462371170        462433699        462499708       
462555319        462607458        462662727        462715046        462770181  
     462830043        462880618        462934373   448092403      448216846     
  448338707        460111693        462034885        462126749        462197823
       462258203        462310517        462371188        462433731       
462499716        462555327        462607474        462662735        462715079  
     462770207        462830050        462880626        462934381  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448092759      448217018        448338939        460113780       
462035130        462126764        462197898        462258237        462310640  
     462371204        462433947        462499724        462555483       
462607482        462662933        462715137        462770306        462830100  
     462880766        462934399   448092775      448217067        448338970     
  460115801        462035155        462126772        462197914        462258245
       462310657        462371220        462433962        462499732       
462555509        462607490        462662941        462715145        462770322  
     462830118        462880832        462934407   448092783      448217075     
  448339028        460117989        462035189        462126798        462198037
       462258260        462310681        462371238        462434028       
462499740        462555533        462607516        462662958        462715160  
     462770413        462830134        462880857        462934415   448092833   
  448217091        448339044        460125057        462035213        462126988
       462198045        462258393        462310731        462371352       
462434077        462499906        462555541        462607649        462662966  
     462715426        462770447        462828724        462880865       
462934571   448092866      448217117        448339051        460127822       
462035221        462126996        462198078        462258435        462310764  
     462371360        462434119        462499922        462555574       
462607664        462662982        462715442        462770496        462828740  
     462880964        462934589   448092908      448217125        448339093     
  460127939        462035239        462127010        462198094        462258443
       462310780        462371386        462434127        462499963       
462555582        462607698        462662990        462715459        462770512  
     462828757        462880980        462934597   448093294      448217166     
  448339481        460130479        462035619        462127093        462198284
       462258450        462311028        462371436        462434275       
462500018        462554171        462607722        462663139        462715509  
     462770702        462828773        462881111        462934613   448093302   
  448217208        448339507        460131873        462035627        462127119
       462198292        462258468        462311036        462371451       
462434325        462500026        462554189        462607730        462663147  
     462715541        462770744        462828781        462881152       
462934621   448093310      448217240        448339523        460132178       
462035668        462127135        462198300        462258518        462311051  
     462371477        462434333        462500059        462554205       
462607748        462663162        462715558        462770777        462828799  
     462881160        462934639   448093419      448217521        448339630     
  460143159        462035684        462127358        462198318        462256496
       462311085        462371592        462434358        462500299       
462554213        462607904        462663188        462715673        462770793  
     462828864        462881178        462934761   448093427      448217539     
  448339655        460146350        462035692        462127465        462198359
       462256520        462311093        462371600        462434374       
462500323        462554221        462607912        462663196        462715681  
     462770819        462828872        462881194        462934779   448093476   
  448217570        448339663        460147952        462035700        462127473
       462198367        462256553        462311143        462371626       
462434432        462500331        462554239        462607920        462663212  
     462715707        462770835        462828880        462881202       
462934795   448093906      448217588        448335927        460148117       
462035866        462127481        462198680        462256603        462311267  
     462371642        462434622        462500356        462554320       
462607946        462663287        462715715        462771031        462828914  
     462881210        462934811   448093922      448217661        448335935     
  460148653        462035908        462127531        462198714        462256611
       462311283        462371659        462434655        462500372       
462554346        462607953        462663295        462715731        462771072  
     462828922        462881244        462934829   448093989      448217711     
  448336016        460148992        462035999        462127549        462198722
       462256629        462311317        462371675        462434705       
462500489        462554361        462607979        462663303        462715749  
     462771080        462828930        462881251        462934837   448094011   
  448218149        448336065        460156540        462036054        462127655
       462198805        462256744        462311333        462371816       
462434721        462500612        462554379        462608019        462663311  
     462715848        462771114        462829003        462881269       
462935016   448094045      448218156        448336081        460157415       
462036070        462127689        462198839        462256769        462311358  
     462371824        462434739        462500638        462554387       
462608035        462663329        462715871        462771163        462829037  
     462881285        462935024   448094102      448218172        448336115     
  460158306        462036088        462127705        462198847        462256801
       462311366        462371840        462434747        462500646       
462554429        462608043        462663337        462715897        462771197  
     462829045        462881301        462935032   448094375      448218230     
  448336545        460160047        462036468        462127713        462198979
       462256819        462311408        462371857        462435066       
462500661        462554536        462608050        462663436        462715939  
     462771320        462829052        462881434        462935040   448094441   
  448218263        448336586        460160161        462036476        462127721
       462199019        462256827        462311440        462371865       
462435108        462500679        462554569        462608084        462663444  
     462715962        462771338        462829060        462881467       
462935065   448094540      448218347        448336628        460168750       
462036500        462127754        462199084        462256843        462311457  
     462371873        462435140        462500687        462554585       
462608092        462663469        462716010        462771346        462829086  
     462881491        462935081   448094573      448218735        448336644     
  460170327        462036567        462127879        462199092        462257163
       462311507        462371972        462435157        462500786       
462554619        462608217        462663477        462716101        462771361  
     462829185        462881509        462933714   448094581      448218875     
  448336685        460170871        462036658        462127895        462199100
       462257171        462311549        462371998        462435207       
462500794        462554635        462608241        462663584        462716127  
     462771379        462829193        462881574        462933722   448094649   
  448218917        448336719        460174006        462036690        462127929
       462199175        462257197        462311572        462372004       
462435371        462500810        462554643        462608258        462663592  
     462716143        462771387        462829201        462881616       
462933755   448094847      448218933        448337196        460174139       
462036849        462127937        462199308        462257221        462311721  
     462372020        462435702        462500836        462554742       
462608290        462662180        462716150        462771494        462829219  
     462881731        462933763   448094888      448218966        448337204     
  460175631        462036880        462127945        462199316        462257239
       462311754        462372061        462435710        462500844       
462554767        462608308        462662206        462716168        462771528  
     462829235        462881749        462933771   448094946      448218982     
  448337220        460176944        462036930        462127952        462199399
       462257247        462311762        462372079        462435769       
462500869        462554775        462608316        462662214        462716176  
     462771551        462829243        462881772        462933805   448094961   
  448219253        448337261        460184344        462036963        462128117
       462199423        462257395        462311788        462370487       
462435900        462500984        462554817        462608472        462662222  
     462716440        462771569        462829391        462881780       
462933904   448095018      448219295        448337394        460186091       
462036989        462128125        462199431        462257429        462311812  
     462370495        462435918        462500992        462554833       
462608498        462662248        462716465        462771577        462829409  
     462881814        462933912   448095026      448219303        448337451     
  460187354        462037029        462128232        462199449        462257437
       462311820        462370529        462435934        462501024       
462554882        462608548        462662271        462716481        462771585  
     462829425        462881822        462933920   448095307      448219329     
  448337733        460188808        462034281        462128240        462199647
       462257460        462311986        462370537        462436155       
462501032        462554965        462608555        462662370        462716556  
     462771742        462829433        462881996        462933953   448095323   
  448219345        448337758        460188816        462034299        462128257
       462199670        462257478        462312018        462370545       
462436171        462501057        462554973        462608563        462662388  
     462716564        462771783        462829466        462882002       
462933961   448095356      448219352        448337782        460190507       
462034315        462128273        462199696        462257502        462312026  
     462370578        462436213        462501073        462554981       
462608571        462662396        462716614        462771791        462829474  
     462882036        462933987   448095380      448220046        448337816     
  460196983        462034331        462128448        462199712        462257809
       462312109        462370743        462436239        462501180       
462555004        462608654        462662404        462716648        462771817  
     462829649        462882069        462934100   448095430      448220061     
  448337832        460197676        462034349        462128497        462199720
       462257833        462312125        462370750        462436247       
462501198        462555012        462608670        462662438        462716671  
     462771858        462829664        462882077        462934118   448095539   
  448220087        448337873        460197940        462034372        462128505
       462199753        462257841        462312141        462370776       
462436288        462501206        462555038        462608704        462662453  
     462716689        462771866        462829672        462882085       
462934126   448095844      448220178        448338079        460200439       
462034513        462128547        462199944        462257874        462312232  
     462370784        462436304        462501222        462555129       
462608720        462662552        462716697        462772013        462829680  
     462882234        462934134   448095869      448220194        448338244     
  460200603        462034562        462128554        462199985        462257882
       462312240        462370826        462436312        462501248       
462555137        462608738        462662560        462716705        462772021  
     462829706        462882259        462934142   448095893      448220251     
  448338368        460201411        462034588        462128612        462199993
       462257890        462312265        462370842        462436403       
462501255        462555160        462608746        462662586        462716739  
     462772054        462829714        462882291        462934159   448095919   
  448220582        448338376        460210511        462034679        462128638
       462200007        462258047        462312299        462370982       
462436411        462501321        462555186        462608936        462662594  
     462716937        462772070        462829904        462882309       
462934282   448096008      448220632        448338434        460210925       
462034695        462128646        462200064        462258070        462312315  
     462371006        462436429        462501347        462555210       
462608951        462662628        462716945        462772088        462829920  
     462882325        462934290   448096081      448220764        448338459     
  460213614        462034745        462128687        462200106        462258088
       462312323        462371014        462436460        462501354       
462555251        462608969        462662636        462716952        462772096  
     462829938        462882341        462934308   448096107      448220798     
  448338731        460214109        462034927        462128729        462200270
       462258096        462312554        462371055        462436627       
462501370        462555335        462608977        462662768        462716960  
     462770215        462829946        462882531        462934316   448096156   
  448220806        448338772        460216344        462034968        462128802
       462200304        462258112        462312562        462371113       
462436643        462501388        462555368        462608985        462662776  
     462716986        462770223        462829953        462882549       
462934324   448096230      448220848        448338780        460217151       
462035015        462128869        462200320        462258138        462312596  
     462371121        462436650        462501438        462555376       
462609017        462662784        462716994        462770231        462829979  
     462882580        462934332   448096271      448221036        448338806     
  460232002        462035049        462129081        462200346        462258286
       462312604        462371261        462436668        462499757       
462555392        462609132        462662859        462717091        462770249  
     462830142        462882598        462934456   448096289      448221044     
  448338814        460240138        462035064        462129107        462200361
       462258302        462312646        462371279        462436684       
462499815        462555418        462609157        462662875        462717109  
     462770264        462830159        462882606        462934464   448096339   
  448221127        448338913        460240518        462035114        462129115
       462200395        462258310        462312661        462371295       
462436692        462499823        462555459        462609165        462662909  
     462717117        462770280        462830167        462882630       
462934480   448096586      448221135        448339176        460241839       
462035296        462129123        462198110        462258328        462312919  
     462371303        462436999        462499831        462555608       
462609173        462663022        462717190        462770520        462830175  
     462882762        462934514   448096594      448221192        448339234     
  460245301        462035346        462129131        462198136        462258369
       462312935        462371311        462437005        462499864       
462555624        462609181        462663030        462717208        462770561  
     462830217        462882770        462934522   448096610      448221382     
  448339242        460245426        462035403        462129164        462198201
       462258377        462313016        462371337        462437013       
462499880        462555657        462609199        462663063        462717216  
     462770595        462830233        462882788        462934555   448096628   
  448217257        448339283        460252588        462035528        462129263
       462198235        462258526        462313032        462371485       
462437021        462500182        462555665        462609298        462663097  
     462717349        462770637        462830266        462882804       
462934647   448096651      448217331        448339317        460254105       
462035585        462129289        462198250        462258591        462313040  
     462371519        462437039        462500190        462555673       
462609322        462663105        462717364        462770645        462830316  
     462882838        462934662   448096800      448217356        448339366     
  460254683        462035601        462129297        462198268        462258617
       462313073        462371527        462437062        462500224       
462555681        462609330        462663121        462717372        462770686  
     462830332        462882846        462934688   448096974      448217471     
  448339705        460254766        462035718        462129305        462198441
       462258666        462313164        462371535        462437187       
462500232        462555707        462609355        462663220        462717414  
     462770868        462830357        462883026        462934720   448097014   
  448217489        448339713        460255284        462035726        462129321
       462198458        462258674        462313198        462371543       
462437211        462500240        462555715        462609363        462663238  
     462717422        462770884        462830399        462883034       
462934746   448097030      448217505        448339770        460255573       
462035759        462129339        462198532        462258682        462313230  
     462371568        462437229        462500257        462555756       
462609389        462663246        462717430        462770892        462830415  
     462883075        462934753   448097121      448217745        448339788     
  460272669        462035775        462129552        462198607        462258708
       462313248        462371709        462437245        462500505       
462555764        462609512        462663253        462717554        462770975  
     462830506        462883125        462934852   448097196      448217752     
  448339853        460275639        462035791        462129644        462198649
       462258724        462313255        462371725        462437278       
462500513        462555772        462609520        462663261        462717570  
     462771007        462830514        462883133        462934860   448097220   
  448217893        448339895        460275845        462035825        462129701
       462198664        462258732        462313297        462371733       
462437286        462500521        462555798        462609538        462663279  
     462717588        462771023        462830522        462883141       
462934878   448097550      448217919        448339911        460277379       
462036146        462129727        462198870        462258740        462313412  
     462371741        462437476        462500539        462555913       
462609546        462663352        462717604        462771205        462830530  
     462881335        462934886   448097592      448218107        448340075     
  460279029        462036211        462129735        462198896        462258799
       462313461        462371774        462437518        462500547       
462555947        462609561        462663360        462717653        462771221  
     462830555        462881350        462934902   448097758      448218123     
  448340083        460282197        462036245        462129776        462198904
       462258807        462313503        462371782        462437526       
462500588        462555954        462609579        462663378        462717661  
     462771254        462830563        462881368        462934910  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448097816      448218370        448340174        460300585       
462036278        462130030        462198912        462258914        462313537  
     462371881        462437534        462500695        462555970       
462608118        462663394        462717760        462771262        462830787  
     462881376        462935115   448097840      448218420        448340265     
  460301310        462036393        462130121        462198953        462258955
       462313578        462371899        462437559        462500703       
462555988        462608126        462663402        462717810        462771288  
     462830803        462881400        462935123   448097881      448218495     
  448340299        460301609        462036435        462130147        462198961
       462258963        462313586        462371907        462437583       
462500737        462555996        462608159        462663410        462717828  
     462771304        462830811        462881426        462935131   448098202   
  448218503        448340786        460302979        462036716        462130162
       462199191        462259003        462311598        462371931       
462437849        462500745        462556119        462608167        462663618  
     462717836        462771395        462830829        462881632       
462935149   448098301      448218644        448340828        460309024       
462036757        462130170        462199217        462259029        462311606  
     462371949        462437898        462500752        462556127       
462608175        462663691        462717844        462771403        462830837  
     462881665        462935156   448098335      448218651        448340901     
  460317613        462036765        462130188        462199225        462259094
       462311655        462371964        462437922        462500778       
462556135        462608209        462663709        462717851        462771429  
     462830845        462881673        462935164   448098418      448219055     
  448340927        460177942        462036781        462130444        462199258
       462259201        462311671        462372087        462437955       
462500885        462556143        462608332        462663717        462718040  
     462771445        462831116        462881699        462935172   448098483   
  448219063        448340992        460182595        462036799        462130451
       462199274        462259219        462311689        462372095       
462437963        462500893        462556150        462608340        462663758  
     462718057        462771460        462831124        462881707       
462935198   448098525      448219071        448341057        460182983       
462036815        462130493        462199282        462259235        462311705  
     462372103        462437971        462500901        462556168       
462608381        462663766        462718081        462771478        462831132  
     462881715        462935206   448098731      448219113        448341438     
  460183627        462037037        462130543        462199472        462259243
       462311838        462372111        462438078        462500919       
462556259        462608399        462663774        462718099        462771593  
     462831157        462881830        462935214   448098780      448219147     
  448341446        460183684        462037060        462130592        462199480
       462259268        462311887        462372129        462438086       
462500935        462556267        462608456        462663790        462718107  
     462771601        462831165        462881848        462935230   448098814   
  448219238        448341495        460184120        462037078        462130675
       462199498        462259284        462311903        462372152       
462438094        462500976        462556283        462608464        462663840  
     462718115        462771619        462831173        462881897       
462935289   448098822      448219428        448341503        460191315       
462037128        462130873        462199548        462259383        462311929  
     462372160        462438102        462501081        462556291       
462608589        462663857        462718289        462771627        462831348  
     462881913        462935461   448098855      448219451        448341529     
  460193543        462037144        462130907        462199597        462259441
       462311945        462372178        462438144        462501115       
462556309        462608605        462663873        462718297        462771643  
     462831363        462881939        462935479   448098871      448219501     
  448341537        460194343        462037177        462130915        462199613
       462259490        462311960        462372194        462438151       
462501131        462556317        462608613        462663899        462718305  
     462771692        462831421        462881947        462935487   448099028   
  448219600        448341842        460195381        462037193        462130972
       462199787        462259508        462312158        462372228       
462438300        462501149        462556408        462608621        462664194  
     462718313        462771882        462831439        462882093       
462935503   448099036      448219741        448341883        460195910       
462037219        462130980        462199795        462259532        462312166  
     462372236        462438318        462501156        462556416       
462608639        462664285        462718321        462771890        462831447  
     462882101        462935511   448099085      448219758        448341941     
  460196512        462037284        462131012        462199837        462259540
       462312174        462372244        462438326        462501164       
462556424        462608647        462664327        462718354        462771908  
     462831454        462882127        462935529   448099101      448220335     
  448341990        460202872        462037367        462131350        462199845
       462259664        462312182        462372335        462438334       
462501263        462556432        462608753        462664343        462716747  
     462771957        462831611        462882143        462935693   448099184   
  448220418        448342006        460204803        462037391        462131392
       462199894        462259672        462312190        462372343       
462438342        462501271        462556440        462608787        462664350  
     462716770        462771965        462831629        462882192       
462935719   448099291      448220442        448342022        460204894       
462037458        462131426        462199928        462259706        462312224  
     462372368        462438359        462501289        462556457       
462608795        462664368        462716788        462771973        462831645  
     462882200        462935735   448099689      448220509        448342261     
  460205586        462037540        462131467        462200155        462259748
       462312331        462372376        462436478        462501297       
462556564        462608811        462664632        462716853        462772138  
     462831678        462882358        462935750   448099747      448220541     
  448342311        460206436        462037607        462131491        462200163
       462259755        462312364        462372384        462436494       
462501305        462556572        462608829        462664657        462716861  
     462772187        462831694        462882366        462935776   448099754   
  448220574        448342444        460206972        462037649        462131541
       462200171        462259763        462312372        462372392       
462436510        462501313        462556580        462608845        462664681  
     462716911        462772195        462831702        462882424       
462935784   448099838      448220863        448342477        460217284       
462037656        462128877        462200189        462259946        462312455  
     462372491        462436569        462501453        462556598       
462609041        462664731        462717000        462772203        462831785  
     462882432        462935941   448099929      448220889        448342485     
  460218340        462037672        462128943        462200197        462259953
       462312497        462372509        462436601        462501461       
462556606        462609058        462664764        462717026        462772211  
     462831793        462882440        462935958   448099960      448220921     
  448342493        460223050        462037706        462128950        462200262
       462259979        462312521        462372517        462436619       
462501479        462556614        462609074        462664772        462717034  
     462772229        462831801        462882481        462935990   448096396   
  448220996        448342774        460223787        462037938        462128968
       462200411        462259987        462312729        462372525       
462436759        462501495        462556697        462609082        462664913  
     462717059        462772252        462831827        462882648       
462936006   448096404      448221002        448342816        460226350       
462037961        462129024        462200437        462260001        462312752  
     462372533        462436767        462501503        462556739       
462609090        462664939        462717067        462772302        462831835  
     462882689        462936022   448096487      448221010        448342824     
  460227747        462037987        462129040        462200478        462260019
       462312760        462372541        462436908        462501529       
462556747        462609124        462664954        462717083        462772336  
     462831868        462882697        462936063   448096495      448221390     
  448342857        460246325        462038001        462129172        462200486
       462260167        462312778        462372624        462436932       
462501594        462556754        462609207        462664962        462717265  
     462772377        462831991        462882713        462936170   448096529   
  448221416        448342899        460248032        462038043        462129180
       462200494        462260183        462312851        462372632       
462436940        462501610        462556770        462609215        462664970  
     462717281        462772401        462832007        462882739       
462936279   448096578      448221457        448342923        460248461       
462038050        462129198        462200569        462260191        462312901  
     462372640        462436973        462501651        462556788       
462609223        462664988        462717307        462772427        462832015  
     462882754        462936303   448096834      448221499        448343228     
  460249840        462038225        462129214        462200577        462260209
       462313107        462372657        462437070        462501677       
462556879        462609256        462665076        462717315        462772609  
     462832031        462882861        462936311   448096859      448221507     
  448343269        460251093        462038233        462129230        462200585
       462260225        462313115        462372665        462437096       
462501693        462556887        462609264        462665084        462717323  
     462772617        462832049        462882879        462936345   448096883   
  448221531        448343277        460251820        462038258        462129248
       462200627        462260233        462313123        462372673       
462437104        462501701        462556895        462609272        462665092  
     462717331        462772625        462832056        462882945       
462936352   448096909      448221549        448343335        460257868       
462038266        462129354        462200635        462260332        462313131  
     462372764        462437112        462501826        462556903       
462609405        462665118        462717448        462772658        462830423  
     462882994        462936576   448096917      448221572        448343392     
  460258585        462038274        462129370        462200650        462260340
       462313149        462372780        462437146        462501834       
462556911        462609439        462665167        462717455        462772666  
     462830431        462883000        462936592   448096941      448221580     
  448343608        460259542        462038282        462129388        462200742
       462260357        462313156        462372798        462437153       
462501842        462556929        462609470        462665183        462717463  
     462772674        462830449        462883018        462936618   448097360   
  448221689        448343947        460266109        462038456        462129461
       462201047        462260365        462313305        462372814       
462437310        462501859        462555806        462609488        462665332  
     462717521        462772898        462830456        462883174       
462936626   448097378      448221713        448344077        460266240       
462038480        462129487        462201054        462260381        462313313  
     462372830        462437336        462501875        462555822       
462609496        462665357        462717539        462772906        462830480  
     462883190        462936659   448097386      448221747        448344085     
  460268980        462038514        462129495        462201062        462260399
       462313339        462372848        462437385        462501883       
462555830        462609504        462665399        462717547        462772930  
     462830498        462883216        462936667   448097428      448222000     
  448344093        460287840        462038548        462129842        462201088
       462258831        462313362        462372962        462437393       
462501982        462555863        462609603        462665415        462717679  
     462772989        462830589        462883232        462936782   448097469   
  448222026        448344101        460288319        462038571        462129875
       462201096        462258849        462313370        462372970       
462437419        462501990        462555871        462609611        462665431  
     462717687        462773029        462830605        462883273       
462936840   448097493      448222034        448344143        460293525       
462038647        462129917        462201120        462258856        462313404  
     462372988        462437450        462502006        462555889       
462609645        462665449        462717695        462773037        462830639  
     462883299        462936881   448097964      448222042        448340323     
  460296510        462038878        462129941        462201203        462258864
       462313602        462373002        462437690        462502014       
462556010        462609652        462665555        462717729        462773201  
     462830654        462883315        462936907   448098012      448222125     
  448340349        460299399        462038902        462129958        462201252
       462258872        462313669        462373010        462437740       
462502030        462556028        462609660        462665589        462717737  
     462773219        462830662        462883323        462936956   448098061   
  448222158        448340364        460300346        462038936        462129982
       462201260        462258906        462313677        462373036       
462437773        462502048        462556036        462609686        462665597  
     462717752        462773334        462830720        462883349       
462937004   448098145      448222539        448340547        460321755       
462038951        462130246        462201278        462259110        462313750  
     462373101        462437781        462502162        462556069       
462609710        462665613        462717869        462773367        462830894  
     462883372        462937129   448098160      448222687        448340612     
  460321912        462038985        462130253        462201286        462259136
       462313768        462373119        462437799        462502188       
462556077        462609744        462665621        462717927        462773375  
     462830902        462883380        462937145   448098194      448222828     
  448340695        460323710        462039017        462130287        462201328
       462259144        462313776        462373127        462437807       
462502196        462556085        462609769        462665647        462717968  
     462773383        462830936        462883398        462937152   448098590   
  448222836        448341107        460324502        462039256        462130303
       462201468        462259151        462313800        462373135       
462437997        462502212        462556176        462609777        462665779  
     462717992        462773524        462830985        462883471       
462937160   448098608      448222877        448341172        460326960       
462039298        462130386        462201500        462259185        462313818  
     462373143        462438029        462502220        462556184       
462609793        462665811        462718008        462773573        462831058  
     462883489        462937194   448098616      448222950        448341222     
  460327877        462039330        462130428        462201534        462259193
       462313826        462373150        462438037        462502238       
462556192        462609801        462665829        462718032        462773599  
     462831066        462883497        462937210   448098632      448223065     
  448341313        460329675        462039355        462130691        462201583
       462259292        462313842        462373234        462438045       
462502428        462556200        462609892        462665837        462718149  
     462773607        462831199        462883513        462935321   448098665   
  448223081        448341347        460333461        462039363        462130733
       462201609        462259300        462313859        462373242       
462438052        462502451        462556226        462609900        462665860  
     462718172        462773649        462831207        462883539       
462935354   448098715      448223131        448341404        460336878       
462039439        462130782        462201617        462259318        462314022  
     462373259        462438060        462502469        462556242       
462609918        462665878        462718206        462773664        462831223  
     462883547        462935396   448098905      448223156        448341651     
  460340219        462039678        462130808        462201773        462259334
       462314246        462373275        462438169        462502527       
462556325        462609926        462663915        462718214        462773870  
     462831249        462883661        462935412   448098939      448223164     
  448341669        460343247        462039702        462130824        462201781
       462259342        462314253        462373283        462438193       
462502535        462556341        462609942        462663956        462718222  
     462773938        462831280        462883729        462935420   448098954   
  448223180        448341677        460343718        462039769        462130865
       462201807        462259375        462314261        462373291       
462438201        462502543        462556358        462609967        462663964  
     462718271        462773961        462831330        462883737       
462935446   448098970      448223461        448341693        460355373       
462039785        462131046        462201849        462259557        462314279  
     462372269        462438250        462502733        462556366       
462610072        462664020        462718362        462773995        462831462  
     462883745        462935552   448099002      448223487        448341701     
  460355498        462039835        462131053        462201872        462259565
       462314295        462372277        462438276        462502782       
462556382        462610080        462664061        462718388        462774035  
     462831488        462883760        462935586   448099010      448223495     
  448341818        460356967        462039926        462131087        462201880
       462259581        462314329        462372293        462438292       
462502790        462556390        462610106        462664186        462718420  
     462774084        462831520        462883778        462935628  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448099366      448223628        448342055        460358237       
462037466        462131194        462201989        462259599        462314527  
     462372301        462438375        462502824        462556481       
462610114        462664376        462718453        462774316        462831561  
     462883893        462935636   448099457      448223644        448342097     
  460358310        462037482        462131277        462201997        462259615
       462314535        462372319        462438383        462502832       
462556507        462610122        462664418        462718545        462774324  
     462831579        462883901        462935669   448099507      448223677     
  448342121        460362023        462037490        462131319        462202011
       462259649        462314543        462372327        462438391       
462502873        462556523        462610130        462664491        462718552  
     462774340        462831595        462883919        462935677   448099549   
  448224113        448342139        460374861        462037516        462131558
       462202029        462259805        462314568        462372400       
462438409        462503079        462556531        462610221        462664541  
     462718560        462774381        462831710        462883943       
462935826   448099572      448224162        448342170        460377146       
462037524        462131590        462202037        462259821        462314592  
     462372418        462438425        462503111        462556549       
462610239        462664582        462718586        462774407        462831728  
     462883968        462935834   448099622      448224204        448342212     
  460384738        462037532        462131608        462202045        462259847
       462314600        462372426        462438433        462503129       
462556556        462610247        462664608        462718610        462774423  
     462831736        462883984        462935875   448099978      448224220     
  448342576        460385628        462037722        462131616        462202177
       462259862        462314808        462372467        462438441       
462503145        462556622        462610254        462664814        462718628  
     462774548        462831751        462884131        462935909   448099986   
  448224246        448342659        460389919        462037789        462131624
       462202185        462259870        462314824        462372475       
462438458        462503186        462556630        462610262        462664830  
     462718644        462774555        462831769        462884156       
462935917   448100008      448224261        448342675        460389927       
462037821        462131673        462202193        462259904        462314915  
     462372483        462438490        462503194        462556648       
462610288        462664855        462718651        462774563        462831777  
     462884164        462935933   448100065      448224741        448342717     
  460408842        462037839        462131681        462202227        462260035
       462314931        462372558        462438508        462503376       
462556655        462610387        462664863        462718800        462774589  
     462831884        462884172        462936089   448100099      448224931     
  448342758        460409139        462037854        462131699        462202235
       462260043        462314949        462372566        462438516       
462503384        462556663        462610395        462664871        462718834  
     462774597        462831892        462884180        462936105   448100198   
  448224964        448342766        460409857        462037888        462131749
       462202268        462260068        462314972        462372574       
462438532        462503426        462556671        462610411        462664889  
     462718867        462774605        462831900        462884198       
462936113   448100206      448224998        448342931        460409899       
462038084        462131780        462202367        462260092        462315136  
     462372590        462438680        462503491        462556796       
462610429        462664996        462718883        462772484        462831934  
     462884313        462936121   448100289      448225003        448342964     
  460410517        462038092        462131798        462202375        462260142
       462315144        462372608        462438706        462503517       
462556804        462610437        462665001        462718891        462772518  
     462831942        462884347        462936147   448100321      448225045     
  448343046        460412927        462038100        462131848        462202391
       462260159        462315193        462372616        462438714       
462503525        462556812        462610445        462665027        462718925  
     462772526        462831959        462884354        462936154   448100396   
  448225318        448343079        460428444        462038159        462132051
       462202474        462260241        462315235        462372681       
462438722        462501735        462556820        462610601        462665035  
     462719022        462772542        462832072        462884370       
462936360   448100412      448225342        448343095        460428964       
462038209        462132085        462202482        462260258        462315243  
     462372699        462438730        462501743        462556846       
462610627        462665050        462719030        462772559        462832080  
     462884396        462936378   448100453      448225417        448343145     
  460430960        462038217        462132101        462202524        462260266
       462315268        462372707        462438748        462501750       
462556853        462610635        462665068        462719063        462772567  
     462832098        462884446        462936410   448100826      448225482     
  448343640        460431182        462038332        462132119        462200866
       462260308        462315441        462372723        462438821       
462501768        462556937        462610643        462665191        462719071  
     462772682        462832122        462884602        462936444   448100883   
  448225490        448343798        460432420        462038357        462132135
       462200874        462260316        462315458        462372731       
462438839        462501776        462556945        462610650        462665225  
     462719105        462772740        462832163        462884628       
462936485   448100917      448225524        448343889        460434723       
462038365        462132150        462200908        462260324        462315466  
     462372756        462438847        462501784        462556952       
462610668        462665258        462719139        462772773        462832171  
     462884644        462936527   448100933      448221754        448343897     
  460451768        462038381        462132333        462200965        462260407
       462315474        462372855        462438854        462501909       
462556960        462610783        462665274        462719329        462772823  
     462832197        462884651        462936675   448100941      448221796     
  448343921        460452311        462038399        462132390        462200973
       462260423        462315490        462372863        462438912       
462501917        462556978        462610791        462665282        462719337  
     462772831        462832213        462884669        462936691   448100958   
  448221812        448343939        460453913        462038423        462132416
       462201021        462260449        462315508        462372905       
462438920        462501925        462556986        462610809        462665316  
     462719345        462772872        462832221        462884693       
462936725   448101451      448221887        448344192        460456486       
462038654        462132424        462201146        462260464        462315623  
     462372921        462439290        462501941        462556994       
462610817        462665456        462719352        462773052        462832254  
     462884834        462936733   448101535      448221937        448344267     
  460458466        462038720        462132432        462201153        462260472
       462315631        462372939        462439316        462501966       
462557000        462610825        462665464        462719410        462773078  
     462832262        462884859        462936758   448101543      448221945     
  448344275        460461221        462038787        462132481        462201161
       462260498        462315656        462372954        462439332       
462501974        462557018        462610841        462665472        462719428  
     462773086        462832270        462884875        462936766   448101576   
  448222182        448344374        460482508        462038829        462132853
       462201179        462260522        462315664        462373044       
462439340        462502063        462557059        462611005        462665506  
     462719535        462773136        462832411        462884891       
462937012   448101709      448222190        448344440        460482524       
462038845        462132887        462201187        462260530        462315672  
     462373051        462439381        462502089        462557067       
462611013        462665514        462719550        462773185        462832437  
     462884909        462937020   448101717      448222208        448344515     
  460483738        462038852        462132903        462201195        462260548
       462315680        462373069        462439423        462502097       
462557075        462611021        462665530        462719568        462773193  
     462832478        462884933        462937038   448101907      448222240     
  448344531        460485816        462039041        462132911        462201336
       462260563        462315888        462373077        462439738       
462502105        462557166        462611062        462665654        462719584  
     462773425        462832510        462883406        462937053   448101915   
  448222380        448344598        460490329        462039090        462132960
       462201344        462260571        462315938        462373085       
462439746        462502113        462557182        462611070        462665688  
     462719592        462773458        462832536        462883414       
462937079   448101972      448222430        448344614        460490337       
462039124        462132994        462201369        462260597        462315946  
     462373093        462439795        462502121        462557190       
462611088        462665696        462719634        462773466        462832544  
     462883430        462937111   448102087      448222976        448344622     
  460528441        462039165        462133265        462201419        462260688
       462315953        462373168        462439803        462502246       
462557216        462609819        462665746        462719808        462773490  
     462832684        462883448        462937251   448102152      448222984     
  448344648        460531361        462039199        462133299        462201427
       462260696        462315995        462373176        462439811       
462502261        462557240        462609843        462665753        462719816  
     462773508        462832692        462883455        462937277   448102202   
  448223008        448344655        460532955        462039207        462133315
       462201435        462260738        462316001        462373192       
462439845        462502303        462557356        462609850        462665761  
     462719899        462773516        462832726        462883463       
462937285   448102673      448223024        448344911        460535677       
462039447        462133331        462201641        462260746        462314030  
     462373200        462440017        462502329        462557547       
462609868        462665902        462719915        462773680        462832734  
     462883562        462937293   448102756      448223032        448345025     
  460535768        462039454        462133356        462201666        462260779
       462314089        462373218        462440074        462502378       
462557554        462609876        462665928        462719923        462773706  
     462832742        462883570        462937301   448102798      448223057     
  448345090        460538994        462039462        462133364        462201674
       462260787        462314154        462373226        462440116       
462502394        462557562        462609884        462665944        462719964  
     462773748        462832759        462883596        462937319   448102855   
  448223206        448345199        460344344        462039512        462133653
       462201690        462260878        462314170        462373309       
462440157        462502550        462557570        462609975        462665951  
     462720111        462773789        462832932        462883612       
462937368   448102947      448223222        448345405        460348006       
462039587        462133661        462201708        462260894        462314204  
     462373317        462440199        462502592        462557596       
462609991        462665977        462720152        462773839        462832965  
     462883638        462937418   448102954      448223255        448345413     
  460350010        462039637        462133745        462201724        462260910
       462314220        462373325        462440207        462502618       
462557604        462610015        462665985        462720160        462773847  
     462832973        462883646        462937426   448103432      448223271     
  448345678        460350671        462039934        462133752        462201906
       462260928        462314337        462373333        462440579       
462502626        462557729        462610031        462666009        462720202  
     462774126        462832981        462883802        462937434   448103473   
  448223305        448345694        460353337        462039975        462133760
       462201914        462260936        462314345        462373341       
462440595        462502634        462557737        462610049        462666017  
     462720228        462774142        462833005        462883810       
462937459   448103606      448223388        448345710        460353485       
462040007        462133844        462201930        462260969        462314378  
     462373358        462440645        462502675        462557752       
462610064        462666033        462720236        462774209        462833013  
     462883828        462937509   448103622      448223701        448345736     
  460363013        462040031        462134115        462201955        462261066
       462314410        462373366        462440652        462502899       
462557778        462610148        462666041        462720335        462774225  
     462833104        462883844        462937640   448103655      448223743     
  448345777        460363104        462040049        462134131        462201963
       462261074        462314436        462373374        462440660       
462502956        462557786        462610163        462666058        462720350  
     462774233        462833112        462883877        462937699   448103663   
  448223750        448345785        460363237        462040148        462134149
       462201971        462261082        462314519        462373390       
462440678        462502964        462557794        462610189        462666082  
     462720368        462774274        462833138        462883885       
462937731   448104075      448223776        448346171        460365356       
462040171        462134271        462202052        462261090        462314634  
     462373408        462441007        462502972        462557919       
462610197        462666231        462720434        462774431        462833146  
     462883992        462937764   448104083      448223917        448346205     
  460369879        462040205        462134289        462202060        462261108
       462314642        462373416        462441064        462502980       
462557992        462610205        462666249        462720459        462774449  
     462833153        462884008        462937780   448104125      448223990     
  448346247        460370810        462040213        462134313        462202086
       462261116        462314659        462373457        462441072       
462503004        462558057        462610213        462666264        462720483  
     462774456        462833179        462884016        462937806   448104166   
  448224527        448346346        460391741        462040221        462134537
       462202094        462261249        462314675        462373671       
462441114        462503228        462558065        462610304        462666298  
     462718677        462774480        462833252        462884081       
462938051   448104224      448224543        448346387        460393028       
462040247        462134545        462202102        462261256        462314774  
     462373697        462441155        462503236        462558073       
462610312        462666314        462718701        462774498        462833260  
     462884099        462938069   448104232      448224576        448346437     
  460393820        462040262        462134552        462202151        462261264
       462314782        462373705        462441163        462503251       
462558081        462610320        462666355        462718743        462774530  
     462833302        462884123        462938101   448104703      448224618     
  448346726        460398811        462040528        462134560        462202276
       462261272        462314980        462373713        462438557       
462503269        462558248        462610338        462666470        462718750  
     462774613        462833310        462884222        462938119   448104745   
  448224659        448346734        460399470        462040536        462134594
       462202292        462261298        462315011        462373721       
462438565        462503327        462558263        462610353        462666488  
     462718768        462774621        462833328        462884230       
462938135   448104877      448224733        448346890        460406911       
462040593        462134636        462202300        462261322        462315052  
     462373739        462438623        462503335        462558271       
462610379        462666496        462718784        462774639        462833336  
     462884248        462938150   448104893      448225128        448346932     
  460414105        462040601        462131863        462202318        462261470
       462315086        462373903        462438631        462503533       
462558297        462610486        462666504        462718933        462774647  
     462833542        462884255        462938267   448104927      448225136     
  448346999        460416100        462040635        462131913        462202334
       462261488        462315102        462373911        462438664       
462503558        462558305        462610494        462666520        462718941  
     462774670        462833575        462884289        462938291   448104943   
  448225169        448347161        460425523        462040668        462131921
       462202342        462261496        462315128        462373945       
462438672        462503566        462558313        462610502        462666561  
     462718966        462774688        462833609        462884297       
462938325   448100479      448225177        448347625        460425572       
462040973        462131939        462202557        462261504        462315292  
     462373960        462438755        462503574        462558511       
462610528        462666694        462718974        462774696        462833625  
     462884453        462938333   448100503      448225185        448347633     
  460426166        462040999        462131947        462202581        462261512
       462315318        462373978        462438763        462503624       
462558537        462610569        462666728        462718990        462774704  
     462833633        462884461        462938341   448100578      448225292     
  448347716        460428139        462041013        462131988        462202599
       462261520        462315326        462373986        462438771       
462503632        462558545        462610585        462666769        462719014  
     462774712        462833641        462884529        462938366  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448100644      448225557        448347807        460435761       
462041070        462132176        462202615        462261611        462315367  
     462374190        462438797        462503657        462558552       
462610676        462666785        462719147        462774738        462833740  
     462884537        462938473   448100693      448225649        448347849     
  460438237        462041096        462132184        462202623        462261629
       462315383        462374232        462438805        462503665       
462558560        462610718        462666793        462719170        462774746  
     462833757        462884545        462938481   448100719      448225656     
  448347856        460439995        462041104        462132218        462202631
       462261637        462315409        462374265        462438813       
462503731        462558586        462610726        462666801        462719188  
     462774753        462833765        462884560        462938499   448101196   
  448225714        448348219        460445273        462041336        462132234
       462202656        462261645        462315516        462374273       
462438953        462503749        462558842        462610734        462667023  
     462719212        462774894        462833781        462884743       
462938507   448101204      448225730        448348243        460447071       
462041351        462132291        462202664        462261660        462315524  
     462374372        462438961        462503772        462558859       
462610742        462667031        462719220        462774902        462833799  
     462884750        462938531   448101287      448225797        448348516     
  460450406        462041401        462132317        462202680        462261694
       462315532        462374380        462439019        462503814       
462558867        462610775        462667080        462719253        462774944  
     462833807        462884768        462938556   448101303      448225813     
  448348532        460471022        462041435        462132515        462202698
       462261785        462315599        462374653        462439035       
462503947        462558875        462610874        462667171        462719436  
     462774977        462832296        462884776        462938705   448101345   
  448225821        448348623        460473069        462041468        462132572
       462202706        462261793        462315607        462374711       
462439068        462503970        462558883        462610882        462667197  
     462719451        462774993        462832320        462884784       
462938721   448101402      448225888        448348664        460474828       
462041484        462132648        462202714        462261835        462315615  
     462374737        462439282        462504051        462558891       
462610890        462667221        462719469        462775032        462832338  
     462884818        462938739   448101725      448225904        448349043     
  460475601        462041773        462132705        462202839        462261850
       462315698        462374810        462439563        462504069       
462557091        462610916        462667403        462719493        462775313  
     462832346        462884941        462938747   448101766      448225953     
  448349100        460480338        462041781        462132788        462202854
       462261900        462315722        462374836        462439597       
462504143        462557109        462610932        462667437        462719519  
     462775370        462832353        462884974        462938754   448101790   
  448225979        448349175        460482383        462041799        462132804
       462202888        462261918        462315730        462374851       
462439605        462504176        462557125        462610973        462667445  
     462719527        462775388        462832395        462884982       
462938770   448101832      448226357        448349191        460491319       
462041815        462133018        462202896        462260605        462315813  
     462375049        462439613        462504390        462557133       
462611096        462667452        462719675        462775412        462832577  
     462885013        462938945   448101857      448226373        448349290     
  460497118        462041823        462133083        462202904        462260613
       462315821        462375056        462439662        462504416       
462557141        462611112        462667460        462719709        462775438  
     462832619        462885021        462938952   448101881      448226381     
  448349324        460498769        462041831        462133117        462202946
       462260639        462315862        462375122        462439720       
462504432        462557158        462611153        462667486        462719717  
     462775495        462832627        462885039        462938960   448102210   
  448226571        448344663        460499064        462042011        462133125
       462203050        462260654        462316019        462375155       
462439852        462504440        462557364        462611179        462667593  
     462719741        462775651        462832643        462885047       
462938978   448102236      448226613        448344689        460510852       
462042060        462133133        462203068        462260662        462316027  
     462375163        462439860        462504465        462557448       
462611187        462667601        462719774        462775677        462832650  
     462885054        462939034   448102244      448226639        448344754     
  460518459        462042102        462133190        462203084        462260670
       462316092        462375189        462439902        462504473       
462557471        462611211        462667619        462719782        462775693  
     462832668        462885062        462939059   448102442      448226928     
  448344796        460544489        462042284        462133448        462203092
       462260795        462316118        462375346        462439969       
462504614        462557497        462611229        462667650        462719998  
     462775701        462832775        462885070        462939208   448102608   
  448227033        448344838        460557945        462042326        462133471
       462203100        462260803        462316159        462375379       
462439985        462504630        462557521        462611237        462667676  
     462720004        462775719        462832783        462885096       
462939216   448102657      448227132        448344861        460567100       
462042375        462133497        462203118        462260811        462316167  
     462375403        462439993        462504663        462557539       
462611252        462667718        462720020        462775727        462832817  
     462885104        462939224   448102962      448227181        448345538     
  460570039        462042557        462133596        462203233        462260829
       462316209        462375429        462440215        462504671       
462557612        462611278        462667924        462720046        462775909  
     462832866        462885245        462939257   448103010      448227207     
  448345546        460583347        462042599        462133612        462203241
       462260845        462316233        462375437        462440330       
462504689        462557646        462611286        462667957        462720095  
     462775917        462832874        462885252        462939307   448103028   
  448227215        448345587        460588536        462042623        462133638
       462203258        462260852        462316241        462375445       
462440363        462504697        462557653        462611294        462667981  
     462720103        462775925        462832908        462885260       
462939315   448103069      448227546        448345637        460596752       
462042649        462133851        462203290        462260977        462316258  
     462375650        462440389        462504887        462557679       
462611427        462668013        462720251        462775941        462833021  
     462885278        462937525   448103168      448227629        448345652     
  460599038        462042698        462133877        462203316        462260985
       462316266        462375676        462440488        462504903       
462557703        462611443        462668039        462720269        462775958  
     462833039        462885286        462937541   448103416      448227645     
  448345660        460599897        462042706        462133927        462203324
       462260993        462316282        462375684        462440561       
462504911        462557711        462611492        462668054        462720277  
     462775966        462833054        462885294        462937558   448103689   
  448227736        448345843        460600000        462043035        462133935
       462203456        462261009        462316381        462375692       
462440686        462504952        462557802        462611518        462666108  
     462720293        462776121        462833062        462885401       
462937574   448103788      448227843        448345942        460608375       
462043043        462133968        462203464        462261025        462316415  
     462375726        462440736        462504960        462557810       
462611526        462666124        462720301        462776147        462833088  
     462885427        462937590   448103853      448227850        448345975     
  460621014        462043092        462133992        462203472        462261041
       462316423        462375734        462440769        462504986       
462557828        462611567        462666157        462720319        462776170  
     462833096        462885435        462937624   448103903      448228197     
  448346056        460640535        462043167        462134339        462203480
       462261132        462316464        462373473        462440777       
462505116        462557836        462611732        462666165        462720517  
     462776220        462833187        462885468        462937814   448103986   
  448228338        448346064        460640618        462043175        462134362
       462203514        462261157        462316522        462373507       
462440900        462505256        462557844        462611765        462666181  
     462720533        462776246        462833195        462885476       
462937863   448104059      448228411        448346098        460647969       
462043183        462134370        462203548        462261165        462316530  
     462373549        462440934        462505264        462557869       
462611773        462666199        462720558        462776287        462833203  
     462885484        462937871   448104265      448228429        448346486     
  460655319        462040288        462134404        462203654        462261173
       462316787        462373556        462441171        462505314       
462558099        462611849        462666363        462720590        462776444  
     462833211        462885567        462937897   448104356      448228536     
  448346502        460660327        462040379        462134487        462203662
       462261215        462316803        462373580        462441262       
462505322        462558107        462611872        462666389        462720608  
     462776485        462833237        462885583        462937962   448104372   
  448228577        448346544        460661424        462040437        462134503
       462203670        462261231        462316852        462373606       
462441270        462505389        462558123        462611898        462666405  
     462720624        462776501        462833245        462885591       
462938036   448104455      448229005        448346569        460698160       
462040445        462134685        462203688        462261363        462316860  
     462373788        462441288        462505512        462558149       
462612011        462666421        462720640        462776519        462833344  
     462885633        462938176   448104661      448229062        448346577     
  460700529        462040460        462134727        462203696        462261371
       462316878        462373812        462441296        462505520       
462558164        462612037        462666447        462720665        462776550  
     462833401        462885641        462938184   448104679      448229070     
  448346593        460703929        462040502        462134743        462203704
       462261405        462316886        462373861        462441304       
462505546        462558222        462612045        462666462        462720673  
     462776568        462833427        462885658        462938192   448104984   
  448229138        448347179        460705858        462040734        462134750
       462203803        462261439        462317058        462373879       
462441346        462505579        462558321        462612078        462666579  
     462720681        462776766        462833443        462885971       
462938218   448104992      448229146        448347195        460714611       
462040825        462134768        462203829        462261447        462317082  
     462373887        462441353        462505611        462558354       
462612086        462666595        462720707        462776790        462833450  
     462885989        462938242   448105015      448229153        448347252     
  460715162        462040866        462134826        462203837        462261462
       462317090        462373895        462441361        462505629       
462558396        462612094        462666629        462720723        462776816  
     462833518        462886045        462938259   448105049      448229757     
  448347310        460744568        462040890        462134842        462203845
       462261538        462317140        462374034        462441379       
462505827        462558438        462612201        462666637        462720814  
     462776840        462833666        462886144        462938374   448105072   
  448229823        448347401        460745607        462040916        462134859
       462203860        462261553        462317165        462374059       
462441429        462505843        462558453        462612227        462666660  
     462720830        462776857        462833674        462886219       
462938390   448105122      448230037        448347591        460750185       
462040932        462134891        462203878        462261579        462317173  
     462374083        462441486        462505868        462558479       
462612250        462666678        462720848        462776865        462833682  
     462886359        462938408   448105296      448230094        448347872     
  460771157        462041153        462134974        462203977        462261587
       462317298        462374109        462441767        462505884       
462558602        462612284        462666843        462720855        462774787  
     462833690        462886615        462938432   448105312      448230151     
  448347922        460771504        462041187        462135005        462204009
       462261595        462317306        462374117        462441791       
462505892        462558651        462612318        462666892        462720863  
     462774803        462833708        462886623        462938457   448105361   
  448230169        448347971        460774797        462041203        462135021
       462204017        462261603        462317314        462374125       
462441809        462505983        462558677        462612326        462666942  
     462720889        462774837        462833716        462886714       
462938465   448105403      448230714        448348037        460829419       
462041229        462135237        462204033        462261702        462317322  
     462374398        462441825        462503822        462558768       
462612441        462666959        462721051        462774845        462833823  
     462886730        462938598   448105445      448230722        448348185     
  460829922        462041260        462135245        462204058        462261710
       462317330        462374406        462441890        462503855       
462558776        462612458        462666967        462721069        462774860  
     462833856        462886961        462938630   448105460      448230813     
  448348201        460834187        462041278        462135302        462204082
       462261728        462317348        462374414        462441940       
462503863        462558826        462612490        462666991        462721085  
     462774886        462833880        462887068        462938648   448105759   
  448230821        448348789        460858343        462041526        462135393
       462202722        462261744        462317520        462374455       
462442138        462503871        462558933        462612524        462667239  
     462721101        462775057        462833914        462887712       
462938655   448105783      448230847        448348797        460858814       
462041559        462135435        462202730        462261769        462317553  
     462374463        462442229        462503897        462558958       
462612540        462667247        462721127        462775099        462833922  
     462887829        462938663   448105809      448230854        448348813     
  460869514        462041575        462135443        462202755        462261777
       462317595        462374604        462442237        462503913       
462558966        462612573        462667254        462721135        462775115  
     462833930        462887886        462938689   448105882      448225995     
  448348821        460926405        462041641        462135849        462202805
       462261934        462317603        462374877        462442252       
462504184        462558982        462612656        462667346        462721267  
     462775198        462833955        462887894        462938804   448105908   
  448226035        448348862        460926413        462041682        462135856
       462202813        462261983        462317611        462374901       
462442344        462504218        462558990        462612680        462667361  
     462721275        462775214        462833963        462887928       
462938820   448106021      448226076        448348888        460927452       
462041716        462135872        462202821        462262015        462317629  
     462374943        462442369        462504259        462559006       
462612698        462667395        462721283        462775297        462833971  
     462888066        462938846   448106260      448226142        448349357     
  460928468        462041856        462135906        462202953        462262023
       462317793        462374968        462442542        462504283       
462559014        462612706        462667494        462721291        462775545  
     462833989        462888678        462938887   448106393      448226183     
  448349399        460930365        462041864        462135948        462202961
       462262031        462317801        462374992        462442559       
462504317        462559030        462612714        462667502        462721309  
     462775560        462833997        462888942        462938895   448106443   
  448226308        448349456        460931785        462041880        462136011
       462202979        462262080        462317926        462375015       
462442567        462504366        462559071        462612722        462667528  
     462721317        462775578        462834003        462889031       
462938937   448106518      448226662        448349464        460948680       
462041914        462136201        462203027        462262106        462317967  
     462375205        462442583        462504507        462559089       
462613035        462667536        462721572        462775594        462834169  
     462889254        462939067   448106583      448226738        448349563     
  460949365        462041997        462136227        462203035        462262155
       462317975        462375213        462442591        462504523       
462559097        462613043        462667569        462721630        462775602  
     462834185        462889262        462939075   448106609      448226746     
  448349571        460949456        462042003        462136243        462203043
       462262171        462318007        462375239        462442625       
462504556        462559113        462613050        462667577        462721648  
     462775628        462834201        462889320        462939125  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448107052      448226829        448349621        460949498       
462042391        462136292        462203126        462262197        462318148  
     462375304        462442823        462504564        462559238       
462613068        462667783        462721671        462775743        462834243  
     462885146        462939133   448107078      448226886        448349647     
  460949563        462042409        462136375        462203142        462262213
       462318155        462375320        462442906        462504572       
462559246        462613084        462667809        462721689        462775784  
     462834268        462885153        462939174   448107086      448226902     
  448349670        460949928        462042417        462136391        462203183
       462262254        462318221        462375338        462442930       
462504606        462559261        462613126        462667817        462721713  
     462775792        462834284        462885187        462939190   448107243   
  448227223        448349746        460956055        462042433        462136664
       462203209        462262502        462318239        462375486       
462442948        462504713        462559279        462611302        462667825  
     462721929        462775818        462834466        462885195       
462939331   448107284      448227280        448349795        460956501       
462042482        462136672        462203217        462262536        462318312  
     462375528        462442963        462504754        462559287       
462611310        462667841        462721952        462775842        462834482  
     462885211        462939349   448107292      448227298        448349852     
  460957954        462042540        462136763        462203225        462262544
       462318353        462375577        462442989        462504770       
462559295        462611328        462667916        462721978        462775875  
     462834508        462885237        462939364   448107615      448227413     
  448350165        460959893        462042763        462136789        462203340
       462262551        462316290        462375585        462443177       
462504812        462559428        462611377        462668062        462722000  
     462775974        462834532        462885310        462939372   448107672   
  448227447        448350207        460961196        462042805        462136854
       462203357        462262585        462316308        462375619       
462443193        462504861        462559436        462611393        462668088  
     462722042        462775982        462834565        462885328       
462939398   448107680      448227504        448350215        460962061       
462042821        462136862        462203365        462262619        462316324  
     462375627        462443250        462504879        462559444       
462611419        462668096        462722059        462775990        462834573  
     462885336        462939406   448107706      448227942        448350330     
  460629884        462042888        462137027        462203399        462262726
       462316340        462375759        462443326        462505017       
462559451        462611609        462668104        462722208        462776006  
     462834722        462885351        462939414   448107722      448228080     
  448350363        460631336        462043001        462137050        462203415
       462262742        462316365        462375783        462443458       
462505025        462559477        462611633        462668146        462722216  
     462776014        462834748        462885377        462939422   448107888   
  448228106        448350389        460637861        462043019        462137084
       462203449        462262759        462316373        462375791       
462443482        462505041        462559493        462611682        462668153  
     462722224        462776097        462834755        462885385       
462939430   448108233      448228114        448350751        460638760       
462043225        462137142        462203555        462262767        462316571  
     462375809        462443698        462505066        462559584       
462611690        462668179        462722240        462776295        462834763  
     462885492        462939448   448108241      448228122        448350843     
  460638794        462043308        462137159        462203571        462262783
       462316654        462375825        462443722        462505074       
462559600        462611708        462668187        462722273        462776303  
     462834771        462885500        462939463   448108258      448228163     
  448350868        460640329        462043332        462137316        462203597
       462262791        462316662        462375833        462443730       
462505082        462559618        462611724        462668203        462722281  
     462776311        462834797        462885518        462939471   448108266   
  448228593        448350900        460664311        462043506        462137431
       462203613        462262981        462316670        462375858       
462443748        462505405        462559626        462611906        462668237  
     462722380        462776352        462834912        462885534       
462939679   448108282      448228726        448350926        460670821       
462043522        462137464        462203621        462262999        462316704  
     462375908        462443755        462505413        462559659       
462611914        462668245        462722398        462776402        462834953  
     462885542        462939687   448108290      448228759        448350934     
  460679178        462043621        462137472        462203639        462263005
       462316753        462375940        462443763        462505447       
462559675        462611930        462668252        462722406        462776410  
     462834961        462885559        462939695   448108563      448228825     
  448351155        460680069        462043654        462137480        462203720
       462263021        462316894        462376088        462444043       
462505454        462559774        462611955        462668468        462722422  
     462776618        462834987        462885682        462939711   448108589   
  448228908        448351205        460686694        462043696        462137506
       462203753        462263054        462316902        462376112       
462444068        462505496        462559782        462611963        462668492  
     462722430        462776667        462835075        462885732       
462939729   448108597      448228940        448351213        460691140       
462043761        462137514        462203761        462263112        462316910  
     462376153        462444076        462505504        462559790       
462612003        462668526        462722455        462776683        462835133  
     462885880        462939752   448108613      448229161        448351239     
  460726110        462043845        462137662        462203779        462263351
       462316936        462376302        462444092        462505702       
462559808        462612110        462668559        462720731        462776691  
     462835307        462885922        462939927   448108662      448229286     
  448351247        460726169        462043852        462137738        462203787
       462263369        462316969        462376310        462444118       
462505736        462559857        462612136        462668567        462720749  
     462776725        462835323        462885955        462939943   448108712   
  448229351        448351312        460727209        462043910        462137746
       462203795        462263385        462316993        462376336       
462444126        462505744        462559865        462612151        462668575  
     462720756        462776741        462835331        462885963       
462939950   448109033      448229377        448351882        460733058       
462044116        462137753        462203886        462263484        462317181  
     462376344        462441544        462505777        462559998       
462612169        462668666        462720764        462776931        462835364  
     462886367        462939968   448109066      448229526        448351908     
  460736184        462044256        462137829        462203894        462263492
       462317199        462376351        462441577        462505785       
462560095        462612177        462668740        462720772        462776964  
     462835372        462886383        462939992   448109140      448229617     
  448351999        460737463        462044272        462137852        462203928
       462263500        462317207        462376369        462441593       
462505819        462560103        462612185        462668773        462720798  
     462776972        462835398        462886391        462940008   448109199   
  448230201        448352005        460789936        462044348        462135039
       462203936        462263674        462317215        462376625       
462441676        462506023        462560111        462612334        462668781  
     462720913        462777004        462835604        462886482       
462940107   448109207      448230250        448352062        460793805       
462044397        462135088        462203951        462263690        462317223  
     462376666        462441684        462506049        462560129       
462612367        462668880        462720947        462777053        462835612  
     462886490        462940115   448109223      448230284        448352187     
  460795586        462044439        462135153        462203969        462263799
       462317231        462376682        462441759        462506064       
462560137        462612383        462668898        462720954        462777061  
     462835620        462886565        462940164   448105486      448230375     
  448352344        460798044        462044652        462135179        462204090
       462263831        462317355        462376807        462441965       
462506106        462560343        462612391        462669037        462720962  
     462777129        462835638        462887159        462940172   448105494   
  448230474        448352369        460806904        462044728        462135187
       462204108        462263856        462317405        462376823       
462442005        462506155        462560368        462612409        462669045  
     462721028        462777160        462835687        462887175       
462940180   448105502      448230573        448352377        460811458       
462044744        462135211        462204132        462263872        462317447  
     462376831        462442021        462506171        462560384       
462612425        462669060        462721044        462777178        462835695  
     462887290        462940222   448105536      448230896        448352419     
  460890296        462044793        462135468        462204173        462264086
       462317454        462377037        462442039        462506189       
462560392        462612581        462669086        462721143        462777194  
     462835794        462887498        462940404   448105585      448230938     
  448352450        460901267        462044819        462135500        462204215
       462264110        462317470        462377045        462442070       
462506213        462560442        462612599        462669102        462721192  
     462777228        462835802        462887605        462940420   448105742   
  448230961        448352500        460902687        462044843        462135682
       462204231        462264128        462317488        462377052       
462442120        462506221        462560533        462612607        462669110  
     462721200        462777236        462835828        462887647       
462940446   448106062      448230995        448352781        460917123       
462044975        462135716        462204256        462264151        462317637  
     462377078        462442401        462506239        462560640       
462612615        462669243        462721226        462777376        462835893  
     462888207        462940487   448106112      448231035        448352815     
  460919749        462045006        462135732        462204264        462264169
       462317645        462377110        462442419        462506254       
462560665        462612623        462669250        462721234        462777418  
     462835901        462888272        462940503   448106153      448231142     
  448352880        460922115        462045063        462135781        462204363
       462264177        462317736        462377128        462442427       
462506320        462560673        462612649        462669276        462721242  
     462777426        462835919        462888413        462940529   448106161   
  448231183        448352922        460931868        462045071        462136037
       462204389        462264383        462317769        462377292       
462442518        462506593        462560699        462612763        462669326  
     462721382        462777434        462834078        462888553       
462940776   448106211      448231191        448353003        460932643       
462045139        462136052        462204413        462264409        462317777  
     462377318        462442526        462506601        462560707       
462612789        462669334        462721416        462777459        462834086  
     462888611        462940784   448106252      448231209        448353086     
  460935364        462045154        462136094        462204447        462264417
       462317785        462377342        462442534        462506700       
462560715        462612805        462669367        462721473        462777475  
     462834094        462888645        462940792   448106625      448231274     
  448353458        460935547        462045352        462136128        462204629
       462264425        462318015        462377359        462442666       
462506726        462559147        462612870        462669532        462721481  
     462777582        462834102        462889346        462940800   448106781   
  448231324        448353474        460945975        462045378        462136144
       462204637        462264466        462318049        462377375       
462442682        462506775        462559154        462612912        462669664  
     462721549        462777608        462834136        462889353       
462940818   448106807      448231431        448353540        460946247       
462045386        462136185        462204686        462264482        462318064  
     462377482        462442690        462506783        462559188       
462612961        462669680        462721564        462777616        462834144  
     462889478        462940867   448106914      448231803        448353573     
  460950348        462045402        462136441        462204736        462262304
       462318098        462377722        462442708        462506908       
462559196        462613142        462669698        462721762        462777624  
     462834300        462889502        462941063   448106930      448231837     
  448353581        460952161        462045451        462136466        462204744
       462262338        462318106        462377755        462442716       
462506932        462559212        462613175        462669706        462721770  
     462777632        462834318        462889536        462941089   448106955   
  448231878        448353631        460952831        462045485        462136490
       462204751        462262353        462318130        462377797       
462442799        462506940        462559220        462613191        462669714  
     462721796        462777640        462834326        462889551       
462941154   448107359      448231886        448349860        460953417       
462045774        462136524        462204850        462262361        462318395  
     462377813        462443003        462506973        462559303       
462613209        462669888        462721812        462777764        462834367  
     462889601        462941196   448107409      448231902        448349878     
  460953706        462045790        462136540        462204868        462262379
       462318411        462377821        462443045        462507005       
462559311        462613233        462669904        462721887        462777772  
     462834375        462889627        462941261   448107490      448231928     
  448349977        460955883        462045808        462136631        462204892
       462262403        462318437        462377847        462443086       
462507070        462559378        462613266        462669912        462721903  
     462777806        462834458        462889643        462941279   448107532   
  448232512        448350074        460963564        462045824        462136870
       462204900        462262643        462318445        462378001       
462443094        462507278        462559386        462613282        462669953  
     462722083        462777814        462834581        462889650       
462941402   448107565      448232553        448350090        460963572       
462045832        462136888        462204959        462262650        462318460  
     462378027        462443136        462507286        462559394       
462613365        462669987        462722091        462777830        462834607  
     462889668        462941410   448107607      448232595        448350108     
  460964489        462045931        462136912        462204991        462262668
       462318494        462378050        462443151        462507294       
462559410        462613381        462670050        462722109        462777855  
     462834623        462889676        462941444   448107904      448232603     
  448350447        460966914        462046160        462136979        462205139
       462262676        462318510        462378084        462443508       
462507344        462559501        462613407        462670241        462722133  
     462777996        462834649        462889775        462941469   448107946   
  448232702        448350470        460968852        462046244        462136987
       462205147        462262692        462318536        462378100       
462443516        462507377        462559519        462613415        462670258  
     462722141        462778036        462834672        462889791       
462941501   448107953      448232710        448350496        460968944       
462046251        462136995        462205188        462262700        462318551  
     462378118        462443540        462507385        462559527       
462613423        462670290        462722190        462778044        462834680  
     462889817        462941543   448108035      448233031        448350595     
  460970429        462046293        462137324        462205204        462262825
       462318577        462378233        462443599        462507534       
462559535        462613589        462670308        462722299        462778051  
     462834821        462889833        462939489   448108142      448233122     
  448350652        460970668        462046327        462137332        462205238
       462262833        462318585        462378274        462443664       
462507575        462559550        462613605        462670324        462722307  
     462778101        462834839        462889841        462939513   448108183   
  448233148        448350744        460971682        462046368        462137340
       462205253        462262841        462318601        462378290       
462443672        462507583        462559568        462613647        462670407  
     462722315        462778127        462834862        462889874       
462939521   448108316      448233171        448350942        460971930       
462046681        462137365        462205444        462262866        462318809  
     462378316        462443789        462507591        462559683       
462613654        462668260        462722323        462778267        462834870  
     462890013        462939539   448108332      448233197        448351031     
  460977143        462046723        462137381        462205451        462262908
       462318817        462378324        462443821        462507633       
462559691        462613670        462668294        462722331        462778275  
     462834888        462890021        462939547   448108449      448233270     
  448351049        460977382        462046756        462137423        462205477
       462262973        462318841        462378340        462443904       
462507658        462559725        462613696        462668310        462722349  
     462778291        462834896        462890070        462939661  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448108472      448233627        448351106        460984982       
462046764        462137522        462205485        462263187        462318858  
     462376179        462443938        462507856        462559733       
462613811        462668419        462722463        462778358        462835190  
     462890088        462939760   448108514      448233635        448351114     
  460985633        462046780        462137571        462205543        462263195
       462318874        462376203        462443979        462507922       
462559758        462613837        462668435        462722471        462778424  
     462835232        462890120        462939786   448108555      448233700     
  448351122        460986557        462046855        462137605        462205600
       462263211        462318882        462376229        462444019       
462507948        462559766        462613860        462668443        462722497  
     462778432        462835240        462890138        462939794   448108746   
  448233742        448351379        460990138        462043969        462137621
       462205766        462263245        462319096        462376237       
462444183        462507963        462559873        462613886        462668583  
     462722505        462778564        462835265        462890229       
462939844   448108779      448233783        448351437        460992282       
462043977        462137639        462205774        462263260        462319104  
     462376245        462444225        462507997        462559915       
462613894        462668591        462722513        462778572        462835281  
     462890245        462939851   448108787      448233817        448351478     
  460994858        462043993        462137647        462205782        462263344
       462319112        462376260        462444290        462508003       
462559923        462613902        462668609        462722521        462778580  
     462835299        462890252        462939885   448108803      448234005     
  448351585        461007304        462044017        462137894        462205816
       462263526        462319120        462376435        462444365       
462508136        462559931        462614017        462668617        462722539  
     462778598        462835414        462890260        462940016   448108878   
  448234013        448351627        461007940        462044033        462137951
       462205865        462263583        462319153        462376476       
462444373        462508151        462559972        462614033        462668625  
     462722547        462778606        462835489        462890302       
462940024   448108928      448234070        448351858        461008393       
462044108        462137985        462205931        462263625        462319187  
     462376500        462444381        462508169        462559980       
462614058        462668658        462722554        462778622        462835497  
     462890344        462940057   448109330      448234138        448352211     
  461008559        462044462        462138017        462206129        462263641
       462319369        462376526        462444399        462508185       
462560145        462614132        462668914        462722562        462778754  
     462835513        462890500        462940065   448109355      448234237     
  448352229        461009169        462044579        462138025        462206137
       462263658        462319385        462376534        462444431       
462508193        462560160        462614157        462668930        462722570  
     462778762        462835570        462890526        462940081   448109694   
  448234302        448352245        461012510        462044595        462138066
       462206160        462263666        462319401        462376575       
462444449        462508201        462560186        462614165        462668948  
     462722604        462778770        462835588        462890575       
462940099   448109744      448234666        448352260        461020083       
462044611        462138124        462206210        462263880        462319419  
     462376898        462444498        462508359        462560194       
462614298        462668955        462722687        462778788        462835703  
     462890583        462940230   448109751      448234708        448352310     
  461024424        462044637        462138173        462206228        462263906
       462319468        462376906        462444506        462508375       
462560202        462614306        462668963        462722711        462778796  
     462835711        462890591        462940248   448109777      448234831     
  448352328        461026007        462044645        462138199        462206277
       462263948        462319476        462376914        462444605       
462508391        462560335        462614314        462669003        462722737  
     462778804        462835729        462890641        462940313   448109793   
  448234864        448352526        461028185        462044868        462138272
       462206558        462263955        462319609        462376930       
462444878        462508466        462560541        462614330        462669144  
     462722745        462777244        462835737        462890807       
462940354   448109819      448234948        448352575        461028920       
462044876        462138348        462206566        462264003        462319617  
     462376971        462444910        462508482        462560566       
462614355        462669177        462722752        462777251        462835752  
     462890880        462940370   448109843      448235127        448352666     
  461033920        462044884        462138371        462206632        462264078
       462319633        462377029        462444928        462508490       
462560582        462614363        462669185        462722760        462777277  
     462835778        462890898        462940396   448109967      448235341     
  448352716        461038655        462044900        462138660        462206640
       462264201        462319666        462377136        462444993       
462506379        462560608        462614470        462669201        462722927  
     462777301        462835927        462890930        462940545   448110031   
  448235390        448352732        461040248        462044934        462138678
       462206657        462264227        462319674        462377151       
462445016        462506437        462560616        462614488        462669219  
     462722935        462777335        462835935        462890955       
462940578   448110155      448235440        448352773        461040537       
462044942        462138686        462206681        462264235        462319708  
     462377185        462445040        462506452        462560624       
462614496        462669227        462722943        462777343        462835943  
     462890971        462940636   448110304      448235465        448353110     
  461041055        462045188        462138728        462204462        462264284
       462319849        462377201        462445230        462506486       
462560749        462614512        462669383        462722950        462777491  
     462835976        462891128        462940644   448110395      448235515     
  448353128        461043440        462045196        462138744        462204488
       462264367        462319864        462377235        462445255       
462506502        462560780        462614520        462669391        462722968  
     462777517        462835984        462891144        462940701   448110403   
  448235523        448353268        461044240        462045279        462138793
       462204546        462264375        462319880        462377276       
462445321        462506544        462560798        462614553        462669433  
     462722976        462777525        462836008        462891151       
462940768   448110411      448231464        448353284        461055428       
462045295        462139056        462204553        462264508        462319906  
     462377540        462445339        462506809        462560806       
462614645        462669466        462723107        462777541        462836065  
     462891185        462940891   448110445      448231480        448353334     
  461057028        462045311        462139064        462204579        462264516
       462319922        462377573        462445354        462506817       
462560822        462614652        462669490        462723123        462777566  
     462836099        462891201        462940933   448110528      448231670     
  448353367        461057481        462045329        462139163        462204611
       462264540        462319930        462377599        462445388       
462506825        462560830        462614660        462669516        462723131  
     462777574        462836123        462891219        462940966   448111047   
  448231704        448353656        461058356        462045568        462139189
       462204769        462264615        462320060        462377623       
462445552        462506866        462560848        462614702        462669813  
     462723180        462777657        462836131        462891300       
462940990   448111070      448231787        448353672        461058877       
462045584        462139197        462204785        462264698        462320136  
     462377631        462445610        462506882        462560855       
462614710        462669821        462723198        462777665        462836164  
     462891334        462941022   448111187      448231795        448353706     
  461059073        462045592        462139239        462204793        462264706
       462320177        462377706        462445644        462506890       
462560871        462614736        462669839        462723206        462777681  
     462836172        462891342        462941030   448111237      448231951     
  448353771        461076531        462045600        462139486        462204801
       462264714        462320185        462377888        462445693       
462507096        462560897        462614843        462669854        462723412  
     462777715        462836370        462891383        462941287   448111328   
  448232017        448353797        461077851        462045709        462139528
       462204819        462264748        462320201        462377904       
462445719        462507120        462560939        462614850        462669862  
     462723446        462777723        462836388        462891409       
462941303   448111385      448232165        448353813        461080228       
462045725        462139551        462204843        462264771        462320219  
     462377920        462445727        462507161        462560962       
462614876        462669870        462723495        462777731        462836396  
     462891425        462941311   448111856      448232371        448353854     
  461082760        462045956        462139569        462205014        462264797
       462320300        462377938        462446121        462507187       
462561051        462614884        462670076        462723503        462777863  
     462836404        462889684        462941329   448112003      448232389     
  448353904        461085540        462045964        462139601        462205055
       462264821        462320334        462377953        462446139       
462507211        462561093        462614900        462670100        462723529  
     462777897        462836420        462889692        462941345   448112094   
  448232488        448353912        461086142        462046012        462139676
       462205063        462264839        462320342        462377995       
462446154        462507260        462561101        462614918        462670134  
     462723537        462777921        462836446        462889718       
462941360   448112169      448232736        448353946        461093478       
462046020        462139932        462205089        462265026        462320383  
     462378134        462446238        462507393        462561119       
462613431        462670175        462723685        462777939        462836537  
     462889726        462941592   448112235      448232751        448353995     
  461094708        462046095        462139973        462205097        462265083
       462320391        462378142        462446253        462507435       
462561127        462613472        462670209        462723701        462777947  
     462836552        462889734        462941600   448112243      448232843     
  448354019        461096471        462046152        462139981        462205121
       462265141        462320425        462378167        462446295       
462507443        462561143        462613480        462670233        462723719  
     462777954        462836578        462889759        462941634   448112631   
  448232850        448354324        461097529        462046376        462140047
       462205311        462265158        462318627        462378183       
462446451        462507450        462561358        462613506        462670480  
     462723735        462778150        462836636        462889882       
462941642   448112649      448232868        448354340        461098618       
462046418        462140088        462205329        462265166        462318635  
     462378191        462446469        462507500        462561374       
462613530        462670506        462723743        462778184        462836669  
     462889932        462941675   448112656      448232926        448354423     
  461098642        462046509        462140112        462205352        462265182
       462318643        462378217        462446485        462507526       
462561390        462613555        462670530        462723792        462778192  
     462836693        462889940        462941683   448112698      448233304     
  448354456        460979412        462046558        462140427        462205394
       462265380        462318684        462378357        462446501       
462507773        462561408        462613704        462670548        462723933  
     462778200        462836792        462889965        462941725   448112771   
  448233338        448354464        460979669        462046574        462140435
       462205428        462265406        462318700        462378423       
462446576        462507807        462561416        462613738        462670597  
     462723941        462778218        462836800        462889981       
462941741   448112854      448233395        448354514        460980600       
462046640        462140468        462205436        462265422        462318759  
     462378472        462446592        462507815        462561424       
462613746        462670647        462723966        462778242        462836818  
     462890005        462941758   448113258      448233478        448354829     
  460981574        462046871        462140476        462205618        462265448
       462318924        462378498        462446766        462507823       
462561515        462613787        462670654        462724006        462778465  
     462836826        462890146        462941766   448113266      448233494     
  448354852        460983703        462046947        462140492        462205626
       462265489        462318957        462378530        462446774       
462507831        462561531        462613795        462670670        462724014  
     462778473        462836842        462890161        462941774   448113308   
  448233544        448354860        460983760        462046988        462140518
       462205642        462265497        462318973        462378571       
462446782        462507849        462561556        462613803        462670688  
     462724055        462778481        462836859        462890179       
462941790   448113340      448233841        448354878        460995590       
462046996        462140633        462205667        462265604        462318999  
     462378621        462446840        462508029        462561564       
462613936        462670704        462724238        462778507        462836941  
     462890187        462941899   448113407      448233908        448354910     
  460997133        462047002        462140666        462205683        462265620
       462319005        462378639        462446907        462508037       
462561572        462613944        462670712        462724261        462778523  
     462836966        462890203        462941923   448113431      448233916     
  448354936        460998438        462047036        462140674        462205733
       462265695        462319054        462378670        462446915       
462508086        462561580        462613951        462670738        462724311  
     462778531        462836990        462890211        462941931   448113761   
  448233940        448355131        461002669        462047044        462140716
       462205956        462265711        462319203        462378688       
462447152        462508102        462561846        462613977        462670886  
     462724337        462778655        462837006        462890351       
462941972   448113837      448233965        448355156        461002941       
462047051        462140724        462206012        462265729        462319237  
     462378712        462447301        462508110        462561861       
462613993        462670902        462724378        462778671        462837048  
     462890377        462941980   448113936      448233981        448355222     
  461005993        462047093        462140740        462206038        462265737
       462319245        462378787        462447319        462508128       
462561887        462614009        462670936        462724386        462778689  
     462837121        462890385        462941998   448113993      448234351     
  448355271        461013146        462047119        462140856        462206079
       462266230        462319336        462378910        462447392       
462508235        462561903        462614199        462670944        462722612  
     462778697        462837246        462890393        462942137   448114033   
  448234385        448355305        461013427        462047135        462140864
       462206103        462266339        462319344        462378928       
462447434        462508268        462561911        462614207        462670969  
     462722638        462778721        462837253        462890443       
462942145   448114074      448234443        448355370        461013468       
462047168        462140872        462206111        462266354        462319351  
     462378951        462447475        462508292        462561945       
462614215        462670977        462722646        462778747        462837279  
     462890468        462942152   448114371      448234450        448355834     
  461014367        462047481        462140898        462206301        462266362
       462319484        462378969        462444613        462508300       
462562109        462614249        462671066        462722653        462778820  
     462837287        462890708        462942186   448114439      448234492     
  448355883        461015539        462047531        462140906        462206459
       462266396        462319518        462378977        462444639       
462508318        462562117        462614256        462671082        462722661  
     462778838        462837295        462890724        462942202   448114504   
  448234641        448355891        461018384        462047549        462140914
       462206483        462266438        462319542        462378993       
462444746        462508326        462562125        462614280        462671116  
     462722679        462778846        462837303        462890732       
462942228   448114520      448235143        448355958        461034423       
462047556        462138470        462206491        462266537        462319575  
     462379165        462444811        462508516        462562141       
462614389        462671165        462722778        462778853        462837469  
     462890740        462942467   448114579      448235184        448356089     
  461034613        462047630        462138496        462206517        462266578
       462319583        462379199        462444852        462508540       
462562166        462614397        462671199        462722794        462778861  
     462837519        462890757        462942475   448114645      448235259     
  448356147        461035123        462047671        462138512        462206525
       462266586        462319591        462379207        462444860       
462508565        462562190        462614405        462671215        462722844  
     462778879        462837535        462890765        462942483  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448110189      448235283        448356469        461035461       
462048091        462138546        462206749        462266636        462319716  
     462379215        462445065        462508599        462562372       
462614413        462671355        462722869        462778887        462837543  
     462891003        462942509   448110205      448235291        448356485     
  461037129        462048158        462138587        462206764        462266693
       462319732        462379256        462445081        462508623       
462562380        462614454        462671371        462722877        462778895  
     462837550        462891011        462942525   448110221      448235317     
  448356527        461038234        462048240        462138603        462206772
       462266735        462319773        462379298        462445099       
462508631        462562398        462614462        462671405        462722893  
     462778911        462837568        462891029        462942541   448110262   
  448235531        448356642        461044729        462048299        462138835
       462206806        462266941        462319799        462379520       
462445123        462508656        462562406        462614561        462671421  
     462722984        462778952        462837691        462891045       
462942673   448110288      448235663        448356659        461048837       
462048315        462138850        462206855        462266958        462319815  
     462379538        462445180        462508698        462562422       
462614579        462671447        462723057        462778960        462837717  
     462891052        462942723   448110296      448235739        448356675     
  461050866        462048455        462138926        462206947        462266966
       462319831        462379546        462445206        462508706       
462562448        462614595        462671504        462723065        462778978  
     462837725        462891086        462942749   448110536      448235747     
  448356998        461051179        462048802        462138942        462206996
       462266974        462319948        462379553        462445404       
462508730        462562687        462614611        462671652        462723073  
     462779075        462837741        462891227        462942756   448110650   
  448235762        448357012        461052979        462048851        462138959
       462207051        462267048        462319955        462379561       
462445412        462508755        462562752        462614629        462671678  
     462723081        462779109        462837766        462891235       
462942772   448110791      448235812        448357038        461053134       
462048893        462139007        462207077        462267055        462319997  
     462379579        462445461        462508789        462562760       
462614637        462671710        462723099        462779117        462837774  
     462891243        462942780   448110858      448235820        448357251     
  461060410        462048935        462139288        462207150        462267220
       462320029        462379686        462445479        462508987       
462562778        462614751        462671736        462723230        462779141  
     462836255        462891250        462942863   448110973      448235903     
  448357269        461061947        462048950        462139320        462207176
       462267246        462320037        462379694        462445487       
462508995        462562794        462614769        462671819        462723255  
     462779158        462836263        462891284        462942871   448110981   
  448236349        448357277        461064263        462049008        462139361
       462207192        462267261        462320045        462379702       
462445537        462509043        462562802        462614777        462671835  
     462723297        462779166        462836289        462891292       
462942889   448111500      448236380        448357582        461066458       
462049248        462139395        462207416        462267303        462320235  
     462379710        462445750        462509050        462560988       
462614793        462671991        462723321        462779257        462836313  
     462891433        462942905   448111534      448236398        448357590     
  461067050        462049289        462139460        462207457        462267329
       462320250        462379736        462445909        462509100       
462560996        462614801        462672015        462723354        462779265  
     462836321        462891458        462942939   448111575      448236455     
  448357640        461074056        462049305        462139478        462207499
       462267360        462320268        462379744        462445958       
462509126        462561002        462614819        462672056        462723362  
     462779273        462836347        462891466        462942954   448111674   
  448236836        448357673        461088007        462049339        462139726
       462207515        462264854        462320276        462379843       
462445990        462509233        462561010        462614934        462672072  
     462723545        462779307        462836453        462891474       
462943044   448111773      448236851        448357749        461088783       
462049354        462139734        462207523        462264888        462320284  
     462379850        462446022        462509241        462561036       
462614942        462672098        462723560        462779323        462836461  
     462891482        462943051   448111831      448237107        448357764     
  461089054        462049388        462139866        462207572        462264938
       462320292        462379884        462446097        462509274       
462561044        462614967        462672114        462723578        462779331  
     462836487        462891490        462943069   448112250      448237156     
  448354027        461089757        462049529        462139874        462207846
       462264961        462320482        462379900        462446311       
462509282        462561192        462614975        462672338        462723594  
     462779414        462836495        462891508        462943077   448112342   
  448237172        448354100        461090805        462049537        462139882
       462207861        462264995        462320508        462379942       
462446337        462509308        462561218        462614991        462672346  
     462723644        462779422        462836511        462891516       
462943085   448112375      448237222        448354142        461091381       
462049545        462139908        462207887        462265018        462320524  
     462379959        462446360        462509324        462561226       
462615006        462672387        462723651        462779430        462836529  
     462891565        462943101   448112474      448237479        448354175     
  461098980        462049586        462140138        462207911        462265216
       462320532        462380114        462446394        462509472       
462561234        462615022        462672403        462723818        462779448  
     462836701        462891599        462943192   448112557      448237511     
  448354274        461099087        462049594        462140286        462207945
       462265232        462320557        462380130        462446402       
462509480        462561283        462615048        462672478        462723826  
     462779455        462836719        462891607        462943200   448112565   
  448237610        448354282        461100547        462049602        462140310
       462207960        462265257        462320565        462380155       
462446436        462509506        462561333        462615055        462672528  
     462723859        462779547        462836727        462891615       
462943218   448112904      448237669        448354522        461101610       
462049776        462140351        462208067        462265299        462320581  
     462380197        462446618        462509514        462561432       
462615071        462672635        462723867        462779786        462836735  
     462891680        462943226   448112920      448237727        448354571     
  461102568        462049792        462140385        462208075        462265307
       462320599        462380205        462446634        462509548       
462561457        462615097        462672643        462723909        462779794  
     462836750        462891698        462943234   448112946      448237743     
  448354639        461102840        462049818        462140393        462208083
       462265315        462320607        462380239        462446659       
462509605        462561465        462615121        462672668        462723925  
     462779810        462836768        462891706        462943259   448112979   
  448237941        448354654        461103178        462049826        462140559
       462208109        462265505        462320631        462380379       
462446683        462509738        462561473        462615212        462672676  
     462724063        462779828        462836867        462891714       
462941808   448113019      448238014        448354738        461104564       
462049842        462140575        462208166        462265521        462320664  
     462380429        462446709        462509746        462561481       
462615220        462672692        462724089        462779836        462836891  
     462891722        462941832   448113183      448238097        448354811     
  461104770        462049891        462140583        462208182        462265562
       462320672        462380445        462446758        462509753       
462561499        462615246        462672700        462724105        462779844  
     462836909        462891748        462941840   448113449      448238188     
  448354944        461105942        462050022        462140609        462208307
       462265570        462320805        462380478        462446980       
462509803        462561598        462615295        462670746        462724121  
     462780032        462836917        462891938        462941857   448113563   
  448238220        448354985        461107153        462050071        462140617
       462208315        462265588        462320854        462380494       
462446998        462509852        462561614        462615303        462670811  
     462724170        462780040        462836925        462891946       
462941865   448113621      448238279        448355016        461108151       
462050089        462140625        462208323        462265596        462320920  
     462380510        462447012        462509860        462561655       
462615311        462670837        462724204        462780073        462836933  
     462891953        462941881   448113647      448238709        448355065     
  461114001        462050147        462140757        462208331        462265760
       462320946        462378795        462447053        462509977       
462561671        462615410        462670852        462724394        462780081  
     462837147        462892068        462942004   448113670      448238717     
  448355099        461114175        462050154        462140781        462208349
       462265877        462320979        462378811        462447079       
462509985        462561747        462615436        462670860        462724428  
     462780099        462837154        462892084        462942020   448113746   
  448238725        448355107        461116725        462050220        462140799
       462208364        462265950        462321001        462378852       
462447095        462510017        462561812        462615444        462670878  
     462724444        462780115        462837162        462892092       
462942046   448114082      448238758        448355404        461119422       
462047184        462140807        462208505        462266057        462321159  
     462378860        462447509        462510033        462561978       
462615451        462670993        462724469        462780248        462837188  
     462892183        462942053   448114124      448238774        448355636     
  461119638        462047267        462140815        462208513        462266115
       462321209        462378878        462447640        462510058       
462562018        462615469        462671009        462724477        462780271  
     462837204        462892191        462942061   448114157      448238840     
  448355677        461123416        462047291        462140849        462208547
       462266164        462321217        462378902        462447657       
462510074        462562034        462615477        462671017        462724501  
     462780289        462837212        462892209        462942079   448114272   
  448239293        448355701        461137473        462047317        462140922
       462208562        462266453        462321266        462379009       
462447707        462510173        462562042        462615576        462671033  
     462724527        462780313        462837345        462892217       
462942269   448114306      448239335        448355719        461138356       
462047358        462140930        462208588        462266461        462321282  
     462379017        462447756        462510181        462562067       
462615584        462671041        462724535        462780339        462837360  
     462892258        462942301   448114314      448239392        448355792     
  461139685        462047432        462140997        462208612        462266479
       462321316        462379033        462447772        462510223       
462562075        462615592        462671058        462724543        462780347  
     462837402        462892266        462942327   448114785      448239434     
  448356204        461140865        462047770        462141029        462208752
       462266487        462321472        462379058        462447798       
462510264        462562216        462615600        462671223        462724600  
     462780453        462837428        462892423        462942376   448114892   
  448239442        448356238        461141731        462047796        462141078
       462208760        462266503        462321522        462379082       
462447822        462510272        462562265        462615618        462671272  
     462724634        462780461        462837436        462892449       
462942392   448114926      448239467        448356253        461142051       
462047838        462141086        462208885        462266529        462321530  
     462379140        462447830        462510298        462562299       
462615634        462671280        462724675        462780479        462837451  
     462892456        462942442   448114942      448240168        448356329     
  461146615        462047945        462141110        462208927        462266750
       462321548        462379355        462447871        462510447       
462562307        462615725        462671314        462724840        462780487  
     462837592        462892472        462942558   448114959      448240226     
  448356360        461150039        462048034        462141128        462208992
       462266768        462321563        462379413        462447947       
462510470        462562331        462615733        462671322        462724899  
     462780511        462837626        462892506        462942574   448114991   
  448240283        448356451        461153124        462048075        462141169
       462209008        462266792        462321571        462379421       
462447970        462510488        462562349        462615741        462671330  
     462724949        462780602        462837642        462892555       
462942590   448115014      448240325        448356766        461153876       
462048463        462141177        462209198        462266875        462321704  
     462379488        462448184        462510561        462562513       
462615766        462671512        462724964        462778986        462837659  
     462892688        462942608   448115139      448240333        448356824     
  461156267        462048471        462141185        462209206        462266891
       462321753        462379504        462448226        462510579       
462562521        462615774        462671561        462724980        462779026  
     462837675        462892696        462942616   448115154      448240366     
  448356865        461157653        462048604        462141201        462209214
       462266933        462321761        462379512        462448242       
462510595        462562554        462615782        462671587        462724998  
     462779034        462837683        462892712        462942632   448115204   
  448240911        448356881        461176190        462048653        462141409
       462209248        462267063        462321779        462379587       
462448259        462508805        462562638        462615865        462671603  
     462725128        462779042        462837808        462892753       
462942798   448115303      448240952        448356949        461180630       
462048703        462141417        462209263        462267089        462321787  
     462379595        462448267        462508821        462562653       
462615873        462671629        462725144        462779059        462837816  
     462892761        462942806   448115352      448241059        448356956     
  461180705        462048752        462141425        462209271        462267139
       462321795        462379603        462448291        462508870       
462562661        462615881        462671637        462725151        462779067  
     462837832        462892795        462942814   448115923      448241083     
  448357384        461190571        462049016        462141433        462207259
       462267170        462321936        462379637        462448671       
462508912        462562927        462615899        462671843        462725169  
     462779174        462837840        462892969        462942822   448115949   
  448241125        448357418        461194235        462049024        462141482
       462207275        462267196        462321944        462379652       
462448705        462508953        462562950        462615907        462671850  
     462725177        462779190        462837865        462892977       
462942830   448115972      448241182        448357509        461210593       
462049065        462141516        462207325        462267212        462321951  
     462379678        462448739        462508961        462562968       
462615915        462671918        462725193        462779208        462837899  
     462893009        462942848   448116103      448236463        448357533     
  461260713        462049099        462141789        462207333        462267402
       462321977        462379751        462448754        462509134       
462562976        462615998        462671942        462725359        462779216  
     462837923        462893074        462942962   448116186      448236489     
  448357566        461261604        462049131        462141813        462207341
       462267428        462322017        462379769        462448762       
462509159        462562984        462616004        462671959        462725367  
     462779232        462837931        462893082        462942988   448116202   
  448236554        448357574        461262735        462049222        462141821
       462207390        462267436        462322025        462379777       
462448770        462509167        462563016        462616012        462671975  
     462725391        462779240        462837972        462893090       
462942996   448116459      448236687        448357871        461263287       
462049412        462141847        462207606        462267493        462322181  
     462379793        462448861        462509175        462563024       
462616020        462672122        462725417        462779349        462838038  
     462893215        462943002   448116467      448236703        448357897     
  461263469        462049420        462141862        462207614        462267519
       462322199        462379819        462448895        462509209       
462563057        462616046        462672155        462725433        462779364  
     462838046        462893223        462943010   448116566      448236786     
  448357905        461264277        462049453        462141888        462207630
       462267543        462322223        462379835        462448937       
462509225        462563081        462616053        462672171        462725458  
     462779372        462838053        462893272        462943036  



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448116640      448237255        448357947        461277501       
462049495        462142019        462207671        462267592        462322249  
     462379967        462448986        462509332        462563156       
462616129        462672189        462725573        462779380        462838178  
     462893280        462943119   448116756      448237297        448357954     
  461280851        462049503        462142027        462207689        462267618
       462322256        462379983        462449034        462509407       
462563172        462616137        462672213        462725599        462779398  
     462838186        462893306        462943127   448116814      448237313     
  448358010        461284184        462049511        462142035        462207762
       462267659        462322264        462379991        462449091       
462509423        462563198        462616152        462672312        462725615  
     462779406        462838210        462893314        462943135   448117184   
  448237370        448358168        461289910        462049610        462142050
       462207986        462267667        462322355        462380007       
462449299        462509431        462563305        462616160        462672569  
     462725631        462779604        462838244        462891623       
462943143   448117200      448237404        448358275        461300014       
462049636        462142092        462208000        462267709        462322397  
     462380049        462449323        462509456        462563339       
462616178        462672577        462725672        462779638        462838251  
     462891631        462943168   448117267      448237412        448358291     
  461303026        462049693        462142100        462208018        462267816
       462322413        462380106        462449364        462509464       
462563370        462616186        462672593        462725680        462779646  
     462838335        462891649        462943176   448117275      448237750     
  448358416        461336455        462049727        462142258        462208026
       462267956        462322421        462380262        462449372       
462509621        462563412        462615139        462672601        462725813  
     462779661        462838475        462891656        462943275   448117309   
  448237768        448358507        461340457        462049750        462142266
       462208042        462267980        462322439        462380270       
462449398        462509639        462563420        462615147        462672619  
     462725854        462779695        462838533        462891664       
462943283   448117341      448237826        448358606        461340531       
462049768        462142282        462208059        462267998        462322462  
     462380288        462449422        462509647        462563438       
462615162        462672627        462725862        462779729        462838541  
     462891672        462943291   448117622      448237842        448358879     
  461343089        462049917        462142290        462208232        462268004
       462320680        462380296        462449653        462509670       
462563578        462615170        462672734        462725896        462779893  
     462838558        462891755        462943309   448117853      448237875     
  448358887        461347809        462049925        462142308        462208240
       462268012        462320698        462380346        462449661       
462509704        462563636        462615196        462672742        462725904  
     462779901        462838582        462891789        462943333   448117887   
  448237883        448358911        461351934        462049966        462142324
       462208265        462268046        462320706        462380361       
462449687        462509712        462563644        462615204        462672759  
     462725912        462779935        462838616        462891839       
462943341   448117952      448238345        448358994        461108284       
462049974        462142464        462208273        462268194        462320748  
     462380544        462449703        462509878        462563677       
462615329        462672775        462726035        462779968        462838764  
     462891854        462943358   448117960      448238428        448359026     
  461109399        462049982        462142472        462208281        462268210
       462320789        462380601        462449745        462509886       
462563693        462615345        462672783        462726043        462779984  
     462838772        462891888        462943366   448117986      448238444     
  448359042        461109936        462050006        462142480        462208299
       462268244        462320797        462380619        462449760       
462509894        462563719        462615352        462672809        462726068  
     462780008        462838806        462891920        462943374   448118398   
  448238642        448359406        461110512        462050238        462142522
       462208398        462268277        462321019        462380643       
462449885        462509928        462563842        462615360        462672817  
     462726076        462780123        462838822        462892100       
462943382   448118448      448238659        448359463        461111817       
462050329        462142530        462208414        462268285        462321043  
     462380700        462449901        462509951        462563859       
462615378        462672833        462726126        462780172        462838830  
     462892118        462943390   448118455      448238683        448359513     
  461113169        462050352        462142571        462208430        462268301
       462321068        462380718        462449919        462509969       
462563867        462615394        462672841        462726142        462780180  
     462838921        462892134        462943416   448118463      448238907     
  448359554        461128035        462050360        462142787        462208455
       462268459        462321084        462380734        462449943       
462510082        462563875        462615485        462672874        462726357  
     462780214        462839028        462892159        462943523   448118497   
  448238923        448359570        461128787        462050378        462142845
       462208463        462268467        462321100        462380742       
462449968        462510090        462563909        462615501        462672882  
     462726365        462780222        462839069        462892167       
462943549   448118513      448238972        448359604        461130270       
462050436        462142852        462208471        462268475        462321134  
     462380759        462449976        462510124        462563933       
462615535        462672890        462726373        462780230        462839119  
     462892175        462943556   448118778      448239004        448359794     
  461130304        462050444        462142860        462208638        462268509
       462321332        462380767        462450073        462510132       
462564063        462615543        462673021        462726399        462780362  
     462839127        462892324        462943564   448118802      448239061     
  448359810        461130460        462050451        462142902        462208646
       462268517        462321340        462380783        462450099       
462510157        462564071        462615550        462673039        462726415  
     462780370        462839135        462892340        462943580   448118992   
  448239228        448359968        461135600        462050469        462143041
       462208695        462268533        462321415        462380809       
462450123        462510165        462564089        462615568        462673054  
     462726456        462780388        462839150        462892373       
462943606   448119008      448239558        448359976        461142457       
462050477        462143256        462208711        462268640        462321431  
     462381013        462450149        462510306        462564097       
462615642        462673070        462724709        462780396        462839390  
     462892381        462943697   448119073      448239566        448359992     
  461142465        462050485        462143280        462208729        462268657
       462321456        462381021        462450180        462510314       
462564113        462615659        462673146        462724758        462780420  
     462839416        462892407        462943705   448119081      448239624     
  448360057        461142531        462050501        462143306        462208737
       462268699        462321464        462381096        462450206       
462510330        462564121        462615675        462673153        462724782  
     462780438        462839457        462892415        462943721   448119594   
  448239699        448360321        461145013        462050709        462143314
       462209032        462268707        462321589        462381112       
462448028        462510389        462564345        462615683        462673237  
     462724790        462780610        462839465        462892563       
462943739   448119610      448239772        448360354        461145401       
462050733        462143322        462209081        462268723        462321639  
     462381146        462448044        462510405        462564360       
462615691        462673245        462724808        462780628        462839473  
     462892621        462943747   448119628      448240135        448360362     
  461146300        462050766        462143488        462209115        462268756
       462321662        462381187        462448051        462510421       
462564451        462615709        462673260        462724824        462780636  
     462839481        462892639        462943754   448119677      448240655     
  448360503        461160202        462050782        462141243        462209149
       462268921        462321670        462381492        462448069       
462510603        462564485        462615808        462673294        462725003  
     462780644        462839648        462892647        462943820   448119693   
  448240671        448360560        461160616        462050808        462141284
       462209156        462269002        462321688        462381500       
462448127        462510637        462564501        462615816        462673302  
     462725011        462780669        462839663        462892654       
462943432   448119768      448240721        448360594        461163412       
462050816        462141292        462209180        462269010        462321696  
     462381518        462448143        462510645        462564527       
462615824        462673310        462725045        462780685        462839671  
     462892670        462943440   448115394      448240739        448360842     
  461167538        462050956        462141300        462209347        462269028
       462321829        462381526        462448382        462510678       
462564642        462615832        462673492        462725060        462780701  
     462839697        462892803        462943465   448115428      448240762     
  448360883        461167637        462050964        462141342        462209362
       462269036        462321837        462381542        462448390       
462510686        462564659        462615840        462673518        462725078  
     462780743        462839705        462892845        462943473   448115451   
  448240853        448361063        461172702        462050980        462141367
       462209370        462269044        462321845        462381567       
462448473        462510694        462564683        462615857        462673534  
     462725102        462780750        462839713        462892860       
462943499   448115501      448241232        448361097        461221012       
462051004        462141623        462209438        462269168        462321860  
     462381666        462448507        462510710        462564709       
462615923        462673542        462725201        462780768        462839812  
     462892878        462943507   448115600      448241257        448361147     
  461222739        462051012        462141649        462209495        462269218
       462321878        462381740        462448630        462510728       
462564766        462615949        462673559        462725227        462780776  
     462839820        462892910        462943622   448115709      448241323     
  448361238        461241176        462051038        462141664        462209511
       462269226        462321894        462381757        462448663       
462510751        462564774        462615956        462673617        462725235  
     462780826        462839846        462892928        462943630   448116269   
  448241448        448361402        461247439        462051228        462141680
       462209552        462269234        462322033        462381765       
462448788        462510769        462564907        462615964        462673716  
     462725250        462780958        462839853        462893124       
462943648   448116293      448241455        448361444        461248205       
462051244        462141698        462209586        462269275        462322058  
     462381773        462448796        462510801        462564923       
462615972        462673732        462725268        462780974        462839879  
     462893132        462943655   448116301      448241471        448361485     
  461252355        462051269        462141730        462209602        462269283
       462322066        462381781        462448804        462510819       
462564931        462615980        462673807        462725276        462780982  
     462839887        462893173        462943671   448116335      448241489     
  448361600        461265654        462051285        462141896        462209610
       462269366        462322108        462381922        462448812       
462510959        462564949        462616061        462673823        462725466  
     462781014        462838061        462893181        462943689   448116343   
  448241604        448361659        461267932        462051301        462141904
       462209636        462269374        462322124        462381930       
462448846        462510967        462564956        462616079        462673831  
     462725482        462781022        462838087        462893199       
462943762   448116376      448241653        448361683        461268294       
462051319        462141938        462209669        462269408        462322165  
     462382011        462448853        462511031        462564964       
462616087        462673856        462725508        462781097        462838095  
     462893207        462943770   448116863      448241679        448361915     
  461272338        462051442        462141953        462209842        462269416
       462322272        462382029        462449141        462511056       
462563206        462616095        462674037        462725516        462781279  
     462838111        462893322        462943788   448116947      448241711     
  448361931        461274045        462051459        462141961        462209867
       462269440        462322298        462382060        462449158       
462511064        462563248        462616103        462674045        462725540  
     462781303        462838145        462893330        462943796   448117077   
  448241745        448361956        461276313        462051517        462142001
       462209925        462269473        462322306        462382086       
462449166        462511114        462563255        462616111        462674060  
     462725565        462781311        462838152        462893355       
462943804   448117101      448242016        448361964        461303729       
462051525        462142126        462209958        462267840        462322314  
     462382219        462449208        462511254        462563271       
462616194        462674078        462725714        462781329        462838343  
     462893363        462943812   448117135      448242099        448362004     
  461320384        462051673        462142134        462209982        462267857
       462322330        462382227        462449257        462511262       
462563289        462616210        462674086        462725722        462781337  
     462838368        462893397      448117150      448242172        448362053  
     461321440        462051699        462142167        462210006       
462267865        462322348        462382243        462449265        462511304  
     462563297        462616228        462674102        462725730       
462781345        462838376        462893413      448117457      448242206       
448358630        461326449        462051939        462142183        462210154  
     462267881        462322488        462382268        462449463       
462511320        462563446        462616236        462674276        462725748  
     462781535        462838434        462893447      448117523      448242214  
     448358697        461327306        462051954        462142191       
462210162        462267915        462322512        462382276        462449471  
     462511346        462563453        462616251        462674284       
462725755        462781543        462838442        462893454      448117564     
448242388        448358721        461334831        462051962        462142225  
     462210188        462267949        462322520        462382284       
462449489        462511429        462563479        462616277        462674300  
     462725797        462781568        462838459        462893470      448117572
     448242792        448358747        461356255        462051988       
462142332        462210220        462268095        462322546        462382367  
     462449505        462511536        462563495        462616285       
462674318        462725938        462781584        462838624        462893488  
   448117580      448242818        448358762        461357501        462052036  
     462142381        462210238        462268111        462322553       
462382375        462449562        462511551        462563552        462616293  
     462674326        462725953        462781634        462838632       
462893512      448117606      448242859        448358853        461359374       
462052176        462142399        462210253        462268137        462322561  
     462382383        462449638        462511627        462563560       
462616319        462674334        462725961        462781642        462838707  
     462893520      448118000      448242966        448359224        461361982  
     462052473        462142407        462210329        462268145       
462322579        462382409        462449778        462511650        462563727  
     462616327        462674458        462725987        462781832       
462838715        462893652      448118018      448243006        448359315       
461363202        462052564        462142423        462210345        462268178  
     462322595        462382441        462449786        462511692       
462563750        462616343        462674466        462726019        462781840  
     462838749        462893678      448118190      448243022        448359323  
     461366700        462052580        462142456        462210402       
462268186        462322603        462382466        462449794        462511718  
     462563784        462616350        462674482        462726027       
462781907        462838756        462893686      448118240      448243386       
448359364        461368128        462052598        462142589        462210410  
     462268319        462322611        462382615        462449810       
462511858        462563800        462616442        462674508        462726217  
     462781915        462838939        462893728      448118315      448243428  
     448359372        461371163        462052622        462142639       
462210436        462268368        462322629        462382623        462449828  
     462511866        462563818        462616459        462674516       
462726241        462781949        462838954        462893736      448118372     
448243436        448359380        461375990        462052663        462142688  
     462210485        462268400        462322645        462382664       
462449836        462511874        462563826        462616467        462674524  
     462726258        462781956        462838988        462893751     



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448118539      448243493        448359612        461379562       
462053067        462142704        462210634        462268418        462322744  
     462382706        462449992        462511908        462563966       
462616475        462672908        462726266        462782095        462838996  
     462893876      448118596      448243576        448359620        461381683  
     462053190        462142712        462210709        462268434       
462322751        462382722        462450008        462511932        462563974  
     462616483        462672957        462726282        462782103       
462839002        462893918      448118653      448243600        448359638       
461383390        462053232        462142753        462210733        462268442  
     462322769        462382755        462450016        462511957       
462563990        462616491        462672965        462726340        462782111  
     462839010        462893934      448118661      448243923        448359679  
     461393639        462053281        462143082        462210774       
462268541        462322777        462380825        462450024        462512179  
     462564030        462616582        462672973        462726498       
462782129        462839192        462893942      448118703      448243964       
448359687        461396095        462053323        462143090        462210782  
     462268558        462322785        462380882        462450040       
462512203        462564048        462616590        462672999        462726514  
     462782137        462839267        462893983      448118711      448243972  
     448359745        461397317        462053331        462143199       
462210857        462268566        462322793        462380916        462450065  
     462512229        462564055        462616608        462673013       
462726522        462782152        462839291        462893991      448119123     
448244061        448360073        461398653        462050527        462143207  
     462211285        462268574        462322876        462380932       
462450255        462512237        462564139        462616616        462673161  
     462726571        462782285        462839309        462894114      448119214
     448244087        448360156        461400103        462050568       
462143231        462211319        462268616        462322884        462380981  
     462450263        462512260        462564238        462616624       
462673179        462726589        462782319        462839325        462894122  
   448119321      448244129        448360172        461400301        462050584  
     462143249        462211327        462268624        462322892       
462380999        462450339        462512278        462564261        462616632  
     462673187        462726654        462782327        462839382       
462894130      448119347      448244517        448360248        461425340       
462050600        462143538        462211517        462268772        462322926  
     462381211        462450347        462512385        462564295       
462616772        462673203        462726662        462782335        462839499  
     462894155      448119354      448244616        448360255        461425589  
     462050659        462143546        462211533        462268848       
462322934        462381278        462450354        462512393        462564303  
     462616780        462673211        462726688        462782400       
462839523        462894171      448119487      448244657        448360263       
461425720        462050683        462143579        462211582        462268855  
     462322942        462381344        462450396        462512419       
462564311        462616798        462673229        462726712        462782434  
     462839531        462894197      448119800      448244715        448360727  
     461426116        462050840        462143595        462211756       
462268871        462323031        462381377        462450438        462512450  
     462564550        462616806        462673336        462726720       
462782608        462839556        462894338      448119826      448244830       
448360743        461426413        462050857        462143645        462211764  
     462268897        462323049        462381450        462450479       
462512468        462564568        462616814        462673344        462726761  
     462782640        462839572        462894353      448119842      448244855  
     448360784        461427411        462050865        462143835       
462211798        462268913        462323056        462381476        462450511  
     462512492        462564576        462616863        462673419       
462726811        462782657        462839598        462894361     



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with
AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant to a
Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects.

3. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9. Revisions. With respect to Contracts that are “electronic chattel paper”, the
related Receivables have been established in a manner such that (a) all copies
or revisions that add or change an identified assignee of the authoritative copy
of each such Contract must be made with the participation of the Trust
Collateral Agent and (b) all revisions of the authoritative copy of each such
Contract are readily identifiable as an authorized or unauthorized revision.

10. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

11. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12. Receivables in Force. No Receivable has been satisfied, or, to the best of
the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

13. Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17. No Default. There has been no default, breach, or, to the knowledge of the
Seller and Servicer, violation or event permitting acceleration under the terms
of any Receivable (other than payment delinquencies of not more than 30 days),
and, to the best of the Seller’s knowledge, no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18. Insurance. At the time of an origination of a Receivable by AmeriCredit or a
Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.

 

SCH-B-3



--------------------------------------------------------------------------------

19. Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
19 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1